Exhibit 10.5

 

 

 

LOAN AGREEMENT

Dated as of May 30, 2018

By and Among

THE ENTITIES SET FORTH ON SCHEDULE I ATTACHED HERETO,

collectively, as Borrower,

COREPOINT TRS L.L.C.,

as Operating Lessee

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Lender

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1

Section 1.1

   Definitions      1

Section 1.2

   Principles of Construction      51

ARTICLE II. GENERAL TERMS

     52

Section 2.1

   Loan Commitment; Disbursement to Borrower      52

Section 2.2

   Interest Rate      52

Section 2.3

   Loan Payment      60  

Section 2.4

   Prepayments      61

Section 2.5

   Release of Property      64

Section 2.6

   Cash Management      71

Section 2.7

   Withholding Taxes      74

Section 2.8

   Extension of the Initial Maturity Date      78

ARTICLE III. CONDITIONS PRECEDENT

     79

Section 3.1

   Conditions Precedent to Closing      79

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     79

Section 4.1

   Borrower Representations      79

Section 4.2

   Survival of Representations      98

ARTICLE V. COVENANTS

     99

Section 5.1

   Affirmative Covenants      99

Section 5.2

   Negative Covenants      120

ARTICLE VI. INSURANCE; CASUALTY; CONDEMNATION

     132

Section 6.1

   Insurance      132

Section 6.2

   Casualty      138

Section 6.3

   Condemnation      138

Section 6.4

   Restoration      139

ARTICLE VII. RESERVE FUNDS

     145

Section 7.1

   Environmental Work      145

Section 7.2

   Tax and Insurance Escrow Fund      146

 

-i-



--------------------------------------------------------------------------------

Section 7.3

   Replacements and Replacement Reserve      147  

Section 7.5

   Ground Lease Reserve Fund      154  

Section 7.6

   Excess Cash Flow Reserve Fund      155  

Section 7.7

   Reserve Funds, Generally      157  

ARTICLE VIII. DEFAULTS

     157  

Section 8.1

   Event of Default      157  

Section 8.2

   Remedies      162  

Section 8.3

   Remedies Cumulative; Waivers      163  

ARTICLE IX. SPECIAL PROVISIONS

     164  

Section 9.1

   Sales and Securitization      164  

Section 9.2

   Securitization Indemnification      168  

Section 9.3

   Exculpation      172  

Section 9.4

   Matters Concerning Manager      174  

Section 9.5

   Servicer      175  

Section 9.6

   Matters Concerning Franchisor      175  

Section 9.7

   Register      176  

ARTICLE X. MISCELLANEOUS

     177  

Section 10.1

   Survival      177  

Section 10.2

   Lender’s Discretion      177  

Section 10.3

   Governing Law      177  

Section 10.4

   Modification, Waiver in Writing      178  

Section 10.5

   Delay Not a Waiver      179  

Section 10.6

   Notices      179  

Section 10.7

   Trial by Jury      181  

Section 10.8

   Headings      181  

Section 10.9

   Severability      181  

Section 10.10

   Preferences      181  

Section 10.11

   Waiver of Notice      181  

Section 10.12

   Remedies of Borrower, Operating Lessee and the Other Loan Parties      182  

Section 10.13

   Expenses; Indemnity      182  

Section 10.14

   Incorporated      183  

Section 10.15

   Offsets, Counterclaims and Defenses      183  

Section 10.16

   No Joint Venture or Partnership; No Third Party Beneficiaries      184  

Section 10.17

   Publicity      184  

Section 10.18

   Cross Default; Cross Collateralization; Waiver of Marshalling of Assets     
184  

Section 10.19

   Waiver of Counterclaim      185  

Section 10.20

   Conflict; Construction of Documents; Reliance      185  

Section 10.21

   Brokers and Financial Advisors      185  

Section 10.22

   Prior Agreements      186  

Section 10.23

   Joint and Several Liability      186  

 

-ii-



--------------------------------------------------------------------------------

Section 10.24

   Approvals and Consents; Co-Lenders      186  

Section 10.25

   Certain Additional Rights of Lender (VCOC)      189  

Section 10.26

   Intentionally Omitted      189  

Section 10.27

   Use of Borrower Provided Information      189  

Section 10.28

   Borrower Affiliate Lender      190  

Section 10.29

   La Quinta Franchise Agreement      190  

Section 10.30

   EU Bail-In Rule      191  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

  

–  

  

Borrower

Schedule II

  

–  

  

Individual Property

Schedule III

  

–  

  

Ground Leased Property and Specified Ground Leased Property

Schedule IV

  

–  

  

Repositioned Properties

Schedule V

  

–  

  

Spin-Off

Schedule VI

  

–  

  

Previously-Owned Property

Schedule 1.1

  

–  

  

Release Amounts

Schedule 1.2

  

–  

  

Franchise Agreements

Schedule 1.3

  

–  

  

Management Agreements

Schedule 1.4

  

–  

  

Qualified Managers

Schedule 1.5

  

–  

  

Qualified Franchisors

Schedule 1.8

  

–  

  

Assignment of Management Agreements

Schedule 2.6.1

  

–  

  

Clearing Accounts

Schedule 4.1.1

  

–  

  

Organizational Chart of Borrower and Operating Lessee

Schedule 4.1.4

  

–  

  

Litigation

Schedule 4.1.6

  

–  

  

Liens

Schedule 4.1.12

  

–  

  

Condemnation

Schedule 4.1.16

  

–  

  

Separate Tax Lots Exceptions

Schedule 4.1.17

  

–  

  

Pending Assessments

Schedule 4.1.20

  

–  

  

Pending Insurance Claims

Schedule 4.1.22

  

–  

  

Certificates of Occupancy and Licenses Exceptions

Schedule 4.1.23

  

–  

  

Flood Zones

Schedule 4.1.24

  

–  

  

Physical Condition

Schedule 4.1.26

  

–  

  

Rent Roll

Schedule 4.1.30

  

–  

  

Special Purpose Entity Exceptions

Schedule 4.1.36

  

–  

  

Borrower and Operating Lessee Organizational Identification Numbers

Schedule 4.1.39

  

–  

  

Ground Lease Exceptions

Schedule 4.1.41

  

–  

  

Defaults under Franchise Agreements

Schedule 4.1.43

  

–  

  

Labor

Schedule 4.1.44

  

–  

  

Project Improvement Plans

Schedule 5.1.11(d)

  

–  

  

2018 Annual Budget

Schedule 5.1.20

  

–  

  

Required Repairs

Schedule 5.1.22

  

–  

  

Pre-Approved Alterations

Schedule 5.2.10

  

–  

  

REIT Election

Schedule 7.1

  

–  

  

Environmental Work

EXHIBITS

 

Exhibit A

  

–  

  

Reserved

Exhibit B

  

–  

  

Ratable Share

Exhibit C

  

–  

  

Tax Compliance Certificates

Exhibit D

  

–  

  

Sample Debt Yield Calculation

 

 

-iv-



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT, dated as of May 30, 2018 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, having an address at 383 Madison
Avenue, New York, New York 10179 (“JPM”, and together with any lender from time
to time a party hereto, and their respective successors and/or assigns, each a
“Co-Lender” and, collectively, “Lender”), COREPOINT TRS L.L.C., a Delaware
limited liability company, having its principal place of business at c/o
CorePoint Lodging Inc., MacArthur Ridge II, 909 Hidden Ridge Boulevard, Irving,
Texas 75038 (“Operating Lessee”) and THE ENTITIES SET FORTH ON SCHEDULE I
ATTACHED HERETO, each having its principal place of business at c/o CorePoint
Lodging Inc., MacArthur Ridge II, 909 Hidden Ridge Boulevard, Irving, Texas
75038 (each, an “Individual Borrower” and, collectively, “Borrower”).

W I T N E S  S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

“Acceptable Counterparty” shall mean a counterparty to the Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations) that (i) has and
shall maintain, until the expiration of the applicable Interest Rate Cap
Agreement, a long-term unsecured debt rating of not less than “A+” by S&P or
“A1” from Moody’s, (ii) has and shall maintain, until the expiration of the
applicable Interest Rate Cap Agreement, if any of the Securities or any class
thereof in any Securitization is rated by Moody’s, a long-term senior unsecured
debt rating of at least “A1” from Moody’s and (iii) as of the date of entrance
into such Interest Rate Cap Agreement has, if any of the Securities or any class
thereof in any Securitization is rated by Fitch and such counterparty is rated
by Fitch, a long-term unsecured debt rating of at least “A” (and not on “Rating
Watch Negative”) by Fitch and a short-term unsecured debt rating of at least
“F-1”



--------------------------------------------------------------------------------

(and not on “Rating Watch Negative”) by Fitch and shall maintain, if any of the
Securities or any class thereof in any Securitization is rated by Fitch and such
counterparty is rated by Fitch, a long-term unsecured debt rating of at least
“A” by Fitch and a short-term unsecured debt rating of at least “F-1” by Fitch.
Notwithstanding anything to the contrary, SMBC Capital Markets, Inc. shall
qualify as an Acceptable Counterparty subject to providing a guaranty reasonably
acceptable to Lender from an affiliate satisfying the foregoing credit ratings
requirements.

“Additional Insolvency Opinion” shall mean a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date and prior
to a rated Securitization, reasonably satisfactory in form and substance to
Lender, and, following a rated Securitization, satisfactory in form and
substance to the Approved Rating Agencies, and from counsel acceptable to
Lender.

“Additional Interest” shall have the meaning set forth in Section 2.4.1(a)
hereof.

“Adjusted Release Amount” shall mean, for any Individual Property to be released
(other than a Specified Ground Leased Property or Specified Fee Property), the
sum of (a) the Amortized Release Amount for such Individual Property and (b) the
applicable Release Price Premium for such Individual Property.

“Administrative Agent” means JPM or any successor thereof in accordance with
Section 10.24(d) of this Agreement.

“Administrative Agent Decisions” shall have the meaning set forth in
Section 10.24(a) hereof.

“Affected Property” shall have the meaning set forth in Section 9.1.3 hereof.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean any Manager which Borrower, Operating Lessee,
Principal, Sponsor or Guarantor Controls or has, directly or indirectly,
fifty-one percent (51%) or more of the legal, beneficial or economic interest
therein.

“Agent” shall mean any Eligible Institution acting as Agent under the Cash
Management Agreement.

“Agreement” shall mean this Loan Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alterations Deposit” shall have the meaning set forth in Section 5.1.22 hereof.

“Amortized Release Amount” shall mean, for any Individual Property (other than a
Specified Ground Leased Property or Specified Fee Property), the Release Amount
for such

 

-2-



--------------------------------------------------------------------------------

Individual Property, as such amount may be reduced by (a) prepayments that are
made in connection with a Default Release, a Ground Lease Default Release, a
Sale/Franchise/Brand Management Default Release or a release in connection with
a Casualty/Condemnation Prepayment in excess of such Individual Property’s
Amortized Release Amount, in each case, the principal amount of the Loan repaid
in excess of such Individual Property’s Amortized Release Amount shall be deemed
to reduce the Amortized Release Amounts of the Properties subject to the Lien of
the Mortgages at the time of such payment or prepayment pro rata and (b) any
voluntary repayment or prepayment made other than in connection with an
Individual Property release, in which case the principal amount of the Loan
repaid in connection with such repayment or prepayment shall be deemed to reduce
the Amortized Release Amounts of the Properties subject to the Lien of the
Mortgages at the time of such prepayment pro rata.

“Alternate Rate” shall mean, with respect to each Interest Period, the per annum
rate of interest of the Alternate Rate Index determined as of the Determination
Date immediately preceding the commencement of such Interest Period, plus the
Alternate Rate Spread; provided that in no event will the Alternate Rate be less
than the Minimum Rate.

“Alternate Rate Index” shall mean a floating rate index (a) that in Lender’s
good faith determination, is commonly accepted by market participants in
commercial mortgage backed securities transactions as an alternative to the
LIBOR Rate Index, (b) that is publicly recognized by ISDA as an alternative to
the LIBOR Rate Index and (c) for which ISDA has approved an amendment to, or
protocol which has the effect of amending or replacing, pre-existing ISDA-based
hedge agreements, generally providing such floating rate index as a standard
alternative to the LIBOR Rate Index; provided that in no event will the
Alternate Rate Index be less than the Minimum Rate Index.

“Alternate Rate Loan” shall mean the Loan at such time as interest thereon
accrues at a rate of interest based upon the Alternate Rate.

“Alternate Rate Spread” shall mean, in connection with any conversion of the
Loan, with respect to any Component from (A) a LIBOR Rate Loan to an Alternate
Rate Loan, the difference (expressed as the number of basis points) of (a) the
LIBOR Rate Index plus the LIBOR Rate Spread as of the Determination Date for
which the LIBOR Rate Index was last applicable to the Loan minus (b) the
Alternate Rate Index as of such Determination Date and (B) a Prime Rate Loan to
an Alternate Rate Loan, the difference (expressed as the number of basis points)
of (a) the LIBOR Rate Index plus the LIBOR Rate Spread as of the Determination
Date for which the LIBOR Rate Index was last applicable to the Loan minus
(b) the Alternate Rate Index as of such Determination Date; provided, however,
that in either such case the Alternate Rate Spread shall not be less than the
Minimum Rate Spread. The Alternate Rate Spread shall be increased for each
Component by 15 basis points (0.15%) from and after the Interest Period
applicable to the Payment Date in July, 2023 in accordance with Section 2.8(d),
without duplication of any increase with respect to the LIBOR Rate Spread or the
Prime Rate Spread in accordance with Section 2.8(d), as applicable, and an
additional 10 basis points (0.10%) from and after the Interest Period applicable
to the Payment Date in July, 2024 in accordance with Section 2.8(e), without
duplication of any increase with respect to the LIBOR Rate Spread or the Prime
Rate Spread in accordance with Section 2.8(e), as applicable.

 

-3-



--------------------------------------------------------------------------------

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Properties prepared by or on behalf of Borrower in
accordance with Section 5.1.11(d) hereof for the applicable Fiscal Year or other
period.

“Applicable Rate” shall mean (i) the LIBOR Rate for so long as the Loan is a
LIBOR Rate Loan, (ii) the Alternate Rate for so long as the Loan is an Alternate
Rate Loan and (iii) the Prime Rate for so long as the Loan is a Prime Rate Loan;
provided that in no event will the Applicable Rate be less than the Minimum
Rate.

“Applicable Rate Index” shall mean (i) the LIBOR Rate Index for so long as the
Loan is a LIBOR Rate Loan, (ii) the Alternate Rate Index for so long as the Loan
is an Alternate Rate Loan and (iii) the Prime Rate Index for so long as the Loan
is a Prime Rate Loan.

“Applicable Rate Spread” shall mean (i) the LIBOR Rate Spread for so long as the
Loan is a LIBOR Rate Loan, (ii) the Alternate Rate Spread for so long as the
Loan is an Alternate Rate Loan and (iii) the Prime Rate Spread for so long as
the Loan is a Prime Rate Loan.

“Applicable Similar Law” shall have the meaning set forth in Section 5.2.9
hereof.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11
hereof.

“Approved Alterations” shall have the meaning specified in Section 5.1.22
hereof.

“Approved Bank” shall mean a bank or other financial institution satisfying the
requirements of clause (i) of the definition of Eligible Institution.

“Approved Rating Agencies” shall mean each of S&P, Moody’s, Fitch, and
Morningstar or any other nationally recognized statistical rating agency in each
case, which has been approved by Lender and designated by Lender to assign a
rating to the Securities and which has assigned a rating to the Securities.

“Assignment of Agreements” shall mean that certain Assignment of Agreements
Affecting Real Estate, by and among Borrower, Lender and Operating Lessee, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Assignment of Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.2.7(a) hereof.

“Assignment of Management Agreement” shall mean, individually and/or
collectively, as the context may require, those certain assignments of
management agreement and subordination of management fees, dated as of the
Closing Date, among Lender, the applicable Borrower, the applicable Manager and
Operating Lessee as set forth on Schedule 1.8, attached hereto, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Assumed Corporate Overhead Amount” shall mean $13,300,000.00.

 

-4-



--------------------------------------------------------------------------------

“AUP Costs” shall mean costs incurred in connection with Lender’s engagement of
a certified public accounting firm to perform agreed-upon procedures (AUP) and
issue a report of finding based on such procedures.

“Award” shall mean any compensation paid by any Governmental Authority to
Borrower, Operating Lessee or any of their respective Affiliates in connection
with a Condemnation in respect of all or any part of any Individual Property.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code or soliciting or causing
to be solicited petitioning creditors for any involuntary petition against such
Person under the Bankruptcy Code; (c) such Person filing an answer consenting to
or otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code; (d) such Person consenting to
or acquiescing in or joining in an application for the appointment of a
custodian, receiver, trustee, or examiner for such Person or any portion of any
Individual Property; or (e) such Person making an assignment for the benefit of
creditors.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C.
§ 101, et seq., as the same may be amended from time to time, and any successor
statute or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal, state, local or foreign bankruptcy or
insolvency law.

“Basic Carrying Costs” shall mean, with respect to each Individual Property, for
any period, the sum of the following costs associated with such Individual
Property: (a) Taxes, (b) Other Charges and (c) Insurance Premiums.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Borrower Brand Management Default” shall have the meaning set forth in
Section 2.5.2.

“Borrower Franchise Default” shall have the meaning set forth in Section 2.5.2.

“Brand Managed Property” shall mean, individually and/or collectively, as the
context requires, any Individual Property managed by a Brand Manager.

“Brand Management Agreement” shall mean, a Management Agreement with a Brand
Manager.

“Brand Management Default Election Notice” shall have the meaning set forth in
Section 8.1(a) hereof.

“Brand Manager” shall mean, individually and/or collectively as the context may
require, with respect to any Individual Property, any Affiliate of Hyatt
Corporation, Hilton Worldwide Inc., Marriott International Inc., La Quinta
Holdings Inc., Wyndham Worldwide

 

-5-



--------------------------------------------------------------------------------

Corporation, Wyndham Hotels & Resorts, Inc. and Motel 6 (provided such manager
also flags the Property) or any other Replacement Manager that is not an
Affiliate of Borrower and also flags the Property.

“Breakage Costs” shall have the meaning set forth in Section 2.2.3 hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which any of (a) national banks in New York, New York, or (b) the place of
business of the trustee under a Securitization (or, if no Securitization has
occurred, Lender), or (c) the place of business of any Servicer or the financial
institution that maintains any collection account for or on behalf of any
Servicer or any Reserve Funds or (d) the New York Stock Exchange or the Federal
Reserve Bank of New York is not open for business.

“Calculation Date” shall mean the last day of each calendar quarter during the
Term and any day on which there is a prepayment of any portion of the
outstanding principal amount of the Loan pursuant to Section 2.4.1 hereof.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs and replacements).

“Cash Management Account” shall have the meaning set forth in Section 2.6.2
hereof.

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Operating Lessee, Lender and
any Agent which may become a party to such agreement, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Cash Trap Event” shall mean the occurrence of any one or more of the following
events: (a) an Event of Default, or (b) a Debt Yield Trigger Event.

“Cash Trap Event Cure” shall mean (a) no Event of Default shall be continuing,
and in the event that the related Cash Trap Event occurred solely as a result of
an Event of Default, Lender (in its sole and absolute discretion) shall have
accepted a cure by Borrower of such Event of Default, and (b) in the event that
the related Cash Trap Event occurred as a result of a Debt Yield Trigger Event,
the achievement of a Debt Yield Cure.

“Cash Trap Period” shall mean the period commencing on the occurrence of a Cash
Trap Event and terminating on the date of a Cash Trap Event Cure.

“Cash Trap Sweep Instructions” shall have the meaning set forth in
Section 2.6.1(e) hereof.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Casualty/Condemnation Prepayment” shall have the meaning set forth in
Section 6.4 hereof.

 

-6-



--------------------------------------------------------------------------------

“Casualty/Condemnation Threshold Amount” shall mean the greater of (i) One
Million and No/100 Dollars ($1,000,000.00) and (ii) five percent (5.00%) of the
Release Amount for the applicable Individual Property.

“Casualty Consultant” shall have the meaning set forth in Section 6.4 hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4 hereof.

“Cause” shall mean, with respect to an Independent Director, (a) acts or
omissions by such Independent Director that constitute systematic and persistent
or willful disregard of such Independent Director’s duties, (b) such Independent
Director has been indicted or convicted for any crime or crimes of moral
turpitude or dishonesty or for any violation of any Legal Requirements, (c) such
Independent Director no longer satisfies the requirements set forth in the
definition of “Independent Director”, (d) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
“Independent Director”, (e) the death, incapacity or resignation of such
Independent Director or (f) any other reason for which the prior written consent
of Lender shall have been obtained.

“Clearing Account” shall have the meaning set forth in Section 2.6.1 hereof.

“Clearing Account Agreement” shall mean, individually and/or collectively (as
the context requires), those certain clearing account control agreements, dated
as of the date hereof, described on Schedule 2.6.1 hereto, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, relating to funds deposited in any Clearing Account.

“Clearing Bank” shall mean those clearing banks which establish, maintain and
hold each Clearing Account, each of which shall be an Eligible Institution.

“Closing Date” shall mean the date of the funding of the Loan.

“Closing Date Debt Yield” shall mean seventeen and twenty-three hundredths
percent (17.23%).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Co-Lender” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and/or assigns.

“Component” shall mean, individually, any one of Component A, Component B,
Component C, Component D, Component E and Component F, and “Components” shall
mean, collectively, Component A, Component B, Component C, Component D,
Component E and Component F.

“Component A” shall mean the component of the Loan designated as “A” in
Section 2.1.5 hereof.

 

-7-



--------------------------------------------------------------------------------

“Component B” shall mean the component of the Loan designated as “B” in
Section 2.1.5 hereof.

“Component C” shall mean the component of the Loan designated as “C” in
Section 2.1.5 hereof.

“Component D” shall mean the component of the Loan designated as “D” in
Section 2.1.5 hereof.

“Component E” shall mean the component of the Loan designated as “E” in
Section 2.1.5 hereof.

“Component F” shall mean the component of the Loan designated as “F” in
Section 2.1.5 hereof.

“Concentration Account” shall have the meaning set forth in Section 2.6.1
hereof.

“Concentration Account Agreement” shall mean, individually and/or collectively
(as the context requires), those certain clearing account control agreements,
dated as of the date hereof, described on Schedule 2.6.1 hereto, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time, relating to funds deposited in the applicable Concentration Account.

“Concentration Bank” shall mean each clearing bank which establishes, maintains
and holds the Concentration Account, which shall be an Eligible Institution.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4 hereof.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Section 2.7
Taxes or branch profits Section 2.7 Taxes.

“Consent Request Date” shall have the meaning set forth in Section 10.24(d)
hereof.

“Consumer Price Index” shall mean the Consumer Price Index as published by the
United States Department of Labor, Bureau of Labor Statistics or any substitute
index hereafter adopted by the Department of Labor.

“Contribution Agreement” shall mean that certain Contribution Agreement among
the Individual Borrowers dated as of the date hereof, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

-8-



--------------------------------------------------------------------------------

“Control” or “control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of management, policies or activities of
a Person, whether through ownership of voting securities, by contract or
otherwise. “Controlled” and “Controlling” shall have correlative meanings.

“CorePoint REIT” shall mean CorePoint Lodging Inc.

“Covered Disclosure Information” shall have the meaning set forth in
Section 9.2(b) hereof.

“Covered Rating Agency Information” shall have the meaning set forth in
Section 9.2(e) hereof.

“Custodial Funds” shall mean the following funds collected by Borrower or
Operating Lessee on a third party’s behalf that must be paid or remitted to a
third party and so are not properly considered “revenue” of Borrower or
Operating Lessee: (i) tips, gratuities or service charges with respect to food,
beverage, banquet or other guest services paid in cash or check or received via
credit card and owed to employees working at the Properties; (ii) payments or
fees received from or on behalf of hotel guests and patrons and paid or
reimbursed to tenants or other vendors or service providers of the hotels and
(iii) amounts paid out to hotel guests or patrons for checks cashed or per diem
expense allowances paid.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Spread
Maintenance Payment or Breakage Costs) due to Lender in respect of the Loan
under the Note, this Agreement, the Mortgages or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time, the
scheduled interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

(a)    the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for the immediately preceding
twelve (12) full calendar month period for those Individual Properties subject
to the Lien of a Mortgage as of the date of determination as set forth in the
statements required hereunder, without deduction for (i) actual management fees
incurred in connection with the operation of the Property, (ii) amounts paid to
the Reserve Funds or (iii) corporate overhead, but less (i) management fees
equal to the greater of (A) assumed management fees of five percent (5.00%) of
“Gross Revenues” as defined in the Management Agreements and (B) the actual
management fees incurred, (ii) Replacement Reserve Fund contributions equal to
four percent (4.00%) of “Gross Revenues” as defined in the Management Agreements
and (iii) assumed corporate overhead equal to the Assumed Corporate Overhead
Amount; and

 

-9-



--------------------------------------------------------------------------------

(b)    the denominator is the annual Debt Service on all Components of the Loan,
based on (A) the then-outstanding principal balance of the Loan and (B) an
Interest Rate equal to the sum of the Applicable Rate Spread and the Strike
Price.

“Debt Yield” shall mean, for any date of determination, the percentage obtained
by dividing:

(a)    the Net Operating Income (excluding interest on credit accounts and using
annualized operating expenses for any recurring expenses not paid monthly (e.g.,
Taxes and Insurance Premiums)) for the immediately preceding twelve (12) full
calendar month period for those Individual Properties subject to the Lien of a
Mortgage as of the date of determination as set forth in the financial
statements required hereunder, including, for purposes of calculating the
Operating Expense component of Net Operating Income, without deduction for
(i) actual management fees incurred in connection with the operation of the
Property, (ii) amounts paid to the Reserve Funds or (iii) corporate overhead,
but less (i) management fees equal to the greater of (A) assumed management fees
of five percent (5.00%) of “Gross Revenues” as defined in the Management
Agreements and (B) the actual management fees incurred, (ii) Replacement Reserve
Fund contributions equal to four percent (4.00%) of “Gross Revenues” as defined
in the Management Agreements and (iii) assumed corporate overhead equal to the
Assumed Corporate Overhead Amount; by

(b)    the sum of the outstanding principal balances of all Components of the
Loan on the date of determination.

For reference purposes, a sample calculation of Debt Yield is attached as
Exhibit D to this Agreement.

“Debt Yield Cure” shall mean (a) no Event of Default shall be continuing and
(b) the achievement of a Debt Yield equal to or exceeding the Required Debt
Yield for the two (2) consecutive calendar quarters immediately preceding the
Calculation Date based upon the trailing twelve (12) month period immediately
preceding such Calculation Date (which Required Debt Yield may be achieved, at
Borrower’s sole discretion, by making voluntary prepayments in accordance with
the terms of this Agreement in amounts necessary to achieve a Debt Yield equal
to or exceeding the Required Debt Yield; provided that in the event the Required
Debt Yield is achieved by such a prepayment, the Debt Yield Trigger Period shall
terminate upon such prepayment).

“Debt Yield Trigger Event” shall mean a Debt Yield, as determined by Lender, of
less than the Required Debt Yield on any Calculation Date for the two
consecutive calendar quarters immediately preceding the Calculation Date, based
upon the trailing twelve (12) month period immediately preceding such
Calculation Date.

“Debt Yield Trigger Period” shall mean the period commencing on the occurrence
of a Debt Yield Trigger Event and continuing until the occurrence of a Debt
Yield Cure.

“Deemed Approval Requirements” means, with respect to a request by Borrower for
Lender’s approval or consent, that:

 

-10-



--------------------------------------------------------------------------------

(i)    if the first correspondence from Borrower to Lender requesting such
approval or consent contains a bold-faced, conspicuous legend at the top of the
first page thereof stating “FIRST NOTICE: THIS IS A REQUEST FOR CONSENT UNDER
THE 2018 PROJECT LONGHORN LOAN. FAILURE TO RESPOND TO THIS REQUEST WITHIN 10
BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED,” and is
accompanied by such information and documents as is reasonably required for
Lender to adequately evaluate such request and as reasonably requested by Lender
in writing prior to the expiration of such ten (10) Business Day period, and

(ii)    if Lender fails to grant or withhold its approval to such request within
such ten (10) Business Day period, a second notice requesting approval is
delivered to Lender from Borrower containing a bold-faced, conspicuous legend at
the top of the first page thereof stating that “SECOND AND FINAL NOTICE: THIS IS
A REQUEST FOR CONSENT UNDER THE 2018 PROJECT LONGHORN LOAN. FAILURE TO RESPOND
TO THIS REQUEST IN WRITING WITHIN 5 BUSINESS DAYS WILL RESULT IN YOUR APPROVAL
BEING DEEMED GRANTED,” and is accompanied by such information and documents as
is reasonably required for Lender to adequately evaluate such request and as
reasonably requested by Lender in writing prior to the expiration of such five
(5) Business Day period, and if Lender fails to grant or withhold its approval
to such request (or denies such request without stating the grounds for such
denial in reasonable detail) prior to the expiration of such five (5) Business
Day period.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to each Component of the Loan, a rate
per annum equal to the lesser of (a) the Maximum Legal Rate or (b) three percent
(3%) above the Interest Rate otherwise applicable to each Component.

“Default Release” shall have the meaning set forth in Section 2.5.2(n) hereof.

“Determination Date” shall mean, (i) with respect to any Interest Period that
occurs while the Loan is a LIBOR Rate Loan, the date that is two (2) London
Business Days prior to the first day of such Interest Period, (ii) with respect
to any Interest Period that occurs while the Loan is a Prime Rate Loan, the date
that is two (2) Business Days prior to the first day of such Interest Period and
(iii) with respect to any Interest Period that occurs while the Loan is an
Alternate Rate Loan, the date that Lender in good faith determines (which
determination shall be conclusive and binding upon Borrower absent manifest
error) is commonly accepted by market participants in CMBS loans as the
“determination date” with respect to the Alternate Rate Index.

“Disclosure Document” shall mean a prospectus, prospectus supplement (including
any amendment or supplement to either thereof), private placement memorandum, or
similar offering memorandum, offering circular, structural and collateral term
sheet or other similar offering documents provided to prospective investors, in
each case in preliminary or final form and including all exhibits and annexes
thereto, used in connection with a Securitization and designated as a
“Disclosure Document” by Lender in its reasonable discretion.

 

-11-



--------------------------------------------------------------------------------

“EEA Bail-In Action” shall mean the exercise of any EEA Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution.

“EEA Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EEA Bail-In Legislation
Schedule.

“EEA Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EEA Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the EEA Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EEA Bail-In Legislation Schedule.

“Eligible Account” shall mean either a separate and identifiable account from
all other funds held by the holding institution that is either (a) an account or
accounts maintained with a federal or state-chartered depository institution or
trust company which complies with the definition of Eligible Institution, or
(b) a segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity and which, in the case of a state chartered depository institution or
trust company, is subject to regulations substantially similar to 12 C.F.R.
§ 9.10(b), having in either case a combined capital and surplus of at least
$50,000,000.00 and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

-12-



--------------------------------------------------------------------------------

“Eligible Assignee” shall mean (A) during the continuance of an Event of
Default, any Person and (B) so long as no Event of Default has occurred and is
continuing, any Person (other than a natural person) that is any of the
following, provided that any such Person shall at the time it acquires its
interest in the Loan satisfy the Eligibility Requirements: (a) a commercial
bank, insurance company, real estate investment trust or other financial
institution, in each case, organized under the laws of the United States, or any
state thereof, which regularly invests in or makes commercial real estate loans;
(b) a commercial bank organized under the laws of any other country that is a
member of the Organization for Economic Cooperation and Development (the “OECD”)
or China, or a political subdivision of any such country which regularly invests
in or makes commercial real estate loans (provided that such bank is acting
through a branch or agency located in the country in which it is organized or
another country which is also a member of the OECD); (c) a Person that is
engaged in the business of commercial real estate banking; (d) a fund (other
than a mutual fund) which regularly invests in or makes commercial real estate
loans; or (e) a single purpose entity in which 50% or more of the investors
therein meet the criteria set forth in (a) through (d) above. Notwithstanding
the foregoing, (i) following the occurrence of a Securitization of the Loan (or
any portion thereof), in no event shall any restriction set forth herein prevent
Lender from selling or distributing certificates (or similar interests) in
connection with such Securitization and (ii) unless approved by Borrower in
writing in Borrower’s reasonable discretion, “Eligible Assignee” shall not
include any direct competitor of Sponsor or any Affiliate of such competitor
that is engaged in the business of owning or operating commercial real estate in
the ordinary course but not including any Affiliates of such competitors that
are in the business of commercial real estate lending.

“Eligible Institution” shall mean (i) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P,
“P-1” by Moody’s and “F-1+” by Fitch in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of Letters of Credit and
accounts in which funds are held for more than thirty (30) days, the long-term
unsecured debt obligations of which are rated at least “A+” by S&P, “Aa3” by
Moody’s and “A+” by Fitch), (ii) Capital One, National Association, JP Morgan
Chase Bank, National Association, Bank of America, N.A., U.S. Bank, National
Association, Wells Fargo Bank, National Association and PNC Bank, National
Association; provided that, with respect to clause (ii) above, the ratings by
each of the Approved Rating Agencies for the short term unsecured debt
obligations or commercial paper and long term unsecured debt obligations of such
institution is at least equal to the lower of the ratings in effect as of the
date hereof or as set forth in clause (i) and (iii) for purposes of being a
Clearing Bank or a Concentration Bank only, Frost Bank; provided that the short
term unsecured debt obligations or commercial paper and long term unsecured debt
obligations of Frost Bank are at least equal to the ratings in effect as of the
date hereof.

“Eligibility Requirements” means, with respect to any Person, that such Person
together with its Affiliates (which, for the avoidance of doubt, with respect to
a U.S. based branch of a foreign bank, includes the parent bank of such branch)
(i) is regularly engaged in the business of making, originating or owning
commercial mortgage or mezzanine real estate loans and holds at least
$500,000,000 of such commercial real estate loans, (ii) is not an Embargoed
Person and has never been convicted of, or pled guilty or no contest to, any
offense under the Patriot Act or any unlawful activity, including money
laundering, terrorism or terrorism activities, (iii) has not been

 

-13-



--------------------------------------------------------------------------------

a debtor in any bankruptcy proceedings, voluntary or involuntary, made an
assignment for the benefit of creditors or taken advantage of any insolvency
act, or any act for the benefit of debtors or the subject of any material
governmental or regulatory investigation which resulted in a final,
non-appealable conviction for criminal activity involving moral turpitude or a
civil proceeding in which such Person has been found liable in a final
non-appealable judgment for attempting to hinder, delay or defraud creditors,
each within seven (7) years prior to the date of determination and (iv) if such
Person is not a bank or an insurance company, has no material then outstanding
and unpaid judgments against such Person.

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Operating
Lessee in connection with the Loan for the benefit of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Environmental Work” shall have the meaning set forth in Section 7.1.1 hereof.

“Environmental Work Reserve Account” shall have the meaning set forth in
Section 7.1.1 hereof.

“Environmental Work Reserve Fund” shall have the meaning set forth in
Section 7.1.1 hereof.

“Equipment” shall mean, with respect to each Individual Property, any equipment
now owned or hereafter acquired by Borrower or Operating Lessee, which is used
at or in connection with the Improvements or such Individual Property or is
located thereon or therein, including (without limitation) all machinery,
equipment, furnishings, and electronic data-processing and other office
equipment now owned or hereafter acquired by Borrower or Operating Lessee and
any and all additions, substitutions and replacements of any of the foregoing),
together with all attachments, components, parts, equipment and accessories
installed thereon or affixed thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” shall mean any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s, Operating Lessee’s or Guarantor’s controlled
group, or under common control with the Borrower, Operating Lessee or Guarantor
within the meaning of Section 414(b) or (c) of the Code.

“Event of Default” shall have the meaning set forth in Section 8.1 hereof.

“Excess Cash Flow” shall mean all remaining amounts on deposit in the Cash
Management Account (other than any required minimum balance) after the payment
or disbursement of all escrows, reserves, Operating Expenses, Debt Service,
Revolver Debt Service, management fees and other amounts permitted to be paid in
accordance with the Loan Documents.

 

-14-



--------------------------------------------------------------------------------

“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.6.1 hereof.

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in
Section 7.6.1 hereof.

“Excess Net Proceeds” shall have the meaning set forth in Section 6.4 hereof.

“Exchange Act” shall have the meaning set forth in Section 9.1.1 hereof.

“Exchange Act Filing” shall mean a filing pursuant to the Exchange Act in
connection with or relating to a securitization.

“Excluded Entity” shall mean (i) CorePoint REIT, (ii) Sponsor and (iii) any
direct or indirect legal or beneficial owner of Sponsor, including, without
limitation, any shareholder, partner, member and/or non-member manager of the
foregoing.

“Excluded Taxes” shall mean any of the following Section 2.7 Taxes imposed on or
with respect to a Lender or Agent or required to be withheld or deducted from a
payment to a Lender or Agent: (a) Section 2.7 Taxes imposed on (or measured by)
net income (however denominated), franchise Section 2.7 Taxes, and branch
profits Section 2.7 Taxes, in each case, (i) imposed as a result of such Lender
or Agent being organized under the laws of, or having its principal office or,
in the case of any Lender, applicable lending office located in, the
jurisdiction imposing such Section 2.7 Tax, or (ii) that are Other Connection
Taxes, (b) in the case of a Lender, U.S. federal withholding Section 2.7 Taxes
resulting from any law in effect on the date such Lender acquires an interest in
a Loan or commitment pursuant to this Agreement or designates a new lending
office, except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such Section 2.7 Taxes
pursuant to Section 2.7, (c) any Section 2.7 Taxes attributable to such Lender’s
failure to comply with Section 2.7(e), and (d) any Section 2.7 Taxes imposed
under FATCA.

“Extended Maturity Date” shall have the meaning set forth in Section 2.8 hereof.

“Extension Option” shall have the meaning set forth in Section 2.8 hereof.

“Extension Term” shall have the meaning set forth in Section 2.8 hereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations issued thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, and any law,
regulation, rule, promulgation, guidance notes, practices or official agreement
implementing an official government agreement with respect to the foregoing.

“FF&E” shall mean, with respect to each Individual Property, collectively,
furnishings, Fixtures and Equipment located in the guest rooms, hallways,
lobbies, restaurants, lounges, meeting and banquet rooms, parking facilities,
public areas or otherwise in any portion of the

 

-15-



--------------------------------------------------------------------------------

Properties, including (without limitation) all beds, chairs, bookcases, tables,
carpeting, drapes, couches, luggage carts, luggage racks, bars, bar fixtures,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, stoves, ranges, refrigerators, laundry machines, tools, machinery,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, cabinets, lockers,
shelving, dishwashers, garbage disposals, washer and dryers, and all other
customary hotel and resort equipment and other tangible property owned by
Borrower or Operating Lessee, or in which Borrower or Operating Lessee has or
shall have an interest, now or hereafter located at each Individual Property and
useable in connection with the present or future operation and occupancy of each
Individual Property; provided, however, that FF&E shall not include (a) fixed
asset supplies, including, but not limited to, linen, china, glassware,
tableware, silverware, utensils, uniforms, other hotel inventory and similar
items, whether used in connection with public space or guest rooms or (b) items
owned by tenants, guests or by third party operators.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Fixtures” shall mean, with respect to each Individual Property, all Equipment
now owned, or the ownership of which is hereafter acquired, by Borrower or
Operating Lessee which is so related to the Land and the Improvements forming
part of the Individual Property in question that it is deemed fixtures or real
property under applicable Legal Requirements, including, without limitation, all
building or construction materials intended for construction, reconstruction,
alteration, decoration or repair of or installation on the applicable Individual
Property, construction equipment, appliances, machinery, plant equipment,
fittings, apparatuses, fixtures and other items now or hereafter attached to,
installed in or used in connection with (temporarily or permanently) any of the
Improvements or the Land, including, but not limited to, engines, devices for
the operation of pumps, pipes, plumbing, call and sprinkler systems, fire
extinguishing apparatuses and equipment, heating, ventilating, incinerating,
electrical, air conditioning and air cooling equipment and systems, gas and
electric machinery, appurtenances and equipment, pollution control equipment,
security systems, disposals, dishwashers, refrigerators and ranges, recreational
equipment and facilities of all kinds, and water, electrical, storm and sanitary
sewer facilities, utility lines and equipment (whether owned individually or
jointly with others, and, if owned jointly, to the extent of Borrower’s and/or
Operating Lessee’s interest therein) and all other utilities whether or not
situated in easements, all water tanks, water supply, water power sites, fuel
stations, fuel tanks, fuel supply, and all other structures, together with all
accessions, appurtenances, additions, replacements, betterments and
substitutions or any of the foregoing and the proceeds thereof.

“Foreclosure” shall have the meaning set forth in Section 9.3 hereof.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

-16-



--------------------------------------------------------------------------------

“Franchise Agreement” shall mean, with respect to each Individual Property, the
applicable franchise agreement more particularly described on Schedule 1.2
attached hereto, between Operating Lessee and Franchisor, as the same may be
amended or modified from time to time in accordance with the terms and
provisions of this Agreement, or, if the context requires, the Replacement
Franchise Agreement executed in accordance with the terms and provisions of this
Agreement.

“Franchise Default Election Notice” shall have the meaning set forth in
Section 8.1(a) hereof.

“Franchise Owner Agreement” shall mean those certain Owner Agreements executed
by Borrower for the benefit of the applicable Franchisor in connection with a
Franchise Agreement or any Replacement Franchise Agreement.

“Franchisor” shall mean, with respect to each Individual Property, the
applicable franchisor identified on Schedule 1.2 attached hereto, or, if the
context requires, a Qualified Franchisor.

“Free Prepayment Amount” shall have the meaning set forth in Section 2.4.1
hereof.

“Full Replacement Cost” shall have the meaning set forth in Section 6.1(a)
hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Glendale Parking Agreement” shall mean that certain Agreement re: Use of 1-43
Freeway Lands at the Silver Spring Interchange Located to the Rear of 5423 North
Port Washington Road dated December 23, 1993, by and between the County of
Milwaukee and B & G Realty, Inc., as assigned pursuant to that certain
Assignment and Assumption of Agreement dated July 7, 2004, by and between B & G
Realty, Inc. and Marcus Consid, LLC, as further assigned pursuant to that
certain Assignment and Assumption of Agreement dated September 3, 2004, by and
between Marcus Consid, LLC and Woodfield Properties LLC and as further assigned
pursuant to that certain Assignment of Ground Lease dated January 25, 2006,
between Woodfield Properties LLC and Representative Borrower.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence having jurisdiction over the Properties (and any
operations conducted thereat), Borrower or Operating Lessee.

“Grantor Trust” shall mean a grantor trust as defined in subpart E, part I of
subchapter J of the Code.

“Gross Income from Operations” shall mean, without duplication, all income and
proceeds (whether in cash or on credit, and computed on an accrual basis)
received by Borrower, Operating Lessee or Manager on behalf of Borrower or
Operating Lessee for the use, occupancy or enjoyment of the Properties, or any
part thereof, or received by Borrower, Operating Lessee or

 

-17-



--------------------------------------------------------------------------------

Manager on behalf of Borrower or Operating Lessee for the sale of any goods,
services or other items sold on or provided from the Properties in the ordinary
course of the Properties’ operation, including without limitation: (a) all
income and proceeds received from rental of rooms, Leases and commercial space,
meeting, conference and/or banquet space within the Properties including parking
revenue; (b) all income and proceeds received from food and beverage operations
and from catering services conducted from the Properties even though rendered
outside of the Properties; (c) all income and proceeds from business
interruption, rental interruption and use and occupancy insurance with respect
to the operation of the Properties (after deducting therefrom all necessary
costs and expenses incurred in the adjustment or collection thereof) applicable
to the period in question; (d) all Awards for temporary use (after deducting
therefrom all costs incurred in the adjustment or collection thereof and in
Restoration of the Properties); (e) all income and proceeds from judgments,
settlements and other resolutions of disputes with respect to matters which
would be includable in this definition of “Gross Income from Operations” if
received in the ordinary course of the operation of the Properties (after
deducting therefrom all necessary costs and expenses incurred in the adjustment
or collection thereof); (f) intentionally omitted; (g) intentionally omitted;
(h) all income from the operation of any spa or conference center at any
Individual Property; and (i) all other income from operation of the Properties
(including laundry and vending income), but excluding, (1) gross receipts
received by lessees, licensees or concessionaires of the Properties;
(2) consideration received at the Properties for hotel accommodations, goods and
services to be provided at other hotels (which are not one of the Individual
Properties), although arranged by, for or on behalf of Borrower, Operating
Lessee or Manager; (3) income and proceeds from the sale or other disposition of
goods, capital assets and other items not in the ordinary course of the
operation of the Properties; (4) Hotel Taxes; (5) Awards (except to the extent
provided in clause (d) above); (6) refunds of amounts not included in Operating
Expenses at any time and uncollectible accounts; (7) gratuities collected by the
Properties employees; (8) the proceeds of any permitted financing; (9) other
income or proceeds resulting other than from the use or occupancy of the
Properties, or any part thereof, or other than from the sale of goods, services
or other items sold on or provided from the Properties in the ordinary course of
business; (10) any credits or refunds made to customers, guests or patrons in
the form of allowances or adjustments to previously recorded revenues;
(11) payments made to Borrower pursuant to the Interest Rate Cap Agreement;
(12) interest on credit accounts, rent concessions or credits, and other
required pass-throughs and interest on Reserve Funds and (13) without
duplication of the items referenced in (1)-(12) above, Custodial Funds.

“Ground Lease” shall mean each of the ground leases described on Schedule III
hereto; provided that in no event shall any Specified Ground Lease nor the
Glendale Parking Agreement constitute a Ground Lease.

“Ground Lease Default Release” shall have the meaning set forth in
Section 2.5.2(l) hereof.

“Ground Leased Property” shall mean those certain Individual Properties demised
by each of the Ground Leases.

“Ground Lease Reserve Account” shall have the meaning set forth in Section 7.5.1
hereof.

 

-18-



--------------------------------------------------------------------------------

“Ground Lease Reserve Fund” shall have the meaning set forth in Section 7.5.1
hereof.

“Ground Lessor” shall mean each lessor under a Ground Lease, as described on
Schedule III hereto.

“Ground Rent” shall have the meaning set forth in Section 7.5.1 hereof.

“Guarantor” shall mean CorePoint Operating Partnership L.P., a Delaware limited
partnership, together with its successors and permitted assigns, and any
Replacement Guarantor pursuant to the terms hereof and the Guaranty.

“Guarantor Bankruptcy Event” shall mean if Guarantor or any guarantor or
indemnitor under any guaranty or indemnity issued in connection with the Loan
shall make an assignment for the benefit of creditors or if a receiver,
liquidator or trustee shall be appointed for Guarantor or any guarantor or
indemnitor under any guaranty or indemnity issued in connection with the Loan or
if Guarantor or such other guarantor or indemnitor shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Guarantor
or such other guarantor or indemnitor, or if any proceeding for the dissolution
or liquidation of Guarantor or such other guarantor or indemnitor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Guarantor or such other
guarantor or indemnitor, upon the same not being discharged, stayed or dismissed
within ninety (90) days.

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed and delivered by Guarantor in connection with the Loan to and
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Hotel Taxes” shall mean all sales and occupancy taxes collected by Borrower or
Operating Lessee that are required to be paid to a state or local taxing
authority or similar taxing authority (including, without limitation, sales
taxes, use taxes, occupancy taxes, business license taxes and special
assessments by any municipality or government).

“HSB” shall have the meaning set forth in Section 6.1(b) hereof.

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; (g) obligations under
PACE Loans and (h) obligations secured by any Liens, whether or not the
obligations have been assumed (other than the Permitted Encumbrances).

 

-19-



--------------------------------------------------------------------------------

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13
hereof.

“Indemnified Person” or “Indemnified Party” shall mean Lender, any Affiliate of
Lender and its designee (whether or not it is the Lender) that has filed any
registration statement relating to the Securitization or has acted as the
sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co-placement
agents or co-initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, employees,
representatives, agents and Affiliates and each Person or entity who Controls
any such Person within the meaning of Section 15 of the Securities Act of 1933,
as amended, or Section 20 of the Securities Exchange Act of 1934, as amended,
any Person who is or will have been involved in the origination of the Loan on
behalf of Lender, any Person who is or will have been involved in the servicing
of the Loan on behalf of Lender secured hereby, any Person in whose name the
encumbrance created by the Mortgages is or will have been recorded, any Person
who may hold or acquire or will have held a full or partial interest in the Loan
secured hereby (including, but not limited to, investors or prospective
investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan secured
hereby for the benefit of third parties) as well as the respective directors,
officers, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan and including, but not limited
to any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business).

“Indemnified Taxes” shall mean (a) Section 2.7 Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by any Borrower under any Loan
Document and (b) to the extent not otherwise described in clause (a) above,
Other Taxes.

“Indemnifying Person” shall mean Borrower.

“Independent Director” or “Independent Manager” shall mean an individual who has
prior experience as an independent director, independent manager or independent
member with at least three years of employment experience and who is provided by
CT Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Directors, another nationally recognized company reasonably approved
by Lender, in each case that is not an Affiliate of Borrower, Operating Lessee
or Principal, and that provides professional Independent Directors and other
corporate services in the ordinary course of its business, and which individual
is duly appointed as an Independent Director or Independent Manager and is not,
and has never been, and will not while serving as Independent Director or
Independent Manager be, any of the following:

 

-20-



--------------------------------------------------------------------------------

(a)    a member, partner, equityholder, manager, director, officer or employee
of Borrower, Principal or Operating Lessee or any of their respective
equityholders or Affiliates (other than serving as an Independent Director
and/or Independent Manager of Borrower, Principal or Operating Lessee or an
Affiliate of Borrower, Principal or Operating Lessee that does not own a direct
or indirect ownership interest in Borrower, Principal or Operating Lessee
(provided that Independent Directors and/or Independent Managers of a Principal
shall be permitted to serve as a springing limited partner of its direct
subsidiary) and that is required by a creditor to be a single purpose bankruptcy
remote entity, provided that such Independent Director or Independent Manager is
employed by a company that routinely provides professional Independent Directors
or Independent Managers in the ordinary course of its business);

(b)    a creditor, supplier or service provider (including provider of
professional services) to Borrower, Principal or Operating Lessee or any of
their respective equityholders or Affiliates (other than a nationally-recognized
company that routinely provides professional Independent Directors or
Independent Managers and other corporate services to Borrower, Principal or
Operating Lessee or any of their respective Affiliates in the ordinary course of
its business);

(c)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d)    a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.

(e)    A natural person who otherwise satisfies the foregoing definition and
satisfies subparagraph (a) by reason of being the Independent Director or
Independent Manager of a “special purpose entity” affiliated with Borrower,
Principal or Operating Lessee that does not own a direct or indirect ownership
interest in the Borrower, Principal or Operating Lessee, shall be qualified to
serve as an Independent Director of the Borrower, Principal or Operating Lessee,
provided that the fees that such individual earns from serving as an Independent
Director of Affiliates of Borrower, Principal or Operating Lessee in any given
year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year. For purposes of this paragraph, a
“special purpose entity” is an entity, whose organizational documents contain
restrictions on its activities and impose requirements intended to preserve such
entity’s separateness that are substantially similar to those contained in the
definition of “Special Purpose Entity” in this Agreement.

“Individual Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns.

“Individual Property” shall mean (i) each parcel of real property, the
Improvements thereon and all personal property owned by an Individual Borrower
(or leased pursuant to a Ground Lease, Specified Ground Lease or the Glendale
Parking Agreement) and, other than with regards to the Specified Ground Leased
Properties and the Glendale Parking Agreement, encumbered by a Mortgage,
together with all rights pertaining to such property and Improvements, as set
forth on Schedule II attached hereto and as more particularly described in the
granting clauses of each Mortgage and referred to therein as the “Property”,
together with the Operating Lessee’s leasehold interests in the applicable
Individual Property pursuant to the Operating Lease, and (ii) any property that
is or becomes subject to the Lien of a Mortgage.

 

-21-



--------------------------------------------------------------------------------

“Initial Maturity Date” shall mean the Payment Date occurring in June, 2020.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Richards, Layton & Finger, P.A. in connection
with the Loan.

“Insurance Premiums” shall have the meaning set forth in Section 6.1 hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4 hereof.

“Interest Period” shall mean, with respect to any Component, (a) the period
commencing on (and including) the Closing Date and ending on (and including)
June 14, 2018 and (b) thereafter, the period commencing on (and including) the
fifteenth (15th) day of each calendar month and ending on (and including) the
fourteenth (14th) day of the following calendar month. Each Interest Period set
forth in clause (b) above shall be a full month and shall not be shortened by
reason of any payment of the Loan prior to the expiration of such Interest
Period.

“Interest Rate” shall mean the rate at which the outstanding principal amount of
the Loan bears interest from time to time in accordance with Section 2.2.3
hereof.

“Interest Rate Cap Agreement” shall mean, collectively, one or more interest
rate cap agreements (together with the confirmation and schedules relating
thereto) in a form and substance reasonably acceptable to Lender with respect to
such matters not otherwise set forth in this Agreement between an Acceptable
Counterparty and Borrower obtained by Borrower as and when required pursuant to
Section 2.2.7 and Section 2.8 hereof. After delivery of a Replacement Interest
Rate Cap Agreement or Substitute Interest Rate Cap Agreement to Lender, the term
“Interest Rate Cap Agreement” shall be deemed to mean such Replacement Interest
Rate Cap Agreement or Substitute Interest Rate Cap Agreement, as applicable, and
such Replacement Interest Rate Cap Agreement or Substitute Interest Rate Cap
Agreement, as applicable, shall be subject to all requirements applicable to the
Interest Rate Cap Agreement.

“Interest Shortfall” shall mean, with respect to any repayment or prepayment of
the Loan (including a repayment on the Maturity Date) made on a date that is
after the Payment Date and prior to, but not including, the Determination Date,
after a Securitization, the interest that would have accrued on the Loan (absent
such repayment or prepayment) from and including the date on which such
repayment or prepayment occurs through and including the last day of the
Interest Period relating to the Payment Date following the date of such
prepayment.

“IRS” shall mean the United States Internal Revenue Service.

“JPM” shall have the meaning set forth in the introductory paragraph hereto.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect), pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion

 

-22-



--------------------------------------------------------------------------------

of any space in any Individual Property by or on behalf of any Individual
Borrower or Operating Lessee (other than ordinary course (i) short-term
occupancy rights of hotel guests which are not the subject of a written
agreement, (ii) occupancy agreements for groups of hotel guests for transitory
periods of time, (iii) agreements for catering, business and similar special
events or functions at any of the Properties, (iv) any lease agreement or
concession agreement between Borrower or Operating Lessee, as applicable, and
Manager or its Affiliates with respect to sale of liquor, (v) space license
agreements for telecommunications equipment and antennas and (vi) space license
agreements for billboards), and every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in connection with such lease, sublease, subsublease, or other agreement and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto; provided
that in no event shall the Operating Lease, any Ground Lease, any Specified
Ground Lease or the Glendale Parking Agreement constitute a Lease and excluding
any Permitted Equipment and Vehicle Leases.

“Legal Requirements” shall mean, with respect to each Individual Property, all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting Borrower, Operating Lessee, such Individual
Property or any part thereof, or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower and/or Operating Lessee, at
any time in force affecting Borrower and/or Operating Lessee, such Individual
Property or any part thereof, including, without limitation, any which may
(a) require repairs, modifications or alterations in or to such Individual
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lender Documents” shall mean any agreement among Lender and/or any participant
or any fractional owner of a beneficial interest in the Loan relating to the
administration of the Loan or the Loan Documents, including without limitation
any intercreditor agreements, co-lender agreements and participation agreements.

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit in favor of Lender and entitling Lender to draw
thereon based solely on a statement executed by an officer of Lender stating
that it has the right to draw thereon under this Agreement, and issued by a
domestic Approved Bank or the U.S. agency or branch of a foreign Approved Bank,
and upon which letter of credit Lender shall have the right to draw in full:
(a) if Lender has not received at least thirty (30) days prior to the date on
which the then outstanding letter of credit is scheduled to expire, a notice
from the issuing financial institution that it has renewed the applicable letter
of credit; (b) thirty (30) days prior to the date of termination following
receipt of notice from the issuing financial institution that the applicable
letter of credit will be terminated; and (c) thirty (30) days after Lender has
given notice to Borrower that the financial institution issuing the applicable
letter of credit ceases to be an Approved Bank.

 

-23-



--------------------------------------------------------------------------------

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

“LIBOR Rate” shall mean, with respect to each Interest Period, the per annum
rate of interest of the Libor Rate Index determined as of the Determination Date
immediately preceding the commencement of such Interest Period, plus the LIBOR
Rate Spread; provided that in no event will the LIBOR rate be less than the
Minimum Rate.

“LIBOR Rate Index” shall mean, with respect to each Interest Period, the rate
(expressed as a percentage per annum and rounded up to the next nearest 1/1000
of 1%) for deposits in U.S. dollars, for a one-month period, that appears on
“Thomson Reuters ICE LIBOR# Rates – LIBOR01” (or the successor thereto) as of
11:00 a.m., London time, on the related Determination Date. If such rate does
not appear on Thomson Reuters ICE LIBOR# Rates – LIBOR01 as of 11:00 a.m.,
London time, on such Determination Date, the LIBOR Rate Index shall be the
arithmetic mean of the offered rates (expressed as a percentage per annum) for
deposits in U.S. dollars for a one-month period that appear on the Thomson
Reuters ICE LIBOR# Rates – LIBOR01 as of 11:00 a.m., London time, on such
Determination Date, if at least two such offered rates so appear. If fewer than
two such offered rates appear on the Thomson Reuters ICE LIBOR# Rates – LIBOR01
as of 11:00 a.m., London time, on such Determination Date, Lender (or Servicer,
on Lender’s behalf) shall request the principal London office of any four major
reference banks in the London interbank market selected by Lender to provide
such bank’s offered quotation (expressed as a percentage per annum) to prime
banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
the amounts of not less than U.S. $1,000,000. If at least two such offered
quotations are so provided, the LIBOR Rate Index shall be the arithmetic mean of
such quotations. If fewer than two such quotations are so provided, Lender (or
Servicer, on Lender’s behalf) shall request any three major banks in New York
City selected by Lender to provide such bank’s rate (expressed as a percentage
per annum) for loans in U.S. dollars to leading European banks for a one-month
period as of approximately 11:00 a.m., New York City time on the applicable
Determination Date for amounts of not less than U.S. $1,000,000. If at least two
such rates are so provided, the LIBOR Rate Index shall be the arithmetic mean of
such rates. The LIBOR Rate Index shall be determined conclusively (absent
manifest error) by Lender or its agent; provided that in no event will the LIBOR
Rate Index be less than the Minimum Rate Index.

“LIBOR Rate Loan” shall mean the Loan at such time as the interest thereon
accrues at a rate of interest based on the LIBOR Rate.

“LIBOR Rate Spread” shall mean, with respect to each Component the following
amounts, as the same may be reallocated pursuant to, and in accordance with the
restrictions and limitations contained in Section 9.1.2 and which shall be
increased for each Component by 15 basis points (0.15%) from and after the
Interest Period applicable to the Payment Date in July, 2023 in accordance with
Section 2.8(d), without duplication of any increase with respect to the Prime
Rate Spread or the Alternate Rate Spread in accordance with Section 2.8(d), as
applicable, and an additional 10 basis points (0.10%) from and after the
Interest Period applicable to the Payment Date in July, 2024 in accordance with
Section 2.8(e), without duplication of any increase with respect to the Prime
Rate Spread or the Alternate Rate Spread in accordance with Section 2.8(e), as
applicable:

 

-24-



--------------------------------------------------------------------------------

(a)    Component A: 2.75%

(b)    Component B: 2.75%

(c)    Component C: 2.75%

(d)    Component D: 2.75%

(e)    Component E: 2.75%

(f)    Component F: 2.75%

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, deed to secure debt, indemnity deed of trust, lien, pledge,
hypothecation, assignment, security interest, PACE Loan or any other encumbrance
or charge on or affecting any Individual Borrower, Operating Lessee, any
Individual Property, any portion thereof or any interest therein, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgages, the Environmental Indemnity, the Assignment of Agreements, the
Assignment of Management Agreement, the Guaranty, the Cash Management Agreement,
the Clearing Account Agreement (if any), the Concentration Account Agreement,
the Interest Rate Cap Agreement, the Assignment of Interest Rate Cap Agreement,
the Contribution Agreement, and all other documents executed and/or delivered in
connection with the Loan, as each of the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Loan Party” shall mean, collectively, each Borrower, Operating Lessee and
Principal.

“Loan-to-Value Ratio” shall mean, as of the date of its calculation, the ratio
(expressed as a percentage) of (a) the sum of (x) the then current outstanding
principal balance of the Loan as of the date of such calculation to (b) the fair
market value of the Properties (for purposes of the REMIC provisions, only,
based solely on real property and excluding any personal property or going
concern value) as proposed by Borrower and determined by Lender in its
reasonable discretion using any commercially reasonable method permitted to a
REMIC Trust (which may include (i) an existing appraisal if such release occurs
within twenty-four (24) months of the appraisal date, (ii) a new appraisal,
(iii) a broker’s price opinion or (iv) other written determination of value
using a commercially reasonable valuation method). For the avoidance of doubt,
the outstanding principal balance of the Revolver Loan will not be included in
the calculation of Loan-to-Value Ratio.

 

-25-



--------------------------------------------------------------------------------

“London Business Day” shall mean any day other than (a) a Saturday, (b) a
Sunday, or (c) any other day on which commercial banks in London, England are
not open for business.

“Low Debt Yield Release” shall have the meaning set forth in Section 2.5.3
hereof.

“Majority Equity Transfer” shall have the meaning given thereto in
Section 5.2.10(e).

“Management Agreement” shall mean, with respect to each Individual Property, the
applicable management agreement more particularly described on Schedule 1.3
attached hereto, between the Operating Lessee and the applicable Manager, as the
same may be amended or modified from time to time in accordance with the terms
and provisions of this Agreement, or, if the context requires, any Replacement
Management Agreement executed in accordance with the terms and provisions of
this Agreement.

“Manager” shall mean, with respect to each Individual Property, the applicable
manager identified on Schedule 1.3 attached hereto, or, if the context requires,
a Qualified Manager who is managing the Properties or any Individual Property in
accordance with the terms and provisions of this Agreement pursuant to a
Replacement Management Agreement.

“Manager Account” shall mean, with respect to the Brand Managed Properties, the
bank accounts maintained by a Brand Manager in the name of the applicable
Individual Borrower or Operating Lessee, as applicable, in accordance with the
terms of the applicable Management Agreement.

“Mandatory Prepayment Amount” shall have the meaning set forth in Section 2.4.2
hereof.

“Material Action” means, with respect to any Person, to file any insolvency, or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a voluntary
bankruptcy petition or any other petition seeking, or consent to, reorganization
or relief with respect to such Person under any applicable federal or state law
relating to bankruptcy or insolvency, to seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian, or any similar
official of or for such Person or a substantial part of its property, to make
any assignment for the benefit of creditors of such Person, to admit in writing
such Person’s inability to pay its debts generally as they become due, or to
take action in furtherance of any of the foregoing.

“Material Lease” shall mean any Lease (other than any Ground Lease, any
Specified Ground Lease, the Glendale Parking Agreement, Operating Lease or any
lease agreement, concession agreement or license agreement between Borrower or
Operating Lessee, as applicable, and Manager or its Affiliates with respect to
the sale of liquor, provided, such agreement is on commercially reasonable,
third party, arm’s-length terms) which either individually or when taken
together with any other Lease at the same Individual Property with the same
Tenant or an Affiliate of such Tenant covers more than 10,000 rentable square
feet.

 

-26-



--------------------------------------------------------------------------------

“Maturity Date” shall mean the Initial Maturity Date, or, following an exercise
by Borrower of one (1) or more of the Extension Options described in Section 2.8
hereof, the Extended Maturity Date, or such other date on which the outstanding
principal balance of the Loan becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Minimum Rate” shall mean the Minimum Rate Index plus the LIBOR Rate Spread.

“Minimum Rate Index” shall mean 0.00%.

“Minimum Rate Spread” shall mean 0.00%.

“Monthly Debt Service Payment Amount” shall mean, on each Payment Date, the
amount equal to interest which accrues on each Component of the Loan for the
Interest Period in which the Payment Date occurs.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Morningstar” shall mean Morningstar Credit Ratings, LLC, or any of its
successors in interest, assigns, and/or changed entity name or designation
resulting from any acquisition by Morningstar, Inc. or other similar entity of
Morningstar Credit Ratings, LLC.

“Mortgage” shall mean with respect to each Individual Property (other than the
Specified Ground Leased Properties and the Glendale Parking Agreement), that
certain first priority fee or leasehold Mortgage (or Deed of Trust), Assignment
of Leases and Rents and Security Agreement, or similar agreement, dated as of
the date hereof, executed and delivered by the related Individual Borrower and
Operating Lessee, if applicable, to Lender as security for the Loan and
encumbering such Individual Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

“Net Proceeds” shall have the meaning set forth in Section 6.4 hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4
hereof.

“Net Proceeds Prepayment” shall have the meaning set forth in Section 6.4(c)
hereof.

“Net Worth” shall mean an entity’s equity as its total assets minus its total
liabilities (in each case exclusive of such entity’s interests in and
liabilities related to the Properties), in each case in accordance with GAAP.

 

-27-



--------------------------------------------------------------------------------

“New Note” shall have the meaning set forth in Section 9.1.3 hereof.

“New TRS Borrower” shall have the meaning set forth in Section 5.2.10(j) hereof.

“Non-Consenting Lender” shall have the meaning set forth in Section 10.24(d)
hereof.

“Note” shall mean, collectively, Note A-1 and Note A-2, as each of the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Note A-1” shall mean that certain Promissory Note A-1, dated the date hereof,
in the principal amount of Five Hundred Seventeen Million Five Hundred Thousand
and No/100 Dollars ($517,500,000.00) by Borrower in favor of Lender.

“Note A-2” shall mean that certain Promissory Note A-2, dated the date hereof,
in the principal amount of Five Hundred Seventeen Million Five Hundred Thousand
and No/100 Dollars ($517,500,000.00) by Borrower in favor of Lender.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
or Operating Lessee, as applicable, which is signed by an authorized officer of
Borrower or Operating Lessee, as applicable, or the general partner, managing
member or sole member of Borrower or Operating Lessee, as applicable.

“Operating Expenses” shall mean, without duplication, the sum of all ordinary
costs and expenses of operating, maintaining, directing, managing and
supervising the Properties (excluding, (i) depreciation and amortization,
(ii) any Debt Service in connection with the Loan, (iii) any Capital
Expenditures in connection with the Properties, (iv) any deposits made to the
Reserve Funds, (v) leasing commissions, (vi) non-recurring items,
(vii) intentionally omitted and (viii) the costs of any other things specified
to be done or provided at Borrower’s, Operating Lessee’s or Manager’s sole
expense), incurred by Borrower, Operating Lessee or Manager pursuant to the
Management Agreement, or as otherwise specifically provided therein, which are
properly attributable to the period under consideration under Borrower’s or
Operating Lessee’s system of accounting, including without limitation: (a) the
cost of all food and beverages sold or consumed and of all necessary chinaware,
glassware, linens, flatware, uniforms, utensils and other items of a similar
nature, including such items bearing the name or identifying characteristics of
the hotels as Borrower, Operating Lessee and/or Manager shall reasonably
consider appropriate (“Operating Equipment”) and paper supplies, cleaning
materials and similar consumable items (“Operating Supplies”) placed in use
(other than reserve stocks thereof in storerooms). Operating Equipment and
Operating Supplies shall be considered to have been placed in use when they are
transferred from the storerooms of the Properties to the appropriate operating
departments; (b) salaries and wages of personnel of the Properties, including
costs of payroll taxes and employee benefits (which benefits may include,
without limitation, a pension plan, medical insurance, life insurance, travel
accident insurance and an executive bonus program), and all other expenses not
otherwise specifically referred to in this definition which are referred to as
“Administrative and General Expenses” in the Uniform System of Accounts, (c) the
cost of all other goods and services obtained by Borrower, Operating Lessee or
Manager in connection with its operation of the Properties including, without
limitation, heat and utilities, office supplies and all services performed by
third parties, including

 

-28-



--------------------------------------------------------------------------------

leasing expenses in connection with telephone and data processing equipment, and
all existing and any future installations necessary for the operation of the
Improvements for hotel purposes (including, without limitation, heating,
lighting, sanitary equipment, air conditioning, laundry, refrigerating, built-in
kitchen equipment, telephone equipment, communications systems, computer
equipment and elevators), Operating Equipment and existing and any future
furniture, furnishings, wall coverings, fixtures and hotel equipment necessary
for the operation of the building for hotel purposes which shall include all
equipment required for the operation of kitchens, bars, laundries, (if any) and
dry cleaning facilities (if any), office equipment, cleaning and engineering
equipment and vehicles; (d) the cost of repairs to and maintenance of the
Properties (other than of a capital nature); (e) insurance premiums for general
liability insurance, workers’ compensation insurance or insurance required by
similar employee benefits acts and such business interruption or other insurance
as may be provided for protection against claims, liabilities and losses arising
from the operation of the Properties (as distinguished from any property damage
insurance on the Properties building or its contents) and losses incurred on any
self-insured risks of the foregoing types, provided that Borrower and/or
Operating Lessee has specifically approved in advance such self-insurance or
insurance is unavailable to cover such risks (premiums on policies for more than
one year will be pro-rated over the period of insurance and premiums under
blanket policies will be allocated among properties covered); (f) all Taxes and
Other Charges (other than federal, state or local income taxes and franchise
taxes or the equivalent) payable by or assessed against Borrower and/or
Operating Lessee with respect to the operation of the Properties; (g) legal fees
and fees of any firm of independent certified public accounts designated from
time to time by Borrower and/or Operating Lessee (the “Independent CPA”) for
services directly related to the operation of the Properties, reasonably
acceptable to Lender; (h) the costs and expenses of technical consultants and
specialized operational experts for specialized services in connection with
non-recurring work on operational, legal, functional, decorating, design or
construction problems and activities, including the reasonable fees of Guarantor
or any subsidiary of Guarantor in connection therewith, provided that such
employment of Guarantor or any such subsidiary of Guarantor is reasonably
approved in advance by Lender; provided, further, however, that if such costs
and expenses have not been included in an approved budget, then if such costs
exceed $5,000 in any one instance the same shall be subject to the reasonable
approval by Lender; (i) all expenses for advertising for the Properties and all
expenses of sales promotion and public relations activities; (j) all
out-of-pocket expenses and disbursements determined by the Independent CPA to
have been reasonably, properly and specifically incurred by Borrower, Operating
Lessee, Manager, Guarantor or any of their Affiliates pursuant to, in the course
of and directly related to, the management and operation of the Properties under
the Management Agreement (without limiting the generality of the foregoing, such
charges may include all reasonable travel, telephone, telegram, radiogram,
cablegram, air express and other incidental expenses, but, shall exclude costs
relating to the offices maintained by Borrower, Operating Lessee, Manager,
Guarantor or any of their Affiliates other than the offices maintained at the
Individual Property for the management of such Individual Property and excluding
transportation costs of Borrower, Operating Lessee, any Affiliated Manager,
Guarantor or any of their Affiliates related to meetings between Borrower,
Operating Lessee, Manager, Guarantor or any of their Affiliates with respect to
administration of the Management Agreement or of the Properties involving travel
away from such party’s principal executive offices); (k) the cost of any
reservations system, any accounting services or other group benefits, programs
or services from time to time made available to properties in the

 

-29-



--------------------------------------------------------------------------------

Borrower’s or Operating Lessee’s system, including, without limitation, any
provided by any Manager or Franchisor; (l) the cost associated with any retail
Leases; (m) any management fees, basic and incentive fees or other fees and
reimbursables paid or payable to Manager under the Management Agreement; (n) any
franchise fees or other fees and reimbursables paid or payable to Franchisor
under the Franchise Agreement; (o) Ground Rent; and (p) all costs and expenses
of owning, maintaining, conducting and supervising the operation of the Property
to the extent such costs and expenses are not included above.

“Operating Lease” shall mean that certain Lease Agreement, dated as of the date
hereof, by and among Borrower, collectively, as landlord, and Operating Lessee,
as tenant, as the same may be amended, assigned, restated, replaced,
supplemented or modified from time to time in accordance with the terms and
conditions of hereof and the other Loan Documents.

“Operating Lessee” shall mean CorePoint TRS L.L.C., a Delaware limited liability
company, together with its successors and permitted assigns.

“Organizational Documents” means as to any Person, the certificate of
incorporation and by-laws with respect to a corporation; the certificate of
organization and operating agreement with respect to a limited liability
company; the certificate of limited partnership and partnership agreement with
respect to a limited partnership, or any other organizational or governing
documents of such Person.

“Other Charges” shall mean all ground rents (other than Ground Rent),
maintenance charges, impositions other than Taxes, and any other charges,
including, without limitation, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining any Individual Property, now or
hereafter levied or assessed or imposed against such Individual Property or any
part thereof.

“Other Connection Taxes” shall mean, with respect to any Lender or Agent,
Section 2.7 Taxes imposed as a result of a present or former connection between
such Lender or Agent and the jurisdiction imposing such Section 2.7 Tax (other
than connections arising from such Lender or Agent having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Obligations” shall have the meaning as set forth in the Mortgages.

“Other Taxes” shall mean any present or future stamp, court, documentary,
intangible, recording, filing or similar excise, or property Section 2.7 Taxes
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, or from the registration, receipt
or perfection of a security interest under, or otherwise with respect to, any
Loan Document, except (i) any such Section 2.7 Taxes that are Other Connection
Taxes imposed with respect to an assignment and (ii) any “prohibited
transaction” excise tax arising from any Lender’s use of “plan assets” of any
“benefit plan investor” within the meaning of the Plan Asset Regulations.

 

-30-



--------------------------------------------------------------------------------

“PACE Loan” shall mean (x) any “Property-Assessed Clean Energy loan” or (y) any
other indebtedness, without regard to the name given to such indebtedness, which
is (i) incurred for improvements to any Individual Property for the purpose of
increasing energy efficiency, increasing use of renewable energy sources,
resource conservation, or a combination of the foregoing, and (ii) repaid
through multi-year assessments against such Individual Property.

“Participant Register” shall have the meaning set forth in Section 9.7 hereof.

“Payment Date” shall mean, with respect to any Component, the ninth (9th) day of
each calendar month during the term of the Loan, or if such date is not a
Business Day, the immediately preceding Business Day and the first Payment Date
for purposes of this Agreement shall be July 9, 2018.

“Permitted Assumption” shall have the meaning given thereto in
Section 5.2.10(e).

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively, (a) the Liens and security interests created by, and the entering
into of, the Loan Documents and the Revolver Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Insurance Policies
relating to such Individual Property or any part thereof (including liens
disclosed in the title commitments for which Lender has either received
affirmative coverage or for which the title insurance company has received
adequate protections to remove such items as exceptions from the Title Insurance
Policy and such items were so removed), (c) Liens, if any, for Section 2.7
Taxes, Taxes and Other Charges imposed by any Governmental Authority not yet due
or delinquent or which are contested in good faith by appropriate proceedings
and for which Borrower has set aside adequate reserves on its books, (d) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion, (e) all easements, rights-of-way,
restrictions and other similar non-monetary encumbrances recorded against and
affecting such Individual Property and that do not materially and adversely
affect (i) the ability of Borrower to pay any of its obligations to any Person
as and when due, (ii) the marketability of title to such Individual Property,
(iii) the fair market value of such Individual Property, or (iv) the use or
operation of such Individual Property, (f) rights of Tenants as Tenants only,
(g) mechanics’, materialmen’s or similar Liens, in each case only if such liens
are discharged or bonded over within sixty (60) days of their filing and do not
materially and adversely affect the value or use of such Individual Property or
Borrower’s ability to repay the Loan, (h) Liens relating to Permitted Equipment
and Vehicle Leases and customary purchase money security interests of sellers of
goods that satisfy the conditions set forth in the definition of “Permitted
Indebtedness”, (i) any Liens created by the Ground Lessor in accordance with a
Ground Lease, (j) any Liens created by the Specified Ground Lessor in accordance
with a Specified Ground Lease and (k) any Liens created by the lessor under the
Glendale Parking Agreement in accordance with the Glendale Parking Agreement.

“Permitted Equipment and Vehicle Leases” means equipment or personal property
financing or vehicle financing (a) that is entered into on arm’s-length terms
and conditions in the ordinary course of Borrower’s or Operating Lessee’s
business, (b) that relate to Personal Property or vehicles which will be
(i) used in connection with the operation and maintenance of the Property in the
ordinary course of Borrower’s or Operating Lessee’s business and (ii) readily
replaceable without material interference or interruption to the operation of
the applicable Individual Property and (c) which is secured only by the financed
equipment or Personal Property or vehicle.

 

-31-



--------------------------------------------------------------------------------

“Permitted Equipment Transfer” shall mean the Transfer of FF&E and/or Personal
Property that is either being replaced or that is no longer necessary in
connection with the operation of an Individual Property, provided (x) no Event
of Default is continuing and (y) such Transfer will not materially and adversely
affect the value, use or operation of such Individual Property.

“Permitted Indebtedness” shall mean, collectively (a) the Note and the Other
Obligations, indebtedness and liabilities specifically provided for in any Loan
Document and secured by the Mortgages and the other Loan Documents, (b) key
money provided to Borrower or Operating Lessee by a Franchisor or Manager as
provided for in the applicable Franchise Agreement or Management Agreement,
(c) Permitted Equipment and Vehicle Leases, (d) trade payables incurred in the
ordinary course of Borrower’s or Operating Lessee’s business, not secured by
Liens on any one or more Individual Properties (other than Liens being properly
contested in accordance with the provisions of this Agreement) and customary
purchase money security interests of sellers of goods, provided that such trade
payables and other amounts in clauses (b) through (d) of this definition
(excluding Capital Expenditures and Basic Carrying Costs) (i) do not exceed at
any one time in the aggregate four percent (4.00%) of the original principal
amount of the Loan, (ii) are normal and reasonable under the circumstances,
(iii) are payable by or on behalf of Borrower or Operating Lessee for or in
respect of the operation of such Individual Property in the ordinary course of
the operation of Borrower’s or Operating Lessee’s business or the routine
administration of such Borrower’s or Operating Lessee’s business, (iv) are paid
within sixty (60) days following the later of (A) the date on which such amount
is incurred or (B) the date invoiced, and (v) are not evidenced by a note,
(e) obligations pursuant to the Ground Leases, the Specified Ground Leases, the
Glendale Parking Agreement and the Operating Leases, (f) obligations pursuant to
the sale of the Previously-Owned Properties, (g) Taxes, insurance premiums and
Other Charges, (h) Capital Expenditures incurred in accordance with the Loan
Documents, (i) obligations pursuant to the Revolver Loan and (j) customary and
ordinary course indemnification of Manager and any liquor license holders in
connection with the operation of the Properties. Nothing contained herein shall
be deemed to require Borrower or Operating Lessee to pay any trade payable, so
long as Borrower or Operating Lessee is in good faith at its own expense, and by
proper legal proceedings, diligently contesting the validity, amount or
application thereof, provided that in each case, at the time of the commencement
of any such action or proceeding, and during the pendency of such action or
proceeding (w) no Event of Default shall exist and be continuing hereunder,
(x) no Individual Property nor any part thereof or interest therein will be in
material danger of being sold or forfeited, (y) with respect to any amounts of
Permitted Indebtedness then being contested by Borrower or Operating Lessee,
Borrower or Operating Lessee shall furnish such security as may be required in
the proceeding, or as may be reasonably requested by Lender, to insure the
payment of any amounts contested, together with all interest and penalties
thereon to the extent that the aggregate amount at issue exceeds $2,000,000, and
(z) such contest operates to suspend collection or enforcement, as the case may
be, of the contested amount.

 

-32-



--------------------------------------------------------------------------------

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, or any trustee under any Securitization or any of
their respective Affiliates, payable on demand or having a maturity date not
later than the Business Day immediately prior to the first Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:

(a)    the following obligations of, or the following obligations directly and
unconditionally guaranteed as to principal and interest by, the U.S. government
or any agency or instrumentality thereof, when such obligations are backed by
the full faith and credit of the United States of America and have maturities
not in excess of one year:

(i)    U.S. Treasury obligations (all direct or fully guaranteed obligations);

(ii)    U.S. Department of Housing and Urban Development public housing agency
bonds (previously referred to as local authority bonds);

(iii)    Federal Housing Administration debentures;

(iv)    Government National Mortgage Association (GNMA) guaranteed mortgage-bank
securities or participation certificates;

(v)    RefCorp debt obligations;

(vi)    SBA-guaranteed participation certificates and guaranteed pool
certificates;

(b)    federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements having maturities of not more than 90
days of any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, the short-term debt
obligations of which are rated (a) “A-1+” (or the equivalent) by S&P and, if it
has a term in excess of three months, the long-term debt obligations of which
are rated “AAA” (or the equivalent) by S&P, and that (1) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (2) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000, (b) in one of the following Moody’s rating categories:
(1) for maturities less than one month, a long-term rating of “A2” or a
short-term rating of “P-1”, (2) for maturities between one and three months, a
long-term rating of “A1” and a short-term rating of “P-1”, (3) for maturities
between three months to six months, a long-term rating of “Aa3” and a short-term
rating of “P-1” and (4) for maturities over six months, a long-term rating of
“Aaa” and a short-term rating of “P-1”, or such other ratings as confirmed in a
Rating Agency Confirmation and (c) in one of the following Fitch rating
categories: (1) for maturities less than three months, a long term rating of “A”
and a short term rating of “F-1” and (2) for maturities greater than three
months, a long-term rating of “AA-” and a short term rating of “F-1+”;

(c)    deposits that are fully insured by the Federal Deposit Insurance Corp.;

(d)    commercial paper rated (a) “A-1+” (or the equivalent) by S&P and having a
maturity of not more than 90 days, (b) in one of the following Moody’s rating
categories: (i) for

 

-33-



--------------------------------------------------------------------------------

maturities less than one month, a long-term rating of “A2” or a short-term
rating of “P-1”, (ii) for maturities between one and three months, a long-term
rating of “A1” and a short-term rating of “P-1”, (iii) for maturities between
three months to six months, a long-term rating of “Aa3” and a short-term rating
of “P-1” and (iv) for maturities over six months, a long-term rating of “Aaa”
and a short-term rating of “P-1” and (c) in one of the following Fitch rating
categories: (1) for maturities less than three months, a long term rating of “A”
and a short term rating of “F-1” and (2) for maturities greater than three
months, a long-term rating of “AA-” and a short term rating of “F-1+”; and

(e)    such other investments as to which each Approved Rating Agency shall have
delivered a Rating Agency Confirmation.

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other Approved Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change;
(iii) shall only include instruments that qualify as “cash flow investments”
(within the meaning of Section 860G(a)(6) of the Code); and (iv) shall exclude
any investment where the right to receive principal and interest derived from
the underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase and (y) the Business Day preceding the
day before the date such amounts are required to be applied hereunder.

“Permitted Transfer” shall mean any of the following: (a) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto, (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto, (c) any Transfer permitted without the consent of Lender
pursuant to the provisions of Section 5.2.2, Section 5.2.10(d) or
Section 5.2.10(e) hereof, (d) any Lease of space in any of the Improvements to
Tenants in accordance with the provisions of Section 5.1.21, (e) Permitted
Encumbrances, (f) Permitted Equipment Transfers, (g) the release of any Property
or portion thereof (or an Unencumbered Borrower) in connection with a release in
accordance with Section 2.4.2, Section 2.5 or Section 6.4 hereof, (h) any Sale
or Pledge of an Excluded Entity, (i) any Transfer of any interest in an
Affiliated Manager, if such Transfer does not otherwise result in a Transfer of
an interest in Borrower or Operating Lessee that is not permitted hereunder, and
(j) any direct or indirect pledge (or any Transfer occurring upon the
foreclosure of, or other remedial action with respect to, the same or delivery
of an assignment in lieu of foreclosure in respect of the same) of the direct or
indirect ownership interests in Borrower, Operating Lessee and/or Principal and
other collateral in connection with the Revolver Loan.

 

-34-



--------------------------------------------------------------------------------

“Person” shall mean any individual, corporation, partnership, limited
partnership, joint venture, limited liability company, estate, trust,
unincorporated association, any federal, state, county or municipal government
or any bureau, department or agency thereof and any fiduciary acting in such
capacity on behalf of any of the foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage with respect to each Individual Property.

“PIP Reserve Account” shall have the meaning set forth in Section 7.4.

“PIP Reserve Fund” shall have the meaning set forth in Section 7.4.

“PIP Reserve Monthly Deposit” shall mean, $425,000.

“PIP Work” shall have the meaning set forth in Section 5.1.24.

“Plan Asset Regulations” shall have the meaning set forth in Section 4.1.9
hereof.

“PLL Policy” shall have the meaning set forth in Section 6.1(a) hereof.

“Policies” shall have the meaning set forth in Section 6.1(b) hereof.

“Policy” shall have the meaning set forth in Section 6.1(b) hereof.

“Pooling Agreement” shall mean that certain Pooling Agreement dated as of
May 30, 2108 by and between La Quinta Franchising LLC and Operating Lessee, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“POP Environmental Policy” shall have the meaning set forth in Section 6.1(a)
hereof.

“Pre-Approved Alterations” shall have the meaning specified in Section 5.1.22
hereof.

“Prepayment Notice” shall have the meaning specified in Section 2.4.1(a) hereof.

“Previously-Owned Properties” shall mean (i) those properties set forth on
Schedule VI hereto and (ii) portions of the Properties previously subject to a
Condemnation.

“Prime Rate” shall mean, with respect to each Interest Period, the per annum
rate of interest of the Prime Rate Index determined as of the Determination Date
immediately preceding the commencement of such Interest Period, plus the Prime
Rate Spread; provided that in no event will the Prime Rate be less than the
Minimum Rate.

“Prime Rate Index” shall mean the annual rate of interest published in The Wall
Street Journal from time to time as the “Prime Rate”. If The Wall Street Journal
ceases to publish the “Prime Rate” Lender shall select an equivalent publication
that publishes such “Prime Rate”. If more than one “Prime Rate” is published in
The Wall Street Journal for a day, the average of

 

-35-



--------------------------------------------------------------------------------

such “Prime Rates” shall be used, and such average shall be rounded up to the
nearest 1/1000th of one percent (0.001%). If such “Prime Rates” are no longer
generally published or are limited, regulated or administered by a governmental
or quasi-governmental body, then Lender shall select a comparable interest rate
index; provided that in no event will the Prime Rate Index be less than the
Minimum Rate Index.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

“Prime Rate Spread” shall mean, in connection with any conversion of the Loan,
with respect to any Component from a LIBOR Rate Loan to a Prime Rate Loan, the
difference (expressed as the number of basis points) of (a) the LIBOR Rate Index
plus the LIBOR Rate Spread as of the Determination for which the LIBOR Rate
Index was last applicable to the Loan minus (b) the Prime Rate Index as of such
Determination Date; provided, however, that the Prime Rate Spread shall not be
less than the Minimum Rate Spread. The Prime Rate Spread shall be increased for
each Component by 15 basis points (0.15%) from and after the Interest Period
applicable to the Payment Date in July, 2023 in accordance with Section 2.8(d),
without duplication of any increase with respect to the LIBOR Rate Spread or the
Alternate Rate Spread in accordance with Section 2.8(d), as applicable, and an
additional 10 basis points (0.10%) from and after the Interest Period applicable
to the Payment Date in July, 2024 in accordance with Section 2.8(e), without
duplication of any increase with respect to the LIBOR Rate Spread or the
Alternate Rate Spread in accordance with Section 2.8(e), as applicable.

“Principal” shall mean the Special Purpose Entity that is the general partner of
an Individual Borrower, if such Individual Borrower is a limited partnership, or
managing member of an Individual Borrower, if such Individual Borrower is a
limited liability company other than a single-member Delaware limited liability
company.

“Priority Payment Cessation Event” shall mean (a) the initiation of (x) judicial
or non-judicial foreclosure proceedings, (y) proceedings for appointment of a
receiver or (z) similar remedies permitted by this Agreement or the other Loan
Documents relating to all or a material portion of the applicable Individual
Property, and/or (b) the imposition of a stay, an injunction or a similar
judicially imposed device that has the effect of preventing Lender from
exercising its remedies under this Agreement or the other Loan Documents.

“Priority Waterfall Payments” shall mean the payments described in
Section 3.4(a) through (c) of the Cash Management Agreement of Taxes, Other
Charges, Insurance Premiums, Ground Rent, Hotel Taxes and Custodial Funds;
provided, that such amounts have not previously been paid or reserved for by any
Brand Manager with respect to the Brand Managed Properties in accordance with
the applicable Management Agreement.

“Project Improvement Plan” shall mean, collectively, any “property improvement
plan” or similar plan for alterations, repairs and maintenance of the Property
with which Borrower or Operating Lessee is required to comply under any
Management Agreement or Franchise Agreement.

 

-36-



--------------------------------------------------------------------------------

“Property” or “Properties” shall mean, collectively, each and every Individual
Property which is subject to the terms of this Agreement.

“Protective Advances” means all sums advanced for the purpose of payment of
Taxes (including special assessments or payments in lieu of real estate taxes),
Other Charges, maintenance costs, Insurance Premiums, Ground Rent, or other
items (including capital expenses and leasing costs) reasonably necessary to
protect the Lien of any Mortgage on any of the Properties or any portion thereof
including, but not limited to, all reasonable attorneys’ fees, costs relating to
the entry upon the Properties or any portion thereof or any real property
relating to the Properties, to make repairs or to pay, purchase, contest or
compromise any Lien which is or may reasonably be expected to be prior or
superior to the Loan Documents, from forfeiture, casualty, loss or waste, the
payment of any amounts to prevent the breach of any management, franchise or
other agreement relating to the Properties which may reasonably be expected to
result in a termination of such agreement, or to protect, preserve or defend the
Lien of the Loan Documents.

“Provided Information” shall mean any and all financial and other information
provided to Lender at any time prepared by, or on behalf of, Borrower, Operating
Lessee, Principal, any Affiliated Manager, Sponsor and/or Guarantor.

“Qualified Franchisor” shall mean either (a) Franchisor; (b) any hotel
franchisor that is in the family of brands of any of the entities listed on
Schedule 1.5 hereto; provided that, either (I) with respect to any Individual
Property, such franchisor is in the same or better category of hotels as the
applicable franchisor as on the Closing Date, based on the annual chain scale
published by Smith Travel Reports, (II) with respect to any Individual Property,
such franchisor may be in one category lower than the applicable franchisor as
of the Closing Date, based on the annual chain scale published by Smith Travel
Reports (“Downgrade Franchisor”), so long as (x) such Downgrade Franchisor is
within the family of brands of any of the entities listed on Schedule 1.5 hereto
and (y) the Properties that are subject to a franchise agreement with a
Downgrade Franchisor, in the aggregate, would not, at such time of the execution
of the franchise agreement with the applicable Downgrade Franchisor, constitute
more than twenty percent (20%) of the Individual Properties (in the aggregate)
based on the Amortized Release Amounts or (c) a reputable and experienced
franchisor (which may be an Affiliate of Borrower) possessing experience in
flagging hotel properties similar in size, scope, use and value as the
Properties that is reasonably acceptable to Lender, provided, that (i) with
respect to subclause (c) above, if required by Lender following a rated
Securitization, Borrower shall have obtained a Rating Agency Confirmation with
respect to the licensing of the Properties by such Person, (ii) in the case of
subclauses (b) or (c) above, if such Person is an Affiliate of Borrower, if
required by Lender, Borrower shall have obtained an Additional Insolvency
Opinion and (iii) in all cases is not subject to a Bankruptcy Action at the time
of execution of the franchise agreement.

“Qualified Manager” shall mean either (a) Manager; (b) any of the entities set
forth on Schedule 1.4 hereto; (c) any management company Controlled by or under
common Control with any management company set forth on Schedule 1.4 hereto; or
(d) a reputable and experienced management organization (which may be an
Affiliate of Borrower) possessing experience in managing properties similar in
size, scope, use and value as the Properties that is reasonably

 

-37-



--------------------------------------------------------------------------------

acceptable to Lender, provided, that (i) that, in the case of subclause (d)
above if required by Lender following a rated Securitization, Borrower shall
have obtained a Rating Agency Confirmation from the Approved Rating Agencies
with respect to such Manager and its management of the Properties, (ii) in the
case of subclauses (b), (c) and (d) above, if such Person is an Affiliate of
Borrower, if required by Lender, Borrower shall have obtained an Additional
Insolvency Opinion and (iii) in all cases, such Person is not subject to a
Bankruptcy Action at the time of execution of the management agreement.

“Qualified Transferee” shall mean a Person (a) with a Net Worth (or market
capitalization) equal to or in excess of $650,000,000 (exclusive of its interest
in and any liabilities relating to the Properties), (b) that is not subject to a
Bankruptcy Action or a material governmental or regulatory investigation which
resolved in a final, non-appealable conviction for criminal activity involving
moral turpitude or a civil proceeding in which such Person has been found liable
in a final non-appealable judgment to have attempted to hinder, delay or defraud
creditors, in each case for the past seven (7) years and (c) is able to remake
Borrower’s representations set forth in Section 4.1.35 hereof and is able to
comply with Borrower’s covenants set forth in Section 5.1.25 hereof.

“Ratable Share” shall mean, with respect to any Co-Lender, its share of each
Component of the Loan based on the proportion of the outstanding principal of
the Loan advanced by such Co-Lender to the total outstanding principal amount of
the Loan. The Ratable Share of each Co-Lender on the date of this Agreement
after giving effect to the funding of the Loan on the Closing Date is set forth
on Exhibit B attached hereto and made a part hereof.

“Rate Conversion” shall have the meaning set forth in Section 2.2.7(g) hereof.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Morningstar or any
other nationally recognized statistical rating agency, which has assigned a
rating to the Securities.

“Rating Agency Confirmation” shall mean, collectively, in connection with or
following a rated Securitization, a written affirmation from each of the
Approved Rating Agencies that the credit rating of the Securities given by such
Approved Rating Agency of such Securities immediately prior to the occurrence of
the event with respect to which such Rating Agency Confirmation is sought will
not be qualified, downgraded or withdrawn as a result of the occurrence of such
event, which affirmation may be granted or withheld in such Approved Rating
Agency’s sole and absolute discretion. In the event that, at any given time, any
Approved Rating Agency elects not to consider whether to grant or withhold such
an affirmation, then (i) with respect to Section 5.2.10(e)(vi) hereof, the
Rating Agency Confirmation shall be deemed to not apply and (ii) in all other
cases, the term Rating Agency Confirmation by such Rating Agency shall be deemed
instead to require the written reasonable approval of Lender.

“Register” shall have the meaning set forth in Section 9.7 hereof.

“Related Entities” shall have the meaning set forth in Section 5.2.10(e)(v)
hereof.

 

-38-



--------------------------------------------------------------------------------

“Release Amount” shall mean, for any Individual Property, the amount set forth
on Schedule 1.1, as the same may be reduced in accordance with the definition of
Amortized Release Amount.

“Release Debt Yield” shall have the meaning set forth in Section 2.5.2 hereof.

“Release Parcel” shall have the meaning set forth in Section 2.5.5 hereof.

“Release Price Premium” shall mean for each Individual Property (other than a
Specified Ground Lease Property or Specified Fee Property), an amount equal to
(a) five percent (5%) of the Amortized Release Amount for such Individual
Property until twenty percent (20%) of the original principal balance of the
Loan shall have been prepaid in accordance with Section 2.5.2 hereof and
(b) thereafter, ten percent (10%) of the Amortized Release Amount for such
Individual Property. For the avoidance of doubt, with respect to the release of
any Individual Property, Borrower acknowledges that if a portion of the Adjusted
Release Amount (when aggregated with all other Adjusted Release Amounts
previously paid) does not exceed twenty percent (20%) of the original principal
balance of the Loan, but the remaining portion of such Adjusted Release Amount
(when aggregated with all other amounts previously paid in connection with a
release) is in excess of twenty percent (20%) of the original principal balance
of the Loan, the Release Price Premium for such Individual Property being
released shall be a blended percentage determined as follows: (i) for the
portion of the Adjusted Release Amount that does not exceed twenty percent (20%)
of the original principal balance of the Loan (when aggregated with all other
amounts previously paid in connection with a release), five percent (5%) of the
Amortized Release Amount, and (ii) for the portion of the Adjusted Release
Amount in excess of twenty percent (20%) of the original principal balance of
the Loan (when aggregated with all other Adjusted Release Amounts previously
paid), ten percent (10%) of the Amortized Release Amount.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

“Rents” shall mean, with respect to each Individual Property, all rents, rent
equivalents, moneys payable as damages or in lieu of rent or rent equivalents,
royalties (including, without limitation, all oil and gas or other mineral
royalties and bonuses), income, receivables, receipts, revenues, deposits
(including, without limitation, security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, all other amounts payable
as rent under any Lease or other agreement relating to such Individual Property
and other consideration of whatever form or nature received by or paid to or for
the account of or benefit of Borrower, Operating Lessee or any of their
respective agents or employees from any and all sources arising from or
attributable to the Individual Property, and proceeds, if any, from business
interruption or other loss of income insurance, including, without limitation,
all hotel receipts, revenues and credit card receipts collected from guest
rooms, restaurants, bars, meeting rooms, banquet rooms and recreational
facilities, all receivables, customer obligations, installment payment
obligations and other obligations now existing or hereafter arising or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of property or rendering of services by Borrower,
Operating Lessee or any operator or manager of the hotel or the commercial space
located in the Improvements or acquired from others (including, without

 

-39-



--------------------------------------------------------------------------------

limitation, from the rental of any office space, retail space, guest rooms or
other space, halls, stores, and offices, and deposits securing reservations of
such space), license, lease, sublease and concession fees and rentals, health
club membership fees, food and beverage wholesale and retail sales, service
charges, vending machine sales and proceeds, if any, from business interruption
or other loss of income insurance.

“Replacement Franchise Agreement” shall mean (i) either (a) a franchise,
trademark and license agreement with a Qualified Franchisor substantially in the
same form and substance as any Franchise Agreement, (b) a franchise, trademark
and license agreement with a Qualified Franchisor, which franchise, license and
trademark agreement shall have been entered into by Borrower or Operating Lessee
and such Qualified Franchisor on an arm’s-length basis and otherwise on
commercially reasonable terms, with economic terms and franchise fees comparable
to existing local market rates or (c) a franchise, trademark and license
agreement with a Qualified Franchisor, which franchise, trademark and license
agreement shall be reasonably acceptable to Lender in form and substance,
provided, with respect to this subclause (c), following a rated Securitization,
Lender at its option, may require that Borrower shall have obtained a Rating
Agency Confirmation with respect to such franchise, trademark and license
agreement; and (ii) a replacement comfort letter or new comfort letter
substantially in the form of the applicable comfort letter delivered to Lender
on the Closing Date (or such other form and substance reasonably acceptable to
Lender), executed and delivered to Lender by Borrower and such Qualified
Franchisor at Borrower’s expense.

“Replacement Guarantor” shall have the meaning set forth in Section 5.2.10(e).

“Replacement Interest Rate Cap Agreement” shall mean, collectively, one or more
interest rate cap agreements, reasonably acceptable to Lender, from an
Acceptable Counterparty with terms substantially similar to the Interest Rate
Cap Agreement except that the same shall be effective as of the date required in
Section 2.2.7(c); provided that to the extent any such interest rate cap
agreements do not meet the foregoing requirements, a “Replacement Interest Rate
Cap Agreement” shall be such interest rate cap agreements approved in writing by
the Approved Rating Agencies with respect thereto.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as any Management Agreement, provided, that only a Brand Manager shall
be permitted to enter into a management agreement in substantially the same form
and substance as a Brand Management Agreement, (ii) a management agreement with
a Qualified Manager, which management agreement shall (A) have been entered into
by Borrower or Operating Lessee (if applicable) and such Qualified Manager on an
arm’s-length basis and otherwise on commercially reasonable terms and (B) with
economic terms and management fees comparable to existing local market rates, or
(iii) a management agreement with a Qualified Manager, which management
agreement shall be reasonably acceptable to Lender in form and substance,
provided, with respect to this subclause (iii), following a rated
Securitization, Lender, at its option, may require that Borrower shall have
obtained a Rating Agency Confirmation from the Approved Rating Agencies with
respect to such management agreement and (b) an assignment of management
agreement and subordination of management fees substantially in the form as the
applicable Assignment of Management Agreement (or of such other form and
substance

 

-40-



--------------------------------------------------------------------------------

reasonably acceptable to Lender), executed and delivered to Lender by Borrower
or Operating Lessee (if applicable) and such Qualified Manager at Borrower’s
expense, provided, that in the event such Qualified Manager is an Affiliated
Manager (other than a Brand Manager or any other manager that is affiliated with
a nationally recognized brand), any replacement assignment of management
agreement shall include a subordination of management fees in form and substance
reasonably acceptable to Lender.

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Monthly Deposit” shall mean, with respect to each
Individual Property, an amount equal to four percent (4%) of Gross Income from
Operations for the calendar month that is two (2) calendar months prior to the
calendar month in which the applicable deposit to the Replacement Reserve Fund
is to be made.

“Replacements” shall mean FF&E replacements and repairs required to be made to
each Individual Property or the Improvements but specifically excluding the PIP
Work.

“Repositioned Properties” shall mean those certain Properties listed on
Schedule IV attached hereto.

“Representative Borrower” shall have the meaning set forth in Section 10.6
hereof.

“Required Debt Yield” shall mean a Debt Yield, as determined by Lender, equal to
(i) with respect to the initial term of the Loan and the first, second and third
Extension Terms, twelve and ninety two hundredths percent (12.92%) and (ii) with
respect to the fourth and fifth Extension Terms, thirteen and forty two
hundredths percent (13.42%).

“Required PLL Period” shall have the meaning set forth in Section 6.1(a) hereof.

“Required Repair Deadline” shall have the meaning set forth in Section 5.1.20
hereof.

“Required Repairs” shall have the meaning set forth in Section 5.1.20 hereof.

“Requisite Lender Decision” shall have the meaning set forth in Section 10.24(b)
hereof.

“Requisite Lenders” means, as of any date, Lenders (which shall include the
Co-Lender then acting as Administrative Agent) having at least 66 2/3% of the
sum of the outstanding principal amount of the Loan, provided that at all times
when two (2) or more Lenders are party to this Agreement, the term “Requisite
Lenders” shall in no event mean fewer than two (2) Lenders.

“Reserve Accounts” shall mean, collectively, the Tax and Insurance Reserve
Account, the Replacement Reserve Account, the PIP Reserve Account, the Ground
Lease Reserve Account, the Environmental Work Reserve Account, the Excess Cash
Flow Reserve Account and any other escrow account established pursuant to the
Loan Documents.

 

-41-



--------------------------------------------------------------------------------

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the PIP Reserve Fund, the Ground Lease Reserve Fund,
the Environmental Work Reserve Fund, the Excess Cash Flow Reserve Fund and any
other escrow fund established by the Loan Documents.

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

“Restricted Party” shall mean collectively, (a) Borrower, Operating Lessee or
Principal and (b) any shareholder, partner, member, non-member manager, any
direct or indirect legal or beneficial owner of, Borrower, Operating Lessee,
Principal or any non-member manager; provided that an Excluded Entity shall not
be a Restricted Party and with respect to clause (b), excluding any shareholders
or owners of stock or equity interest that are publicly traded on any nationally
or internationally recognized stock exchange that are not Affiliates of
Borrower, Principal or Operating Lessee. For the avoidance of doubt,
notwithstanding anything to the contrary contained in this Agreement, no notice
to, or consent of, Lender shall be required in connection with any Sale or
Pledge of direct or indirect interests in any Excluded Entity.

“Restricted Pledge Party” shall mean, collectively, Borrower, Operating Lessee,
Principal, or any other direct or indirect equity holder in Borrower, Operating
Lessee or Principal up to, but not including, the first direct or indirect
equity holder that has substantial assets other than its direct or indirect
interest in the Properties, provided, that an Excluded Entity (and any Person
owning a direct or indirect interest in any Excluded Entity) shall not be a
Restricted Pledge Party.

“Revolver Borrower” shall mean CorePoint Borrower LLC.

“Revolver Debt Service” shall mean, with respect to any particular period of
time, interest payments due under the Revolver Loan.

“Revolver Lender” means, at any time, the lenders, administrative agents and
collateral agents under the Revolver Loan. The initial Revolver Lenders are
JPMorgan Chase Bank, N.A, KeyBank National Association and Société Générale.

“Revolver Loan” shall mean that certain revolving credit facility made by the
Revolver Lender to the Revolver Borrower in an aggregate principal amount of up
to $150,000,000, which financing shall be entered into as of the Closing Date,
as the same may be amended, replaced, renewed, restructured, increased,
extended, restated, supplemented, modified or otherwise refinanced (whether with
the same or different lenders and agents) from time to time.

“Revolver Loan Documents” shall mean those certain agreements and documents
executed and/or delivered in connection with the Revolver Loan, as the same may
be amended, replaced, renewed, restructured, increased, extended, restated,
supplemented, modified or otherwise refinanced (whether with the same or
different lenders and agents) from time to time.

 

-42-



--------------------------------------------------------------------------------

“S&P” shall mean S&P Global Ratings, acting through Standard & Poor’s Financial
Services LLC.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.

“Sale/Franchise/Brand Management Default Release” shall have the meaning set
forth in Section 2.5.2(k) hereof.

“Section 2.7 Taxes” shall mean any present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Securities” shall have the meaning set forth in Section 9.1.1 hereof.

“Securities Act” shall have the meaning set forth in Section 9.1.1 hereof.

“Securitization” shall have the meaning set forth in Section 9.1.1 hereof.

“Securitization Vehicle” shall mean each REMIC or Grantor Trust into which all
or a portion of the Loan has been transferred.

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that complies with the following requirements from and
after the date hereof unless it has received prior written consent to do
otherwise from Lender or a permitted administrative agent thereof, or, while the
Loan is securitized pursuant to a rated Securitization, a Rating Agency
Confirmation from each of the Approved Rating Agencies, and an Additional
Insolvency Opinion, in each case:

(i)    is and shall be organized solely for the purpose of (A) in the case of
Borrower, (I) acquiring, owning, development, constructing, renovating,
improving, selling, leasing, transferring, exchanging, assigning, disposing of,
operating, managing, financing, refinancing, holding an ownership interest or
otherwise dealing with the Properties and activities incidental thereto,
(II) acquiring and owning its limited liability company interest in and managing
and acting as the sole member of any Individual Borrower or New TRS Borrower
(with respect to any Individual Borrower that is the member of another
Individual Borrower or New TRS Borrower), as applicable,

 

-43-



--------------------------------------------------------------------------------

(III) entering into and performing its obligations under the Loan Documents with
Lender, refinancing the Properties in connection with a permitted repayment of
the Loan, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing or (B) in the case of any Principal,
acting as a general partner of the limited partnership that owns the related
Individual Property or as member of the limited liability company that owns the
related Individual Property and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing or (C) with respect to
Operating Lessee, leasing each Individual Property that is subject to the
Operating Lease and operating, managing and maintaining each Individual Property
subject to the Operating Lease and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;

(ii)    shall not engage in any business unrelated to the activities set forth
in clause (i) of this definition of “Special Purpose Entity”;

(iii)    shall not own any real property other than the Properties;

(iv)    does not have and shall not have assets other than (A) in the case of
each Individual Borrower, the related Individual Properties and personal
property and fixtures located therein or used in connection therewith necessary
or incidental to its ownership and operation of such Individual Property, (B) in
the case of any Principal, owning the limited partnership or limited liability
company interests in the related Individual Borrower and personal property
necessary or incidental to its ownership of such interests, (C) in the case of
any Borrower that is the sole member of a New TRS Borrower or another Individual
Borrower, owning the limited liability company interests or partnership
interests in such New TRS Borrower or other Borrower, as applicable, and
personal property necessary or incidental to its ownership of such interests,
and (D) in the case of Operating Lessee, owning its leasehold interest in the
applicable Properties pursuant to the applicable Operating Lease and personal
property necessary or incidental to such ownership;

(v)    shall not engage in, seek, consent to or permit, to the fullest extent
permitted by law, (A) any dissolution, winding up, liquidation, consolidation or
merger, (B) any sale or other transfer of all or substantially all of its assets
or any sale of assets outside the ordinary course of its business other than in
connection with a sale of Property or as otherwise permitted by the Loan
Documents or (C) in the case of a Principal, any transfer of its partnership or
membership interest, except as permitted by the Loan Documents;

(vi)    shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition without the prior written consent of Lender and, after a rated
Securitization, receipt of a Rating Agency Confirmation;

 

-44-



--------------------------------------------------------------------------------

(vii)    if such entity is a limited partnership, has and shall have at least
one general partner and has and shall have, as its only general partners,
Special Purpose Entities each of which (A) is a corporation or single member
Delaware limited liability company, (B) has two (2) Independent Directors or
Independent Managers, and (C) holds a direct interest as general partner in the
limited partnership of not less than 0.1%;

(viii)    if such entity is a corporation, has and shall have at least two
(2) Independent Directors, and shall not cause or permit the board of directors
of such entity to take any Material Action with respect to itself or, if the
corporation is a Principal, with respect to the applicable Loan Party unless two
(2) Independent Directors or Independent Managers shall have participated in
such vote and shall have voted in favor of such action;

(ix)    if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation or a single-member limited liability company, that
has at least two (2) Independent Directors and that directly owns at least one
half of one percent (0.5%) of the equity of the limited liability company;

(x)    if such entity is a single member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
two (2) Independent Directors or Independent Managers serving as managers of
such company, (C) shall not take any Material Action with respect to itself, or
any entity for which it is the Principal, as applicable, unless two
(2) Independent Directors or Independent Managers then serving as managers of
the company shall have consented in writing to such action and (D) shall have
two (2) natural persons or one entity that is not a member of the company, that
has signed its limited liability company agreement and that, under the terms of
such limited liability company agreement becomes a member of the company
immediately prior to the withdrawal or dissolution of the last remaining member
of the company;

(xi)    shall not (and, if such entity is (a) a limited liability company, has
and shall have a limited liability agreement or an operating agreement, as
applicable, (b) a limited partnership, has a limited partnership agreement, or
(c) a corporation, has a certificate of incorporation or articles that, in each
case, provide that such entity shall not) (1) dissolve, merge, liquidate,
consolidate or (2) sell all or substantially all of its assets except as
otherwise permitted by the Loan Documents;

(xii)    shall at all times intend to remain solvent and shall pay its debts and
liabilities (including, a fairly allocated portion of any personnel and overhead
expenses that it shares with any Affiliate) from its assets as the same shall
become due, and shall maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (in each case, to the extent there exists
sufficient cash flow from the operations of the Property to do so; provided,
that the foregoing shall not require any member, partner or shareholder of a
Special Purpose Entity to make any additional capital contributions to a Special
Purpose Entity;

 

-45-



--------------------------------------------------------------------------------

(xiii)    shall not fail to correct any known misunderstanding regarding the
separate identity of such entity;

(xiv)    shall maintain its bank accounts (except as contemplated by the Loan
Documents with respect to any other Loan Party), books of account, books and
records separate from those of any other Person and, to the extent that it is
required to file income tax returns under applicable law, shall file its own
income tax returns, except to the extent that it is required by law to file
consolidated tax returns and, if it is a corporation, shall not file a
consolidated income tax return with any other corporation, except to the extent
that it is required by law to file consolidated tax returns;

(xv)    intentionally omitted;

(xvi)    except as contemplated by the Loan Documents with respect to each other
Loan Party shall not commingle its funds or assets with those of any other
Person and shall not participate in any cash management system with any other
Person;

(xvii)    other than pursuant to Permitted Equipment and Vehicle Leases executed
by Manager in its capacity as agent of the applicable Loan Party, shall hold its
assets in its own name;

(xviii)    shall conduct its business as a separate and distinct entity under
its own name or in a name franchised or licensed to it by Manager, Franchisor or
an entity other than an Affiliate of itself or of Borrower, except for business
conducted on behalf of itself by another Person under a business management
services agreement that is on commercially reasonable terms, so long as the
manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of such Special Purpose Entity;

(xix)     (A) shall maintain its financial statements, accounting records and
other entity documents separate from those of any other Person; (B) shall show,
in its financial statements, its asset and liabilities separate and apart from
those of any other Person; and (C) shall not permit its assets to be listed as
assets on the financial statement of any of its Affiliates except as required by
GAAP or the Uniform System of Accounts; provided, however, that any such
consolidated financial statement contains a note indicating that the Special
Purpose Entity’s separate assets and credit are not available to pay the debts
of such Affiliate and that the Special Purpose Entity’s liabilities do not
constitute obligations of the consolidated entity, except as provided herein
with respect to each other Loan Party and such assets shall also be listed in
such Loan Party’s balance sheet, as applicable;

(xx)    except in each case with respect to each other Individual Borrower, as
contemplated by the Loan Documents, shall pay its own liabilities and expenses,
including the salaries of its own employees, out of its own funds and assets,
provided there is sufficient cash flow to do so, and shall maintain a sufficient
number of employees, if any, in light of its contemplated business operations;

 

-46-



--------------------------------------------------------------------------------

(xxi)    intentionally omitted;

(xxii)    intentionally omitted;

(xxiii)    following the Closing Date shall not incur Indebtedness other than
(A) in the case of each Borrower, (i) the Loan, (ii) Permitted Indebtedness,
(iii) as may be required pursuant to the Ground Leases, Specified Ground Leases
or the Glendale Parking Agreement, and (iv) such other liabilities that such
Special Purpose Entity is expressly permitted to incur pursuant to this
Agreement or as otherwise imposed by law; provided, however, that this covenant
shall not require any shareholder, partner or member of Borrower to make
additional capital contributions to any such entity; (B) in the case of each
Principal, (i) liabilities of Principal as a general partner of a limited
partnership, in the capacity as such and (ii) liabilities incurred in the
ordinary course of business relating to the ownership and operation of the Loan
Party which it holds an interest in and routine administration of the Loan Party
which it holds an interest in, provided that (x) the outstanding liabilities at
any time shall not exceed $25,000.00 and (y) such liabilities are normal and
reasonable under the circumstances; provided, however, that this covenant shall
not require any shareholder, partner or member of Principal to make additional
capital contributions to any such entity; and (C) in the case of Operating
Lessee, (i) Permitted Indebtedness, (ii) as may be required pursuant to a Ground
Lease, Specified Ground Lease or the Glendale Parking Agreement, (iii) such
other liabilities that are permitted pursuant to this Agreement or as otherwise
imposed by law and (iv) such other liabilities that are permitted pursuant to
the Loan Documents; provided, however, that this covenant shall not require any
shareholder, partner or member of Operating Lessee to make additional capital
contributions to any such entity;

(xxiv)    shall not assume or guarantee or become obligated for the debts of any
other Person, shall not hold out its credit as being available to satisfy the
obligations of any other Person and shall not pledge its assets to secure the
obligations of any other Person, in each case except as permitted pursuant to
the Loan Documents with respect to each other Loan Party or as otherwise imposed
by law;

(xxv)    shall not acquire obligations or securities of its partners, members or
shareholders or any other owner or Affiliate, except (A) with respect to a
member of a New TRS Borrower, such member’s limited liability company interest
or such partner’s partnership interests in such New TRS Borrower, as applicable,
(B) with respect to an Individual Borrower that is a member of another
Individual Borrower, such Individual Borrower’s limited liability company
interest in such other Individual Borrower, and (C) with respect to each
Principal, such Principal’s membership or general partnership interest and
obligations with respect to the Loan Party in which it owns an interest;

(xxvi)    shall allocate fairly and reasonably any overhead expenses that are
shared with any of its Affiliates, constituents, or owners, or any guarantors of
any of their respective obligations, or any Affiliate of any of the foregoing,
including, but not limited to, paying for shared office space and for services
performed by any employee of an Affiliate;

 

-47-



--------------------------------------------------------------------------------

(xxvii)    shall maintain and use separate stationery, invoices and checks
bearing its name and not bearing the name of any other entity unless such entity
is clearly designated as being the Special Purpose Entity’s agent;

(xxviii)    except as contemplated by the Loan Documents with respect to each
other Loan Party, shall not pledge its assets to secure the obligations of any
other Person;

(xxix)    intentionally omitted;

(xxx)    shall maintain its assets in such a manner that it shall not be costly
or difficult to segregate, ascertain or identify its individual assets from
those of any other Person;

(xxxi)    shall not make loans to any Person and shall not hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity), except as is contemplated or
provided for in the Loan Documents with respect to each other Loan Party;

(xxxii)    shall not identify its partners, members or shareholders, or any
Affiliate of any of them, as a division or department or part of it, and has not
identified itself and shall not identify itself as a division or department of
any other Person;

(xxxiii)    except in each case with respect to each Individual Borrower, as
contemplated by the Loan Documents and other than capital contributions and
distributions permitted under the terms of its organizational documents, shall
not enter into or be a party to, any transaction with any of its partners,
members, shareholders or Affiliates except in the ordinary course of its
business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;

(xxxiv)    shall not have any obligation to, and shall not indemnify its
partners, officers, directors or members, as the case may be, in each case
unless such an obligation or indemnification is fully subordinated to the Debt
and, to the fullest extent permitted by law, shall not constitute a claim
against it in the event that its cash flow is insufficient to pay the Debt;

(xxxv)    if such entity is a corporation, shall consider the interests of its
creditors in connection with all corporate actions;

(xxxvi)    shall not have any of its obligations guaranteed by any Affiliate
except (A) as provided by the Loan Documents with respect to (I) each other Loan
Party and (II) the Guaranty and Environmental Indemnity, (B) guaranties of its
obligations under any Ground Lease, Specified Ground Lease or the Glendale
Parking Agreement, or (C) in connection with the Franchise Agreements or
Management Agreements;

 

-48-



--------------------------------------------------------------------------------

(xxxvii)    shall not form, acquire or hold any subsidiary, except (A) any
member of a New TRS Borrower’s limited liability company interest in such New
TRS Borrower, (B) with respect to any Individual Borrower that is a member of
another Individual Borrower, such Individual Borrower’s limited liability
company interest in such other Individual Borrower, and (C) with respect to each
Principal, such Principal’s membership or general partnership interest and
obligations with respect to the Loan Party in which it owns an interest;

(xxxviii)    shall comply with all of the terms and provisions contained in its
organizational documents;

(xxxix)    shall conduct its business so that each of the assumptions made about
it and each of the facts stated about it in the Insolvency Opinion, or if
applicable, any Additional Insolvency Opinion, are true;

(xl)    intentionally omitted; and

(xli)    shall continue to be duly formed, validly existing, and in good
standing in the state of its incorporation or formation and in all other
jurisdictions where it is qualified to do business.

“Specified Fee Property” shall mean the Individual Property known as Inn #947 –
Huntsville located at 4870 University Drive N.W., Huntsville, Texas.

“Specified Ground Lease” shall mean each of the ground leases for the Specified
Ground Leased Properties.

“Specified Ground Lessor” shall mean each lessor under a Specified Ground Lease.

“Specified Ground Leased Property” shall mean each of the ground leases
described on Schedule III hereto.

“Spin-Off” shall mean that certain transaction as set forth on Schedule V
attached hereto.

“Sponsor” shall mean CorePoint Operating Partnership L.P.

“Spread Maintenance End Date” shall mean the Payment Date occurring in December,
2019. With respect to any prepayment made after the Payment Date in November,
2019, but prior to the Spread Maintenance End Date, the amount of the Spread
Maintenance Payment shall be zero.

“Spread Maintenance Payment” shall mean, with respect to any repayment of the
outstanding principal amount of any Component of the Loan on or prior to the
Spread Maintenance End Date for which a Spread Maintenance Payment is due, a
payment to Lender in an amount equal to the product of (a) the Applicable Rate
Spread applicable to such Component, (b) the portion of the Component of the
Loan which is being repaid in excess of the Free Prepayment Amount, and (c) a
fraction, the numerator of which is the number of days between the date through
which interest on the amount being prepaid has been paid in full and the Spread

 

-49-



--------------------------------------------------------------------------------

Maintenance End Date and the denominator of which is 360. Notwithstanding the
foregoing, with respect to any prepayment made after the Spread Maintenance End
Date, the amount of the Spread Maintenance Payment shall be zero.

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

“Strike Price” shall mean (a) for the period from the Closing Date through and
including the Initial Maturity Date, a rate as of the Closing Date not greater
than the rate that when added to the Applicable Rate Spread, yields a per annum
interest rate that would result in the Debt Service Coverage Ratio (for purposes
of determining the Debt Service) being no less than 1.10:1.00 which for purposes
of this Agreement shall be four and fifty six hundredths percent (4.56%) (the
“Initial Strike Price”), and (b) as of the commencement date for any Extension
Term, a rate not more than the greater of (i) the Initial Strike Price and
(ii) the rate that when added to the Applicable Rate Spread, yields a per annum
interest rate that would result in the Debt Service Coverage Ratio (calculated
assuming that for all times, Applicable Rate Index is equal to the new Strike
Price (rather than the then current Strike Price) for purposes of determining
the Debt Service) being no less than 1.10:1.00.

“Substitute Guaranty” shall have the meaning set forth in Section 5.2.10(e)
hereof.

“Substitute Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.2.7(h) hereof.

“Survey” shall mean a survey of the Individual Property in question prepared by
a surveyor licensed in the State in which the applicable Individual Property is
located and satisfactory to Lender and the company or companies issuing the
applicable Title Insurance Policy, and containing a certification of such
surveyor satisfactory to Lender.

“Sweep Accounts” shall have the meaning set forth in Section 2.6.1(e) hereof.

“Sweep Bank” shall have the meaning set forth in Section 2.6.1(e) hereof.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 7.2 hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

“Tenant” shall mean any Person with a possessory right to all or any part of an
Individual Property pursuant to a Lease.

“Threshold Amount” shall have the meaning set forth in Section 5.1.22 hereof.

 

-50-



--------------------------------------------------------------------------------

“Title Insurance Policies” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in the form reasonably acceptable to
Lender (or, if an Individual Property is in a State which does not permit the
issuance of such ALTA policy, such form as shall be permitted in such State and
reasonably acceptable to Lender) issued with respect to such Individual Property
and insuring the lien of the Mortgage encumbering such Individual Property.

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“Transferee Borrower” shall have the meaning set forth in Section 5.2.10(e)
hereof.

“TRIPRA” shall have the meaning set forth in Section 6.1(a) hereof.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which an Individual Property is located.

“Unanimous Decisions” shall have the meaning set forth in Section 10.24(b)
hereof.

“Unencumbered Borrower” shall have the meaning specified in Section 2.4.2(b)
hereof.

“Uniform System of Accounts” shall mean the Eleventh Revised Edition of the
Uniform System of Accounts for Hotels as adopted by the American Hotel and
Lodging Association.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Approved Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.7(e).

Section 1.2    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

 

-51-



--------------------------------------------------------------------------------

ARTICLE II.

GENERAL TERMS

Section 2.1    Loan Commitment; Disbursement to Borrower.

2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

2.1.2    Single Disbursement to Borrower. Borrower may request and receive only
one (1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower and
Lender acknowledge and agree that the Loan shall be fully funded as of the
Closing Date.

2.1.3    The Note, Mortgage and Loan Documents. The Loan shall be evidenced by
the Note and secured by the Mortgage and the other Loan Documents.

2.1.4    Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) repay or discharge any existing loans relating to the Properties, (b) pay
all past due Basic Carrying Costs, if any, with respect to the Properties,
(c) make deposits into the Reserve Funds on the Closing Date in the amounts
provided herein, (d) pay costs and expenses incurred in connection with the
closing of the Loan, as approved by Lender, (e) pay costs and expenses incurred
in connection with the Spin-Off, (f) fund any working capital requirements of
the Properties and (g) distribute the balance, if any, to Borrower’s equity
holders.

2.1.5    Components of the Loan. For the purpose of computing interest payable
from time to time on the principal amount of the Loan and certain other
computations set forth herein, the principal balance of the Loan shall be
divided into Components A, B, C, D, E and F. The principal amount of the
Components shall be as follows:

 

COMPONENT

   PRINCIPAL AMOUNT  

A

   $ 172,500,000  

B

   $ 172,500,000  

C

   $ 172,500,000  

D

   $ 172,500,000  

E

   $ 172,500,000  

F

   $ 172,500,000  

Section 2.2    Interest Rate.

2.2.1    Interest Rate. Subject to the provisions of this Section 2.2, interest
on the outstanding principal balance of each Component of the Loan shall accrue
from (and include) the Closing Date through the end of the last Interest Period
at the LIBOR Rate for such Component. The total interest accrued under the Loan
shall be the sum of the interest accrued on each Component. Borrower shall pay
to Lender on each Payment Date the interest accrued (or to be accrued) on the
outstanding principal balance of each Component of the Loan for the related
Interest Period.

2.2.2    Interest Calculation. Interest on the outstanding principal balance of
each Component of the Loan shall be calculated by multiplying (a) the actual
number of days elapsed in the relevant Interest Period for which the calculation
is being made by (b) a daily rate based on the rate described in Section 2.2.3
and a three hundred sixty (360) day year by (c) the outstanding principal
balance of such Component of the Loan.

 

-52-



--------------------------------------------------------------------------------

2.2.3    Determination of Interest Rate. (a) Subject to the terms and conditions
of this Section 2.2.3, each Component of the Loan shall bear interest at the
LIBOR Rate applicable to such Component. The LIBOR Rate applicable to an
Interest Period shall be determined by Lender as set forth herein; provided,
however, that LIBOR Rate Index for the Interest Period commencing on the Closing
Date through and including June 14, 2018 shall be the LIBOR Rate Index on the
Closing Date, which the parties agree is 1.981%.

(b)    In the event that Lender shall have reasonably determined that by reason
of circumstances affecting the interbank Eurodollar market or otherwise the
LIBOR Rate Index cannot be determined as provided in the definition of the LIBOR
Rate Index as set forth herein, and the Loan has not been converted to an
Alternate Rate Loan in accordance with Section 2.2.3(c) below, then Lender shall
forthwith give notice thereof by telephone of such fact, confirmed in writing,
to Borrower at least one (1) Business Day prior to the Determination Date. If
such notice is given, the Loan shall be converted, from and after the first day
of the next succeeding Interest Period, to a Prime Rate Loan bearing interest
based on the Prime Rate in effect on the related Determination Date.

(c)    If, prior to the Loan being converted from a LIBOR Rate Loan to a Prime
Rate Loan in accordance with Section 2.2.3(b) above or following the Loan being
converted from a Prime Rate Loan back to a LIBOR Rate Loan in accordance with
Section 2.2.3(d) below, Lender has determined in good faith (which determination
shall be conclusive and binding upon Borrower absent manifest error) that the
LIBOR Rate Index has been succeeded by an Alternate Rate Index, then the Loan
shall be converted from a LIBOR Rate Loan to an Alternate Rate Loan, provided
that the same does not violate any Applicable Law and provided that following a
rated Securitization involving a REMIC Trust, Lender shall have received an
opinion of nationally recognized REMIC counsel as to the compliance of such
conversion with applicable REMIC requirements (which such opinion shall be, in
form and substance and from a provider, in each case, reasonably acceptable to
Lender and the Rating Agencies). Lender may exercise the foregoing conversion
right by giving notice of such determination in writing to Borrower at least one
(1) Business Day prior to any Determination Date and, if a rated Securitization
has occurred involving a REMIC Trust, Lender shall promptly commence and
diligently pursue satisfaction of the REMIC opinion requirement set forth
herein. If such notice is given, following satisfaction of the REMIC opinion
requirement set forth herein, in applicable, the Loan shall be converted, as of
the first day of the next succeeding Interest Period, to an Alternate Rate Loan
in accordance with the terms and provisions hereof. Notwithstanding any
provision of this Agreement to the contrary, in no event shall Borrower have the
right to (i) convert the Loan to a Prime Rate Loan or an Alternate Rate Loan or
(ii) convert a LIBOR Rate Loan to an Alternate Rate Loan, or to convert an
Alternate Rate Loan to a LIBOR Rate Loan or a Prime Rate Loan. Notwithstanding
any provision of this Agreement to the contrary, in no event shall Applicable
Rate be less than the Minimum Rate.

(d)    If, pursuant to the terms of Section 2.2.3(b) above, the Loan has been
converted to a Prime Rate Loan but thereafter, either (i) the LIBOR Rate Index
can again be determined as provided in the definition of the LIBOR Rate Index as
set forth herein or (y) Lender has determined in good faith (which determination
shall be conclusive and binding upon Borrower absent manifest error) that the
LIBOR Rate Index has been succeeded by an Alternate Rate Index and the Loan can
be converted to an Alternate Rate Loan in accordance with Section 2.2.3(c)

 

-53-



--------------------------------------------------------------------------------

hereof, then Lender shall give notice thereof to Borrower and convert the Prime
Rate Loan to a LIBOR Rate Loan or to an Alternate Rate Loan, as applicable, by
delivering to Borrower notice of such conversion no later than 11:00 a.m. (New
York City Time), three (3) Business Days prior to the next succeeding
Determination Date. If such notice is given, the Loan shall be converted, from
and after the first day of the next succeeding Interest Period, to a LIBOR Rate
Loan or an Alternate Rate Loan, as applicable.

(e)    If the adoption of any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to make or maintain a LIBOR Rate Loan as contemplated hereunder, (i) the
obligation of Lender hereunder to make a LIBOR Rate Loan or to convert a Prime
Rate Loan to a LIBOR Rate Loan shall be canceled forthwith and (ii) any
outstanding LIBOR Rate Loan shall be converted automatically to a Prime Rate
Loan on the first day of the next succeeding Interest Period or within such
earlier period as required by law. Borrower hereby agrees promptly to pay
Lender, upon demand, any additional amounts necessary to compensate Lender for
any reasonable out-of-pocket costs incurred by Lender in making any conversion
in accordance with this Agreement, including, without limitation, any interest
or fees payable by Lender to lenders of funds obtained by it in order to make or
maintain the LIBOR Rate Loan hereunder. Lender’s notice of such costs, as
certified to Borrower, shall be conclusive absent manifest error.

(f)    In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

(i)    shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of the Applicable
Rate Index hereunder;

(ii)    shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved under the Loan Documents but for such
adoption, change or compliance (taking into consideration Lender’s policies with
respect to capital adequacy) by any amount deemed by Lender to be material;

(iii)    shall hereafter subject Lender to any Section 2.7 Taxes (other than
(A) Indemnified Taxes, (B) Section 2.7 Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iv)    shall hereafter impose on Lender any other condition (other than
Section 2.7 Taxes)

 

-54-



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit or to reduce any
amount receivable hereunder;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender in its reasonable discretion. If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.2.3(f), Lender shall provide
Borrower with not less than thirty (30) days written notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate Lender for such additional cost
or reduced amount. A certificate as to any additional costs or amounts payable
pursuant to the foregoing sentence submitted by Lender to Borrower shall be
conclusive in the absence of manifest error. Subject to Section 2.2.3(h) and
Section 2.7 hereof, this provision shall survive payment of the Note and the
satisfaction of all other obligations of Borrower under this Agreement and the
Loan Documents.

(g)    Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or actual third-party expense which Lender sustains or incurs as a
consequence of (i) any default by Borrower in payment of the principal of or
interest on the Loan, including, without limitation, any such loss or expense
arising from interest or fees payable by Lender to third-party lenders of funds
obtained by it in order to maintain the Loan hereunder, (ii) any prepayment
(whether voluntary or mandatory) of the Loan on a day that (A) is not a Payment
Date or (B) is a Payment Date if Borrower did not give the prior written notice
of such prepayment required pursuant to the terms of this Agreement, including,
without limitation, such loss or expense arising from interest or fees payable
by Lender to third-party lenders of funds obtained by it in order to maintain
the Loan hereunder and (iii) the conversion pursuant to the terms hereof of the
LIBOR Rate Loan to a Prime Rate Loan or an Alternate Rate Loan on a date other
than the Payment Date or the first day of the next succeeding Interest Period,
including, without limitation, such loss or expenses arising from interest or
fees payable by Lender to third-party lenders of funds obtained by it in order
to maintain the Loan hereunder (the amounts referred to in clauses (i), (ii) and
(iii) are herein referred to collectively as the “Breakage Costs”); provided,
however, Borrower shall not indemnify Lender from any loss or expense arising
from Lender’s willful misconduct or gross negligence. This provision shall
survive payment of the Note in full and the satisfaction of all other
obligations (other than contingent obligations) of Borrower under this Agreement
and the other Loan Documents.

2.2.4    Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Rate Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Rate Loan or to avoid or
reduce such increased or additional costs, provided that the transfer or
assignment or redesignation (a) would not result in any additional costs,
expenses or risk to Lender that are not reimbursed by Borrower and (b) would not
be disadvantageous in any other respect to Lender (including the effect on any
Securitization) as determined by Lender in its reasonable discretion.

 

-55-



--------------------------------------------------------------------------------

2.2.5    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent permitted by law, all accrued and unpaid interest
in respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.

2.2.6    Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

2.2.7    Interest Rate Cap Agreement. (a) Prior to or contemporaneously with the
Closing Date, a representative Individual Borrower shall enter into an Interest
Rate Cap Agreement, on behalf of itself and the other Borrowers, with a LIBOR
strike price no greater than the Strike Price. The Interest Rate Cap Agreement
(i) shall at all times be in a form and substance reasonably acceptable to
Lender with respect to such matters not otherwise set forth in this Agreement,
(ii) shall at all times be with an Acceptable Counterparty, (iii) shall direct
such Acceptable Counterparty to deposit directly into the account specified in
the Assignment of Interest Rate Cap Agreement, or from and after an Event of
Default as directed by Lender, any amounts due Borrower under such Interest Rate
Cap Agreement so long as any portion of the Debt exists, provided that the Debt
shall be deemed to exist if the Properties are transferred by judicial or
non-judicial foreclosure or deed in lieu thereof, (iv) shall be for a period
equal to the then existing term of the Loan and (v) shall at all times have a
notional amount equal to or greater than the then outstanding principal balance
of the Loan and shall at all times provide for the applicable Strike Price.
Borrower shall collaterally assign to Lender, pursuant to the Collateral
Assignment of Interest Rate Cap Agreement (as the same may be amended, restated,
replaced or otherwise modified from time to time, the “Assignment of Interest
Rate Cap Agreement”), all of its right, title and interest to receive any and
all payments under the Interest Rate Cap Agreement, and shall deliver to Lender
an executed counterpart of such Assignment of Interest Rate Cap Agreement (which
shall, by its terms, authorize the assignment to Lender and require that
payments be deposited directly into a Concentration Account) and shall notify
the Acceptable Counterparty of such assignment.

(b)    Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Acceptable Counterparty under the Interest Rate Cap Agreement to Borrower or
Lender shall be directly deposited immediately into

 

-56-



--------------------------------------------------------------------------------

a Concentration Account or, during the continuance of an Event of Default, into
such account as specified by Lender. Borrower shall take all actions reasonably
requested by Lender to enforce Lender’s rights under the Interest Rate Cap
Agreement in the event of a default by the Acceptable Counterparty and shall not
waive, amend or otherwise modify any of its rights thereunder without Lender’s
prior reasonable consent.

(c)    In the event of any downgrade, withdrawal or qualification of the rating
of the Acceptable Counterparty by any Approved Rating Agency such that it is no
longer an Acceptable Counterparty, Borrower shall replace or cause the cap
provider to replace the Interest Rate Cap Agreement with a Replacement Interest
Rate Cap Agreement not later than the period of time provided for in such
Interest Rate Cap Agreement following such downgrade, withdrawal or
qualification (not to exceed ten (10) Business Days), provided, Borrower shall
not be required to replace the Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement so long as within ten (10) Business Days of such
downgrade, withdrawal or qualification, the Acceptable Counterparty under the
Interest Rate Cap Agreement either (x) provides a guarantor of its obligations
that is an Acceptable Counterparty pursuant to such terms as are acceptable to
the Approved Rating Agencies or (y) delivers collateral to secure Borrower’s
exposure under the Interest Rate Cap Agreement in such amount and pursuant to
such terms as are acceptable to the Approved Rating Agencies.

(d)    In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

(e)    In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender within ten (10) Business Days following the later of
(x) the date upon which an Interest Rate Cap Agreement is required pursuant to
Section 2.2.7(a), (y) the first day of any applicable Extension Term and (z) the
date Lender approves the confirmation memorializing such Interest Rate Cap
Agreement (a) a resolution/consent, as applicable, of the Acceptable
Counterparty authorizing the delivery of the Interest Rate Cap Agreement
reasonably acceptable to Lender, and (b) an opinion from counsel (which counsel
may be in house counsel for the Acceptable Counterparty) for the Acceptable
Counterparty (upon which Lender and its successors and assigns may rely) which
shall provide, in relevant part, that:

(i)    the Acceptable Counterparty is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation or formation
and has the organizational power and authority to execute and deliver, and to
perform its obligations under, the Interest Rate Cap Agreement;

(ii)    the execution and delivery of the Interest Rate Cap Agreement by the
Acceptable Counterparty, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;

 

-57-



--------------------------------------------------------------------------------

(iii)    all consents, authorizations and approvals required for the execution
and delivery by the Acceptable Counterparty of the Interest Rate Cap Agreement,
and any other agreement which the Acceptable Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been obtained and remain in full force and effect, all conditions thereof
have been duly complied with, and no other action by, and no notice to or filing
with any governmental authority or regulatory body is required for such
execution, delivery or performance; and

(iv)    the Interest Rate Cap Agreement, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by the Acceptable Counterparty and constitutes the
legal, valid and binding obligation of the Acceptable Counterparty, enforceable
against the Acceptable Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(f)    At such time as the Loan is repaid in full, all of Lender’s right, title
and interest in and to the Interest Rate Cap Agreement shall terminate and
Lender shall execute and deliver such documents as may be required to evidence
Lender’s release of the Interest Rate Cap Agreement and to notify the Acceptable
Counterparty of such release.

(g)    Notwithstanding anything to the contrary contained in this Section 2.2.7
or elsewhere in this Agreement, if, at any time, Lender converts the Loan to
either a Prime Rate Loan or an Alternate Rate Loan in accordance with
Section 2.2.3 above (each, a “Rate Conversion”), then:

(i)    within thirty (30) days after such Rate Conversion, Borrower shall enter
into, make all payments under, and satisfy all conditions precedent to the
effectiveness of, a Substitute Interest Rate Cap Agreement (and in connection
therewith, but not prior to Borrower taking all the actions described in this
clause (i), Borrower shall have the right to terminate any then-existing
Interest Rate Cap Agreement); and

(ii)    following any Rate Conversion (provided Lender has not converted the
Loan back to a LIBOR Rate Loan in accordance with Section 2.2.3(d) hereof), in
lieu of satisfying the condition described in Section 2.8(c) with respect to any
upcoming Extension Term, Borrower shall instead enter into, make all payments
under, and satisfy all conditions precedent to the effectiveness of a Substitute
Interest Rate Cap Agreement on or prior to the first day of such Extension Term.

(h)    As used herein, “Substitute Interest Rate Cap Agreement” shall mean an
interest rate cap agreement between an Acceptable Counterparty and Borrower,
obtained by Borrower and collaterally assigned to Lender pursuant to an
Assignment of Interest Rate Cap Agreement (or substantially similar collateral
assignment) and shall contain each of the following:

 

-58-



--------------------------------------------------------------------------------

(i)    a term expiring no earlier than (A) in the case of Section 2.2.7(g)(i),
the Initial Maturity Date, or to the extent that a rated Securitization has
occurred, the end of the Interest Period in which the Initial Maturity Date
occurs and (B) in the case of clause Section 2.2.7(g)(ii) above, the last day of
the requested Extension Term, or to the extent that a rated Securitization has
occurred, the end of the Interest Period in which the last day of the requested
Extension Term occurs;

(ii)    the notional amount of the Substitute Interest Rate Cap Agreement shall
be equal to or greater than the then outstanding principal balance of the Loan;

(iii)    it provides that the only obligation monetary and material of Borrower
thereunder is the making of a single payment to the Acceptable Counterparty
thereunder upon the execution and delivery thereof and there are no other
conditions to effect such Substitute Interest Rate Cap Agreement;

(iv)    it provides to Lender and Borrower (as determined by Lender in its sole
but good faith discretion), for the term of the Substitute Interest Rate Cap
Agreement, a hedge or protection against the risk of rising interest rates that
is no less beneficial to Borrower and Lender than (A) in the case of
clause (g)(i) above, that which was provided by the Interest Rate Cap Agreement
being replaced by the Substitute Interest Rate Cap Agreement and (B) in the case
of clause (g)(ii) above, that which was intended to be provided by the Interest
Rate Cap Agreement that, but for the operation of this Section 2.2.7(h), would
have been required to have been delivered by Borrower pursuant to Section 2.8(c)
below as a condition to the requested Extension Term; and

(v)    without limiting any of the provisions of the preceding clauses (i)
through (iv) above, it satisfies all of the requirements set forth in
clauses (i) through (iii) of Section 2.2.7(a) hereof.

From and after the date of any Rate Conversion, all references to “Interest Rate
Cap Agreement” and “Replacement Interest Rate Cap Agreement” herein (other than
in the definition of “Interest Rate Cap Agreement”, the definition of
“Replacement Interest Rate Cap Agreement” and as referenced in the first
sentence of Section 2.2.7(a) hereof) shall be deemed to refer or relate, as
applicable, to a Substitute Interest Rate Cap Agreement. Notwithstanding the
foregoing, Lender acknowledges and agrees that Borrower shall have the right, in
lieu of delivering a new Substitute Interest Rate Cap Agreement to satisfy the
foregoing, to modify the then existing Interest Rate Cap Agreement so that it
satisfies the conditions set forth in clauses (i) – (v) of the definition of
“Substitute Interest Rate Cap Agreement” herein.

(i)    Notwithstanding anything to the contrary set forth in this Section 2.2.7,
Borrower shall not be required to obtained a Substitute Interest Rate Cap
Agreement during any period when the Loan is outstanding as a Prime Rate Loan or
an Alternate Rate Loan if a Substitute Interest Rate Cap Agreement is not then
commercially available. If Borrower is not required to

 

-59-



--------------------------------------------------------------------------------

obtain a Substitute Interest Rate Cap Agreement pursuant to the terms of this
Section 2.2.7, then Borrower shall deliver to Lender an alternative to a
Substitute Interest Rate Cap Agreement that (i) is reasonably acceptable to
Lender and the Rating Agencies; provided that if a Rating Agency Confirmation is
delivered, no Lender consent shall be required and (ii) provides Lender
substantially the same protection as the Interest Rate Cap Agreement.

Section 2.3    Loan Payment.

2.3.1    Monthly Debt Service Payments. Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan from the Closing Date up to and including June 14, 2018,
which interest shall be calculated in accordance with the provisions of
Section 2.2 hereof and (b) on each Payment Date commencing on the Payment Date
occurring in July, 2018 and on each Payment Date thereafter up to and including
the Maturity Date, Borrower shall make a payment to Lender equal to the Monthly
Debt Service Payment Amount, which payments shall be applied first to interest
due for the related Interest Period and then to any other amounts due and unpaid
pursuant to this Agreement and the other Loan Documents. The Monthly Debt
Service Payment Amount paid pursuant to this Section 2.3.1 shall be applied:
(i) first, to the payment of interest due and payable on Component A;
(ii) second, to the payment of interest due and payable on Component B;
(iii) third, to the payment of interest due and payable on Component C;
(iv) fourth, to the payment of interest due and payable on Component D;
(v) fifth, to the payment of interest due and payable on Component E; and
(vi) sixth, to the payment of interest due and payable on Component F.

2.3.2    Payments Generally. The first Interest Period hereunder shall commence
on and include the Closing Date and shall end on and include June 14, 2018.
Thereafter during the term of the Loan, each Interest Period shall commence on
the fifteenth (15th) day of the calendar month preceding the calendar month in
which the related Payment Date occurs and shall end on and include the
fourteenth (14th) day of the calendar month in which the related Payment Date
occurs. For purposes of making payments hereunder, but not for purposes of
calculating Interest Periods, if the day on which such payment is due is not a
Business Day, then amounts due on such date shall be due on the immediately
preceding Business Day and with respect to payments of principal of the Loan due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including, (x) if such payment
occurs prior to a rated Securitization, the Maturity Date or (y) if such payment
occurs following a rated Securitization, the last day of the related Interest
Period. All amounts due under this Agreement and the other Loan Documents shall
be payable without setoff, counterclaim, defense or any other deduction
whatsoever unless required by applicable law.

2.3.3    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgages
and the other Loan Documents.

2.3.4    Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents are not paid by Borrower on or prior to the date on
which it is due (other than the principal amount due on the Maturity Date),
Borrower shall pay to Lender upon demand an amount equal to the lesser of three
percent (3%) of such unpaid sum or the Maximum Legal Rate

 

-60-



--------------------------------------------------------------------------------

in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment (except that no late fee shall be payable in respect of a
late payment of the outstanding principal balance of the Loan on the Maturity
Date, whether or not accelerated). Any such amount shall be secured by the
Mortgages and the other Loan Documents to the extent permitted by applicable
law.

2.3.5    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than (a) 11:00 a.m., New York City time, for all
payments other than the payment due on the Maturity Date and (b) 2:00 p.m., New
York City time, for the payment due on the Maturity Date, on the date when due
and shall be made in lawful money of the United States of America in immediately
available funds at Lender’s office or as otherwise directed by Lender, and any
funds received by Lender after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day.

Section 2.4    Prepayments.

2.4.1    Voluntary Prepayments. (a) Borrower may prepay the Loan in whole or in
part at any time and from time to time provided, that (i) no Event of Default is
continuing as of the date of the applicable prepayment; (ii) Borrower gives
Lender not less than ten (10) days’ prior written notice of the amount of the
Loan that Borrower intends to prepay and the intended date of prepayment which
notice shall be revocable or subject to modification (including extension of the
intended prepayment date) by Borrower at any time (the “Prepayment Notice”);
(iii) if such prepayment occurs following a rated Securitization of the Loan and
is made during the period commencing on the first calendar day immediately
following a Payment Date to, but not including, the Determination Date in such
calendar month, Borrower shall pay to Lender the Interest Shortfall amount, if
any, estimated by Lender to be due in connection with such prepayment, provided,
that once the Interest Rate for the next occurring Interest Period can be
determined, Lender shall calculate the actual amount of interest required to be
paid by Borrower for such prepayment and (x) if the Interest Shortfall paid to
Lender is in excess of the amount required to be paid pursuant to this
Section 2.4.1(a), Lender shall promptly return to Borrower such excess amount
and (y) if the Interest Shortfall is less than the amount required to be paid
pursuant to this Section 2.4.1(a), Borrower shall pay to Lender within three
(3) Business Days of notice from Lender, the amount of such deficiency; and
(iv) Borrower pays Lender, in addition to the outstanding principal amount of
the Loan to be prepaid, (A) all interest which would have accrued on the amount
of the Loan to be paid through and including (x) if such prepayment occurs prior
to a rated Securitization of the Loan, the date on which such prepayment is made
or (y) if such prepayment occurs following a rated Securitization of the Loan,
the last day of the Interest Period related to the Payment Date next occurring
following the date of such prepayment or, if such prepayment occurs on a Payment
Date, interest which would have accrued on the amount of the Debt to be prepaid
through and including the last day of the Interest Period related to such
Payment Date (all such interest payable under this clause (y), the “Additional
Interest”); (B) all other sums then due and payable under this Agreement, the
Note, and the other Loan Documents, including, but not limited to the actual
Breakage Costs (if any and provided that if such prepayment includes the payment
of Additional Interest, no Breakage Costs shall be payable to Lender) and all of
Lender’s reasonable, actual out-of-pocket costs and expenses

 

-61-



--------------------------------------------------------------------------------

(including reasonable attorney’s fees and disbursements) incurred by Lender in
connection with such prepayment of the Loan and any actual out-of-pocket costs
and expenses incurred in connection with a rescinded or extended Prepayment
Notice; and (C) if such prepayment is made prior to the Spread Maintenance End
Date and exceeds the Free Prepayment Amount, the Spread Maintenance Payment on
the amount in excess of the Free Prepayment Amount.

(b)    Notwithstanding the other provisions of this Section 2.4.1, Borrower
shall be permitted to prepay the Loan by an amount not to exceed twenty percent
(20%) of the original principal balance of the Loan, in the aggregate (the “Free
Prepayment Amount”), at any time without any Spread Maintenance Payment or other
prepayment penalty, premium or charge, provided (i) there is no Event of Default
continuing as of the date of the applicable prepayment, (ii) Borrower provides a
Prepayment Notice to Lender in the manner specified in Section 2.4.1(a),
(iii) Borrower pays Lender, in addition to the amount to be prepaid, if such
prepayment occurs following a rated Securitization of the Loan and is made
during the period commencing on the first calendar day immediately following a
Payment Date to, but not including, the Determination Date in such calendar
month, Borrower shall pay to Lender the Interest Shortfall amount, if any,
estimated by Lender to be due in connection with such prepayment, provided, that
once the Interest Rate for the next occurring Interest Period can be determined,
Lender shall calculate the actual amount of interest required to be paid by
Borrower for such prepayment and (x) if the Interest Shortfall paid to Lender is
in excess of the amount required to be paid pursuant to this Section 2.4.1(b),
Lender shall promptly return to Borrower such excess amount and (y) if the
Interest Shortfall is less than the amount required to be paid pursuant to this
Section 2.4.1(b), Borrower shall pay to Lender within three (3) Business Days of
notice from Lender, the amount of such deficiency and (iv) Borrower pays Lender
all other sums then due and payable under this Agreement, the Note, and the
other Loan Documents, including, but not limited to, all of Lender’s third party
reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with such prepayment pursuant to
Section 2.4.1(a), including, without limitation, any actual Breakage Costs (if
any and provided that if such prepayment includes the payment of Additional
Interest, no additional Breakage Costs shall be payable to Lender) and costs and
expenses associated with any revoked or extended Prepayment Notice.
Notwithstanding anything to the contrary in this Section 2.4, any prepayment of
the Free Prepayment Amount shall be applied pro rata among the Components.

2.4.2    Mandatory Prepayments. (a) In the event Lender actually receives any
Net Proceeds relating to an Individual Property, if Lender is not obligated to
make such Net Proceeds available to Borrower for the Restoration of any
Individual Property or otherwise remit such Net Proceeds to Borrower pursuant to
Section 6.4 hereof, on the next occurring Payment Date following the date on
which Lender receives such Net Proceeds to be applied in accordance with this
Section 2.4.2, Borrower shall prepay or authorize Lender to apply such Net
Proceeds Prepayment as a prepayment of all or a portion of the outstanding
principal balance of the Loan in an amount equal to the aggregate of (a) the Net
Proceeds up to an amount equal to the Adjusted Release Amount for such
Individual Property, (b) following a rated Securitization, all Additional
Interest and (c) the actual reasonable costs of Lender in connection with such
prepayment to the extent such amounts are not paid to Lender in accordance with
Article VI hereof, excluding any Breakage Costs (collectively, the “Mandatory
Prepayment Amount”). Amounts paid to or applied by Lender as a Mandatory
Prepayment Amount shall first be applied

 

-62-



--------------------------------------------------------------------------------

to amounts required to be paid by Borrower to Lender pursuant to clause (c)
above and then to the amounts set forth in clauses (a) and (b) simultaneously.
Except during the continuance of an Event of Default, any Net Proceeds
Prepayment to be applied pursuant to this Section 2.4.2 hereof in excess of the
Mandatory Prepayment Amount shall be applied to Borrower. After the occurrence
of and during the continuance of an Event of Default, Lender may apply such Net
Proceeds Prepayment to the Debt (until paid in full) in any order or priority in
its sole discretion. No Spread Maintenance Payment or other premium, penalty or
charge shall be due in connection with any prepayment made pursuant to this
Section 2.4.2. The Amortized Release Amount with respect to such Individual
Property shall be reduced in accordance with its definition; provided, that
nothing herein shall be construed to reduce the aggregate Adjusted Release
Amount for any Individual Property required to be paid to Lender prior to
obtaining a release of the applicable Individual Property. Lender shall provide
to Borrower, upon ten (10) days’ prior notice, (i) a release of the Individual
Property (and any related collateral) if (A) at any time the Amortized Release
Amount is reduced to zero, together with such additional documents and
instruments evidencing or confirming the release as the Borrower shall
reasonably request, or (B) Lender is required to deliver such release pursuant
to a court order issued in connection with a Condemnation or (ii) a release of
the portion of an Individual Property that is subject to a Condemnation.
Notwithstanding anything in this Agreement to the contrary, any prepayment made
pursuant to this Section 2.4.2(a) shall not count towards the Free Prepayment
Amount.

(b)    In connection with any release under this Section 2.4.2, in the event
that such release would result in the release of all Individual Properties held
by an Individual Borrower (each an “Unencumbered Borrower”), such Unencumbered
Borrower shall be released by Lender from the obligations of the Loan Documents,
except with respect to those obligations that are expressly provided herein to
survive repayment of the Loan pursuant to the Loan Documents, and shall no
longer be considered an Individual Borrower for purposes of this Agreement. In
connection with a release or cancellation of each Unencumbered Borrower, Lender
agrees to deliver (i) a UCC-3 Financing Statement termination or amendment
releasing Lender’s security interest in the collateral pledged to Lender
relating to such Unencumbered Borrower, and (ii) instruments executed by Lender
reasonably necessary to evidence the release or cancellation of such
Unencumbered Borrower from its obligations under the Loan Documents. All
reasonable third party costs and expenses incurred by Lender in connection with
such release shall be paid by Borrower.

(c)    As provided in Section 6.4(f) hereof, each Casualty/Condemnation
Prepayment tendered by Borrower to Lender in accordance with said Section 6.4(f)
shall be in the amount of the Adjusted Release Amount in respect of the
applicable Individual Property. No Spread Maintenance Premium or other penalty
or premium shall be due in connection with any such Casualty/Condemnation
Prepayment.

2.4.3    Prepayments After Default. If, during the continuance of an Event of
Default, payment of all or any part of the Debt is tendered by Borrower or
otherwise recovered by Lender (including, without limitation, through
application of any Reserve Funds), such tender or recovery shall (a) include
interest at the Default Rate on the outstanding principal amount of the Loan
through the last calendar day of the Interest Period within which such tender or
recovery occurs and (b) be deemed a voluntary prepayment by Borrower and shall
in all instances include (i) an amount equal to the Spread Maintenance Payment
(to the extent the amount prepaid is in

 

-63-



--------------------------------------------------------------------------------

excess of the Free Prepayment Amount) if such tender or recovery occurs prior to
the Spread Maintenance End Date, and (ii) following a rated Securitization, the
Additional Interest. After the occurrence and during the continuance of an Event
of Default, Lender may apply such payment to the Debt (until paid in full) in
any order or priority in its sole discretion.

2.4.4    Application of Prepayments to Components. Except for any prepayment
made prior to a rated Securitization of the Loan and any prepayment of any
portion of the Free Prepayment Amount made after a rated Securitization of the
Loan, any mandatory prepayment of the principal of the Loan made pursuant to
Section 2.4.2 hereof and any other voluntary prepayments of principal of the
Loan made pursuant to Section 2.4.1 or otherwise when no Event of Default exists
shall be applied by Lender between the Components as follows: (a) first, to the
reduction of the outstanding principal balance of Component A, until reduced to
zero, (b) second, to the reduction of the outstanding principal balance of
Component B until reduced to zero, (c) third, to the reduction of the
outstanding principal balance of Component C until reduced to zero, (iv) fourth,
to the reduction of the outstanding principal balance of Component D until
reduced to zero, (v) fifth, to the reduction of the outstanding principal
balance of Component E until reduced to zero, and (vi) sixth, to the reduction
of the outstanding principal balance of Component F until reduced to zero. Any
prepayment made prior to a rated Securitization of the Loan and any prepayment
of any portion of the Free Prepayment Amount made after a rated Securitization
of the Loan shall be applied to each Component of the Loan on a pro rata pari
passu basis. Notwithstanding the foregoing to the contrary, during the
continuance of any Event of Default, any payment of principal from whatever
source may be applied by Lender among the Components in Lender’s sole
discretion.

Section 2.5    Release of Property. Except as set forth in Section 2.4.2 or this
Section 2.5, no repayment or prepayment of all or any portion of the Loan shall
cause, give rise to a right to require, or otherwise result in, the release of
any Lien of any Mortgage on any Individual Property. For the avoidance of doubt,
any prepayment of the Loan in connection with a Condemnation or Casualty shall
be governed by and made in accordance with Section 2.4.2, Section 6.3 and
Section 6.4 hereof.

2.5.1    Release of all Properties Upon Payment in Full. (a) If Borrower has
elected to prepay the entire Loan and the requirements of Section 2.4 and this
Section 2.5.1 have been satisfied or the Loan is repaid in full on the Maturity
Date, all of the Properties shall be released from the Liens of their respective
Mortgages and the other Loan Documents, except those obligations expressly
stated to survive repayment of the Loan. In lieu of a release of the Lien of any
Mortgage, at Borrower’s option, it may obtain an assignment thereto to one or
more designees in accordance with Section 2.5.4 hereof.

(b)    Borrower shall submit to Lender, not less than five (5) Business Days
prior to the date on which the prepayment will be made, a release (or
assignment) of Lien (and related Loan Documents) for each Individual Property
for execution by Lender. Each release (or assignment) shall be in a form
appropriate in each jurisdiction in which the Individual Property is located and
that would be satisfactory to a prudent lender acting reasonably. In addition,
Borrower shall provide all other documentation Lender reasonably requires to be
delivered by Borrower in connection with such release (or assignment), together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all Legal Requirements and (ii) will effect such

 

-64-



--------------------------------------------------------------------------------

release (or assignment) in accordance with the terms of this Agreement. Borrower
shall pay all reasonable third-party costs and expenses incurred by Lender in
connection with such release (or assignment) and the then current reasonable and
customary fee being assessed by Servicer, if any, to effect such release (or
assignment).

2.5.2    Release of Individual Property. If Borrower has elected to prepay a
portion of the Loan and the requirements of Section 2.4.1 and this Section 2.5.2
have been satisfied, and provided that no Event of Default has occurred and is
continuing, Borrower may, at any time, obtain the release of such Individual
Property from the Lien of the Mortgage thereon (or at Borrower’s option, an
assignment thereof to one or more designees of Borrower, including an Affiliate
of Borrower) and the related Loan Documents, and the release of Borrower’s
and/or Operating Lessee’s obligations under the Loan Documents with respect to
such Individual Property (other than those expressly stated in the Loan
Documents to survive), upon the satisfaction of all of the following conditions:

(a)    The amount of the outstanding principal balance of the Loan to be prepaid
shall equal the Adjusted Release Amount for the applicable Individual Property
(without duplication to amounts paid pursuant to Section 6.4(f) or
Section 8.1(a)(xix) hereunder), and such prepayment shall be deemed a voluntary
prepayment for all purposes hereunder including, without limitation, the payment
of any applicable Spread Maintenance Payment then required (if any);

(b)    Subsequent to such release, each Individual Borrower, Operating Lessee
and Principal shall continue to be a Special Purpose Entity;

(c)    Intentionally omitted;

(d)    Borrower shall submit to Lender, not less than five (5) Business Days
prior to the date on which the prepayment will be made, a release (or
assignment) of Lien (and related Loan Documents) for such Individual Property
for execution by Lender. Such release (or assignment) shall be in a form
appropriate in each jurisdiction in which the Individual Property is located and
that would be satisfactory to a prudent lender acting reasonably, including any
standard provisions, if any, protecting the rights of the releasing (or
assigning) lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
release (or assignment), together with an Officer’s Certificate certifying that
such documentation (i) is in compliance with all Legal Requirements, (ii) will
effect such release (or assignment) in accordance with the terms of this
Agreement, and (iii) will not impair or otherwise adversely affect the Liens and
security interests granted under the Loan Documents and not being released (or
assigned) (or as to the parties to the Loan Documents and Properties subject to
the Loan Documents not being released (or assigned));

(e)    After giving effect to any such release occurring on such date, the Debt
Yield as determined by Lender for the Properties then remaining subject to the
Liens of the Mortgages shall be equal to or greater than the greater of (x) the
Closing Date Debt Yield and (y) the lesser of (I) the Debt Yield for all of the
Properties subject to the Liens of the Mortgages immediately prior to giving
effect to all applicable releases and (II) seventeen and seventy three
hundredths percent 17.73% (the “Release Debt Yield”).

 

-65-



--------------------------------------------------------------------------------

(f)    Intentionally omitted;

(g)    Intentionally omitted;

(h)    Borrower shall reimburse Lender and Servicer, if any, for any reasonable
third party costs and expenses arising from such release (including reasonable
attorneys’ fees and expenses) and Borrower shall have paid, in connection with
such release to the extent such costs have not already been paid directly by
Borrower, (i) all recording charges, filing fees, similar taxes or other
expenses payable in connection therewith, and (ii) to any Servicer, the current
fee being assessed by such Servicer to effect such release in an amount not to
exceed the lesser of (a) $2,000 with respect to the release of any Individual
Property and (b) $10,000 with respect to the coordinated release (simultaneously
on or about the same date) of five (5) or more Properties;

(i)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC Trust and the Loan-to-Value
Ratio exceeds or would exceed 125% immediately after giving effect to the
release of the applicable Individual Property, no release will be permitted
unless the principal balance of the Loan is prepaid by an amount not less than
the greater of (i) the Adjusted Release Amount or (ii) the least of the
following amounts: (A) only if the released Individual Property is sold, the net
proceeds of an arm’s-length sale of the released Individual Property to an
unrelated Person, (B) the fair market value of the released Individual Property
as reasonably determined by Lender at the time of the release, or (C) an amount
such that the Loan-to-Value Ratio after giving effect to the release of the
applicable Individual Property is not greater than the Loan-to-Value Ratio
immediately prior to such release, unless Lender receives an opinion of counsel
that, if this clause (ii) is applicable but not followed or is no longer
applicable at the time of such release, the Securitization will not fail to
maintain its status as a REMIC Trust as a result of the release of the
applicable Individual Property;

(j)    In connection with any release under this Section 2.5, in the event that
such release would result in an Unencumbered Borrower, such Unencumbered
Borrower shall be released by Lender from the obligations of the Loan Documents,
except with respect to those obligations that are expressly provided herein to
survive repayment of the Loan. In connection with a release or cancellation of
each Unencumbered Borrower, Lender agrees to deliver (i) a UCC-3 Financing
Statement termination or amendment releasing Lender’s security interest in the
collateral pledged to Lender relating to each Unencumbered Borrower, and
(ii) instruments executed by Lender reasonably necessary to evidence the release
or cancellation of each Unencumbered Borrower from its obligations under the
Loan Documents. All reasonable third party costs and expenses incurred by Lender
in connection with such release shall be paid by Borrower;

(k)    Notwithstanding anything to the contrary contained herein, in the event
that (i) in connection with a sale of a Property to a third party that (A) is
terminated prior to closing of the sale for a reason other than a default by
Borrower or Operating Lessee thereunder, (B) with respect to such sale Borrower
or Operating Lessee had agreed to irrevocably terminate the applicable Franchise
Agreement and/or Brand Management Agreement or has paid Franchisor or Brand
Manager any termination fee, liquidated damages or penalty under the applicable
Franchise Agreement or Brand Management Agreement notwithstanding that the sale
has

 

-66-



--------------------------------------------------------------------------------

terminated, and (C) Borrower or Operating Lessee, as applicable, provides
written notice to Lender within five (5) Business Days from such termination
electing to release such Individual Property, (ii) the Franchise Agreement or
Brand Management Agreement for any Individual Property is terminated by
Franchisor or Brand Manager as a result of a default by Borrower or Operating
Lessee, as applicable, thereunder and Borrower or Operating Lessee, as
applicable, provides written notice to Lender within five (5) Business Days from
such termination electing to release such Individual Property or (iii) (A) there
is a material default by Borrower or Operating Lessee, as applicable, under any
Franchise Agreement or Brand Management Agreement beyond any applicable notice
or grace period that permits the Franchisor or Brand Manager thereunder to
terminate or cancel the Franchise Agreement or Brand Management Agreement,
(B) Lender has delivered a Franchise Default Election Notice or a Brand Manager
Default Election Notice, as such terms are defined herein, with respect thereto,
(C) Borrower elects to release such Individual Property by delivering written
notice to Lender within forty-five (45) days from delivery of such Franchise
Default Election Notice or Brand Manager Default Election Notice (in the case of
items (i), (ii) and (iii), a “Borrower Franchise Default” or a “Borrower Brand
Management Default” as applicable) and (D) Borrower has demonstrated to Lender
that it (or Operating Lessee, as applicable) has diligently in good faith
pursued a cure of such Borrower Franchise Default or Borrower Brand Management
Default (which cure, for the avoidance of doubt, shall not require any capital
contribution to Borrower or Operating Lessee to effectuate any cure or any
obligation of Borrower or Operating Lessee, as applicable, to use operating
income or Rents from any Property other than the Individual Property that is the
subject of the Borrower Franchise Default or Borrower Brand Management Default
to effectuate such cure), in each case, Borrower shall be permitted to obtain a
release of such Individual Property (“Sale/Franchise/Brand Management Default
Release”). In connection with any Sale/Franchise/Brand Management Default
Release, Borrower shall be required to satisfy the conditions set forth in this
Section 2.5.2 (including the payment of the Adjusted Release Amount), except
that Borrower shall not be required to satisfy the Release Debt Yield as set
forth in Section 2.5.2(e). Any prepayment of the Loan in connection with a
Sale/Franchise/Brand Management Default Release shall be deemed a voluntary
prepayment, and shall be subject to satisfaction of the conditions set forth in
Section 2.4.1 (other than the requirement to provide ten (10) days’ prior
written notice);

(l)    Notwithstanding anything to the contrary contained herein, Borrower shall
have the right to cause the release of any Ground Leased Property in order to
cure an Event of Default in connection with a default under the Ground Lease
that was not caused by Borrower or Operating Lessee, as applicable, in bad faith
to circumvent the requirements of this Section 2.5.2 (“Ground Lease Default
Release”). In connection with any Ground Lease Default Release, Borrower shall
be required to satisfy the conditions set forth in Section 2.5.2 (including the
payment of the Adjusted Release Amount), except that Borrower shall not be
required to satisfy the Release Debt Yield as set forth in Section 2.5.2(e). Any
prepayment of the Loan in connection with a Ground Lease Default Release shall
be deemed a voluntary prepayment, and shall be subject to satisfaction of the
conditions set forth in Section 2.4.1 (other than the requirement to provide ten
(10) days’ prior written notice); provided, that no Spread Maintenance Payment
or other premium, penalty or charge shall be due in connection with any
prepayment made in connection with a Ground Lease Default Release and such
prepayment shall not count towards the Free Prepayment Amount;

 

-67-



--------------------------------------------------------------------------------

(m)    Notwithstanding anything to the contrary contained herein, Borrower shall
have the right to cause the release of any Individual Property in order to cure
a Default or Event of Default related to such Individual Property provided that
(i) prior to releasing such Individual Property, Borrower or Operating Lessee,
as applicable, uses commercially reasonable efforts to cure such Default or
Event of Default, which efforts shall not require any capital contribution to
Borrower or Operating Lessee to effectuate any cure or any obligation of
Borrower or Operating Lessee, as applicable, or require Borrower or Operator to
use any operating income or Rents from the Property other than the Individual
Property subject to such Default or Event of Default to effectuate such cure,
and (ii) such Default or Event of Default was not caused by Borrower or
Operating Lessee, as applicable, in bad faith to circumvent the requirements of
this Section 2.5.2 (“Default Release”). In connection with any Default Release,
Borrower shall be required to satisfy the conditions set forth in Section 2.5.2
(including the payment of the Adjusted Release Amount), except that Borrower
shall not be required to satisfy the Release Debt Yield as set forth in
Section 2.5.2(e). Any prepayment of the Loan in connection with a Default
Release shall be deemed a voluntary prepayment, and shall be subject to
satisfaction of the conditions set forth in Section 2.4.1 (other than the
requirement to provide ten (10) days’ prior notice).

2.5.3    Release in Connection with a Sale to Third-Party. Notwithstanding the
provisions of Section 2.5.2(e), with respect to a requested release of an
Individual Property in conjunction with the sale of such Individual Property in
an arm’s-length transaction to a third party purchaser, if after giving effect
to the release the Release Debt Yield would not be satisfied, Borrower shall be
permitted to obtain a release (or assignment) of the Lien of the Mortgage (a
“Low Debt Yield Release”), provided that Borrower shall satisfy all of the
conditions set forth in Section 2.5.2 (other than Section 2.5.2(e)) except that
in lieu of paying the applicable Adjusted Release Amount in connection with such
release pursuant to Section 2.5.2(a), Borrower shall pay to Lender, an amount
equal to the greater of (A) the Adjusted Release Amount applicable to such
Individual Property and (B) the lesser of (I) one hundred percent (100%) of the
net cash proceeds actually received by Borrower from such Individual Property
(net of any reasonable and customary closing costs associated with the sale of
such Individual Property) and (II) the amount of a prepayment of the Loan that
would be necessary to, after giving effect to the requested release of the
applicable Individual Property, satisfy the Release Debt Yield. In the case of
any payment required to be made pursuant to clause (B) hereof, the portion of
such payment equal to the difference between the required payment under this
Section 2.5.3 and the Adjusted Release Amount for such Individual Property shall
be applied to prepay the Loan in accordance with the provisions of Section 2.4.1
of this Agreement. Any such prepayment pursuant to this Section 2.5.3 shall be
deemed a voluntary prepayment for all purposes hereunder, including, without
limitation, the payment of any applicable Spread Maintenance Payment.

2.5.4    Assignment of Mortgage. Upon the request of Borrower in connection with
the release of any Individual Property pursuant to the provisions of this
Agreement, Lender agrees to cooperate, at Borrower’s sole cost and expense
(including Lender’s reasonable attorneys’ fees and disbursements), to provide an
assignment of the Mortgage and a partial assignment of the portion of the Note
equal to the principal amount of the Debt being prepaid in connection with the
release, in each case, with respect to such Individual Property without
representation, recourse, covenant or warranty of any nature, express or
implied, in lieu of the release. Notwithstanding the foregoing, Lender reserves
the right to impose different requirements or

 

-68-



--------------------------------------------------------------------------------

procedures on such an assignment of the Mortgage to the extent (but only to the
extent) necessary to accommodate any Legal Requirements enacted or interpreted
in a new manner subsequent to the date hereof at the time of such release if and
to the extent a reasonably prudent Lender would impose such requirements or
procedures.

2.5.5    Release of Release Parcels. Lender agrees that, upon the request of
Borrower, Borrower may obtain the release of unimproved non-income producing
land located at an Individual Property (i) for which no value was attributed to
such unimproved non-income producing land in the appraisal received by Lender
with respect to such Individual Property in connection with the closing of the
Loan or (ii) is otherwise unimproved non-income producing land (each such piece
of land, a “Release Parcel”) and the release of Borrower’s and the Operating
Lessee’s obligations under the Loan Documents with respect to each such Release
Parcel that is released from time to time as herein provided (other than those
expressly stated to survive) without any requirements to pay any portion of any
Allocated Loan Amount, Release Amount, prepayment fee, Spread Maintenance
Payment or otherwise shall be subject to the satisfaction of each of the
following conditions:

(a)    Borrower shall deliver notice to Lender of the proposed release of such
Release Parcel, which notice shall include the name of the proposed transferee,
and no Event of Default shall be continuing on the date that the Release Parcel
is released from the Lien of the Mortgage thereon;

(b)    Borrower shall submit to Lender, not less than ten (10) days prior to the
date of such release, a release of Lien (and related Loan Documents) for such
Release Parcel for execution by Lender. Such release shall be in a form
reasonably satisfactory to a prudent lender and appropriate in each jurisdiction
in which the Release Parcel in question is located;

(c)    If the Release Parcel is not already a legally subdivided parcel, then as
of or prior to the transfer and release of the Release Parcel in question,
(i) each applicable municipal authority exercising jurisdiction over such
Release Parcel shall have approved a lot-split ordinance or other applicable
action under local law dividing the Release Parcel from the remainder of the
affected Individual Property, which shall trigger issuance of a separate tax
identification number for the Release Parcel in question (with the result that,
upon the transfer and release of the Release Parcel in question, no part of the
remaining affected Individual Property shall be part of a tax lot or zoning lot
which includes any portion of such Release Parcel) or (ii) an application has
been made under local law to the appropriate Governmental Authority for approval
of a lot-split ordinance or other application action and for a separate tax
identification number for the Release Parcel and the transferee and transferor
Borrower shall have otherwise entered into a property tax allocation agreement
which has the same economic effect of a tax lot subdivision;

(d)    such release of the Release Parcel shall not result in a zoning violation
or a default under any Lease or material agreement which Borrower is a party to;

(e)    intentionally omitted;

 

-69-



--------------------------------------------------------------------------------

(f)    If reasonably necessary, appropriate reciprocal easement agreements and
other Permitted Encumbrances for the benefit and burden of the remaining
Individual Property and the Release Parcel in question regarding the use of
common facilities of such parcels, including, but not limited to, roadways,
parking areas, utilities and community facilities, in a form and substance that
would be reasonably acceptable to an ordinary prudent lender and which easements
will not materially adversely affect the remaining Individual Property, shall be
declared and recorded, and the remaining Individual Property and the applicable
Release Parcel shall be in compliance with all applicable covenants under all
easements and property agreements contained in the Permitted Encumbrances for
the Individual Property;

(g)    the Special Purpose Entity nature and bankruptcy remoteness of Borrower
and Operating Lessee following such release have not been adversely affected and
are in accordance with the terms and provisions of this Agreement, provided that
neither Borrower nor Operating Lessee shall be required to deliver a
“bring-down” of the Insolvency Opinion or delivery of an Additional Insolvency
Opinion.

(h)    Borrower shall have delivered an Officer’s Certificate to the effect that
(i) to such officer’s knowledge, the conditions in subsection (a)–(g) hereof
have occurred or shall occur concurrently with the transfer and release of the
applicable Release Parcel and (ii) that the release of the applicable Release
Parcel will not impair or otherwise adversely affect the Liens, security
interests and other rights of Lender under the Loan Documents other than the
release of the same as to the applicable Release Parcel (and if the Release
Parcel is not already a legally subdivided parcel and there are Legal
Requirements that are required to be satisfied after the lot split, that
Borrower and Operating Lessee shall comply with such applicable Legal
Requirements);

(i)    if the Release Parcel is not already a legally subdivided parcel, then to
the extent that any adjacent parcels to the Release Parcel shall remain
collateral for the Loan and the same were not separately described in the Survey
delivered in connection with the closing of the Loan, Borrower shall have
delivered a new Survey with legal descriptions for such remaining parcels that
are collateral for the Loan;

(j)    if reasonably requested by Lender, Borrower shall have delivered to
Lender an endorsement or comfort letter with regard to Lender’s Title Insurance
Policy (to the extent available in the applicable state) solely with respect to
the Individual Property being affected by the release of the Release Parcel that
(i) extends the date of the Title Insurance Policy to the effective date of the
release (without any requirement to extend the date of any tie-in endorsement or
other endorsement relating to other Properties), (ii) insures the priority of
the Mortgage is not affected, and (iii) insures the rights and benefits of any
new or amended reciprocal easement agreement affecting the Individual Property;

(k)    Lender shall have received payment of all Lender’s reasonable third party
out-of-pocket costs and expenses, including reasonable counsel fees,
disbursements and the current fee being assessed by any Servicer to effect such
release, incurred in connection with the release of the Release Parcel from the
Lien of the related Mortgage and the review and approval of the documents and
information required to be delivered in connection therewith;

 

-70-



--------------------------------------------------------------------------------

(l)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC Trust and the Loan-to-Value
Ratio exceeds or would exceed 125% immediately after giving effect to the
release of the applicable Release Parcel, no release will be permitted unless
the principal balance of the Loan is prepaid by an amount not less than the
greater of (i) the Adjusted Release Amount or (ii) the least of the following
amounts: (A) only if the released Release Parcel is sold, the net proceeds of an
arm’s-length sale of the released Release Parcel to an unrelated Person, (B) the
fair market value of the released Release Parcel as reasonably determined by
Lender at the time of the release, or (C) an amount such that the Loan-to-Value
Ratio after giving effect to the release of the applicable Release Parcel is not
greater than the Loan-to-Value Ratio immediately prior to such release, unless
Lender receives an opinion of counsel that, if this clause (ii) is applicable
but not followed or is no longer applicable at the time of such release, the
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the release of the applicable Release Parcel; and

(m)    Borrower shall simultaneously with the release of the Release Parcel
transfer title to the Release Parcel to a Person other than any other Individual
Borrower.

2.5.6    Specified Ground Lease/Specified Fee Property Release. Notwithstanding
anything to the contrary contained in the Loan Documents other than
Section 2.5.2(i) and Section 6.3(b), (i) with respect to the Specified Ground
Leased Properties, Borrower shall have the right to cause the release of any of
the Specified Ground Leased Properties and (ii) with respect to the Specified
Fee Property, Borrower shall have the right to cause the release of the
Specified Fee Property. In addition, upon the expiration of the respective
applicable Specified Ground Lease, such Specified Ground Leased Property will be
released automatically. In either event, in connection with the release of any
Specified Ground Leased Property or Specified Fee Property due to Borrower
exercising its rights hereunder or the expiration of the respective ground lease
for a Specified Ground Lease Property, Borrower shall not be required to satisfy
any of the conditions set forth in Section 2.5.2 (except for Section 2.5.2(i))
hereof and no prepayment of the Loan shall be required in connection therewith
(except as may be required by Section 2.5.2(i)).

Section 2.6    Cash Management.

2.6.1    Clearing Account/Concentration Account. (a) During the term of the
Loan, Operating Lessee shall establish and maintain: (i) with respect to each
Individual Property that is not a Brand Managed Property, an Eligible Account
(each, a “Clearing Account”, and collectively, the “Clearing Accounts”) with an
Eligible Institution in trust for the benefit of Lender, which Clearing Accounts
shall be under the sole dominion and control of Lender and entitled as Operating
Lessee for the benefit of Lender and (ii) that certain concentration account
(the “Concentration Account”) with the Concentration Bank in trust for the
benefit of Lender, which Concentration Account shall be under the sole dominion
and control of Lender and entitled as Operating Lessee for the benefit of
Lender. For the avoidance of doubt, as of the Closing Date, there are no
Clearing Accounts as each Individual Property is a Brand Managed Property and is
subject to the Concentration Account.

(b)    For each Individual Property other than a Brand Managed Property,
Operating Lessee shall (i) cause the delivery of irrevocable written
instructions to each of the credit card

 

-71-



--------------------------------------------------------------------------------

companies or credit card clearing banks with which Operating Lessee or Manager
has entered into merchant’s agreements to deliver all receipts payable with
respect to such Individual Property directly to a Clearing Account and
(ii) cause each Manager to deposit all amounts received by Borrower, Operating
Lessee or such Manager constituting Rents into the applicable Clearing Account,
not less than two (2) times per week during the term of the Loan. For each Brand
Managed Property, Borrower and Operating Lessee shall cause each Brand Manager
pursuant to the applicable Management Agreement to, and each Brand Manager
shall, deliver directly to the applicable Concentration Account all income and
proceeds to which Borrower or Operating Lessee is entitled pursuant to the
applicable Management Agreement within one (1) Business Day after the applicable
Individual Borrower or Operating Lessee is entitled to distributions pursuant to
such Management Agreement. In the event such amounts are mistakenly delivered
directly to the related Individual Borrower or Operating Lessee, such Individual
Borrower or Operating Lessee shall deliver such amounts to the applicable
Clearing Account or Concentration Account, as applicable, not less than two
(2) times per week during the term of the Loan. For the avoidance of doubt,
capital contributions of the indirect owners of Borrower or Operating Lessee
shall not constitute Rents.

(c)    To the extent open as of the date hereof, Operating Lessee hereby grants
to Lender a first priority security interest in (i) each Clearing Account and
all deposits at any time contained therein and the proceeds thereof and (ii) the
Concentration Account and all deposits at any time contained therein and the
proceeds thereof, and in each case, will take all actions necessary to maintain
in favor of Lender a perfected first priority security interest in each Clearing
Account and Concentration Account, including, without limitation, filing UCC-1
Financing Statements and continuations thereof. Such financing statements may
describe as the collateral covered thereby “all assets of the debtor, whether
now owned or hereafter acquired” or words to that effect. Lender and Servicer
shall have the sole right to direct withdrawals from each Clearing Account and
the Concentration Account in accordance with and subject to the Clearing Account
Agreements and Concentration Account Agreement and all costs and expenses for
establishing and maintaining each Clearing Account and the Concentration Account
shall be paid by Operating Lessee. All monies now or hereafter deposited into
each Clearing Account and the Concentration Account shall be deemed additional
security for the Debt.

(d)    Intentionally Omitted.

(e)    Operating Lessee has obtained from each Concentration Bank (each a “Sweep
Bank” and the accounts held by such Sweep Bank pursuant to the applicable
Concentration Account Agreement or Clearing Account Agreement, the “Sweep
Accounts”), its agreement to transfer to the Cash Management Account (other than
a reasonable peg balance and the reasonable fees of each Sweep Bank as more
particularly described in the applicable Concentration Account Agreement or
Clearing Account Agreement), during a Cash Trap Period and upon notice to Sweep
Bank of such Cash Trap Period, in immediately available funds by federal wire
transfer or ACH transfer, all amounts on deposit in the applicable Sweep Account
not less than two (2) times per week (the “Cash Trap Sweep Instructions”). In
the event of a Cash Trap Event Cure, Lender shall, within three (3) Business
Days of Borrower’s written request, provide notice of such Cash Trap Event Cure
to each Sweep Bank under each applicable Concentration Account Agreement or
Clearing Account Agreement that the Cash Trap Sweep Instructions are no longer
in effect and that all amounts on deposit in each Sweep Account shall

 

-72-



--------------------------------------------------------------------------------

be transferred by each Sweep Bank to an account designated by Borrower. In the
event a Cash Trap Period is not in effect, all amounts on deposit in each Sweep
Account shall be transferred by each Sweep Bank to an account designated by
Borrower.

(f)    Subject to Priority Waterfall Payments made pursuant to Section 3.5 of
the Cash Management Agreement and Section 2.6.2(e) hereof, upon the occurrence
and during the continuance of an Event of Default, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in each Clearing Account, each Concentration Account and the Cash
Management Account to the payment of the Debt in any order in its sole
discretion, subject to the terms of Section 7.7 of this Agreement.

(g)    Each Clearing Account and each Concentration Account shall be an Eligible
Account and shall not be commingled with other monies held by Borrower,
Operating Lessee, Manager, the applicable Clearing Bank, or the applicable
Concentration Bank, as applicable.

(h)    Neither Borrower nor Operating Lessee shall further pledge, assign or
grant any security interest in any Clearing Account or any Concentration Account
or the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.

(i)    Borrower and Operating Lessee shall indemnify Lender and hold Lender
harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and actual and out-of-pocket costs and
expenses (including litigation costs and reasonable attorneys’ fees and
expenses) arising from or in any way connected with any Clearing Account and/or
the Clearing Account Agreements or the Concentration Account and/or the
Concentration Account Agreement (unless arising from the gross negligence or
willful misconduct of Lender) or the performance of the obligations for which
the Clearing Accounts or the Concentration Account were established.

2.6.2    Cash Management Account. (a) Upon the occurrence of a Cash Trap Event,
Borrower shall establish and maintain a segregated Eligible Account (the “Cash
Management Account”) to be held by Agent in trust and for the benefit of Lender,
which Cash Management Account shall be under the sole dominion and control of
Lender. The Cash Management Account shall be entitled as set forth in the Cash
Management Agreement. Operating Lessee hereby grants to Lender a first priority
security interest in the Cash Management Account and all deposits at any time
contained therein and the proceeds thereof and will take all actions necessary
to maintain in favor of Lender a perfected first priority security interest in
the Cash Management Account, including, without limitation, filing UCC-1
Financing Statements and continuations thereof. Neither Borrower nor Operating
Lessee will in any way alter or modify the Cash Management Account and will
notify Lender of the account number thereof. Lender and Servicer shall have the
sole right to make withdrawals from the Cash Management Account and all costs
and expenses for establishing and maintaining the Cash Management Account shall
be paid by Borrower. Within five (5) Business Days of Lender’s written
confirmation to Borrower of the opening of the Cash Management Account, Borrower
shall cause to be delivered to Lender a legal opinion in form and substance
reasonably acceptable to Lender with respect to the creation and perfection of a
security interest in favor of Lender in the Cash Management Account.

 

-73-



--------------------------------------------------------------------------------

(b)    The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.

(c)    Subject to Section 2.6.2(e) hereof, all funds on deposit in the Cash
Management Account following the occurrence and during the continuance of an
Event of Default may be applied by Lender pursuant to the terms of any Loan
Document in such order and priority as Lender shall determine, subject to the
terms of Section 7.7 of this Agreement.

(d)    Borrower and Operating Lessee hereby agree that Lender may modify the
Cash Management Agreement for the purpose of establishing additional sub
accounts in connection with any payments otherwise required under this Agreement
and the other Loan Documents and Lender shall provide prior written notice
thereof to Borrower no less than five (5) Business Days prior to such
modification.

(e)    Notwithstanding anything contained herein or in the other Loan Documents
to the contrary, Lender agrees that, notwithstanding the existence of an Event
of Default, prior to a Priority Payment Cessation Event, Lender shall apply
amounts on deposit in the Cash Management Account to payment of the Priority
Waterfall Payments or, provided that all Priority Waterfall Payments have been
made, for Protective Advances as reasonably determined by Lender. During the
continuance of an Event of Default, any amounts remaining in the Cash Management
Account after payment of the Priority Waterfall Payments and Protective Advances
(to the extent a Priority Payment Cessation Event has not occurred) shall be
applied by Lender in such order and priority as Lender shall determine, subject
to the terms of Section 7.7 of this Agreement.

2.6.3    Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds, if
any, shall be deemed satisfied to the extent sufficient amounts are deposited in
the Cash Management Account to satisfy such obligations pursuant to this
Agreement and the Cash Management Agreement on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender.

Section 2.7    Withholding Taxes.

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Section 2.7 Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of the Borrower) requires the deduction or withholding of any
Section 2.7 Tax from any such payment by the Borrower, then the Borrower shall
be entitled to make such deduction or withholding and shall timely pay the full
amount

 

-74-



--------------------------------------------------------------------------------

deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Section 2.7 Tax is an Indemnified Tax, then the sum
payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.7(a))
the Lender receives an amount equal to the sum it would have received had no
such deduction or withholding been made. For the purposes of this Section 2.7,
the term “Loan Documents” shall not include the Interest Rate Cap Agreement, the
Assignment of Interest Rate Cap Agreement or any other document with respect
thereto, and the term “applicable law” shall include FATCA.

(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law any Other
Taxes.

(c)    Indemnification by the Borrower. The Borrower shall indemnify Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.7) payable or paid by such Lender or
required to be withheld or deducted from a payment to such Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender shall be conclusive absent
manifest error.

(d)    Evidence of Payments. As soon as practicable after any payment of
Section 2.7 Taxes by the Borrower to a Governmental Authority pursuant to this
Section 2.7, the Borrower shall deliver to the Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender.

(e)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Section 2.7 Tax with respect to payments made under
any Loan Document shall deliver to the Borrower, at the time or times reasonably
requested by the Borrower, such properly completed and executed documentation
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.7(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower on or
prior to the date on which such Lender becomes a Lender under this Agreement

 

-75-



--------------------------------------------------------------------------------

(and from time to time thereafter upon the reasonable request of the Borrower),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Section 2.7 Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Section 2.7 Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2)    executed originals of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form attached hereto as Exhibit C-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

(4)    to the extent a Foreign Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form attached hereto as Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form attached hereto as Exhibit C-4 on behalf of each such
direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the

 

-76-



--------------------------------------------------------------------------------

recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Section 2.7 Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
a withholding Section 2.7 Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with its obligations under FATCA and
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Section 2.7 Taxes as to which it has been indemnified pursuant to this
Section 2.7 (including by the payment of additional amounts pursuant to this
Section 2.7), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Section 2.7 Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Section 2.7 Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Section 2.7 Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Section 2.7 Tax had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its tax returns (or
any other information relating to its Section 2.7 Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

-77-



--------------------------------------------------------------------------------

(g)    Survival. Each party’s obligations under this Section 2.7 shall survive
any assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
Notwithstanding the foregoing or anything to the contrary set forth in this
Section 2.7, Borrower shall not be obligated to pay pursuant to this
Section 2.7, and Lender shall not be entitled to claim compensation pursuant to
this Section 2.7 for any amounts which were incurred or which accrued more than
ninety (90) days before the date Lender notified Borrower of the circumstance on
which such claim of compensation is based and delivered to Borrower a written
statement setting forth in reasonable detail the basis for calculating the
amounts payable by Borrower under this Section 2.7.

(h)    Lender hereby agrees that, upon the occurrence of any circumstances
entitling Lender to additional amounts pursuant to this Section 2.7, Lender
shall use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different applicable lending office for
the receipt of payments with respect to, or the funding or booking of, its Loan
hereunder, if, in the reasonable judgment of such Lender, such designation
(i) would eliminate or reduce such additional amounts payable pursuant to
Section 2.7 in the future, and (ii) would not subject such Lender to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with such designation.

Section 2.8    Extension of the Initial Maturity Date. Borrower shall have the
option to extend the Initial Maturity Date of the Loan for five (5) successive
terms (each such option, an “Extension Option” and each such successive term, an
“Extension Term”) of one (1) year each (the Maturity Date following the exercise
of each such option is hereinafter the “Extended Maturity Date”) upon
satisfaction of the following terms and conditions:

(a)    no Event of Default shall have occurred and be continuing at the
commencement of the applicable Extension Term;

(b)    Borrower shall provide Lender with written revocable notice of its
election to extend the Maturity Date as aforesaid not later than thirty
(30) days and not earlier than one hundred twenty (120) days prior to the date
the Loan is then scheduled to mature (provided that if Borrower shall
subsequently revoke such notice, Borrower shall be responsible for Lender’s
reasonable, out-of-pocket costs and expenses incurred in connection with same);

(c)    if the Interest Rate Cap Agreement is scheduled to mature prior to the
applicable Extended Maturity Date, Borrower shall (i) obtain and deliver to
Lender on or prior to the first day of such Extension Option, one or more
Replacement Interest Rate Cap Agreements in form substantially identical to the
Interest Rate Cap Agreements delivered to Lender in connection with the closing
of the Loan or the exercise of a prior Extension Option or in a form otherwise
reasonably acceptable to Lender from an Acceptable Counterparty in a notional
amount equal to the then outstanding principal balance of the Loan, which
Replacement Interest Rate Cap Agreement shall have an Applicable Rate Index
strike price that is not greater than the Strike Price and be effective
commencing on or prior to the first date of such Extension Option and

 

-78-



--------------------------------------------------------------------------------

shall have a maturity date not earlier than the applicable Extended Maturity
Date after giving effect to the option then being exercised and (ii) deliver
within ten (10) Business Days following the date Lender approves the
confirmation memorializing such Replacement Interest Rate Cap Agreement, an
assignment of interest rate cap agreement with respect to any Replacement
Interest Rate Cap Agreement in form and substance substantially similar to the
Assignment of Interest Rate Cap Agreement delivered on the Closing Date,
together with legal opinions of counsel to the counterparty and Borrower as
reasonably required by Lender;

(d)    The Applicable Rate Spread shall be increased for each Component by 15
basis points (0.15%) (which rate increase shall be applied to each Component on
a pro rata basis) from and after the Interest Period applicable to the Payment
Date in July, 2023; and

(e)    The Applicable Rate Spread shall be increased for each Component by 10
basis points (0.10%) (which rate increase shall be applied to each Component on
a pro rata basis) from and after the Interest Period applicable to the Payment
Date in July, 2024.

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.1    Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the conditions precedent to closing set forth in the term sheet for
the Loan.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.1    Borrower Representations. Each Individual Borrower and Operating
Lessee represent and warrant as of the Closing Date that:

4.1.1    Organization. Each of Borrower, Principal and Operating Lessee has been
duly organized and is validly existing and in good standing with requisite power
and authority to own or lease the applicable Individual Property and to transact
the businesses in which it is now engaged. Each of Borrower and Operating Lessee
is duly qualified to do business and is in good standing in each jurisdiction
where it is required to be so qualified in connection with its businesses and
operations. Each of Borrower and Operating Lessee possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own or lease the applicable Individual Property and to transact
the businesses in which it is now engaged, except to the extent the failure to
possess such rights, licenses and permits would not reasonably be expected to
materially and adversely affect Borrower, Operating Lessee or any Individual
Property. Except as otherwise set forth in subsection (i) of the definition of
“Special Purpose Entity”, the sole business of Borrower and Operating Lessee is
the ownership, leasing, management and operation of the related Properties. The
ownership interests in Borrower and Operating Lessee are as set forth on the
organizational chart attached hereto as Schedule 4.1.1.

 

-79-



--------------------------------------------------------------------------------

4.1.2    Proceedings. Each of Borrower and Operating Lessee has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party. This Agreement
and such other Loan Documents to which it is a party have been duly executed and
delivered by or on behalf of Borrower and Operating Lessee, as applicable, and
constitute legal, valid and binding obligations of Borrower and Operating
Lessee, as applicable, enforceable against Borrower and Operating Lessee, as
applicable, in accordance with their respective terms, subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

4.1.3    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower and Operating Lessee, as applicable,
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any lien, charge or encumbrance (other than pursuant to the Loan Documents) upon
any of the property or assets of Borrower or Operating Lessee pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement or other agreement or instrument to which
Borrower or Operating Lessee is a party or by which any of Borrower’s or
Operating Lessee’s property or assets are subject (unless consents from all
applicable parties thereto have been obtained), nor will such action result in
any violation of the provisions of any statute or any order, rule or regulation
of any Governmental Authority having jurisdiction over Borrower or Operating
Lessee or any of Borrower’s or Operating Lessee’s properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any court or any such Governmental Authority required for the execution,
delivery and performance by Borrower or Operating Lessee of this Agreement or
any other Loan Documents to which it is a party has been obtained and is in full
force and effect.

4.1.4    Litigation. Except as set forth on Schedule 4.1.4 attached hereto,
there are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency or any unpaid indemnification obligations
for which a claim has been made now pending or to Borrower’s or Operating
Lessee’s knowledge, threatened against or affecting Borrower, Principal,
Operating Lessee or any Individual Property, which actions, suits, proceedings
or any unpaid indemnification obligations, if determined against Borrower,
Principal, Operating Lessee or any Individual Property, would reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise) or business of Borrower, Principal and Operating Lessee, taken as a
whole, or the condition or ownership of any Individual Property.

4.1.5    Agreements. Neither Borrower nor Operating Lessee is a party to any
agreement or instrument or subject to any restriction which would reasonably be
expected to materially and adversely affect Borrower and Operating Lessee, taken
as a whole, or any Individual Property, or, taken as a whole, Borrower’s and
Operating Lessee’s business, properties or assets, operations or condition,
financial or otherwise. Neither Borrower nor Operating Lessee is in default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which Borrower, Operating Lessee or any of the
Properties

 

-80-



--------------------------------------------------------------------------------

is bound, except to the extent such default would not reasonably be expected to
materially and adversely affect Borrower and Operating Lessee, taken as a whole,
or any Individual Property. Neither Borrower nor Operating Lessee has any
material financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower or Operating Lessee
is a party or by which Borrower, Operating Lessee or the Properties are
otherwise bound, other than (a) obligations incurred in the ordinary course of
the operation of the Properties as permitted pursuant to clause (xxiii) of the
definition of “Special Purpose Entity” set forth in Section 1.1 hereof and
(b) Permitted Indebtedness or obligations under the Loan Documents. Other than
with respect to the Ground Leases, the Specified Ground Leases, the Glendale
Parking Agreement, the Operating Leases, the Management Agreements, the
Franchise Agreements and any documents disclosed in the Title Insurance
Policies, all agreements or other instruments to which Borrower and/or Operating
Lessee is a party or otherwise relating to the Individual Properties are
(x) terminable upon no more than thirty (30) days’ prior written notice without
penalty or fee or (y) with respect to such agreement or instrument, require
Borrower and/or Operating Lessee, as applicable, to make payments during each
calendar year during the term of such agreement or instrument in an aggregate
yearly amount with respect to any Individual Property that is less than or equal
to $350,000.

4.1.6    Title. Borrower has good, marketable and insurable fee simple title to
the real property (or a leasehold estate as it relates to the Ground Leased
Properties, Specified Ground Leased Properties or the Glendale Parking
Agreement) comprising part of each Individual Property and good title to the
balance of such Individual Property, free and clear of all Liens whatsoever
except the Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. Operating Lessee
has good, marketable and insurable title to the leasehold estate created by the
Operating Lease, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
any applicable Individual Property (as currently used) or Borrower’s ability to
repay the Loan. Each Mortgage, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a valid, perfected first
priority lien on Borrower’s and Operating Lessee’s interests in the applicable
Individual Property, subject only to Permitted Encumbrances and the Liens
created by the Loan Documents and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases)
to the extent a security interest may be perfected therein by the recording of
the Mortgage or the filing of a financing statement under the Uniform Commercial
Code, all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. Except as set
forth in Schedule 4.1.6 or in the Title Insurance Policies, to Borrower’s and
Operating Lessee’s knowledge, there are no claims for payment for work, labor or
materials affecting the Properties which are a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents and as to which Lender
has not otherwise received affirmative insurance in the applicable Title
Insurance Policy (in form and substance satisfactory to Lender in all respects).

4.1.7    Solvency. Neither Borrower nor Operating Lessee has entered into this
transaction or executed the Note, this Agreement or any other Loan Documents
with the actual

 

-81-



--------------------------------------------------------------------------------

intent to hinder, delay or defraud any creditor and each of Borrower and
Operating Lessee has received reasonably equivalent value in exchange for its
obligations under such Loan Documents. After giving effect to the Loan, the fair
saleable value of Borrower’s and Operating Lessee’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s and Operating
Lessee’s total liabilities, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrower’s and Operating Lessee’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s and Operating Lessee’s probable
liabilities, including the maximum amount of its contingent liabilities on its
debts as such debts become absolute and matured. Borrower’s and Operating
Lessee’s assets do not and, immediately following the making of the Loan will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted. Neither Borrower nor Operating Lessee
intends to, or believes that it will, incur debt and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
debt and liabilities as they mature (taking into account the timing and amounts
of cash to be received by Borrower or Operating Lessee and the amounts to be
payable on or in respect of obligations of Borrower or Operating Lessee). No
petition in bankruptcy has been filed against Borrower, Principal, Operating
Lessee or any of their respective constituent Persons in the last seven
(7) years, and none of Borrower, Principal, Operating Lessee or any constituent
Person in the last seven (7) years has ever made an assignment for the benefit
of creditors or taken advantage of any insolvency act for the benefit of
debtors. None of Borrower, Operating Lessee or any of their respective
constituent Persons are contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
all or a major portion of Borrower’s, Principal’s or Operating Lessee’s assets
or property, and neither Borrower nor Operating Lessee has any knowledge of any
Person contemplating the filing of any such petition against it or such
constituent Persons.

4.1.8    Full and Accurate Disclosure. No statement of fact made by Borrower or
Operating Lessee in this Agreement or in any of the other Loan Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading,
except to the extent any such statement or omission would not be reasonably
expected to have a material adverse effect. The foregoing representation shall
not apply to any such financial data that constitutes projections, provided that
Borrower does hereby represent and warrant that such projections were made in
good faith and that Borrower has no reason to believe that such projections are
materially inaccurate. There is no material fact presently known to Borrower or
Operating Lessee which has not been disclosed to Lender which adversely affects,
nor as far as Borrower or Operating Lessee can reasonably foresee, would be
reasonably likely to materially and adversely affect, any Individual Property or
the business, operations or condition (financial or otherwise) of Borrower
and/or Operating Lessee.

4.1.9    No Plan Assets. As of the date of this Agreement, neither Borrower nor
Operating Lessee is an “employee benefit plan,” as defined in Section 3(3) of
ERISA, whether or not subject to Title I of ERISA, and none of the respective
assets of Borrower nor Operating Lessee constitute “plan assets” of any benefit
plan investor within the meaning of 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA, as amended from time to time (the “Plan Asset
Regulations”). Except as could not reasonably be expected, individually or in
the aggregate to have a material adverse effect on Borrower, Operating Lessee or
any Property, none

 

-82-



--------------------------------------------------------------------------------

of Borrower, Operating Lessee or any ERISA Affiliate is obligated to contribute
to any employee benefit plan (as so defined) subject to Title IV of ERISA.
Assuming compliance by the Lender with paragraph (d) of Section 5.2.9 of this
Agreement, transactions contemplated hereunder by or with Borrower or Operating
Lessee are not subject to any state or other statute or regulation applicable to
Borrower or Operating Lessee with respect to governmental plans within the
meaning of Section 3(32) of ERISA which are substantially similar to the
prohibited transaction provisions of Section 406 of ERISA or Section 4975 of the
Code currently in effect and which prohibit the transactions contemplated by
this Agreement, including, but not limited to the exercise by Lender of any of
its rights under the Loan Documents.

4.1.10    Compliance. Except as set forth on the zoning reports for each
Individual Property delivered to Lender on or before the Closing Date, Borrower,
Operating Lessee and the Properties and the use thereof comply in all material
respects with all applicable Legal Requirements, including, without limitation,
building and zoning ordinances and codes, except to the extent such failure to
comply would not reasonably be expected to have a material adverse effect on the
Individual Property. Neither Borrower nor Operating Lessee is in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority. There has not been committed by Borrower or Operating Lessee or to
the best of Borrower’s or Operating Lessee’s knowledge, any other Person in
occupancy of or involved with the operation or use of the Properties any act or
omission affording the federal government or any other Governmental Authority
the right of forfeiture as against any Individual Property or any part thereof
or any monies paid in performance of Borrower’s or Operating Lessee’s
obligations under any of the Loan Documents.

4.1.11    Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in connection with the Loan (i) are true, complete
and correct in all material respects (or to the extent that any such financial
data was incorrect in any material respect when delivered, the same have been
corrected by financial data subsequently delivered to Lender prior to the
Closing Date in writing and containing an express reference to any and all such
concerns), (ii) accurately represent the financial condition of Borrower,
Operating Lessee and the Properties, as applicable, as of the date of such
reports, and (iii) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein. The foregoing representation
shall not apply to any such financial data that constitutes projections,
provided that each of Borrower and Operating Lessee represents and warrants that
such projections were made in good faith and that neither Borrower nor Operating
Lessee has any reason to believe that such projections are materially
inaccurate. Except for Permitted Encumbrances, neither Borrower nor Operating
Lessee has any contingent liabilities, liabilities for taxes, unusual forward or
long term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to Borrower or Operating Lessee and are reasonably
likely to have a material adverse effect on any Individual Property or the
current operation thereof as a hotel, except as referred to or reflected in said
financial statements. Since the date of such financial statements, there has
been no materially adverse change in the financial condition, operations or
business of Borrower or Operating Lessee from that set forth in said financial
statements.

 

-83-



--------------------------------------------------------------------------------

4.1.12    Condemnation. Except as set forth on Schedule 4.1.12 (provided that,
except with respect to that certain condemnation at Site #541, the Condemnations
on Schedule 4.1.12 are not reasonably expected to have a material adverse
effect), no Condemnation or other proceeding has been commenced or, to the best
of Borrower’s or Operating Lessee’s knowledge, is threatened or, to Borrower’s
or Operating Lessee’s knowledge, contemplated with respect to all or any portion
of any Individual Property or for the relocation of roadways providing access to
any Individual Property, other than to the extent the same would not reasonably
be expected to have a material adverse effect on the Individual Property
affected thereby.

4.1.13    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.14    Utilities and Public Access. Except as set forth in the Title
Insurance Policies or the Surveys or except to the extent that there is no
material adverse effect on any Individual Property, (i) each Individual Property
has rights of access to public ways and is served by water, sewer, sanitary
sewer and storm drain facilities adequate to service such Individual Property
for its respective intended uses; (ii) all public utilities necessary or
convenient to the full use and enjoyment of each Individual Property are located
either in the public right of way abutting such Individual Property (which are
connected so as to serve such Individual Property without passing over other
property) or in recorded easements serving such Individual Property and such
easements are set forth in and insured by the Title Insurance Policies; and
(iii) all roads necessary for the use of each Individual Property for their
current respective purposes have been completed and dedicated to public use and
accepted by all Governmental Authorities.

4.1.15    Not a Foreign Person. Neither Borrower nor Operating Lessee (or if any
of Borrower or Operating Lessee is a disregarded entity for U.S. federal income
tax purposes, such entity’s beneficial owner) is a “foreign person” within the
meaning of § 1445(f)(3) of the Code.

4.1.16    Separate Lots. Except as set forth in the Title Insurance Policies or
on Schedule 4.1.16, each Individual Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of such Individual Property.

4.1.17    Assessments. Except as set forth in the Title Insurance Policies or on
Schedule 4.1.17, to Borrower’s or Operating Lessee’s knowledge, there are no
pending or, to Borrower’s or Operating Lessee’s knowledge, proposed special or
other assessments for public improvements or otherwise affecting any Individual
Property, nor are there any contemplated improvements to any Individual Property
that may result in such special or other assessments, except to the extent such
assessment would not have a material adverse effect on the Individual Property.

4.1.18    Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of

 

-84-



--------------------------------------------------------------------------------

equity and bankruptcy, insolvency and other laws generally applicable to
creditors’ rights and the enforcement of debtors’ obligations. The Loan
Documents are not subject to any right of rescission, set off, counterclaim or
defense by Borrower, Operating Lessee or Guarantor, including the defense of
usury, nor would the operation of any of the terms of the Loan Documents, or the
exercise of any right thereunder, render the Loan Documents unenforceable
(subject to principles of equity and bankruptcy, insolvency and other laws
generally affecting creditors’ rights and the enforcement of debtors’
obligations), and none of Borrower, Operating Lessee or Guarantor has asserted
any right of rescission, set off, counterclaim or defense with respect thereto.

4.1.19    No Prior Assignment. There are no prior assignments of the Leases or
any portion of the Rents due and payable or to become due and payable which are
presently outstanding except in accordance with the Loan Documents and the
Specified Ground Leased Property in Armonk, New York.

4.1.20    Insurance. Borrower has obtained and has delivered to Lender a
certificate of insurance for all Policies (or certified copies of any Policy, to
the extent Lender shall have requested the same) reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement. No claims
have been made or are currently pending (except as set forth on
Schedule 4.1.20), outstanding or otherwise remain unsatisfied under any such
Policy and would reasonably be expected to have a material adverse effect with
respect to any Individual Property, Borrower’s or Operating Lessee’s ability to
perform its obligations under the Loan Documents and/or Lender’s security
interest in such Individual Property, and none of Borrower, Operating Lessee or,
to Borrower’s or Operating Lessee’s knowledge, any other Person, has done, by
act or omission, anything which would impair the coverage of any such Policy.

4.1.21    Use of Property. Each Individual Property is used exclusively for
hotel purposes, restaurants and other appurtenant and related uses.

4.1.22    Certificate of Occupancy; Licenses. Except as set forth on
Schedule 4.1.22 or the zoning reports delivered to Lender in connection with the
closing of the Loan, all certifications, permits, licenses and approvals,
including without limitation, certificates of completion and occupancy permits
and any applicable liquor license required for the legal use, occupancy and
operation of each Individual Property as a hotel (collectively, the “Licenses”),
have been obtained and are in full force and effect, except for where the
failure to obtain such licenses or for such licenses to not be in full force and
effect does not have a material adverse effect on Borrower and Operating Lessee,
taken as a whole, or any Individual Property. Borrower and Operating Lessee
shall (or shall cause Manager or an Affiliate of Manager to) keep and maintain
all Licenses necessary for the operation of each Individual Property as a hotel
to the extent the failure to have such licenses would reasonably be expected to
result in a material adverse effect with respect to the Individual Property to
which it relates. The use being made of each Individual Property is in
conformity in all material respects with the certificate of occupancy, if any,
issued for such Individual Property.

4.1.23    Flood Zone. Except as set forth in the Surveys or the flood
determinations obtained by Lender or Schedule 4.1.23 attached hereto, none of
the Improvements on any Individual Property are located in an area as identified
by the Federal Emergency Management

 

-85-



--------------------------------------------------------------------------------

Agency as an area having special flood hazards and, if so located, the flood
insurance required pursuant to Section 6.1(a)(i) is in full force and effect
with respect to each such Individual Property.

4.1.24    Physical Condition. Except as set forth on Schedule 4.1.24 attached
hereto and except if the same do not, in the aggregate in respect of the
Individual Property affected thereby, have a material adverse effect on such
Individual Property, and except as disclosed in the property condition reports
delivered to Lender in connection with the making of the Loan, to Borrower’s and
Operating Lessee’s knowledge, (i) each Individual Property, including, without
limitation, all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; and (ii) there exists no
structural or other material defects or damages in any Individual Property,
whether latent or otherwise, and neither Borrower nor Operating Lessee has
received notice from any insurance company or bonding company of any defects or
inadequacies in any Individual Property, or any part thereof, which have not
been remedied prior to the Closing Date and would adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.

4.1.25    Boundaries. Except as set forth in the Surveys, all of the
improvements which were included in determining the appraised value of each
Individual Property lie wholly within the boundaries and building restriction
lines of such Individual Property, and, except as disclosed in the Surveys, no
improvements on adjoining properties encroach upon any Individual Property, and
no easements or other encumbrances upon any Individual Property encroach upon
any of the Improvements, so as to materially affect the value or marketability
of the applicable Individual Property except those which are insured against by
the applicable Title Insurance Policy.

4.1.26    Leases. To Borrower’s and Operating Lessee’s knowledge, the Properties
are not subject to any Material Leases other than the Material Leases described
in the rent roll attached hereto as Schedule 4.1.26 and made a part hereof,
which rent roll, to Borrower’s and Operating Lessee’s knowledge, is true,
complete and accurate in all material respects as of the Closing Date. With
respect to each Individual Property, Borrower or Operating Lessee is the owner
and lessor of landlord’s interest in the applicable Leases. To Borrower’s and
Operating Lessee’s knowledge, (i) with the exception of hotel guests and patrons
and certain telecommunication and antenna licenses and billboard leases, no
Person has any possessory interest in any Individual Property or right to occupy
the same except under and pursuant to the provisions of the Leases, (ii) the
current Material Leases are in full force and effect and neither Borrower nor
Operating Lessee has received or delivered written notice that either party is
in default under a Material Lease except for (A) defaults which have been cured
and (B) defaults that do not, in the aggregate for any Individual Property, have
a materially adverse effect. No Rent has been paid more than one (1) month in
advance of its due date (except with respect to provision of rooms and banquet
and meeting space and services in the ordinary course of business). To
Borrower’s and Operating Lessee’s knowledge, no Tenant listed on Schedule 4.1.26
has assigned its Lease or sublet all or any portion of the premises demised
thereby, no such Tenant holds its leased premises under assignment or sublease,
nor does anyone except such Tenant and its employees occupy such leased
premises. Except as set forth on Schedule 4.1.26, no Tenant has a right or
option to purchase all or any part of the leased premises or the building of
which the leased premises are a part.

 

-86-



--------------------------------------------------------------------------------

4.1.27    Survey. To Borrower’s and Operating Lessee’s knowledge, except as
shown in the Title Insurance Policies, the Survey for each Individual Property
delivered to Lender in connection with this Agreement does not fail to reflect
any material matter affecting such Individual Property or the title thereto,
except to the extent the same would not reasonably be expected to have a
material adverse effect on Borrower and Operating Lessee, taken as a whole, or
an Individual Property.

4.1.28    Inventory. Borrower or Operating Lessee is the owner of or leases (or
Manager as agent for Borrower or Operating Lessee, as applicable in accordance
with the Management Agreement leases) all of the Equipment, Fixtures and
Personal Property (as such terms are defined in the Mortgages) located on or at
each Individual Property. All of the Equipment, Fixtures and Personal Property
are sufficient to operate the Properties in the manner required hereunder and in
the manner in which they are currently operated.

4.1.29    Filing and Recording Taxes. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgages, have been paid (or sufficient funds have been escrowed with the
applicable title company for such payment), and, under current Legal
Requirements, each of the Mortgages are enforceable in accordance with their
respective terms by Lender (or any subsequent holder thereof), subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations.

4.1.30    Special Purpose Entity/Separateness. (a) Each Loan Party is a Special
Purpose Entity.

(b)    The representations and warranties set forth in this Section 4.1.30 shall
survive for so long as any amount remains payable to Lender under this Agreement
or any other Loan Document.

(c)    Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been true and correct in all respects, and each Loan Party will have complied
with all of the stated facts and assumptions made with respect to it in any
Insolvency Opinion, in each case as of the date of such Insolvency Opinion. To
Borrower’s and Operating Lessee’s knowledge, each entity other than the Loan
Parties with respect to which an assumption is made or a fact stated in any
Insolvency Opinion will have complied with all of the assumptions made and facts
stated with respect to it in any such Insolvency Opinion, in each case as of the
date of such Insolvency Opinion.

(d)    Each Loan Party hereby represents with respect to itself and each other
Loan Party that any amendment or restatement of any organizational document of
any Loan Party has been accomplished in accordance with, and was permitted by,
the relevant provisions of such document prior to its amendment or restatement
from time to time.

 

-87-



--------------------------------------------------------------------------------

(e)    Any amendment or restatement of any Loan Party’s organizational documents
was accomplished in accordance with, and was permitted by, the relevant
provisions of applicable law and the relevant provisions of said document prior
to its amendment or restatement from time to time.

(f)    Except as set forth in Schedule 4.1.30 attached hereto, each Loan Party
that is a limited liability company and Principal has at all times had at least
one member and each Loan Party that is a limited partnership has at all times
had one general partner and one limited partner that were different Persons, as
applicable.

(g)    Any payments made pursuant to the Loan Documents to or for the benefit of
any Borrower shall constitute distributions to or at the discretion of the
applicable equity owner of such entity.

(h)    The Organizational Documents for each Loan Party that is a Delaware
limited liability company provide and shall at all times during the term of the
Loan provide that except for duties to any Loan Party as set forth in the
Organizational Documents (including duties to the member and any Loan Party’s
creditors solely to the extent of their respective economic interests in such
Loan Party, but excluding (i) all other interests of the member, (ii) the
interests of other Affiliates of a Loan Party, and (iii) the interests of any
group of Affiliates of which a Loan Party is a part), the Independent Directors
shall not have any fiduciary duties to the member, any officer or any other
Person bound by the applicable Loan Party’s Organizational Documents; provided,
however, the foregoing shall not eliminate the implied contractual covenant of
good faith and fair dealing. The Organizational Documents for each Loan Party’s
that is a Delaware limited liability company provide and shall at all times
during the term of the Loan provide that to the fullest extent permitted by law,
including Section 18-1101(e) of the Delaware Limited Liability Company Act, an
Independent Director shall not be liable to Borrower, the member or any other
Person bound by the applicable Loan Party’s Organizational Documents for breach
of contract or breach of duties (including fiduciary duties), unless the
Independent Director acted in bad faith or engaged in willful misconduct. The
Organizational Documents for each Loan Party that is a Delaware limited
liability company provide and shall at all times during the term of the Loan
provide that all right, power and authority of the Independent Directors shall
be limited to the extent necessary to exercise those rights and perform those
duties specifically set forth in the applicable Loan Party’s Organizational
Documents. The Organizational Documents for each Loan Party that is a Delaware
limited liability company provide and shall at all times during the term of the
Loan provide that notwithstanding any other provision of the applicable Loan
Party’s Organizational Documents to the contrary, each Independent Director, in
its capacity as an Independent Director, may only act, vote or otherwise
participate in those matters referred to in Section 9(j)(iii) of the applicable
Loan Party’s Organizational Documents or as otherwise specifically required by
the applicable Organizational Documents, and such Independent Director’s act,
vote or other participation shall not be required for the validity of any action
taken by the board of directors of such Borrower unless, pursuant to the
provisions of Section 9(j)(iii) or as otherwise specifically provided in the
applicable Organizational Documents, such action would be invalid in the absence
of the affirmative vote or consent of such Independent Director. The
Organizational Documents of each Loan Party that is not a Delaware limited
liability company contain and shall contain terms and provisions similar to the
terms and provisions set forth in this subclause (h) to the extent permitted by
applicable law.

 

-88-



--------------------------------------------------------------------------------

(i)    Without limiting the foregoing in this Section 4.1.30, and except as set
forth on Schedule 4.1.30 each Loan Party (i) has since the date of its formation
been duly formed, validly existing and in good standing in the state of its
incorporation or formation and in all other jurisdictions where it is qualified
to do business, except for immaterial violations that have been cured and cannot
otherwise be reasonably expected to have a material adverse effect (ii) subject
to its right to contest taxes in good faith by appropriate proceedings, is not
involved in any dispute with any taxing authority which is reasonably likely to
have a material adverse effect on any Individual Property or the Loan Parties
(taken as a whole), (iii) is not now and has never been, party to any lawsuit,
arbitration, summons or legal proceeding that resulted in a judgment against it
that has not been paid in full, and (iv) has all times since the date of its
formation been and operated as a single purpose, bankruptcy remote entity and
complied with the then-applicable separateness covenants and other single
purpose, bankruptcy remote provisions, if applicable, set forth in its
respective then-applicable Organizational Documents.

(j)    Any assignment or transfer of equity interests of any Loan Party by all
prior members of such Loan Party to their successor member, and the admission of
their successor member as a member of the Loan Party, was accomplished in
accordance with, and permitted by, the then-applicable Organizational Documents
governing the affairs of such Loan Party at the time of such assignment or
transfer and admission, and following each such assignment and admission, such
Loan Party was continued without dissolution.

(k)    Each Loan Party has no judgments or Liens of any nature against it except
for Section 2.7 Tax liens not yet due and the Permitted Encumbrances.

(l)    Each Loan Party has provided Lender with complete financial statements
that reflect a fair and accurate view of the entity’s financial condition.

(m)    Except as set forth in Section 4.1.30(n) below, each Loan Party has no
material contingent or actual obligations not related to the Property, in each
case other than in connection (A) with respect to any Individual Borrower that
is a member of another Individual Borrower, such Individual Borrower’s limited
liability company interest in such other Individual Borrower or (B) with respect
to each Principal, such Principal’s general partnership interest and obligations
with respect to the Loan Party in which it owns an interest.

(n)    Each Loan Party has no material contingent or actual obligations related
to any Previously Owned Property except (i) to the extent such obligations are
(x) covered by insurance, or (y) subject to reimbursement from a third-party or
(ii) obligations pursuant to the sale of the Previously-Owned Properties.

(o)    Except as disclosed on Schedule 4.1.30, each Loan Party at all times from
the date of its formation to the date hereof:

(i)    has been organized solely for the purpose of (A) in the case of Borrower,
(I) acquiring, owning, development, constructing, renovating, improving,
selling, leasing, transferring, exchanging, assigning, disposing of, operating,
managing, financing, refinancing, holding an ownership interest or otherwise
dealing with the Properties and the Previously Owned Properties and activities
incidental thereto, (II) acquiring and

 

-89-



--------------------------------------------------------------------------------

owning its limited liability company interest in and managing and acting as the
sole member of any Individual Borrower (with respect to any Individual Borrower
that is the member of another Individual Borrower), and (III) transacting lawful
business that was incident, necessary and appropriate to accomplish the
foregoing or (B) in the case of any Principal, acting as a general partner of
the limited partnership that owned the related Individual Property or Previously
Owned Property or as member of the limited liability company that owned the
related Individual Property or Previously Owned Property and transacting lawful
business that was incident, necessary and appropriate to accomplish the
foregoing or (C) with respect to Operating Lessee, leasing the applicable
Individual Properties and Previously Owned Properties and operating, managing
and maintaining the applicable Individual Properties and Previously Owned
Properties and transacting lawful business that was incident, necessary and
appropriate to accomplish the foregoing;

(ii)    has not engaged in any business unrelated to the activities set forth in
clause (i) of this Section 4.1.30(o);

(iii)    has not owned any real property other than the Properties and the
Previously Owned Properties;

(iv)    at no time had any assets other than (A) in the case of each Individual
Borrower, the related Individual Properties and Previously Owned Properties and
personal property and fixtures located therein or used in connection therewith
necessary or incidental to its ownership and operation of such Individual
Property and Previously Owned Properties, (B) in the case of any Principal,
ownership of the limited partnership or limited liability company interests in
the related Individual Borrower and personal property necessary or incidental to
its ownership of such interests, (C) in the case of any Borrower that was or is
the sole member of another Individual Borrower, ownership of the limited
liability company interests or partnership interests in such or other Individual
Borrower, and personal property necessary or incidental to its ownership of such
interests, and (D) in the case of Operating Lessee, ownership of its leasehold
interest in the applicable Properties pursuant to the applicable Operating Lease
and personal property necessary or incidental to such ownership;

(v)    has at all times been solvent and, except with respect to co-borrowers
under prior financings that have been repaid or otherwise discharged or that
will be repaid or discharged as of the closing of the Loan, has paid its debts
and liabilities (including, a fairly allocated portion of any personnel and
overhead expenses that it shares with any Affiliate) from its assets as the same
became due, and maintained adequate capital for the normal obligations that were
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

(vi)    has not failed to correct any known misunderstanding regarding the
separate identity of such entity;

(vii)    except in connection with the Previously-Owned Properties and with
respect to co-borrowers under prior financings that have been repaid or
otherwise discharged or that will be repaid or discharged as of the closing of
the Loan, has

 

-90-



--------------------------------------------------------------------------------

maintained its bank accounts, books of account, books and records separate from
those of any other Person and, to the extent that it was required to file income
tax returns under applicable law, filed its own income tax returns, except to
the extent that it was required by law to file consolidated tax returns and, if
it is a corporation, has not filed a consolidated income tax return with any
other corporation, except to the extent that it has been required by law to file
consolidated tax returns;

(viii)    except in connection with the Previously-Owned Properties and with
respect to co-borrowers under prior financings that have been repaid or
otherwise discharged or that will be repaid or discharged as of the closing of
the Loan, has not commingled its funds or assets with those of any other Person
nor participated in any cash management system with any other Person;

(ix)    other than pursuant to Permitted Equipment and Vehicle Leases executed
by a manager in its capacity as agent of the applicable Loan Party, has held its
assets in its own name;

(x)    has conducted its business as a separate and distinct entity under its
own name or in a name franchised or licensed to it by a manager, franchisor or
an entity other than an Affiliate of itself or of Borrower, except for business
conducted on behalf of itself by another Person under a business management
services agreement that was on commercially reasonable terms and the manager, or
equivalent thereof, under such business management services agreement held
itself out as an agent of such Loan Party;

(xi)    except in connection with the Previously-Owned Properties and with
respect to co-borrowers under prior financings that have been repaid or
otherwise discharged or that will be repaid or discharged as of the closing of
the Loan, has (A) maintained its financial statements, accounting records and
other entity documents separate from those of any other Person; (B) shown, in
its financial statements, its asset and liabilities separate and apart from
those of any other Person; and (C) not permitted its assets to be listed as
assets on the financial statement of any of its Affiliates except as required by
GAAP or the Uniform System of Accounts; provided, however, that any such
consolidated financial statement contained a note indicating that such Loan
Party’s separate assets and credit were not available to pay the debts of such
Affiliate and that the Loan Party’s liabilities did not constitute obligations
of the consolidated entity, and such assets were also listed in such Loan
Party’s balance sheet;

(xii)    except in each case with respect to co-borrowers under prior financings
that have been repaid or otherwise discharged or that will be repaid or
discharged as of the closing of the Loan, has paid its own liabilities and
expenses, including the salaries of its own employees, out of its own funds and
assets, and maintained a sufficient number of employees, if any, in light of its
contemplated business operations;

(xiii)    except in connection with the Previously-Owned Properties, as have
been repaid or otherwise discharged or will be repaid or discharged as of the
closing of the Loan and with respect to co-borrowers under prior financings that
have been repaid or otherwise discharged or that will be repaid or discharged as
of the closing of the Loan,

 

-91-



--------------------------------------------------------------------------------

has not assumed, guaranteed or become obligated for the debts of any other
Person, not held out its credit as being available to satisfy the obligations of
any other Person and not pledged its assets to secure the obligations of any
other Person, in each case except as otherwise imposed by law;

(xiv)    has not acquired obligations or securities of its partners, members or
shareholders or any other owner or Affiliate, except in connection with the
Previously-Owned Properties, with respect to any Individual Borrower that is a
member of another Individual Borrower, such Individual Borrower’s limited
liability company interest in such other Individual Borrower, and with respect
to each Principal, such Principal’s membership or general partnership interest
and obligations with respect to the Loan Party in which it owns an interest;

(xv)    has allocated fairly and reasonably any overhead expenses that were
shared with any of its Affiliates, constituents, or owners, or any guarantors of
any of their respective obligations, or any Affiliate of any of the foregoing,
including, but not limited to, paying for shared office space and for services
performed by any employee of an Affiliate;

(xvi)    has maintained and used separate stationery, invoices and checks
bearing its name and not bearing the name of any other entity unless such entity
was clearly designated as being the Loan Party’s agent;

(xvii)    except as have been repaid or otherwise discharged or will be repaid
or discharged as of the closing of the Loan and with respect to co-borrowers
under prior financings that have been repaid or otherwise discharged or that
will be repaid or discharged as of the closing of the Loan, has not pledged its
assets to secure the obligations of any other Person;

(xviii)    has maintained its assets in such a manner that it would not have
been costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

(xix)    has not made loans to any Person and has not held evidence of
indebtedness issued by any other Person or entity (other than cash and
investment grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

(xx)    has not identified its partners, members or shareholders, or any
Affiliate of any of them, as a division or department or part of it, and has not
identified itself as a division or department of any other Person;

(xxi)    other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to
any transaction with any of its partners, members, shareholders or Affiliates
except in the ordinary course of its business and on terms which were
commercially reasonable terms comparable to those of an arm’s-length transaction
with an unrelated third party;

 

-92-



--------------------------------------------------------------------------------

(xxii)    intentionally omitted;

(xxiii)    except in connection with the Previously-Owned Properties, as have
been repaid or otherwise discharged or will be repaid or discharged as of the
closing of the Loan and with respect to co-borrowers under prior financings that
have been repaid or otherwise discharged or that will be repaid or discharged as
of the closing of the Loan, has not had any of its obligations guaranteed by any
Affiliate; and

(xxiv)    has not formed, acquired or held any subsidiary, except in connection
with the Previously-Owned Properties, with respect to any Individual Borrower
that is a member of another Individual Borrower, such Individual Borrower’s
limited liability company interest in such other Individual Borrower, and with
respect to each Principal, such Principal’s membership or general partnership
interest and obligations with respect to the Loan Party in which it owns an
interest.

(p)    Borrower and Lender acknowledge and agree that for purposes of this
Section 4.1.30 and the definition of “Special Purpose Entity”, neither LQ
Management LLC nor La Quinta Franchising LLC has been, nor is, an Affiliate of
Borrower and/or Operating Lessee.

4.1.31    Management Agreement. Each Management Agreement is in full force and
effect and, to Borrower’s and Operating Lessee’s knowledge, there is no material
default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a material default
thereunder. Each Management Agreement was entered into on commercially
reasonable terms. The aggregate amount of key money and development money to be
paid to any Borrower and/or Operating Lessee under the Management Agreements and
Franchise Agreements, as of the date hereof, is $0.00.

4.1.32    Illegal Activity. No portion of any Individual Property has been or
will be purchased by Borrower or Operating Lessee with proceeds of any illegal
activity.

4.1.33    No Change in Facts or Circumstances; Disclosure. To Borrower’s and
Operating Lessee’s knowledge, all information submitted by and on behalf of
Borrower and Operating Lessee to Lender and in all financial statements, rent
rolls (including the rent roll attached hereto as Schedule 4.1.26), reports,
certificates and other documents submitted in connection with the Loan or in
satisfaction of the terms thereof and all statements of fact made by Borrower or
Operating Lessee in this Agreement or in any other Loan Document, are true,
complete and correct in all material respects (or to the extent any such data
was incorrect in any material respect when delivered, the same has been
corrected by information subsequently delivered to Lender on or prior to the
date hereof). The foregoing representation shall not apply to any such financial
information that constitutes projections, provided that each of Borrower and
Operating Lessee represents and warrants that it has no reason to believe that
such projections are materially inaccurate. There has been no material adverse
change in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of the Properties or the
business operations or the financial condition of Borrower or Operating Lessee,
taken as a whole (except to the extent further disclosed in writing to Lender).
Each of Borrower and Operating Lessee has

 

-93-



--------------------------------------------------------------------------------

disclosed to Lender all material facts known to Borrower and Operating Lessee
and has not failed to disclose any material fact known to Borrower or Operating
Lessee that could cause any Provided Information or representation or warranty
made herein to be materially misleading.

4.1.34    Investment Company Act. Neither Borrower nor Operating Lessee is
(a) an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended;
(b) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 2005, as amended; or
(c) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

4.1.35    Embargoed Person. As of the date hereof, (a) none of the funds or
other assets of Borrower or any other Loan Party constitute property of, or are
beneficially owned, directly or indirectly, by any person, entity or government
targeted by trade restrictions under U.S. law, including but not limited to, the
USA PATRIOT Act (including anti-terrorism provisions thereof), the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in Borrower or any
other Loan Party (whether directly or indirectly), is prohibited by law or the
Loan made by the Lender is in violation of law (“Embargoed Person”); (b) none of
the funds or other assets of Borrower or any other Loan Party constitute
property of, or are beneficially owned, directly or indirectly, by any Embargoed
Person; (c) no Embargoed Person has any interest of any nature whatsoever in
Borrower with the result that the investment in Borrower or any other Loan Party
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (d) none of the funds of Borrower or any other Loan Party
have been derived from or are the proceeds of, any unlawful activity with the
result that the investment in Borrower or any other Loan Party (whether directly
or indirectly), is prohibited by law or the Loan is in violation of law. The
representations and warranties of Borrower and Operating Lessee set forth in
this Section 4.1.35 hereof shall be qualified to Borrower’s knowledge with
respect to any shareholders or owners of stock or equity interest owning less
than five percent (5%) that are publicly traded on any nationally or
internationally recognized stock exchange, and with respect to shareholders
holding five percent (5%) or more of any interests that are publicly traded on
any nationally or internationally recognized stock exchange, the representation
shall be made upon the later of (i) the date Borrower is notified of such
transfer and (ii) ten (10) Business Days following such transfer.

4.1.36    Principal Place of Business; State of Organization. Borrower’s and
Operating Lessee’s principal place of business as of the date hereof is the
address set forth in the introductory paragraph of this Agreement. The Borrower
and Operating Lessee are organized under the laws of the State of Delaware and
their organizational identification numbers are listed in Schedule 4.1.36.

4.1.37    Reserved.

4.1.38    Reserved.

 

-94-



--------------------------------------------------------------------------------

4.1.39    Ground Lease. Except as set forth on Schedule 4.1.39, each Ground
Lease, together with any estoppel and/or consent delivered by the applicable
Ground Lessor in connection with the Loan:

(a)    Has duly recorded such Ground Lease or a memorandum of such Ground Lease,
permits the interest of Borrower (and Operating Lessee) to be encumbered by a
mortgage or the applicable Ground Lessor has approved and consented to the
encumbrance of such Ground Leased Property by the applicable Mortgage and there
have not been amendments or modifications to the terms of such Ground Lease
since recordation of such Ground Lease (or a memorandum thereof), with the
exception of written instruments disclosed to Lender in this Agreement;

(b)    May not be terminated, surrendered or amended without the prior written
consent of Lender; provided that the applicable Ground Lessor shall not be
prevented from exercising its remedies in accordance with such Ground Lease if
the obligations of Borrower under such Ground Lease are not performed as
provided in such Ground Lease;

(c)    Except for the Permitted Encumbrances and other encumbrances of record,
Borrower’s interest in such Ground Lease is not subject to any Liens or
encumbrances superior to, or of equal priority with, the applicable Mortgage
other than the applicable Ground Lessor’s related fee interest or sublease
interest and any fee owner’s fee interest;

(d)    In the event of a foreclosure or assignment or transfer in lieu of
foreclosure, grants the Lender a one-time right to assign such Ground Lease
without the applicable Ground Lessor’s consent without being subject to the net
worth tests set forth in such Ground Lease;

(e)    Is in full force and effect as of the date hereof and no default has
occurred on the part of the Borrower under such Ground Lease, nor to Borrower’s
knowledge has any default occurred by the applicable Ground Lessor under the
Ground Lease (except in each case, any such default that has been previously
cured). There is no existing condition which, but for the passage of time or the
giving of notice, could result in (i) to Borrower’s knowledge, a default by the
Borrower under the terms of such Ground Lease or (ii) to Borrower’s knowledge, a
default by the applicable Ground Lessor under the terms of such Ground Lease;

(f)    Requires under the terms of such Ground Lease and the Loan Documents,
taken together, that any related insurance and condemnation proceeds that are
paid or awarded to Borrower with respect to the leasehold interest will be
applied pursuant to the terms of the Loan Documents;

(g)    Requires such Ground Lessor to give notice of any default by Borrower to
Lender prior to exercising its remedies thereunder;

(h)    Permits Lender the opportunity to cure any default, which is curable
after the receipt of notice of the default before the Ground Lessor thereunder
may terminate such Ground Lease;

(i)    Has a term which extends not less than twenty (20) years beyond the
Maturity Date (including any unexercised option periods and automatic renewal
periods);

 

-95-



--------------------------------------------------------------------------------

(j)    Requires such Ground Lessor to enter into a new lease upon termination
(prior to expiration of the term thereof) of such Ground Lease for any reason
including termination or rejection or disaffirmation of such Ground Lease in a
bankruptcy proceeding; and

(k)    Does not impose any restrictions on subleasing or the applicable Ground
Lessor has approved and consented to such subleasing that would be reasonably
expected to have a material adverse effect on the operation of the Borrower’s
business as currently operated, provided the tenant under such Ground Lease
remains primarily liable for such tenant’s obligations thereunder.

4.1.40    Cash Management Account. (a) The Cash Management Agreement, the
Concentration Account Agreement, each Clearing Account Agreement and this
Agreement create a valid and continuing security interest (as defined in the
Uniform Commercial Code of the State of New York) in each Clearing Account (to
the extent such Clearing Account is opened as of the date hereof), the
Concentration Account and the Cash Management Account (to the extent the Cash
Management Account is opened as of the date hereof) in favor of Lender, which
security interest is prior to all other Liens, other than Permitted
Encumbrances, and is enforceable as such against creditors of and purchasers
from Borrower and/or Operating Lessee. Other than in connection with prior
financings that have been repaid or discharged or that will be repaid or
discharged as of the closing of the Loan or in connection with the Loan
Documents and except for Permitted Encumbrances, neither Borrower nor Operating
Lessee has sold, pledged, transferred or otherwise conveyed any Clearing
Accounts, the Concentration Account and/or Cash Management Account;

(b)    Each of the Concentration Account, each Clearing Account (to the extent
such Clearing Account is opened as of the date hereof) and the Cash Management
Account (to the extent the Cash Management Account is opened as of the date
hereof) constitutes a “deposit account” or “securities account” within the
meaning of the Uniform Commercial Code of the State of New York;

(c)    Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Concentration Account Agreement and the Clearing Account
Agreements (to the extent entered into as of the date hereof), the Concentration
Bank, the Clearing Banks and Agent have agreed to comply with all instructions
originated by Lender, without further consent by Borrower and/or Operating
Lessee, directing disposition of each Clearing Account (to the extent such
Clearing Account is opened as of the date hereof), the Concentration Account and
Cash Management Account (to the extent the Cash Management Account is opened as
of the date hereof) and all sums at any time held, deposited or invested
therein, together with any interest or other earnings thereon, and all proceeds
thereof (including proceeds of sales and other dispositions), whether accounts,
general intangibles, chattel paper, deposit accounts, instruments, documents or
securities; and

(d)    Each of the Concentration Account, each Clearing Account (to the extent
such Clearing Account is opened as of the date hereof) and the Cash Management
Account (to the extent the Cash Management Account is opened as of the date
hereof), is not in the name of any Person other than Borrower or Operating
Lessee (as applicable), as pledgor, or Lender, as pledgee.

 

-96-



--------------------------------------------------------------------------------

(e)    Other than as set forth in the Clearing Account Agreements (to the extent
entered into as of the date hereof) or the Concentration Account Agreement,
neither Borrower nor Operating Lessee has consented to the Clearing Banks,
Concentration Bank and/or Agent complying with instructions with respect to the
Clearing Accounts (to the extent such Clearing Account is opened as of the date
hereof), the Concentration Account and/or the Cash Management Account (to the
extent the Cash Management Account is opened as of the date hereof) from any
Person other than Lender.

4.1.41    Franchise Agreement. Except as set forth on Schedule 4.1.41, each
Franchise Agreement is in full force and effect and there is no default
thereunder by Borrower or Operating Lessee and to Borrower’s and Operating
Lessee’s knowledge, no default thereunder by any other party thereto. No event
has occurred that, with the passage of time and/or giving of notice, would
constitute a default under any Franchise Agreement by Borrower or Operating
Lessee, as applicable, and to Borrower’s and Operating Lessee’s knowledge, would
constitute a default thereunder by any other party thereto. None of the items
described on Schedule 4.1.41 would reasonably be expected to have a material
adverse effect on the applicable Individual Property; provided nothing in this
sentence shall restrict or reduce Borrower’s rights under Section 5.2.1 or to a
Default Release or a Franchise/Brand Management Default Release or any other
release permitted hereunder.

4.1.42    Taxes. Each Borrower is treated as a partnership or a disregarded
entity for U.S. federal income tax purposes. Each of Borrower and Operating
Lessee has timely filed or caused to be filed all federal income and other
material Section 2.7 Taxes, returns and reports required to have been filed by
it and has paid or caused to be paid all federal income and other material
Section 2.7 Taxes and related liabilities required to have been paid by it,
except Section 2.7 Taxes that are being contested in good faith by appropriate
proceedings and for which Borrower or Operating Lessee has set aside on its
books adequate reserves. There are no Liens for Section 2.7 Taxes on or with
respect to any of Borrower’s or Operating Lessee’s income or assets, other than
Liens for Section 2.7 Taxes not yet due or delinquent or which are contested in
good faith by appropriate proceedings and for which Borrower and/or Operating
Lessee has set aside on its books adequate reserves.

4.1.43    Labor. No work stoppage, labor strike, slowdown or lockout is pending
or threatened by employees or other laborers at the Properties. Except as
described on Schedule 4.1.43, with respect to the Property none of Borrower,
Operating Lessee or, to Borrower’s and Operating Lessee’s knowledge without
inquiry, Manager (i) is involved in or, to the best of Borrower’s and Operating
Lessee’s knowledge, threatened with any material labor dispute, material
grievance or litigation relating to labor matters involving any employees or
other laborers at the Properties, including, without limitation, violation of
any federal, state or local labor, safety or employment laws (domestic or
foreign) and/or charges of unfair labor practices or discrimination complaints,
(ii) to the best of Borrower’s and Operating Lessee’s knowledge, has engaged
with respect to the Properties, in any unfair labor practices within the meaning
of the National Labor Relations Act or the Railway Labor Act, or (iii) is a
party to, or bound by, any existing collective bargaining agreement or union
contract with respect to employees or other laborers at the Properties. As of
the Closing Date, neither Borrower nor Operating Lessee has received any notice
that any payments that are required to be paid under any collective bargaining
agreement have not been paid.

 

-97-



--------------------------------------------------------------------------------

4.1.44    Project Improvement Plans. There are no Project Improvement Plans
applicable to the Properties other than the Project Improvement Plans set forth
on Schedule 4.1.44 hereto and as disclosed in the Pooling Agreement.

4.1.45    Reserved.

4.1.46    Reserved.

4.1.47    Operating Lease. (a) Each Operating Lease is in full force and effect
and Operating Lessee is in possession of the premises demised thereunder;
(b) neither Borrower nor Operating Lessee have entered into any other agreements
that have modified, supplemented or amended any of the terms and provisions of
any Operating Lease; (c) each Operating Lease as amended (if amended) represents
the entire agreement between the parties as to the premises demised thereunder;
(d) no rent or other amounts due under any Operating Lease has been paid more
than thirty (30) days in advance of its due date; (e) Operating Lessee has not
filed any claim of offset and, to the best knowledge of Operating Lessee and
Borrower, has no charge, lien or claim of offset under any Operating Lease, or
otherwise, against the rents or other amounts due or to become due thereunder;
(f) Operating Lessee is the owner of the “Tenant’s” or “Lessee’s” interest in
each Operating Lease and Borrower is the owner of the “Landlord’s” or “Lessor’s”
interest in each Operating Lease, (g) no transfer or assignment of any interest
in any Operating Lease currently exists except as provided herein and pursuant
to the other Loan Documents, (h) except pursuant to the Leases provided to
Lender and Leases of less than twenty-five thousand (25,000) square feet,
Operating Lessee has not sublet any of the Premises demised pursuant to any
Operating Lease; (i) without limiting the foregoing, except as provided for
herein and in the other Loan Documents, each of Operating Lessee’s and
Borrower’s interest in each Operating Lease is unencumbered and other than in
connection with prior financings that have been repaid or discharged or will be
repaid or discharged in connection with the closing of the Loan, neither
Borrower nor Operating Lessee has collaterally assigned the Operating Lease or
otherwise encumbered its interests thereunder in any way; (j) neither Operating
Lessee nor Borrower is in default under any Operating Lease and neither knows of
any event which but for the passage of time or the giving of notice or both
would constitute an event of default or breach by Operating Lessee or Borrower
under the Operating Lease; and (k) a true, correct and complete copy of the
Operating Lease, together with any amendment thereto and any ancillary agreement
or side letter related thereto, has been delivered to Lender.

4.1.48    Reserved.

4.1.49    Use of Proceeds. The Loan is for commercial purposes only and is not
for personal, family, household or agricultural purposes.

Section 4.2    Survival of Representations. Each of Borrower and Operating
Lessee agrees that all of the representations and warranties of Borrower and
Operating Lessee set forth in Section 4.1 hereof and elsewhere in this Agreement
and in the other Loan Documents shall survive for so long as any amount remains
owing to Lender under this Agreement or any of the other Loan Documents by
Borrower. All representations, warranties, covenants and agreements made in this
Agreement or in the other Loan Documents by Borrower and Operating Lessee shall
be deemed to have been relied upon by Lender notwithstanding any investigation
heretofore or hereafter made by Lender or on its behalf.

 

-98-



--------------------------------------------------------------------------------

ARTICLE V.

COVENANTS

Section 5.1    Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release or assignment of the Liens of the Mortgages encumbering the
Properties (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, each of Borrower and Operating Lessee
hereby covenants and agrees with Lender to comply with the following covenants,
and in connection therewith:

5.1.1    Existence; Compliance with Legal Requirements. Borrower and Operating
Lessee shall do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its existence, rights, licenses, permits and
franchises and comply in all material respects with all Legal Requirements
applicable to Borrower, Operating Lessee and the Properties, including, without
limitation, building codes, zoning codes, applicable parking requirements and
certificates of occupancy and the procurement of all necessary and required
hospitality, liquor or innkeeper’s licenses. There shall never be committed by
Borrower and Operating Lessee, and Borrower and Operating Lessee shall not
permit any other Person in occupancy of or involved with the operation or use of
the Properties to commit any act or omission affording the federal government or
any state or local government the right of forfeiture against any Individual
Property or any part thereof or any monies paid in performance of Borrower’s or
Operating Lessee’s obligations under any of the Loan Documents. Each of Borrower
and Operating Lessee hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower and
Operating Lessee shall at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property used
or useful in the conduct of its business and shall keep the Properties in good
working order and repair, and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Loan Documents. Borrower
and Operating Lessee shall keep the Properties insured at all times by
financially sound and reputable insurers, to such extent and against such risks,
and maintain liability and such other insurance, as is more fully provided in
this Agreement. After prior written notice to Lender, Borrower or Operating
Lessee, at Borrower’s own expense, may contest by appropriate legal proceeding
promptly initiated and conducted in good faith and with due diligence, the
validity of any Legal Requirement, the applicability of any Legal Requirement to
Borrower, Operating Lessee or any Individual Property or any alleged violation
of any Legal Requirement, provided that (i) no Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any instrument to which Borrower or
Operating Lessee is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all applicable statutes,
laws and ordinances; (iii) no Individual Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost; (iv) Borrower and/or Operating Lessee, as applicable, shall

 

-99-



--------------------------------------------------------------------------------

promptly upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower, Operating Lessee or any Individual Property;
and (vi) in the event the amount reasonably determined to be necessary to cause
compliance with such Legal Requirements exceeds $2,000,000, Borrower shall
furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith (except with respect to Brand Managed Properties, if Borrower or
Operating Lessee shall have provided Lender with evidence reasonably acceptable
to Lender that the applicable Brand Manager has reserved sufficient amounts
therefor and shall be required to apply such amounts to cause such compliance in
accordance with the applicable Management Agreements). Lender may apply any such
security, as necessary to cause compliance with such Legal Requirement at any
time when, in the reasonable judgment of Lender, the validity, applicability or
violation of such Legal Requirement is finally established or any Individual
Property (or any part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, cancelled or lost.

5.1.2    Taxes and Other Charges. Except as otherwise provided in this
Section 5.1.2, Borrower and/or Operating Lessee shall pay or cause to be paid,
all Taxes and Other Charges now or hereafter levied or assessed or imposed
against the Properties or any part thereof prior to delinquency; provided,
however, Borrower’s obligation to directly pay Taxes and Other Charges shall be
suspended for so long as Borrower is making deposits into the Tax and Insurance
Reserve Account and complies with the terms and provisions of Section 7.2
hereof. Except as otherwise provided in this Section 5.1.2, Borrower shall not
later than five (5) Business Days after receipt of a written request from
Lender, deliver to Lender receipts for payment or other evidence satisfactory to
Lender that the Taxes and Other Charges have been so paid or are not then
delinquent no later than ten (10) days prior to the date on which the Taxes
and/or Other Charges would otherwise be delinquent if not paid (provided,
however, Borrower shall not be required to furnish such receipts for payment of
such Taxes and Other Charges during any period that Taxes and Other Charges have
been paid by Lender pursuant to Section 7.2 hereof or by any Manager pursuant to
a Management Agreement). Except as otherwise provided in the following sentence,
neither Borrower nor Operating Lessee shall suffer and shall promptly cause to
be paid and discharged any Lien (other than Permitted Encumbrances) or charge
whatsoever which may be or become a Lien or charge against the Properties, and
shall promptly pay for all utility services provided to the Properties. Borrower
or Operating Lessee, at Borrower’s own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any other instrument to which
Borrower or Operating Lessee is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) no Individual Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (iv) Borrower or Operating Lessee shall promptly
upon final determination thereof pay the amount of any such Taxes or Other
Charges, together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the applicable Individual Property;
(vi) during a Cash

 

-100-



--------------------------------------------------------------------------------

Trap Period, in the event the amount of such Taxes or Other Charges shall
reasonably be expected to exceed $2,000,000 in the aggregate and after taking
into account any amounts held by Lender in the Tax and Insurance Reserve Account
or with respect to Brand Managed Properties, if any Brand Manager has reserved
sufficient amounts for such Taxes or Other Charges and shall be required to
apply such amounts therefor in accordance with the applicable Management
Agreements (with reasonable evidence thereof provided to Lender), in each case,
which are required to be used for payment of such Taxes or Other Charges,
Borrower shall furnish such security as may be required in the proceeding, or as
may be reasonably requested by Lender, to insure the payment of any such Taxes
or Other Charges, together with all interest and penalties thereon. Lender may
pay over any such cash deposit or part thereof held by Lender to the claimant
entitled thereto at any time when, in the reasonable judgment of Lender, the
entitlement of such claimant is established or any Individual Property (or part
thereof or interest therein) shall be in imminent danger of being sold,
forfeited, terminated, cancelled or lost or there shall be any danger of the
Lien of any Mortgage being primed by any related Lien; and (vii) Borrower shall
deliver written notice of such contest to Lender.

5.1.3    Litigation. Borrower and Operating Lessee shall give prompt written
notice to Lender of any litigation or governmental proceedings pending or
threatened in writing against Borrower, Operating Lessee or any Individual
Property which might materially adversely affect Borrower’s and Operating
Lessee’s condition (financial or otherwise) or business, taken as a whole, or
any Individual Property.

5.1.4    Access to Properties. Subject to the rights of Tenants, guests,
patrons, and with respect to Brand Managed Properties, each Brand Manager under
the applicable Management Agreement, and the rights of the landlord under the
Ground Lease, Specified Ground Lease or the Glendale Parking Agreement, Borrower
and Operating Lessee shall permit agents, representatives and employees of
Lender to inspect the Properties or any part thereof at reasonable hours upon
reasonable advance notice.

5.1.5    Notice of Default. Borrower and/or Operating Lessee shall promptly
advise Lender of any material adverse change in Borrower’s, Operating Lessee’s
or Guarantor’s condition, financial or otherwise, or of the occurrence of any
Default or Event of Default of which Borrower or Operating Lessee has knowledge.

5.1.6    Cooperate in Legal Proceedings. Borrower and Operating Lessee shall
cooperate fully with Lender with respect to any proceedings before any court,
board or other Governmental Authority which may in any way materially and
adversely affect the rights of Lender hereunder or any rights obtained by Lender
under any of the other Loan Documents and, in connection therewith, permit
Lender, at its election, to participate in any such proceedings.

5.1.7    Perform Loan Documents. Borrower and Operating Lessee shall in a timely
manner observe, perform and satisfy all the terms, provisions, covenants and
conditions of, and shall pay when due all costs, fees and expenses to the extent
required under the Loan Documents executed and delivered by, or applicable to,
Borrower or Operating Lessee. Neither Borrower nor Operating Lessee shall enter
into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower or Operating Lessee without the prior written
consent of Lender.

 

-101-



--------------------------------------------------------------------------------

5.1.8    Award and Insurance Benefits. Borrower and Operating Lessee shall
cooperate with Lender in obtaining for Lender, in accordance with the relevant
provisions of this Agreement the benefits of any Awards or Insurance Proceeds
lawfully or equitably payable to Borrower and/or Operating Lessee in connection
with any Individual Property, and Lender shall be reimbursed for any reasonable,
actual, out-of-pocket expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements, and the payment by Borrower of the
expense of an appraisal on behalf of Lender in case of Casualty or Condemnation
affecting any Individual Property or any part thereof) out of such Award or
Insurance Proceeds.

5.1.9    Further Assurances. Borrower and Operating Lessee shall, at Borrower’s
sole cost and expense:

(a)    without limiting any other obligation of Borrower or Operating Lessee
hereunder, upon the written request of Lender, furnish to Lender all
certificates, appraisals, title and other insurance reports and agreements in
Borrower’s or Operating Lessee’s possession, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower or
Operating Lessee pursuant to the terms of the Loan Documents or which are
reasonably requested by Lender in connection therewith, provided, that, so long
as no Event of Default has occurred and is continuing, the foregoing shall not
require Borrower or Operating Lessee to obtain updated appraisals after the
Closing Date, unless specifically required by the terms of this Agreement;

(b)    execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts reasonably necessary, to
evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower or Operating Lessee under the
Loan Documents, as Lender may reasonably require including, without limitation,
the execution and delivery of all writings necessary to transfer any
hospitality, liquor and other licenses held by Borrower or Operating Lessee or
entities Controlled by Borrower or Operating Lessee required for the continued
operation of the Properties into the name of Lender or its designee after the
occurrence and during the continuance of an Event of Default to the extent such
transfer is permitted by applicable law or, to the extent such transfer is not
permitted by applicable law, reasonably cooperate with Lender in obtaining new
hospitality, liquor or other licenses required for the continued operation of an
Individual Property and terminating existing licenses, in each case solely at
the direction of Lender and to the extent permitted by applicable law; and

(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time including, without limitation, the
execution and delivery of all such writings necessary to transfer any liquor
licenses, if applicable, held by Borrower or Operating Lessee or entities
Controlled by Borrower or Operating Lessee with respect to the Property into the
name of Lender or its designee after the occurrence and during the continuance
of an Event of Default to the extent such transfer is permitted by applicable
law or, to the extent such transfer is not permitted by applicable law,
reasonably cooperate with Lender in obtaining new hospitality, liquor or other
licenses required for the continued operation of an Individual Property and
terminating existing licenses, in each case solely at the direction of Lender.

 

-102-



--------------------------------------------------------------------------------

5.1.10    Principal Place of Business, State of Organization. Neither Borrower
nor Operating Lessee shall cause or permit any change to be made in its name,
identity (including its trade name or names), place of organization or formation
(as set forth in Section 4.1.36 hereof) or, except as permitted pursuant to
Section 5.2 hereof, Borrower’s or Operating Lessee’s corporate or partnership or
other structure unless Borrower or Operating Lessee, as applicable, shall have
first notified Lender in writing of such change at least thirty (30) days prior
to the effective date of such change, and shall have first taken all action
required by Lender for the purpose of perfecting or protecting the lien and
security interests of Lender pursuant to this Agreement and the other Loan
Documents and, in the case of a change in Borrower’s or Operating Lessee’s
structure, except as permitted pursuant to Section 5.2 hereof, without first
obtaining the prior written consent of Lender. Upon Lender’s request, Borrower
and Operating Lessee shall, at Borrower’s sole cost and expense, execute and
deliver additional financing statements, security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender’s
security interest in the Properties as a result of such change of principal
place of business or place of organization. Borrower’s and Operating Lessee’s
principal place of business and chief executive office, and the place where
Borrower and Operating Lessee keeps its books and records, including recorded
data of any kind or nature, regardless of the medium or recording, including
software, writings, plans, specifications and schematics, has been for the
preceding four months (or, if less, the entire period of the existence of
Borrower) and will continue to be the address of Borrower and Operating Lessee
set forth at the introductory paragraph of this Agreement (unless Borrower or
Operating Lessee, as applicable, notifies Lender in writing at least thirty
(30) days prior to the date of such change). Borrower and Operating Lessee shall
promptly notify Lender of any change in their organizational identification
number. Upon receipt of a written request from Lender, Borrower and Operating
Lessee shall execute a certificate in form satisfactory to Lender listing the
trade names under which Borrower and Operating Lessee intends to operate each
Individual Property, and representing and warranting that Borrower and Operating
Lessee do business under no other trade name with respect to such Properties.

5.1.11    Financial Reporting. (a) Borrower and Operating Lessee will keep and
maintain or will cause to be kept and maintained on a Fiscal Year basis, in
accordance with GAAP (or such other accounting basis reasonably acceptable to
Lender), proper and accurate books, records and accounts reflecting all of the
financial affairs of Borrower and Operating Lessee and all items of income and
expense in connection with the operation on an individual basis of the
Properties. Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice (and, in any event, not more than
two (2) times in any calendar year unless an Event of Default is continuing, in
which case no such restriction shall apply) to examine such books, records and
accounts at the office of Borrower, Operating Lessee or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire. After the occurrence and during the continuance
of an Event of Default, Borrower shall pay any reasonable and actual costs and
expenses incurred by Lender to examine, as Lender shall reasonably determine to
be necessary or appropriate in the protection of Lender’s interest, Borrower’s
and Operating Lessee’s accounting records with respect to the Properties.

(b)    Borrower will furnish to Lender annually, (i) within one hundred twenty
(120) days following the end of each Fiscal Year, a copy of Borrower’s and
Operating Lessee’s

 

-103-



--------------------------------------------------------------------------------

financial statements of profit and loss and a balance sheet on a combined basis
for such Fiscal Year and (ii) after the first full calendar year following the
date hereof, within one hundred twenty (120) days following the end of each
Fiscal Year, a complete copy of CorePoint REIT’s audited annual financial
statements audited by a “Big Four” accounting firm or other independent
certified public accountant acceptable to Lender prepared in accordance with
GAAP (or such other accounting basis reasonably acceptable to Lender) covering
the Properties on a combined basis for such Fiscal Year. Such statements shall
set forth the financial condition and the results of operations for the
Properties (on a combined basis) for such Fiscal Year and shall clearly
distinguish between the Properties and any other assets of CorePoint REIT.
Borrower’s and Operating Lessee’s reporting obligations under this
Section 5.1.11(b) shall be accompanied by (i) a comparison of the budgeted
income and expenses and the actual income and expenses for the prior Fiscal
Year, (ii) an Officer’s Certificate stating that each such annual statements of
profit and loss and balance sheet presents fairly the financial condition and
the results of operations of Borrower, Operating Lessee and the Properties being
reported upon as of such date and has been prepared in accordance with GAAP (or
such other accounting basis reasonably acceptable to Lender) and (iii) occupancy
statistics including revenue per available room and average daily rates for the
Properties on a combined basis as well as for each Individual Property.
CorePoint REIT’s annual financial statements shall be accompanied by (i) an
unqualified opinion of a “Big Four” accounting firm or other independent
certified public accountant reasonably acceptable to Lender and (ii) a statement
reflecting the Net Operating Income, Gross Income From Operations and Operating
Expenses (not including any contributions to the Replacement Reserve Fund) for
such period. Together with Borrower’s and Operating Lessee’s reporting
obligations under this Section 5.1.11(b), Borrower shall furnish to Lender an
Officer’s Certificate certifying as of the date thereof whether there exists an
event or circumstance which constitutes a Default or Event of Default under the
Loan Documents executed and delivered by, or applicable to, Borrower or
Operating Lessee, and if such Default or Event of Default exists, the nature
thereof, the period of time it has existed and the action then being taken to
remedy the same.

(c)    Borrower will furnish, or cause to be furnished, to Lender (i) prior to a
Securitization on or before thirty-five (35) days after the end of each calendar
month and (ii) after a Securitization on or before forty-five (45) days after
the end of each calendar quarter after the first full calendar quarter following
the date hereof, the following items, accompanied by an Officer’s Certificate
stating that such items are true, correct, accurate and complete and fairly
present the financial condition and results of the operations of Borrower,
Operating Lessee and the Properties on a combined basis as well as each
Individual Property (subject to normal year-end adjustments) as of the relevant
date as applicable: (i) an occupancy report for the subject month(s), including
an average daily rate and revenue per available room; (ii) monthly or quarterly,
as applicable, trailing twelve month and year to date operating statements
prepared for each calendar month, noting EBITDA, Gross Income from Operations,
and Operating Expenses (not including any contributions to the Replacement
Reserve Fund), and other information necessary and sufficient to fairly
represent the financial position and results of operation of the Properties
during such calendar month or quarter, as applicable, and containing a
comparison of budgeted income and expenses and the actual income and expenses,
all in form satisfactory to Lender and (iii) during a Cash Trap Period, upon the
written request of Lender, a detailed explanation of any variances of ten
percent (10%) or more between budgeted and actual amounts for such periods. In
addition, such certificate shall also be accompanied by an Officer’s

 

-104-



--------------------------------------------------------------------------------

Certificate stating that the representations and warranties of Borrower set
forth in subsection (xxiii) of the definition of “Special Purpose Entity” are
true and correct as of the date of such certificate. On or before the date
monthly or quarterly reports, as applicable, are due under this clause (c),
Borrower also will furnish, or cause to be furnished, to Lender the most current
Smith Travel Research Reports then available to Borrower or Operating Lessee
reflecting market penetration and relevant hotel properties competing with the
Properties.

(d)    Lender hereby acknowledges receipt of the Annual Budget for the remainder
of the Fiscal Year ending on December 31, 2018 and Borrower hereby represents
and warrants that a true, correct and complete copy of such Annual Budget is
attached hereto as Schedule 5.1.11(d). Borrower shall submit to Lender an Annual
Budget not later than thirty (30) days prior to the commencement of each Fiscal
Year (which, subject to the immediately succeeding sentence shall be for
informational purposes only). If an Event of Default is continuing or a Debt
Yield Trigger Period is continuing the Annual Budget currently in place shall be
deemed approved; provided, that the next Annual Budget shall be subject to
Lender’s reasonable written approval so long as an Event of Default is
continuing or a Debt Yield Trigger Period is still in effect at such time, and
provided Borrower or Operating Lessee have an approval right over such Annual
Budget under a Brand Management Agreement, which approval shall not be
unreasonably withheld, conditioned or delayed (each such Annual Budget, an
“Approved Annual Budget”); provided, however, (i) Lender shall not withhold its
consent with respect to expenditures necessary to comply with life, health or
safety matters and (ii) with respect to the Brand Managed Properties, (x) Lender
shall not withhold its consent to any item contained in the Annual Budget for
which Borrower or Operating Lessee shall not have the right to consent or
approve pursuant to the applicable Management Agreement and (y) Lender shall
respond to any request for consent subject to the standards for consent set
forth in the applicable Management Agreement, provided that any request for
consent or approval shall either be (A) simultaneously sent to Lender by the
Brand Manager or (B) sent to Lender by Borrower or Operating Lessee within two
(2) Business Days of Borrower’s or Operating Lessee’s receipt of such request
from the applicable Brand Manager. So long as neither a Debt Yield Trigger
Period exists nor an Event of Default has occurred and is continuing, any Annual
Budget, and any amendments or modifications thereto shall be deemed an Approved
Annual Budget and Lender shall have no approval right with respect thereto. In
the event that Borrower is required to submit an Annual Budget for approval
pursuant to this Section 5.1.11(d), provided no Event of Default has occurred
and is continuing, such Annual Budget shall be deemed approved by Lender if the
Deemed Approval Requirements have been satisfied with respect to such Annual
Budget. In the event that Lender timely disapproves a proposed Annual Budget in
accordance with the foregoing, Borrower shall promptly revise such Annual Budget
and resubmit the same to Lender and provided no Event of Default has occurred
and is continuing, such resubmitted Annual Budget shall be deemed approved by
Lender if the Deemed Approval Requirements have been satisfied with respect to
such resubmitted Annual Budget. Borrower shall promptly revise each proposed
Annual Budget and resubmit the same to Lender in accordance with the foregoing
until Lender approves the proposed Annual Budget or the Deemed Approval
Requirements are satisfied. Until such time that Lender approves (or is deemed
to approve) a proposed Annual Budget, the most recently Approved Annual Budget
shall apply; provided that, each line item of such Approved Annual Budget shall
be increased by the amount of the increase, if any, in the Consumer Price Index
for the immediately preceding calendar year (other than the line items in
respect of any amounts a Brand Manager may spend pursuant to a Brand Management

 

-105-



--------------------------------------------------------------------------------

Agreement without Borrower’s or Operating Lessee’s approval, Taxes, Insurance
Premiums, Ground Rents, union wages, if any, utilities expenses and Other
Charges, which line items shall be adjusted to reflect actual increases in such
expenses). In the event consent of the Lender is required with respect to the
Annual Budget and such lenders cannot agree on a revised Annual Budget, the then
existing Annual Budget shall be deemed approved and shall continue to be the
operative operating budget for the subsequent fiscal year until a new Annual
Budget is approved; provided that such existing Annual Budget shall be adjusted
automatically to reflect actual increases in the Consumer Price Index for the
immediately preceding calendar year (other than the line items for taxes,
insurance premiums, union wages, utilities expenses and all ground rents (other
than ground rent for the Ground Leased Properties, the Specified Ground Leased
Properties and the Glendale Parking Agreement), maintenance charges, impositions
other than taxes, any amounts a Brand Manager may spend pursuant to a Brand
Management Agreement without Borrower’s or Operating Lessee’s approval and any
other charges, including, without limitation, vault charges and license fees for
the use of vaults, chutes and similar areas adjoining any Property, which line
items shall be adjusted to reflect actual increases in such expenses.

(e)    Reserved.

(f)    During the continuance of a Cash Trap Period, neither Borrower nor
Operating Lessee shall approve (to the extent Borrower or Operating Lessee is
permitted to approve or reject such operating budget pursuant to the terms of
the Management Agreement) any operating budget pursuant to any Management
Agreement without the prior written consent of Lender (such consent not to be
unreasonably withheld, conditioned or delayed). Lender shall cooperate with
Borrower and/or Operating Lessee to follow the procedures for budget approval
set forth in the Management Agreement to the extent Borrower notifies Lender
thereof.

(g)    Any reports, statements or other information required to be delivered
under this Agreement may be delivered via email, with report files in electronic
form of Microsoft Word, Microsoft Excel or .pdf format, (i) in paper form,
(ii) on a diskette, and (iii) if requested by Lender and within the capabilities
of Borrower’s or Operating Lessee’s data systems without change or modification
thereto, in electronic form and prepared using Microsoft Word for Windows files
(which files may be prepared using a spreadsheet program and saved as word
processing files). Each of Borrower and Operating Lessee agrees that Lender may
disclose information regarding the Properties, Operating Lessee and Borrower
that is provided to Lender pursuant to this Section 5.1.11(g) in connection with
the Securitization to such parties requesting such information in connection
with such Securitization.

5.1.12    Business and Operations. Each of Borrower and Operating Lessee shall
continue to engage in the businesses presently conducted by it as and to the
extent the same are necessary for the ownership, maintenance, management,
leasing and operation of the Properties. Each of Borrower and Operating Lessee
shall qualify to do business and will remain in good standing under the laws of
each jurisdiction of its formation as and to the extent the same are required
for the ownership, maintenance, management, leasing and operation of the
Properties. Each of Borrower and Operating Lessee shall at all times during the
term of the Loan, continue to own or lease (or Manager as agent for Borrower or
Operating Lessee, as applicable, in accordance with the Management Agreement
shall lease) all Equipment, Fixtures and Personal Property which are necessary
to operate the Properties in the manner required hereunder and in the manner in
which it is currently operated, provided that the foregoing shall not be deemed
to prohibit or restrict any Permitted Equipment Transfers.

 

-106-



--------------------------------------------------------------------------------

5.1.13    Title to the Properties. Borrower and Operating Lessee shall warrant
and defend (a) the title to each Individual Property and every part thereof,
subject only to Liens permitted hereunder (including Permitted Encumbrances) and
(b) the validity and priority of the Liens of the Mortgages on the Properties,
subject only to Liens permitted hereunder (including Permitted Encumbrances), in
each case against the claims of all Persons whomsoever. Borrower shall reimburse
Lender for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by Lender if an interest in any
Individual Property, other than as permitted hereunder, is claimed by another
Person.

5.1.14    Costs of Enforcement. In the event (a) that any Mortgage encumbering
any Individual Property is foreclosed in whole or in part or that any such
Mortgage is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any mortgage encumbering such Individual
Property prior to or subsequent to any Mortgage encumbering any Individual
Property in which proceeding Lender is made a party, or (c) of the bankruptcy,
insolvency, rehabilitation or other similar proceeding in respect of Borrower,
Operating Lessee or any of their respective constituent Persons or an assignment
by Borrower, Operating Lessee or any of their respective constituent Persons for
the benefit of its creditors, Borrower, Operating Lessee and their respective
successors or assigns, shall be chargeable with and agrees to pay all
out-of-pocket costs of collection and defense, including reasonable third party
attorneys’ fees and expenses, incurred by Lender, Operating Lessee or Borrower
in connection therewith, but excluding regular servicing fees and in connection
with any appellate proceeding or post judgment action involved therein, together
with all required service or use taxes.

5.1.15    Estoppel Statement. (a) After written request by Lender, Borrower
shall within ten (10) Business Days furnish Lender with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
the Note, (ii) the unpaid principal amount of the Note, (iii) the Interest Rate
of the Note, (iv) the date installments of interest and/or principal were last
paid, (v) any offsets or defenses to the payment of the Debt, if any, claimed by
Borrower, and (vi) that the Note, this Agreement, the Mortgages and the other
Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification; provided,
however, that so long as no Event of Default has occurred and is continuing,
Borrower shall not be required to provide such statement more than one (1) time
in any calendar year.

(b)    After written request by Lender, Borrower and Operating Lessee shall use
commercially reasonable efforts to deliver to Lender upon request, tenant
estoppel certificates from each commercial Tenant party to a Material Lease at
the Properties in form and substance reasonably satisfactory to Lender;
provided, however, that so long as no Event of Default has occurred and is
continuing, neither Borrower nor Operating Lessee shall be required to seek such
statement more than one (1) time in any calendar year and provided, further,
Borrower and Operating Lessee (if applicable) shall use commercially reasonable
efforts to provide that any such estoppel shall be addressed to Lender.

 

-107-



--------------------------------------------------------------------------------

5.1.16    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17    Reserved.

5.1.18    Confirmation of Representations. If requested by Lender, Borrower and
Operating Lessee shall deliver, in connection with any Securitization, (a) one
(1) or more Officer’s Certificates certifying as to the accuracy of all
representations in all material respects made by Borrower and Operating Lessee
in the Loan Documents as of the date of the closing of such Securitization or,
if any such representations require qualification on such date, setting forth
such qualifications in reasonable detail, and (b) certificates of the relevant
Governmental Authorities in all relevant jurisdictions indicating the good
standing and qualification of Borrower, Operating Lessee, Principal and
Guarantor as of the date that is within thirty (30) days of the Securitization.

5.1.19    No Joint Assessment. Neither Borrower nor Operating Lessee shall
suffer, permit or initiate the joint assessment of any Individual Property
(a) with any other real property constituting a tax lot separate from such
Individual Property, and (b) which constitutes real property with any portion of
such Individual Property which may be deemed to constitute personal property, or
any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Individual Property.

5.1.20    Required Repairs. Borrower shall perform the repairs at the
Properties, as more particularly set forth on Schedule 5.1.20 hereto (such
repairs hereinafter referred to as “Required Repairs”). Borrower shall complete
each of the Required Repairs within one hundred eighty (180) days from the date
hereof (the “Required Repairs Deadline”). It shall be an Event of Default under
this Agreement if Borrower does not complete the Required Repairs at the
Individual Property on or before the Required Repairs Deadline; provided,
however, if Borrower shall have been unable to complete a Required Repair by the
Required Repair Deadline (or if the Property is a Brand Managed Property and the
Manager has not completed such Required Repair and is obligated to complete such
Required Repair by the Required Repair Deadline) after using commercially
reasonable efforts to do so (or with respect to any Brand Managed Property,
causing the applicable Brand Manager to do so) and provided that the failure to
complete such Required Repair does not endanger any tenant, patron or other
occupant of the Individual Property or the general public and does not
materially and adversely affect the value of the Individual Property, the
Required Repair Deadline shall be automatically extended solely as to such
Required Repair to permit Borrower to complete such Required Repair so long as
Borrower is at all times thereafter diligently and expeditiously proceeding to
complete the same or with respect to any Brand Managed Property, for such
extended period of time as the Manager is provided to complete such Required
Repair under the Management Agreement so long as Manager shall be completing
such Required Repair in accordance with the Management Agreement) (provided that
such additional period shall not exceed ninety (90) days in respect of any
Required Repair).

 

-108-



--------------------------------------------------------------------------------

5.1.21    Leasing Matters.

(a)    Subject to subsections (b) and (c) below, each of Borrower and Operating
Lessee may enter into any lease or other rental arrangement, exercise all
extensions and renewals and enter into any modification, amendments and
supplements to any Leases without the prior approval of Lender, provided that
any new Lease entered into after the date hereof shall (i) have rental rates
comparable to existing local market rates in all material respects, (ii) be on
commercially reasonable terms and shall not contain any terms which would
materially adversely affect Lender’s rights under the Loan Documents and
(iii) be subordinate to the Mortgage encumbering the applicable Individual
Property and shall provide that the lessee agrees to attorn to Lender or any
purchaser at a sale by foreclosure or power of sale.

(b)    Any Material Leases with respect to an Individual Property written after
the date hereof shall be subject to the prior written approval of Lender, which
approval shall not be unreasonably withheld, conditioned or delayed. Upon
written request of Lender, Borrower and/or Operating Lessee shall furnish Lender
with executed copies of all Leases; provided that so long as no Event of Default
has occurred and is continuing, Borrower and Operating Lessee, collectively,
shall not be required to deliver copies of all Leases more frequently than two
(2) times per calendar year. All renewals of Leases (other than with respect to
renewal or extension rights set forth in the Leases in effect as of the Closing
Date) and all proposed Leases shall provide for rental rates comparable to
existing local market rates in all material respects. Each of Borrower and
Operating Lessee (i) shall observe and perform the obligations imposed upon the
lessor under the Leases in a commercially reasonable manner; (ii) shall enforce
and may amend or terminate the terms, covenants and conditions contained in the
Leases upon the part of the lessee thereunder to be observed or performed in a
commercially reasonable manner and in a manner not to impair the value of the
Individual Property involved except that no termination by Borrower or Operating
Lessee or acceptance of surrender by a Tenant of any Material Leases (regardless
of when any such Material Lease was entered into) shall be permitted unless
(A) by reason of a tenant default and then only in a commercially reasonable
manner to preserve and protect the Individual Property; or (B) the exercise by a
Tenant of any termination right expressly provided in any existing Material
Lease or any Material Lease hereafter entered into in compliance with the
conditions set forth in this Section 5.1.21; (iii) shall not collect any of the
rents more than one (1) month in advance (other than security deposits, payments
of first month’s rent upon signing of the Lease and rent for providing rooms and
banquet and meeting space and services in the ordinary course of business);
(iv) shall not execute any other assignment of lessor’s interest in the Leases
or the Rents (except as contemplated by the Loan Documents); (v) shall not
alter, modify or change the terms of the Leases (other than Material Leases) in
a manner inconsistent with the provisions of the Loan Documents; (vi) shall not
alter, modify or change the terms of any Material Lease (regardless of when any
such Material Lease was entered into) without the prior written consent of
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed, which consent shall be subject to the deemed approval provisions set
forth in this Section; and (vii) shall execute and deliver at the written
request of Lender all such further assurances, confirmations and assignments in
connection with the Leases as Lender shall from time to time reasonably require.
Notwithstanding anything to the contrary contained herein, except in connection
with a REIT Restructuring, neither Borrower nor Operating Lessee shall enter
into a lease of all or substantially all of any Individual Property without
Lender’s prior written consent. At any time that Lender’s approval is required
under this Section 5.1.21, provided no Event of Default is continuing, Lender’s
approval shall be deemed granted if the Deemed Approval Requirements have been
satisfied with respect thereto.

 

-109-



--------------------------------------------------------------------------------

(c)    Notwithstanding the foregoing provisions of Section 5.1.21(a) and (b),
with respect to the Brand Managed Properties, (i) neither Borrower nor Operating
Lessee shall be required to obtain the consent of Lender to any Leases that are
entered into by any Brand Manager which do not require or permit the consent of
Borrower or Operating Lessee in accordance with the applicable Management
Agreement. To the extent the Management Agreement for a Brand Managed Property
permits Borrower or Operating Lessee to consent or approve a Lease and Lender’s
consent is required hereunder, Lender shall respond to any request for consent
subject to the standards for consent set forth in the applicable Management
Agreement, provided that any request for consent or approval and the related
documents shall either be sent (A) by the Brand Manager simultaneously to Lender
or (B) by Borrower or Operating Lessee within five (5) Business Days following
Borrower’s or Operating Lessee’s receipt of such request for consent or approval
from the applicable Brand Manager.

5.1.22    Alterations. Borrower and Operating Lessee shall obtain Lender’s prior
written consent to any alterations to any Improvements, which consent shall not
be unreasonably withheld or delayed except with respect to alterations that
would be reasonably likely to have a material adverse effect on Borrower’s and
Operating Lessee’s financial condition, taken as a whole, the value of the
applicable Individual Property or the Net Operating Income. Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with any
alterations (a) for Required Repairs or Environmental Work, (b) that will not
have a material adverse effect on Borrower’s or Operating Lessee’s financial
condition, taken as a whole, or the value of the applicable Individual Property
upon completion of such alterations, and such alterations shall with respect to
any Individual Property subject to any alterations being performed at such time,
be subject to contracts, the aggregate remaining cost of which is no more than
the greater of (x) five percent (5%) of the original principal balance of the
Loan and (y) twenty percent (20%) of the Release Amount for such Individual
Property (the “Threshold Amount”), (c) that are specifically provided for in the
Approved Annual Budget or otherwise consented to by Lender and shall be funded
from the Reserve Funds in accordance with this Agreement or from amounts
disbursed to Borrower in accordance with the Loan Documents, (d) that are
related to a tenant improvement the cost of which is to be paid by the tenant
pursuant to an existing Lease or a Lease entered into in accordance with the
terms of this Agreement, (e) that are performed in connection with the
Restoration of an Individual Property after the occurrence of a Casualty or
Condemnation in accordance with the terms and provisions of this Agreement,
(f) for Replacements if there are sufficient reserves on deposit in the
Replacement Reserve Fund to pay for such obligations, (g) for PIP work made
pursuant to a Project Improvement Plan, provided that the amount of such repairs
are reserved with Lender in the PIP Reserve, (h) that are made by a Brand
Manager in accordance with the applicable Management Agreement and which do not
require or permit the consent of the applicable Individual Borrower or Operating
Lessee, (i) that are for decorative work performed in the ordinary course of
business, (j) that are alterations required for life/safety purposes or required
by applicable law, (k) alterations with respect to the Repositioned Properties
to the extent there are sufficient reserves on deposit with Lender, or (l) as
preapproved and set forth on Schedule 5.1.22 (the “Pre-Approved Alterations” and
the alterations described in clauses (a) through (l), the “Approved
Alterations”). With respect to any Alteration requested to be made by a Brand
Manager that is not a Pre-Approved Alteration, Lender shall respond to such
request for consent subject to the standards for consent set forth in the
applicable Management Agreement, provided that such request shall either be sent
(A) by the Brand Manager simultaneously to Lender or

 

-110-



--------------------------------------------------------------------------------

(B) by Borrower or Operating Lessee within two (2) Business Days following
Borrower’s or Operating Lessee’s receipt of such request for consent or approval
from the applicable Brand Manager and such request delivered by Borrower or
Operating Lessee shall include the applicable deadline for providing a response.
If the total unpaid amounts due and payable with respect to alterations to the
Improvements at any Individual Property (other than (I) such amounts to be paid
or reimbursed by tenants under the Leases, (II) the costs incurred in connection
with the Restoration of an Individual Property, (III) such amounts for which
sufficient reserves are on deposit in the Replacement Reserve Fund or (IV) the
Pre-Approved Alterations) shall at any time exceed twenty percent (20%) of the
Release Amount for an Individual Property, Borrower and/or Operating Lessee
shall promptly deliver to Lender as security for the payment of such amounts and
as additional security for Borrower’s and Operating Lessee’s obligations under
the Loan Documents any of the following with respect to such alterations
exceeding the Threshold Amount (the “Alterations Deposit”): (A) cash, (B) U.S.
Obligations, (C) other securities having a rating reasonably acceptable to
Lender and, after a Securitization, that, at Lender’s option, the applicable
Approved Rating Agencies have provided a Rating Agency Confirmation with respect
to such securities or (D) a Letter of Credit. Each such Alterations Deposit
shall (i) be in an amount equal to the excess of the total unpaid amounts with
respect to the alterations to the Improvements on the applicable Individual
Property (other than such amounts to be paid or reimbursed by tenants under the
Leases or which shall be funded from the Reserve Funds) over the Threshold
Amount and (ii) be disbursed from time to time by Lender to Borrower for
completion of the Alterations at the applicable Individual Property upon the
satisfaction of the following conditions: (1) Borrower shall submit a request
for payment to Lender at least five (5) Business Days prior to the date on which
Borrower requests that such payment be made, which request for payment shall
specify the Alterations for which payment is requested, (2) on the date such
request is received by Lender and on the date such payment is to be made, no
Event of Default shall be continuing, and (3) such request shall be accompanied
by an Officer’s Certificate (x) stating that the applicable portion of the
Alterations at the applicable Individual Property to be funded by the requested
disbursement have been completed in good and workmanlike manner and in
accordance with all applicable Legal Requirements, such Officer’s Certificate to
be accompanied by copies of paid invoices or copies of invoices to be paid, as
applicable, in each case, with respect to any invoices in excess of $25,000 and
any licenses, permits or other approvals by any Governmental Authority required
in connection with the applicable portion of the Alterations, (y) identifying
each contractor that supplied materials or labor in connection with the
applicable portion of the Alterations to be funded by the requested disbursement
and (z) stating that each such contractor has been paid or will have been paid
in full upon such disbursement. Each Alterations Deposit shall be held by Lender
in an interest-bearing account and, until disbursed in accordance with the
provisions of this Section 5.1.22, shall constitute additional security for the
Debt and Other Obligations under the Loan Documents. Upon the completion of the
Alterations in respect of which any Alteration Deposit is being held, Lender
shall promptly return to Borrower any remaining portion of the Alterations
Deposit upon the request of Borrower, provided that (1) on the date such request
is received by Lender and on the date such disbursement is to be made, no Event
of Default shall be continuing and (2) such request shall be accompanied by an
Officer’s Certificate stating that the Alterations have been fully completed in
good and workmanlike manner and in accordance with all applicable Legal
Requirements, such Officer’s Certificate to be accompanied by copies of paid
invoices or copies of invoices to be paid, as applicable, in each case, with
respect to any

 

-111-



--------------------------------------------------------------------------------

invoices in excess of $25,000 and any licenses, permits or other approvals by
any Governmental Authority required in connection with Alterations (to the
extent not received by Lender in connection with prior disbursement requests)
and stating that each contractor providing services in connection with the
Alterations has been paid in full or will have been paid in full upon such
disbursement. At any time that Lender’s approval is required under this
Section 5.1.22, provided no Event of Default is continuing, Lender’s approval
shall be deemed granted if the Deemed Approval Requirements have been satisfied
with respect thereto.

5.1.23    Operation of Property. (a) Each of Borrower and Operating Lessee, as
applicable, shall, and shall cause Manager to cause the Properties to be
operated, in all material respects, in accordance with the Management Agreement
(or Replacement Management Agreement) as applicable and in accordance with all
applicable Legal Requirements. In the event that the Management Agreement
expires or is terminated (without limiting any obligation of Borrower or
Operating Lessee, as applicable, to obtain Lender’s consent to any termination
or modification of the Management Agreement in accordance with the terms and
provisions of this Agreement), Borrower or Operating Lessee, as applicable,
shall promptly enter into a Replacement Management Agreement with Manager or
another Qualified Manager, as applicable. Except as otherwise permitted in
Section 5.2.1, in the event that the Franchise Agreement expires or is
terminated (without limiting any obligation of Borrower or Operating Lessee, as
applicable, to obtain Lender’s consent to any termination or modification of the
Franchise Agreement in accordance with the terms and provisions of this
Agreement), Borrower or Operating Lessee, as applicable, shall promptly enter
into a Replacement Franchise Agreement with Franchisor or another Qualified
Franchisor, as applicable, or a Replacement Management Agreement with a Brand
Manager.

(b)    Each of Borrower and Operating Lessee, as applicable, shall: (i) promptly
perform and/or observe, in all material respects, all of the covenants and
agreements required to be performed and observed by it under the Management
Agreement and the Franchise Agreement and do all things necessary to preserve
and to keep unimpaired its material rights thereunder; (ii) promptly after they
become aware, notify Lender of any material default under the Management
Agreement and the Franchise Agreement; (iii) promptly deliver to Lender a copy
of each financial statement, business plan, capital expenditures plan, and
written notice received by it under the Management Agreement; and (iv) enforce
the performance and observance in all material respects of all of the covenants
and agreements required to be performed and/or observed by Manager under the
Management Agreement, in a commercially reasonable manner.

(c)    Any Replacement Management Agreement for a Brand Managed Property shall
(i) be with a Qualified Manager and shall either (A) include franchise and
intellectual property rights substantially similar to those set forth in the
Management Agreement in effect as of the Closing Date or (B) if a Franchise
Agreement shall not be in place for such Individual Property, Borrower or
Operating Lessee, as applicable, shall enter into a franchise agreement
reasonably acceptable to Lender on third-party market rate terms with a
Qualified Franchisor. Except as set forth in the definition of Qualified
Franchisor, neither Borrower nor Operating Lessee shall permit Manager to
rebrand the Property to a lower category based on the annual chain scale
published by Smith Travel Reports without the consent of Lender, which consent
shall not be unreasonably withheld, conditioned or delayed. At no time shall any
Property be operated as an unbranded hotel for more than thirty (30) days.

 

-112-



--------------------------------------------------------------------------------

5.1.24    Project Improvement Plans. Borrower and Operating Lessee shall
promptly perform all of the covenants and agreements required to be performed
and observed by it under each Project Improvement Plan (“PIP Work”). Borrower
and Operating Lessee, as applicable, shall complete all of the work set forth in
each Project Improvement Plan in a good and workmanlike manner subject to and in
compliance with the terms of each Project Improvement Plan and the terms of this
Agreement, if any.

5.1.25    Embargoed Person. Each of Borrower and any other Loan Party shall
perform reasonable due diligence to insure that at all times throughout the term
of the Loan, including after giving effect to any Transfers permitted pursuant
to the Loan Documents, (a) none of the funds or other assets of Borrower, any
other Loan Party and Guarantor constitute property of, or are beneficially
owned, directly or indirectly, by any Embargoed Person, with the result that
investment in Borrower, any other Loan Party or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; (b) no Embargoed Person has any interest of any nature
whatsoever in Borrower, any other Loan Party or Guarantor, as applicable, with
the result that the investment in Borrower, any other Loan Party or Guarantor,
as applicable (whether directly or indirectly), is prohibited by law or the Loan
is in violation of law; and (c) none of the funds of Borrower, any other Loan
Party or Guarantor, as applicable, have been derived from, or are the proceeds
of, any unlawful activity, including money laundering, terrorism or terrorism
activities, with the result that the investment in Borrower, any other Loan
Party or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law, or may cause the Property
to be subject to forfeiture or seizure.

5.1.26    Ground Lease. (a) Borrower shall, at Borrower’s sole cost and expense,
promptly and timely perform and observe all the material terms, covenants and
conditions required to be performed and observed by Borrower as lessee under the
Ground Lease (including, but not limited to, the payment of all rent, additional
rent, percentage rent and other charges required to be paid under the Ground
Lease). Borrower shall not provide any notice of non-renewal of any Ground Lease
to the applicable Ground Lessor.

(b)    Upon written request from Lender, and provided that Borrower shall not
have notified Lender or does not notify Lender within five (5) Business Days of
receipt of such request of Lender of its intent to release the Ground Leased
Property in accordance with Section 2.5.2(l), if Borrower shall be in default
under the Ground Lease, then, subject to the terms of the Ground Lease, Borrower
shall grant Lender the right (but not the obligation), to cause the default or
defaults under the Ground Lease to be remedied and otherwise exercise any and
all rights of Borrower under the Ground Lease, as may be necessary to prevent or
cure any default provided such actions are necessary to protect Lender’s
interest in the Individual Property under the Loan Documents, and Lender shall,
subject to the rights of Tenants, Ground Lessors, Permitted Encumbrances and
hotel guests and patrons, have the right to enter all or any portion of the
related Ground Leased Property at such times and in such manner as Lender deems
necessary, to prevent or to cure any such default; provided that in each case,
such actions are necessary to protect Lender’s interest under the Loan
Documents.

 

-113-



--------------------------------------------------------------------------------

(c)    The actions or payments of Lender to cure any default by Borrower under
the Ground Lease shall not remove or waive, as between Borrower and Lender, the
default that occurred under this Agreement by virtue of the default by Borrower
under the Ground Lease unless and until the Borrower shall have reimbursed
Lender for all sums referenced in the immediately succeeding sentence and the
applicable default shall have been cured. All sums expended by Lender to cure
any such default shall be paid by Borrower to Lender, upon demand, with interest
on such sum at the rate set forth in this Agreement from the date such sum is
expended to and including the date the reimbursement payment is made to Lender.
All such indebtedness shall be deemed to be secured by the related Mortgage.

(d)    Borrower shall notify Lender promptly in writing of the occurrence of any
material default by Ground Lessor under the Ground Lease or following the
receipt by Borrower of any written notice from Ground Lessor under the Ground
Lease noting or claiming the occurrence of any default by Borrower under the
Ground Lease or the occurrence of any event that, with the passage of time or
service of notice, or both, would constitute a default by Borrower under the
Ground Lease. Borrower shall promptly deliver to Lender a copy of any such
written notice of default.

(e)    Upon written request from Lender, Borrower shall use commercially
reasonable efforts to obtain from Ground Lessor under the Ground Lease and
furnish to Lender the estoppel certificate of Ground Lessor stating the date
through which rent has been paid and whether or not there are any defaults
thereunder and specifying the nature of such claimed defaults, if any, but in no
event (so long as no Event of Default has occurred and is continuing) more than
one (1) time in any Fiscal Year.

(f)    Upon written request from Lender, and provided that Borrower shall not
have notified Lender or does not notify Lender within five (5) Business Days of
receipt of such request of Lender of its intent to release the Ground Leased
Property in accordance with Section 2.5.2(l), Borrower shall promptly execute,
acknowledge and deliver to Lender such instruments as may reasonably be required
to permit Lender to cure any default under the Ground Lease or permit Lender to
take such other action required to enable Lender to cure or remedy the matter in
default and preserve the security interest of Lender under the Loan Documents
with respect to each Ground Leased Property. Borrower irrevocably appoints
Lender as its true and lawful attorney in fact to do, in its name or otherwise,
unless Borrower has notified Lender of its intention to release the Ground
Leased Property in accordance with Section 2.5.2(l), during the continuance of
an Event of Default, any and all acts and to execute any and all documents that
are necessary to preserve any rights of Borrower under or with respect to each
Ground Lease, including, without limitation, the right to effectuate any
extension or renewal of each Ground Lease, or to preserve any rights of Borrower
whatsoever in respect of any part of each Ground Lease (and the above powers
granted to Lender are coupled with an interest and shall be irrevocable).

(g)    Notwithstanding anything to the contrary contained in this Agreement with
respect to the Ground Lease:

(i)    The lien of the related Mortgage attaches to all of Borrower’s rights and
remedies at any time arising under or pursuant to Subsection 365(h) of the
Bankruptcy Code, 11 U.S.C. Sections 101 et seq., including, without limitation,
all of Borrower’s rights, as debtor, to remain in possession of the related
Ground Leased Property.

 

-114-



--------------------------------------------------------------------------------

(ii)    Borrower shall not, without Lender’s written consent, elect to treat the
Ground Lease as terminated under Subsection 365(h)(l) of the Bankruptcy Code.
Any such election made without Lender’s prior written consent shall be void.

(iii)    As security for the Debt, Borrower unconditionally assigns, transfers
and sets over to Lender all of Borrower’s claims and rights to the payment of
damages arising from any rejection by the lessor under the Ground Lease under
the Bankruptcy Code. Lender, and Borrower shall proceed jointly or in the name
of Borrower in respect of any claim, suit, action or proceeding relating to the
rejection of the Ground Lease, including, without limitation, the right to file
and prosecute any proofs of claim, complaints, motions, applications, notices
and other documents in any case in respect of lessor under the Bankruptcy Code.
This assignment constitutes a present, irrevocable and unconditional assignment
of the foregoing claims, rights and remedies, and shall continue in effect until
all of the Debt shall have been satisfied and discharged in full. Any amounts
received by Lender or Borrower as damages arising out of the rejection of the
Ground Lease as aforesaid shall be applied to all costs and expenses of Lender
(including, without limitation, attorneys’ fees and costs) incurred in
connection with the exercise of any of its rights or remedies in accordance with
the applicable provisions of this Agreement.

(iv)    If, pursuant to Subsection 365(h) of the Bankruptcy Code, Borrower seeks
to offset, against the rent reserved in the Ground Lease, the amount of any
damages caused by the nonperformance by the lessor of any of its obligations
thereunder after the rejection by lessor of the Ground Lease under the
Bankruptcy Code, then Borrower shall not affect any offset of such amounts
unless it shall have provided written notice to Lender of its intent to do so
and Lender shall have consented thereto (provided Lender shall be deemed to have
consented thereto if it shall fail to object to the same in written notice to
Borrower within ten (10) Business Days after receipt of the aforementioned
notice in which case Borrower may proceed to offset the amounts set forth in
Borrower’s notice).

(v)    If any action, proceeding, motion or notice shall be commenced or filed
in respect of any lessor of all or any part of the Ground Leased Property in
connection with any case under the Bankruptcy Code, Lender and Borrower shall
cooperatively conduct and control any such litigation with counsel agreed upon
between Borrower and Lender in connection with such litigation. Borrower shall,
upon demand, pay to Lender all reasonable actual out of pocket costs and
expenses (including reasonable attorneys’ fees and costs) actually paid or
actually incurred by Lender in connection with the cooperative prosecution or
conduct of any such proceedings. All such costs and expenses shall be secured by
the lien of the related Mortgage.

(vi)    Borrower shall promptly, after obtaining knowledge of such filing notify
Lender orally of any filing by or against the lessor under the Ground Lease of a
petition under the Bankruptcy Code, setting forth any information available to
Borrower as to the

 

-115-



--------------------------------------------------------------------------------

date of such filing, the court in which such petition was filed, and the relief
sought in such filing. Borrower shall promptly deliver to Lender any and all
notices, summonses, pleadings, applications and other documents received by
Borrower in connection with any such petition and any proceedings relating to
such petition.

(vii)    Borrower shall not consent to, acquiesce in or fail to object to any
attempt by any fee owner of a Ground Leased Property to sell, transfer or
otherwise convey the fee estate of any Ground Leased Property free and clear of
the applicable Ground Lease under Section 363(f) of the Bankruptcy Code and the
Lien of the related Mortgage attaches to all of Borrower’s rights and remedies
at any time arising under or pursuant to Subsection 363(f) of the Bankruptcy
Code to consent to any such sale, transfer or other assignment.

(h)    If Lender, its nominee, designee, successor, or assignee acquires title
and/or rights of Borrower under the Ground Lease by reason of foreclosure of the
applicable Mortgage, deed in lieu of foreclosure or otherwise, such party shall
(x) succeed to all of the rights of and benefits accruing to Borrower under the
Ground Lease, and (y) be entitled to exercise all of the rights and benefits
accruing to Borrower under the Ground Lease. At such time as Lender shall
request, Borrower agrees to execute and deliver and use commercially reasonable
efforts to cause any third party to execute and deliver to Lender such documents
as Lender and its counsel may reasonably require in order to insure that the
provisions of this section will be validly and legally enforceable and effective
against Borrower and all parties claiming by, through, under or against
Borrower.

5.1.27    Payment of Obligations. Each of Borrower and Operating Lessee will pay
its obligations, including tax liabilities, that, if not paid, could result in a
material adverse effect on the operation of any Individual Property or
Borrower’s ability to pay the Debt as it comes due before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Borrower or
Operating Lessee has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, or (c) the failure to make payment pending such
contest could not reasonably be expected to result in a material adverse effect
on the operation of any Individual Property or Borrower’s ability to pay the
Debt as it comes due, and provided that the foregoing shall not require any
partners, members, shareholders or other owners of Borrower or Operating Lessee
to make additional capital contributions to Borrower or Operating Lessee.

5.1.28    Special Purpose Entity Covenants.

(a)    Each Loan Party shall continue to be a Special Purpose Entity.

(b)    Borrower shall not have any Indebtedness other than as set forth in
clause (xxiii)(A) of the definition of “Special Purpose Entity”. Principal shall
not have any Indebtedness other than as set forth in clause (xxiii)(B) of the
definition of “Special Purpose Entity”. Operating Lessee shall not have any
Indebtedness other than as set forth in clause (xxiii)(C) of the definition of
“Special Purpose Entity”.

 

-116-



--------------------------------------------------------------------------------

(c)    Other than with respect to another Loan Party, each Loan Party shall not
assume or guarantee or become obligated for the debts of any other Person, shall
not hold out its credit as being available to satisfy the obligations of any
other Person and shall not pledge its assets for the benefit of any other
Person, in each case except as expressly permitted pursuant to the Loan
Documents.

(d)    Each Loan Party will comply with all of the stated facts and assumptions
made with respect to it in any Insolvency Opinion or any Additional Insolvency
Opinion. Each Affiliate of a Loan Party with respect to which an assumption is
made or a fact stated in any Insolvency Opinion will comply with all of the
assumptions made and facts stated with respect to it in any such Insolvency
Opinion. Each Loan Party covenants that in connection with any Additional
Insolvency Opinion delivered in connection with this Agreement it shall provide
an updated certification regarding compliance with the facts and assumptions
made therein.

(e)    Each Loan Party shall provide Lender with five (5) Business Days’ written
notice prior to the removal of an Independent Director of such Loan Party and no
Independent Director shall be removed other than for Cause.

5.1.29    Taxes. Borrower will be treated as partnerships or disregarded
entities for U.S. federal income tax purposes. Borrower and Operating Lessee
will each timely file or cause to be filed all federal income and other material
Section 2.7 Tax returns and reports required to be filed by it and will pay or
cause to be paid all federal income and other material Section 2.7 Taxes and
related liabilities required to be paid by it, except Section 2.7 Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or Operating Lessee sets aside on its books adequate reserves in
accordance with GAAP. Neither Borrower nor Operating Lessee will permit any
Liens for Section 2.7 Taxes to be imposed on or with respect to any of its
income or assets, other than Liens for Section 2.7 Taxes not yet due or
delinquent or which are contested in good faith by appropriate proceedings and
for which Borrower and/or Operating Lessee sets aside on its books adequate
reserves in accordance with GAAP.

5.1.30    Intentionally Omitted.

5.1.31    Supplemental Mortgage Affidavits. If, during the continuance of an
Event of Default, Lender reasonably determines, based on applicable law, that
Lender is not being afforded the maximum amount of security available from any
one or more of the Properties as a direct or indirect result of applicable taxes
not having been paid with respect to any Individual Property, Borrower and
Operating Lessee agree that Borrower and Operating Lessee will execute,
acknowledge and deliver to Lender, immediately upon Lender’s request,
supplemental affidavits increasing the amount of the Debt attributable to any
such Individual Property (as set forth as the Release Amount on Schedule 1.1
hereto) for which all applicable taxes have been paid to an amount determined by
Lender to be equal to the lesser of (a) the greater of the fair market value of
the applicable Individual Property (i) as of the date hereof and (ii) as of the
date such supplemental affidavits are to be delivered to Lender, and (b) the
amount of the Debt attributable to any such Individual Property (as set forth as
the Release Amount on Schedule 1.1 hereto), and Borrower and Operating Lessee
shall, on demand, pay any additional taxes.

 

-117-



--------------------------------------------------------------------------------

5.1.32    Operating Lease. (a) Each of Borrower and Operating Lessee shall
(i) promptly perform and observe all of the material covenants required to be
performed and observed by it under each Operating Lease in accordance with the
terms thereof and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any material default
under any Operating Lease of which it is aware; (iii) promptly deliver to Lender
a copy of any notice of default or other material notice under any Operating
Lease delivered to Operating Lessee by Borrower or to Borrower by Operating
Lessee; (iv) promptly give notice to Lender of any notice or information that
Borrower receives which indicates that Operating Lessee is terminating any
Operating Lease or that Operating Lessee is otherwise discontinuing its
operation of the Property; and (v) promptly enforce the performance and
observance of all of the material covenants required to be performed and
observed by Operating Lessee or Borrower, as applicable, under each Operating
Lease.

(b)    Each of Borrower and Operating Lessee hereby assigns to Lender, as
further security for the payment and performance of the Debt and observance of
the terms, covenants and conditions of this Agreement and the other Loan
Documents, all of the rights, privileges and prerogatives of Borrower, as
landlord and Operating Lessee, as tenant, as applicable, under each Operating
Lease to surrender the leasehold estates created by such Operating Lease or to
terminate, cancel, modify, change, supplement, alter or amend such Operating
Lease subject only to the rights granted to Borrower and Operating Lessee
pursuant to this Section 5.1.32 or Section 5.2.10 hereof. Subject only to the
rights granted to Borrower and Operating Lessee pursuant to this Section 5.1.32
or Section 5.2.10 hereof, each of Borrower and Operating Lessee agrees not to
surrender the leasehold estates created by such Operating Lease or to terminate,
cancel, modify, change, supplement, alter or amend such Operating Lease, and any
such surrender, termination, cancellation, modification, change, supplement,
alteration or amendment not permitted pursuant to the foregoing terms of this
Section 5.1.32 shall be void and of no force or effect.

(c)    If, during the continuance of an Event of Default, Operating Lessee shall
default in the performance or observance of any term, covenant or condition of
any Operating Lease to be performed or observed by Operating Lessee as tenant
thereunder, if such default is not remedied within the lesser of (i) ten (10)
Business Days of receipt of notice by Borrower from Lender and (ii) such period
of time as, should Operating Lessee fail to remedy such default after receipt of
notice thereof, shall give Lender a reasonable period of time to cure such
default, then, without limiting the generality of the other provisions of this
Section 5.1.32, and without waiving or releasing Operating Lessee from any of
its obligations under this Agreement and the other Loan Documents, Lender shall
have the right, but shall be under no obligation, to pay any sums and to perform
any act or take any action as may be appropriate to cause all of the terms,
covenants and conditions of each Operating Lease on the part of Operating
Lessee, as tenant thereunder, to be performed or observed or to be promptly
performed or observed on behalf of Operating Lessee, to the end that the rights
of Operating Lessee in, to and under such Operating Lease shall be kept
unimpaired and free from default. If Lender shall make any payment or perform
any act or take action in accordance with the preceding sentence, Lender will
notify Operating Lessee thereof. In any such event, subject to the rights of
tenants, subtenants and other occupants under the Leases, Lender and any Person
designated by Lender shall have, and are hereby granted, the right to enter upon
the Properties at any time and from time to time for the purpose of taking any
such action. If Borrower shall deliver to Lender a copy of any notice

 

-118-



--------------------------------------------------------------------------------

of default sent by Borrower to Operating Lessee, as tenant under any Operating
Lease, such notice shall constitute full protection to Lender for any action
taken or omitted to be taken by Lender, in good faith, in reliance thereon. Any
sums expended by Lender pursuant to this paragraph shall bear interest at the
Default Rate from the date such cost is incurred to the date of payment to
Lender, shall be deemed to constitute a portion of the Debt, shall be secured by
the lien of the Mortgages and the other Loan Documents and shall be immediately
due and payable upon demand by Lender therefor.

(d)    If, during the continuance of an Event of Default, Borrower shall default
in the performance or observance of any term, covenant or condition of any
Operating Lease to be performed or observed by Borrower, as landlord thereunder,
if such default is not remedied within the lesser of (i) ten (10) Business Days
of receipt of notice by Borrower from Lender and (ii) such period of time as,
should Borrower fail to remedy such default after receipt of notice thereof,
shall give Lender a reasonable period of time to cure such default, then,
without limiting the generality of the other provisions of this Section 5.1.32,
and without waiving or releasing Borrower from any of its obligations under this
Agreement and the other Loan Documents, Lender shall have the right, but shall
be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all of the terms, covenants and conditions
of such Operating Lease on the part of Borrower, as landlord thereunder, to be
performed or observed or to be promptly performed or observed on behalf of
Borrower, to the end that the rights of Borrower in, to and under such Operating
Lease shall be kept unimpaired and free from default. If Lender shall make any
payment or perform any act or take action in accordance with the preceding
sentence, Lender will notify Borrower thereof. In any such event, subject to the
rights of tenants, subtenants and other occupants under the Leases, Lender and
any Person designated by Lender shall have, and are hereby granted, the right to
enter upon the Property at any time and from time to time for the purpose of
taking any such action. If Operating Lessee shall deliver to Lender a copy of
any notice of default sent by Operating Lessee to Borrower, as landlord under
any Operating Lease, such notice shall constitute full protection to Lender for
any action taken or omitted to be taken by Lender, in good faith, in reliance
thereon. Any sums expended by Lender pursuant to this paragraph shall bear
interest at the Default Rate from the date such cost is incurred to the date of
payment to Lender, shall be deemed to constitute a portion of the Debt, shall be
secured by the lien of the Mortgages and the other Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.

(e)    In the event of the bankruptcy, reorganization or insolvency of Borrower
or Operating Lessee, any attempt by Borrower or Operating Lessee to surrender
its leasehold estate, or any portion thereof, under any Operating Lease, or any
attempt under such circumstances by Borrower or Operating Lessee to terminate,
cancel or acquiesce in the rejection of any Operating Lease without the consent
of Lender shall be null and void. Borrower and Operating Lessee each hereby
expressly releases, assigns, relinquishes and surrenders unto Lender all of its
right, power and authority to terminate, cancel, acquiesce in the rejection of,
modify, change, supplement, alter or amend each Operating Lease in any respect,
either orally or in writing, in the event of the bankruptcy, reorganization or
insolvency of Borrower or Operating Lessee, and any attempt on the part of
Borrower or Operating Lessee to exercise any such right without the consent of
Lender shall be null and void. Each of Borrower and Operating Lessee hereby
irrevocably appoints Lender as its true and lawful attorney-in-fact which power
of attorney shall be coupled with an interest, for the purpose of exercising its
rights pursuant to Section 365(h) of

 

-119-



--------------------------------------------------------------------------------

the Bankruptcy Code or any successor to such Section (i) to obtain for the
benefit of Borrower or Operating Lessee or Lender a right to possession or
statutory term of years derived from or incident to such Operating Lease, or
(ii) to treat such Operating Lease as terminated.

(f)    Notwithstanding the rejection of the Operating Lease by Borrower, as
debtor in possession, or by a trustee for Borrower, pursuant to Section 365 of
the Bankruptcy Code, neither the lien of the Mortgages nor Lender’s rights with
respect to any Operating Lease shall be affected or impaired by reason thereof.
In the event that Operating Lessee shall remain in possession of any Property
following a rejection of any Operating Lease by Borrower, as debtor in
possession, or by a trustee for Borrower, Operating Lessee agrees that it shall
not exercise any right of offset against the rent payable under such Operating
Lease, pursuant to Section 365(h)(2) of the Bankruptcy Code, without the prior
consent of Lender thereto.

(g)    Lender shall have the right, but shall be under no obligation, to
exercise on behalf of Borrower or Operating Lessee any renewal or extension
options under each Operating Lease if Borrower and/or Operating Lessee shall
fail to exercise any such options. Operating Lessee hereby absolutely and
unconditionally assigns and grants to Lender Operating Lessee’s irrevocable
power of attorney, coupled with an interest, to exercise any renewal or
extension options under each Operating Lease on behalf of and in the name of
Operating Lessee following Operating Lessee’s failure to do so, and during the
continuance of an Event of Default, to take at any time any or all other actions
on behalf of Operating Lessee required for the preservation of each Operating
Lease. Borrower hereby absolutely and unconditionally assigns and grants to
Lender Borrower’s irrevocable power of attorney, coupled with an interest, to
exercise any renewal or extension options under each Operating Lease on behalf
of and in the name of Borrower following Borrower’s failure to do so, and to
take at any time following the occurrence and during the continuance of an Event
of Default any or all other actions on behalf of Borrower required for the
preservation of each Operating Lease.

(h)    In connection with any Securitization or other sale, assignment, transfer
or participation of all or any portion of the Loan and otherwise no more often
than one time per calendar year, Operating Lessee and Borrower shall within
fifteen (15) days after request by Lender, execute, acknowledge and deliver a
statement certifying the items listed in subsections (a)-(h) of this
Section 5.1.32, with such exceptions as shall be necessary to cause such
statement to be factually correct in all material respects.

Section 5.2    Negative Covenants. From the Closing Date until payment and
performance in full of all Obligations of Borrower and Operating Lessee under
the Loan Documents or the earlier release of the Liens of all Mortgages
encumbering the Properties and any other collateral in accordance with the terms
of this Agreement and the other Loan Documents, each of Borrower and Operating
Lessee hereby covenants and agrees with Lender that it will not do, or permit to
be done, directly or indirectly, any of the following:

5.2.1    Operation of Property. (a) Neither Borrower nor Operating Lessee shall,
without Lender’s prior written consent (which consent shall not be unreasonably
withheld) and except with respect to an Individual Property in connection with
(and effective only following) the release of an Individual Property pursuant to
and in accordance with the terms of this Agreement: (i) surrender, terminate or
cancel the Management Agreement; provided, that

 

-120-



--------------------------------------------------------------------------------

Borrower or Operating Lessee, as applicable, may, without Lender’s consent,
replace the Manager so long as the replacement manager is a Qualified Manager
pursuant to a Replacement Management Agreement and any termination fees and
other sums payable to the Manager being replaced are paid in accordance with the
terms of the applicable Management Agreement; provided, that if Borrower (or any
Affiliate thereof) does not have all appropriate Licenses, any Qualified Manager
shall have all the appropriate Licenses and be in compliance with all applicable
Legal Requirements at or prior to the time such Replacement Management Agreement
is entered into; (ii) surrender, terminate or cancel the Franchise Agreement;
provided, that Borrower or Operating Lessee, as applicable, may, without
Lender’s consent, replace the Franchisor so long as the replacement franchisor
is a Qualified Franchisor or Brand Manager pursuant to a Replacement Franchise
Agreement or Brand Management Agreement, as applicable, and any termination fees
and other sums payable to the Franchisor being replaced are paid in accordance
with the terms of the applicable Franchise Agreement; (iii) reduce or consent to
the reduction of the term of the Management Agreement or the Franchise Agreement
except in connection with the execution of a Replacement Management Agreement or
Replacement Franchise Agreement; (iv) increase or consent to the increase of the
amount of any charges or fees under the Management Agreement or the Franchise
Agreement, except in connection with the execution of a Replacement Management
Agreement or Replacement Franchise Agreement; or (v) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement or the Franchise Agreement in any material
respect. To the extent Borrower or Operating Lessee, as applicable, has a right
to consent to the same under the applicable Management Agreement and knowledge
thereof, Borrower and Operating Lessee, as applicable, shall not, and, subject
to the terms of the Management Agreement, shall not permit any Manager to
sub-contract any or all of its respective material management responsibilities
under any Management Agreement to a third-party without the prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed.

(b)    Following the occurrence and during the continuance of an Event of
Default, neither Borrower nor Operating Lessee shall exercise any rights, make
any decisions, grant any approvals or otherwise take any action under the
Management Agreement or the Franchise Agreement without the prior written
consent of Lender, which consent may be granted, conditioned or withheld in
Lender’s sole discretion.

5.2.2    Liens. Neither Borrower nor Operating Lessee shall create, incur,
assume or suffer to exist any Lien on any portion of any Individual Property or
permit any such action to be taken, except for (a) Permitted Encumbrances;
(b) Liens created by or permitted pursuant to the Loan Documents; and
(c) easements and other similar encumbrances entered into by Borrower or
Operating Lessee in the ordinary course of business for use, maintenance,
access, parking, water and sewer lines, telephones and telegraph lines, electric
lines or other utilities or for other similar purposes, provided that no such
easement or other similar encumbrance shall materially impair the utility and
operation of the Property or materially and adversely affect the value of the
Property or Borrower’s or Operating Lessee’s condition (financial or otherwise)
or business. Without limiting the foregoing, Borrower shall not incur any PACE
Loan without the prior written consent of Lender in its sole discretion.

 

-121-



--------------------------------------------------------------------------------

5.2.3    Dissolution. Except in each case to the extent permitted by the Loan
Documents, neither Borrower nor Operating Lessee shall (a) engage in any
dissolution, liquidation or consolidation or merger with or into any other
business entity, (b) engage in any business activity not related to clause (i)
of the definition of “Special Purpose Entity,” (c) transfer, lease or sell, in
one transaction or any combination of transactions, the assets of all or
substantially all of the properties or assets of Borrower or Operating Lessee,
(d) modify, amend, waive or terminate its Organizational Documents or its
qualification and good standing in any jurisdiction where an Individual Property
is located or (e) cause Principal to (i) dissolve, wind up or liquidate or take
any action, or omit to take an action, as a result of which the Principal would
be dissolved, wound up or liquidated in whole or in part, or (ii) amend, modify,
waive or terminate the Organizational Documents of the Principal, in each case,
without obtaining the prior written consent of Lender or Lender’s designee.

5.2.4    Change in Business. Neither Borrower nor Operating Lessee shall enter
into any line of business other than as set forth in clause (i) of the
definition of “Special Purpose Entity” or make any material change in the scope
or nature of its business objectives, purposes or operations, or undertake or
participate in activities other than the continuance of its present business.
Nothing contained in this Section 5.2.4 is intended to expand the rights of
Borrower or Operating Lessee contained in Section 5.2.10(d) hereof, and for the
avoidance of doubt, the rights of Borrower or Operating Lessee to effectuate
Transfers is governed solely by Section 5.2.10 hereof.

5.2.5    Debt Cancellation. Neither Borrower nor Operating Lessee shall cancel
or otherwise forgive or release any claim or debt owed to Borrower or Operating
Lessee by any Person except (i) for adequate consideration and in the ordinary
course of Borrower’s business, (ii) termination of Leases in accordance herewith
or the forgiveness, in the ordinary course of Borrower’s or Operating Lessee’s
business, or Rent obligations in arrears in connection with a settlement with a
Tenant under a Lease, provided that in the case of a Material Lease, the amount
of Rent so forgiven is less than the aggregate amount of two (2) months’ basic
Rent under such Material Lease, or (iii) negotiated settlements or write-offs of
past-due guest obligations of non-Affiliates in the ordinary course of business.

5.2.6    Zoning. Neither Borrower nor Operating Lessee shall initiate or consent
to any zoning reclassification of any portion of any Individual Property or seek
any variance under any existing zoning ordinance or use or permit the use of any
portion of any Individual Property in any manner that could result in such use
becoming a non-conforming use under any zoning ordinance or any other applicable
land use law, rule or regulation, without the prior written consent of Lender.

5.2.7    No Joint Assessment. Neither Borrower nor Operating Lessee shall
suffer, permit or initiate the joint assessment of any Individual Property
(a) with any other real property constituting a tax lot separate from such
Individual Property, and (b) which constitutes real property with any portion of
such Individual Property which may be deemed to constitute personal property, or
any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of such Individual Property.

 

-122-



--------------------------------------------------------------------------------

5.2.8    Intentionally Omitted.

5.2.9    ERISA. (a) Assuming compliance by the Lender with paragraph (d) of this
Section 5.2.9, neither Borrower nor Operating Lessee shall engage in any
transactions contemplated under this Agreement which would cause any obligation,
or action taken or to be taken, hereunder (or the exercise by Lender of any of
its rights under the Note, this Agreement or the other Loan Documents) to be a
non-exempt prohibited transaction under Section 406(a) of ERISA or
Section 4975(c)(1)(A)-(C) of the Code.

(b)    Intentionally omitted.

(c)    Each of Borrower and Operating Lessee covenants and agrees that it will
use commercially reasonable efforts to provide notice to the Lender in writing
if, in the reasonable judgment of the Borrower and/or Operating Lessee, which
may be based on consultation with counsel, the assets of the Borrower and/or
Operating Lessee constitute plan assets of any “benefit plan investor” within
the meaning of Section 3(42) of ERISA or any plan subject to any Applicable
Similar Law.

(d)    Lender represents and warrants that, throughout the term of the Loan, no
portion of the assets used by any Lender in connection with the transactions
contemplated under this Agreement and the other Loan Documents constitutes
assets of a (i) “benefit plan investor” within the meaning of the Plan Asset
Regulations unless the applicable Lender is relying on an available prohibited
transaction exemption, all of the conditions of which are and continue to be
satisfied or (ii) governmental plan (as defined in Section 3(32) of ERISA) which
is subject to any provision which is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code
(“Applicable Similar Law”), unless the acquisition and holding of the Loan or
any interest therein will not give rise to a violation of any such Applicable
Similar Law. Lender covenants and agrees that it will notify the Borrower in the
event that it is aware that it is in breach of any aspect of this representation
and covenant or is aware that with the passing of time, giving of notice or
expiry of any applicable grace period it will breach any aspect of this
representation and covenant.

5.2.10    Transfers. (a) Each of Borrower and Operating Lessee acknowledges that
Lender has examined and relied on the experience of Borrower, Operating Lessee
and their respective stockholders, general partners, members, principals and (if
Borrower or Operating Lessee is a trust) beneficial owners in owning and
operating properties such as the Properties in agreeing to make the Loan, and
will continue to rely on Borrower’s and Operating Lessee’s ownership of the
Properties as a means of maintaining the value of the Properties as security for
repayment of the Debt and the performance of the Other Obligations. Each of
Borrower and Operating Lessee acknowledges that Lender has a valid interest in
maintaining the value of the Properties so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Properties.

(b)    Without the prior written consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10 or the release of an Individual
Property in accordance with this Agreement, neither Borrower nor Operating
Lessee shall or shall permit any Restricted Party to do any of the following
(collectively, a “Transfer”): (i) sell, convey, mortgage, grant, bargain,

 

-123-



--------------------------------------------------------------------------------

encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Properties or any part thereof or any legal or beneficial interest
therein, (ii) Borrower or Operating Lessee entering into, or the Property being
subject to, any PACE Loan or (iii) permit a Sale or Pledge of an interest in any
Restricted Party, other than, in each case, (A) pursuant to Leases of space in
the Improvements to Tenants in accordance with the provisions of Section 5.1.21,
and (B) Permitted Transfers and Permitted Indebtedness.

(c)    A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower or Operating Lessee agrees to sell the Properties or
any part thereof for a price to be paid in installments; (ii) an agreement by
Borrower or Operating Lessee leasing all or a substantial part of any Individual
Property for other than actual occupancy by a space Tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in,
Borrower’s or Operating Lessee’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.

(d)    Notwithstanding the provisions of this Section 5.2.10, the following
Transfers shall not require the consent of Lender:

(i)    The Sale or Pledge, in one or a series of transactions, of the direct or
indirect equity interests in Borrower or Operating Lessee or direct or indirect
interests in any Restricted Party (excluding the direct interests in Borrower
and Operating Lessee); provided, that, (A) after giving effect to such Sale or
Pledge (and in the case of a Sale or Pledge that is a pledge for security
purposes, any subsequent foreclosure thereon), Sponsor or, following a Permitted
Assumption, the applicable Qualified Transferee (x) shall own not less than
fifty-one percent (51%) of the economic and direct or indirect legal and
beneficial interests in Borrower, Operating Lessee, Guarantor and Principal (on
an unencumbered and look-through basis) and (y) shall Control Borrower,
Operating Lessee, Guarantor and any Principal, (B) upon the written request of
Lender, Borrower shall deliver to Lender notice of each sale described in this
Section 5.2.10(d)(i) not less than ten (10) days following such request,
(C) other than a Sale or Pledge made to secure the Revolver Loan in accordance
with the Revolver Loan Documents or any Foreclosure, no Sale or Pledge of any
direct interest in any Borrower, Operating Lessee or Principal

 

-124-



--------------------------------------------------------------------------------

shall be permitted, (D) no Individual Borrower, Operating Lessee or Principal
shall fail to be a Special Purpose Entity by reason of such Sale or Pledge,
(E) for so long as the Loan shall remain outstanding (I) no pledge of any direct
interests in any Restricted Pledge Party shall be permitted (other than pledges
securing the Loan or the Revolver Loan) and except that a pledge of the direct
ownership interests in the most upper-tier Restricted Pledge Party shall be
permitted if such pledge directly or indirectly secures indebtedness that is
also directly or indirectly secured by substantial assets other than the
Properties and (II) no Restricted Pledge Party shall issue preferred equity that
has the characteristics of mezzanine debt (such as a fixed maturity date,
pledged ownership interests as security, regular payments of interest, a fixed
rate of return and rights of the equity holder to demand repayment of its
investment) and (F) with respect to any transferee that, as a result of such
transfer, will hold a twenty-five percent (25%) or greater direct or indirect
interest in, or control, Borrower (and such transferee owned less than
twenty-five percent (25%) of the direct or indirect interest in Borrower or did
not control Borrower on the Closing Date), Lender shall receive satisfactory
“know your customer” compliance screening searches consisting of a search and
evaluation of (x) OFAC sanctions and other government-required sanctions lists,
(y) negative news screening of such holders, if any, associated with material
derogatory information that could reasonably result in anti-money laundering
risk to Lender related to terrorist or other financial crimes and (z) such
statutes and other information reasonably required by Lender to confirm that
Borrower and such transferee is not an Embargoed Person (Lender agrees to use
diligent and commercially reasonable efforts to complete such “know your
customer” diligence in accordance with this clause (F) within fifteen
(15) Business Days after Lender receives the requested information necessary to
conduct such diligence). If after giving effect to any such Sale, more than
forty-nine percent (49%) in the aggregate of direct or indirect interests in a
Restricted Party are owned by any Person and its Affiliates that owned less than
forty-nine percent (49%) direct or indirect interest in such Restricted Party as
of the Closing Date, Borrower shall deliver to Lender an Additional Insolvency
Opinion reasonably acceptable to Lender and the Approved Rating Agencies.
Notwithstanding anything to the contrary contained in this Agreement, (x) no
notice to, or consent of, Lender shall be required in connection with any Sale
or Pledge of direct or indirect interests in any Excluded Entity or by and among
any Excluded Entity and (y) no Restricted Pledge Party (other than Borrower,
Operating Lessee or any Principal) shall be restricted from any Sale or Pledge
of its direct or indirect assets; provided such assets are not encumbered (or
required to be encumbered) by the Loan. In connection with a Sale or Pledge
resulting in Guarantor no longer owning direct or indirect interests in
Borrower, Operating Lessee, Principal or the Properties, Guarantor shall be
released as a guarantor under the Guaranty for any acts occurring after such
Sale or Pledge; provided that Borrower delivers a Substitute Guaranty from a
Qualified Transferee that Controls Borrower or is under common Control with
Borrower, which Substitute Guaranty shall include all liability for all such
acts for which Guarantor was so released.

(ii)    A direct or indirect pledge made to secure the Revolver Loan in
accordance with the Revolver Loan Documents or any Foreclosure.

(iii)    The Spin-Off.

 

-125-



--------------------------------------------------------------------------------

(iv)    Notwithstanding anything to the contrary in this Agreement, Borrower
may, without the consent of Lender, make Transfers of immaterial portions of any
one or more Individual Properties for dedication or public use or in connection
with an eminent domain proceeding by a governmental authority,
quasi-governmental authority or otherwise, provided that no such conveyance,
grant, conveyance or encumbrance shall materially impair the utility and
operation of the affected Individual Property and any proceeds received by
Borrower and/or Operating Lessee shall constitute an Award and shall be applied
in accordance with Section 6.3 and Section 6.4, as applicable. In connection
with any such grant, conveyance or encumbrance, if requested by the Borrower,
Lender shall execute and deliver any instrument necessary or reasonably
appropriate and in form reasonably acceptable to Lender evidencing its consent
to such grant, conveyance or encumbrance (and, in the case of any such Transfer
as described in the preceding subclause (i), a release of such portion of the
Individual Property from the Lien of the applicable Mortgage and, in the case of
any easement, covenant, reservation or right-of-way as described in the
preceding subclause (ii), the subordination of the Lien of the Mortgage
encumbering the affected Individual Property to such easement, covenant,
reservation or right-of-way) upon receipt by the Lender of: (a) thirty (30) days
prior written notice thereof, (b) a copy of the easement, covenant, reservation
or right of way; (c) an Officer’s Certificate stating (I) with respect to any
Transfer, the consideration, if any, being paid for the Transfer and (II) that
such Transfer, easement, covenant, reservation or right of way does not
adversely materially impact the applicable Individual Property; and (d) the
reimbursement of Lender’s reasonable third party costs and expenses incurred in
connection with such grant, conveyance or encumbrance (and such consent, release
of Lien or instrument of subordination).

(e)    No Transfer and assumption of the Loan shall occur during the period that
is forty-five (45) days prior to and sixty (60) days after a rated
Securitization, so long as such Securitization occurs within three (3) months of
the date hereof. Otherwise, in addition to Borrower’s other rights expressly
permitted under this Section 5.2.10, (X) a Transfer of all of the Properties or
one hundred percent (100%) of the legal or beneficial interests therein or in
Borrower, Operating Lessee or any other Loan Party to a new borrower (the
“Transferee Borrower”) or (Y) a Transfer of more than forty-nine percent (49%)
of the direct or indirect legal and beneficial interests or controlling
interests in the Borrower, and in each instance, provided that the same does not
otherwise constitute a Permitted Transfer or is not otherwise permitted by
Section 5.2.10(d) (a “Majority Equity Transfer”), shall each be permitted
without Lender’s consent (each, a “Permitted Assumption”), provided that Lender
receives thirty (30) days’ prior written notice of such Permitted Assumption and
no Event of Default has occurred and is continuing at the time such Permitted
Assumption is consummated, and further provided that in connection with any
Permitted Assumption pursuant to this Section 5.2.10(e) the following additional
requirements are satisfied:

(i)    Borrower shall pay Lender a transfer fee equal to $250,000.00 at the time
such Permitted Assumption is consummated;

(ii)    Borrower shall pay any and all reasonable third party out-of-pocket
costs incurred in connection with such Permitted Assumption (including, without
limitation, Lender’s reasonable counsel fees and disbursements and all recording
fees, title insurance premiums and mortgage and intangible taxes and the fees
and expenses of the Approved Rating Agencies pursuant to clause (vi) below);

 

-126-



--------------------------------------------------------------------------------

(iii)    Transferee Borrower or, in the case of a Majority Equity Transfer,
Borrower, must be (or must be directly or indirectly owned and controlled by)
(A) a Qualified Transferee or any Person otherwise reasonably acceptable to
Lender, or (B) fifty-one percent (51%) or more owned (directly or indirectly)
and Controlled by a Qualified Transferee or any Person otherwise reasonably
acceptable to Lender;

(iv)    With respect to a Transfer of the Property, if applicable, a Transferee
Borrower shall assume all of the obligations of Borrower and Operating Lessee
under the Loan Documents in a manner reasonably satisfactory to Lender in all
material respects, including, without limitation, by entering into an assumption
agreement in form and substance satisfactory to Lender and Borrower and
Operating Lessee shall be released from all liability under this Agreement, the
Note, the Mortgage, the Guaranty and the other Loan Documents accruing from and
after the date of such assumption agreement. The foregoing release shall be
effective automatically upon the date of such assumption agreement, but Lender
agrees to provide written evidence thereof if the same is reasonably requested
by Borrower;

(v)    Transferee Borrower and any of Transferee Borrower’s Principals (“Related
Entities”) must be able to satisfy all the representations and covenants set
forth in Sections 4.1.35, 5.1.25 and 5.2.9 of this Agreement, and Transferee
Borrower and the Related Entities shall deliver (A) all organizational
documentation reasonably requested by Lender, which shall be reasonably
satisfactory to Lender and, following a rated Securitization, satisfactory to
the Approved Rating Agencies and (B) all certificates and agreements necessary
to evidence the Permitted Assumption and a due authority, execution and
enforceability opinion reasonably required by Lender;

(vi)    If required by Lender following or in connection with a rated
Securitization, Transferee Borrower shall be approved by the Approved Rating
Agencies, which approval, if required by Lender, shall take the form of a Rating
Agency Confirmation with respect to such Permitted Assumption; provided that a
written waiver or acknowledgment from the Approved Rating Agencies indicating
its decision not to review the matter for which the Rating Agency Confirmation
is sought shall be deemed to satisfy the requirement for the Rating Agency
Confirmation;

(vii)    Borrower or Transferee Borrower, at its sole cost and expense, shall
deliver to Lender an Additional Insolvency Opinion reflecting such Transfer
reasonably satisfactory in form and substance to Lender;

(viii)    Intentionally omitted;

(ix)    If the Permitted Assumption is accomplished by the conveyance of the
Properties rather than by assignment of all of Guarantor’s or a Restricted
Party’s interests in Borrower, Borrower shall deliver, at its sole cost and
expense, an endorsement to the Title Insurance Policies, as modified by the
assumption agreement, confirming the lien of

 

-127-



--------------------------------------------------------------------------------

the Mortgages as a valid first lien on the Properties and naming the Transferee
Borrower as owner of the Properties, which endorsement shall insure that, as of
the date of the recording of the assumption agreement, the Properties shall not
be subject to any additional exceptions or liens other than those contained in
the relevant Title Insurance Policy issued on the date hereof and any other
Permitted Encumbrances;

(x)    Each Individual Property shall be managed by Manager pursuant to the
Management Agreement or a Qualified Manager pursuant to a Replacement Management
Agreement and licensed, flagged and branded by Franchisor pursuant to the
Franchise Agreement or by a Qualified Franchisor pursuant to a Replacement
Franchise Agreement;

(xi)    Lender shall receive satisfactory “know your customer” compliance
screening searches for Transferee Borrower and any Person that holds a
twenty-five percent (25%) or greater direct or indirect interest in, or
controls, Transferee Borrower (and such Person owned less than twenty-five
percent (25%) of the direct or indirect interest in Borrower or did not control
Borrower prior to the transfer), consisting of a search and evaluation of
(x) OFAC sanctions and other government-required sanctions lists, (y) negative
news screening of such holders, if any, associated with material derogatory
information that could reasonably result in anti-money laundering risk to Lender
related to terrorist or other financial crimes and (z) such statutes and other
information reasonably required by Lender to confirm that such Transferee
Borrower and any Person that holds a twenty-five percent (25%) or greater direct
or indirect interest in, or controls, Transferee Borrower is not an Embargoed
Person. Lender agrees to use diligent and commercially reasonable efforts to
complete such “know your customer” diligence in accordance with this clause (xi)
within 15 Business Days after Lender receives the requested information from
Borrower (or such Transferee Borrower) necessary to conduct such diligence with
respect to any such proposed Transfer; and

(xii)    Immediately upon the consummation of a Permitted Assumption pursuant to
this Section 5.2.10(e), then, provided that either (1) a Qualified Transferee or
(2) one or more substitute guarantors reasonably acceptable to Lender as of the
date of such Permitted Assumption (any such person that qualifies with the
requirements of subclauses (1) or (2), each a “Replacement Guarantor”) shall
have executed and delivered a replacement guaranty substantially in the form of
the Guaranty or otherwise in a form reasonably satisfactory to Lender (a
“Substitute Guaranty”) or have assumed all of the liabilities and obligations of
Guarantor under the Guaranty arising from and after the date of the Permitted
Assumption, Guarantor shall be released from all liability under this Agreement,
the Note, the Mortgage, the Guaranty and the other Loan Documents accruing from
and after the date of such Substitute Guaranty. The foregoing release shall be
effective automatically upon the date of such Substitute Guaranty, but Lender
agrees to provide written evidence thereof if the same is reasonably requested
by Borrower.

(f)    Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s Transfer without Lender’s consent,
if such consent is required hereunder. This provision shall apply to every
Transfer regardless of whether voluntary or not, or whether or not Lender has
consented to any previous Transfer.

 

-128-



--------------------------------------------------------------------------------

(g)    Intentionally Omitted.

(h)    In connection with the delivery of any Substitute Guaranty from any
Person other than CorePoint, Borrower shall cause the applicable Replacement
Guarantor to deliver an Officer’s Certificate (i) certifying that it has a Net
Worth (or market capitalization) equal to or in excess of $600,000,000
(exclusive of its interests in and any liabilities relating to the Properties
that are collateral for the Loan) and (ii) attaching Replacement Guarantor’s
unaudited financial statements demonstrating such Net Worth (or market
capitalization) to Lender’s reasonable satisfaction.

(i)    In connection with any Transfer that is permitted pursuant to this
Section 5.2.10 and which is made in accordance with and otherwise satisfies the
applicable terms and conditions set forth in Section 5.2.10(a) through
(e) above, in the event that (A) any direct or indirect owner of Borrower or
(B) a corporation or other Person that is or elects to be a real estate
investment trust for federal income tax purposes acquires all or a portion of
the equity interests in Borrower, Borrower shall have the right to permit a REIT
Restructuring (as defined on Schedule 5.2.10) in accordance with and subject to
satisfaction of, the terms and conditions set forth on Schedule 5.2.10 hereof.

(j)    At Borrower’s option, without Lender’s consent, Borrower may cause an
Individual Property to be transferred from Borrower to a newly-formed,
wholly-owned subsidiary of a Borrower or a Borrower’s sole member (the “New TRS
Borrower”) provided that the following conditions are satisfied:

(1)    No Event of Default shall have occurred and be continuing;

(2)    The New TRS Borrower shall have a limited liability company agreement or
limited partnership agreement substantially the same as the limited liability
company agreement or limited partnership agreement of the Borrower (or in such
other form reasonably approved by Lender) and Borrower and New TRS Borrower
shall otherwise comply with the provisions of Section 4.1.30 and Section 5.1.28;

(3)    The New TRS Borrower shall execute and deliver such documents as are
reasonably requested by Lender to evidence that the New TRS Borrower shall be
bound by the Loan Documents and the Debt as a Borrower thereunder and shall have
assumed the applicable Franchise Agreement and Management Agreement with respect
to such Individual Property;

(4)    The New TRS Borrower shall deliver to Lender an Additional Insolvency
Opinion and new enforceability and corporate opinions as Lender shall reasonably
require from Borrower’s counsel with respect to the New TRS Borrower; and

 

-129-



--------------------------------------------------------------------------------

(5)    Borrower shall have delivered to Lender, to the extent Lender requires,
in its reasonable discretion, without any cost or expense to Lender, such
endorsements to the Title Insurance Policies or new title policies (if such
endorsements are not available) insuring that fee simple or leasehold title to
the Individual Property being transferred is vested in the New TRS Borrower
(subject to Permitted Encumbrances) pursuant to a mortgage, deed to secure debt
or deed of trust in form and substance substantially similar to the Mortgage
(which may be taken by assignment from Borrower) with respect to such Individual
Property delivered as of the Closing Date, hazard insurance endorsements or
insurance certificates as Lender may deem reasonably necessary at the time of
the transfer, all in form and substance reasonably satisfactory to Lender;

(6)    Borrower shall have furnished to Lender all appropriate evidence of the
New TRS Borrower’s organization and good standing and the authorization of the
signatories to execute the assumption documents contemplated by this
Section 5.2.10(j), along with an incumbency certificate with respect to such
documents substantially in the form delivered by Borrower to Lender on the date
hereof;

(7)    Borrower, without any cost to Lender, shall furnish any information
reasonably requested by Lender with respect to the New TRS Borrower for the
preparation of, and shall authorize Lender to file, new financing statements and
financing statement amendments and other documents to the fullest extent
permitted by applicable Legal Requirements, and shall execute any additional
documents reasonably requested by Lender in order to perfect Lender’s interest
in the collateral described therein; and

(8)    Borrower shall reimburse Lender for any actual costs and expenses it
reasonably incurs arising from the transactions contemplated by this
Section 5.2.10(j) (including, without limitation, reasonable attorneys’ fees and
expenses).

5.2.11    Ground Lease. (a) Borrower shall not, without Lender’s written
consent, fail to exercise any option or right to renew or extend the term of the
Ground Lease in accordance with the terms of the related Ground Lease, and shall
give immediate written notice to Lender and shall execute, acknowledge, deliver
and record any document requested by Lender to evidence the lien of the related
Mortgage on such extended or renewed lease term; provided, however, Borrower
shall not be required to exercise any particular such option or right to renew
or extend (or to permit the term of the Ground Lease to renew or extend
automatically) to the extent Borrower shall have received the prior written
consent of Lender (which consent may not be unreasonably withheld, delayed or
conditioned) allowing Borrower to forego exercising such option or right to
renew or extend. If Borrower shall fail to exercise any such option or right as
aforesaid within thirty (30) days prior to the date when required, Lender may
exercise the option or right as Borrower’s agent and attorney in fact as
provided above in Lender’s own name or in the name of and on behalf of a nominee
of Lender, as Lender may determine in the exercise of its sole and absolute
discretion.

 

-130-



--------------------------------------------------------------------------------

(b)    Borrower shall not waive, excuse, condone or in any way release or
discharge the Ground Lessor under the Ground Lease of or from the Ground
Lessor’s material obligations, covenant and/or conditions under the related
Ground Lease without the prior written consent of Lender (which consent will not
be unreasonably withheld, delayed or conditioned).

(c)    Borrower shall not, without Lender’s prior written consent, surrender,
terminate, forfeit, or suffer or permit the surrender, termination or forfeiture
of, or change, modify or amend in a material adverse manner, the Ground Lease,
other than an expiration of the Ground Lease pursuant to its terms. Consent to
one amendment, change, agreement or modification shall not be deemed to be a
waiver of the right to require consent to other, future or successive
amendments, changes, agreements or modifications. Any acquisition of Ground
Lessor’s interest in the Ground Lease by Borrower or any Affiliate of Borrower
shall be accomplished by Borrower in such a manner so as to avoid a merger of
the interests of lessor and lessee in the Ground Lease, unless consent to such
merger is granted by Lender.

5.2.12    Intentionally Omitted.

5.2.13    Bankruptcy Related Covenants.

(a)    To the extent permitted by applicable Legal Requirements, neither
Borrower nor any other Loan Party shall seek substantive consolidation into the
bankrupt estate of Guarantor in connection with a proceeding under the
Bankruptcy Code or under federal, state or foreign insolvency law (or similar
law permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it) involving Guarantor.

(b)    To the extent permitted by applicable Legal Requirements, neither
Borrower nor any other Loan Party shall, nor shall Borrower or any other Loan
Party cause or permit Guarantor, any other Restricted Party, or any Affiliate of
the foregoing to, contest, oppose or object to any motion made by Lender to
obtain relief from the automatic stay or seek to reinstate the automatic stay in
connection with a proceeding under the Bankruptcy Code or under any other
federal, state or foreign insolvency law involving Borrower or any other Loan
Party.

(c)    To the extent permitted by applicable Legal Requirements, neither
Borrower nor any other Loan Party shall, nor shall Borrower or any other Loan
Party cause or permit Guarantor, any other Restricted Party, or any Affiliate of
the foregoing to, provide, originate, acquire an interest in or solicit (in
writing) or accept from Guarantor or any Affiliate of Guarantor, or any other
Restricted Party, any debtor-in-possession financing on behalf of Guarantor in
the event that Guarantor is the subject of a proceeding under the Bankruptcy
Code or under federal, state or foreign insolvency law (or similar law
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it) involving Guarantor.

5.2.14    Operating Lease. Neither Borrower nor Operating Lessee shall, without
the prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed: (i) surrender, terminate or cancel any
Operating Lease or otherwise replace Operating Lessee or enter into any other
operating lease with respect to any Individual Property

 

-131-



--------------------------------------------------------------------------------

or the Properties; provided, however, at the end of the term of any Operating
Lease, Borrower may renew such Operating Lease or enter into a replacement
Operating Lease with Operating Lessee on substantially the same terms as the
expiring Operating Lease provided Lender shall have the right to approve any
other material change thereto; (ii) reduce or consent to the reduction of the
term of any Operating Lease; or (iii) enter into, amend, modify, waive any
provisions of, increase or reduce the Rents under, or shorten the term of, any
Operating Lease. Notwithstanding the foregoing provisions of this
Section 5.2.14, Borrower and Operating Lessee shall have the right, without the
consent of Lender, to amend the Operating Lease as follows: (1) upon the release
of an Individual Property pursuant to the terms of this Agreement, the Operating
Lease may be amended (or deemed amended) to (x) terminate the Operating Lease
with respect to such Individual Property being released, and (y) reduce the
amount of Minimum Rent (as defined in the Operating Lease) payable under the
Operating Lease with respect to the Individual Property so released;
(2) increase the amount of Percentage Rent (as defined in the Operating Lease)
payable under the Operating Lease, (3) increase the amount of Minimum Rent
payable under the Operating Lease, (4) assign the Operating Lease to a New TRS
Borrower, and (5) in connection with a transfer permitted pursuant to the terms
of Section 5.2.10 of this Agreement, the Operating Lease may be amended (or
deemed amended) to (x) terminate the Operating Lease with respect to such
Individual Property being released, and (y) reduce the amount of Minimum Rent
(as defined in the Operating Lease) payable under the Operating Lease with
respect to the Individual Property so transferred.

ARTICLE VI.

INSURANCE; CASUALTY; CONDEMNATION

Section 6.1    Insurance. (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower, Operating Lessee and the Properties
providing at least the following coverages:

(i)    comprehensive all risk “special form” insurance, including, but not
limited to, loss caused by any type of windstorm or hail on the Improvements and
the Personal Property, including contingent liability from Operation of Building
Laws, Demolition Costs and Increased Cost of Construction Endorsements, (A) in
an amount equal to one hundred percent (100%) of the “Full Replacement Cost,”
which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation; (B) containing an agreed amount
endorsement with respect to the Improvements and Personal Property waiving all
co insurance provisions or to be written on a no co insurance form;
(C) providing for no deductible in excess of (1) $250,000 for all such insurance
coverage, except as otherwise permitted herein; (2) with respect to flood,
windstorm and earthquake coverage, five percent (5%) of the total insurable
value of the Individual Property, subject to a $1,000,000 minimum; and (3) with
respect to terrorism, providing for a deductible not to exceed $500,000;
provided, however, if Guarantor provides a guaranty acceptable to Lender and the
Rating Agencies guaranteeing any failure by Borrower to pay its obligations
actually incurred with respect to that portion of the deductible that:
(a) exceeds $250,000 with respect to the foregoing clause (C)(1)

 

-132-



--------------------------------------------------------------------------------

hereof, Borrower may utilize a $4,000,000 aggregate deductible, subject to a
$100,000 combined property damage and business interruption deductible plus an
occurrence deductible of $750,000 and a $100,000 maintenance deductible
following the exhaustion of the aggregate and; (b) exceeds five percent (5%) of
the total insurable value of an Individual Property with respect to the
foregoing clause (C)(2) hereof, the deductibles for windstorm and earthquake
coverage may be up to ten percent (10%) of the total insurable value of the
Individual Property; and (D) if any of the Improvements or the use of the
Individual Property shall at any time constitute legal non-conforming structures
or uses, coverage for loss to the undamaged portion in an amount equal to the
full Replacement Cost for the undamaged portion and for coverage for demolition
costs and coverage for increased costs of construction in amounts acceptable to
Lender. In addition, Borrower shall obtain: (y) if any portion of the
Improvements or Personal Property is currently or at any time in the future
located in a federally designated “special flood hazard area,” flood hazard
insurance in an amount equal to (1) the maximum amount of building and contents
insurance available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended plus (2) such greater amount as Lender shall
require, and (z) earthquake insurance in an amount not less than the annual
aggregate gross loss estimates for a 475-year event as indicated in a seismic
risk analysis (such analysis to be approved by Lender and secured by the
applicable Borrower utilizing the most current RMS software, or its equivalent,
including loss amplification, at the expense of the applicable Individual
Borrower and, to the extent the Properties are covered under a blanket policy,
such seismic risk analysis shall include all high risk locations covered by the
earthquake limit), provided that the insurance pursuant to clauses (y) and
(z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this subsection (i);

(ii)    business income or rental loss insurance (A) with loss payable to
Lender; (B) covering all risks required to be covered by the insurance provided
for in subsection (i) above; (C) in an amount equal to one hundred percent
(100%) of the projected gross revenues from the operation of the Properties (as
reduced to reflect expenses not incurred during a period of Restoration) on an
actual loss sustained basis for the entire period of Restoration; and
(D) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of six
(6) months from the date that the applicable Individual Property is repaired or
replaced and operations are resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period. The amount of such
business income or rental loss insurance shall be determined prior to the date
hereof and at least once each year thereafter based on Borrower’s reasonable
estimate of the gross revenues from each Individual Property (as reduced to
reflect expenses not incurred during a period of Restoration) for the succeeding
twelve (12) month period. Notwithstanding the provisions of Section 2.6 hereof,
all proceeds payable to Lender pursuant to this subsection shall be held by
Lender and shall be applied to the obligations secured by the Loan Documents
from time to time due and payable hereunder and under the Note; provided,
however, that nothing herein contained shall be deemed to relieve Borrower of

 

-133-



--------------------------------------------------------------------------------

its obligations to pay the obligations secured by the Loan Documents on the
respective dates of payment provided for in this Agreement and the other Loan
Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;

(iii)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Individual Property coverage form does not otherwise apply, (A) owner’s
contingent or protective liability insurance (or an equivalent) covering claims
not covered by or under the terms or provisions of the below mentioned
commercial general liability insurance policy and (B) the insurance provided for
in subsection (i) above written in a so called builder’s risk completed value
form (1) on a non-reporting basis, (2) against all risks insured against
pursuant to subsection (i) above, (3) including permission to occupy the
Individual Property and (4) with an agreed amount endorsement waiving co
insurance provisions;

(iv)    comprehensive boiler and machinery insurance, if steam boilers or other
pressure fixed vessels are in operation, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;

(v)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Individual Property, such insurance (A) to be on the so called “occurrence” form
with a combined limit of not less than $2,000,000.00 in the aggregate and
$1,000,000.00 per occurrence; (B) to continue at not less than the aforesaid
limit until required to be changed by Lender in writing by reason of changed
economic conditions making such protection inadequate and (C) to cover at least
the following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) contractual
liability for all insured contracts and (5) contractual liability covering the
indemnities contained in Article 9 of the Mortgages to the extent the same is
available;

(vi)    if applicable, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence of $1,000,000.00;

(vii)    if applicable, worker’s compensation and employer’s liability subject
to the worker’s compensation laws of the applicable state;

(viii)    umbrella and excess liability insurance in an amount not less than
$100,000,000.00 per occurrence and in the aggregate on terms consistent with the
commercial general liability insurance policy required under subsection (v)
above, including, but not limited to, supplemental coverage for employer’s
liability, liquor liability and automobile liability, which umbrella liability
coverage shall apply in excess of such supplemental coverage;

 

-134-



--------------------------------------------------------------------------------

(ix)    the insurance required under this Section 6.1(a)(i), (ii), (v) and
(viii) above shall cover perils of terrorism and acts of terrorism and Borrower
shall maintain insurance for loss resulting from perils and acts of terrorism on
terms (including amounts) consistent with those required under
Section 6.1(a)(i), (ii), (v) and (viii) above at all times during the term of
the Loan. Notwithstanding anything to the contrary herein, (A) if the Terrorism
Risk Insurance Program Reauthorization Act of 2015 or a similar or subsequent
statute (“TRIPRA”) is not in effect, (B) TRIPRA or a similar or subsequent
statute, extension or reauthorization is modified which results in a material
increase in terrorism insurance premiums, or (C) there is a disruption in the
terrorism insurance marketplace as the result of a terrorism event which results
in a material increase in terrorism insurance premiums, provided that terrorism
insurance is commercially available, Borrower shall be required to carry
terrorism insurance throughout the term of the Loan as required by the preceding
sentence, but, if any of the events in clauses (A)-(C) occur, Borrower shall not
be required to spend on terrorism insurance coverage more than two times the
amount of the insurance premium that is payable at such time in respect of the
property and business interruption/rental loss insurance required hereunder
(without giving effect to the cost of the terrorism, flood, earthquake and
windstorm components of such casualty and business interruption/rental loss
insurance), and if the cost of terrorism insurance exceeds such amount, Borrower
shall purchase the maximum amount of terrorism insurance available with funds
equal to such amount. For so long as TRIPRA or a subsequent statute, extension
or reauthorization thereof, is in effect and continues to cover both foreign and
domestic acts, Lender shall accept terrorism insurance with coverage against
acts which are “certified” within the meaning of TRIPRA;

(x)    Employment Practices Liability, including third party coverage, in an
amount not less than $1,000,000 (if applicable);

(xi)    Crime coverage in amounts not less than $1,000,000 (if applicable);

(xii)    Liquor Liability in amounts not less than $1,000,000 per occurrence;

(xiii)    environmental insurance against claims for pollution and remediation
legal liability related to each Individual Property (“PLL Policy”), such
insurance: (A) to be a claims made and reported policy for a term of at least
two (2) years past the latest possible extended Maturity Date (the “Required PLL
Period”); provided, however, Borrower may obtain such PLL Policies for an
initial policy term of five (5) years so long as (x) at least thirty
(30) Business Days prior to the expiration thereof, Borrower renews, replaces or
extends such PLL Policies (and delivers to Lender evidence thereof) for a term
not less than the Required PLL Period and (y) at any time Borrower does not
deliver evidence of such PLL Policies, Guarantor shall have executed a Guarantor
Environmental Indemnity; (B) with general limits of liability for remediation
expenses and third party claims of no less than $5,000,000 per incident and
$35,000,000 in the aggregate for each pollution condition with a self-insured
retention amount of no more than $50,000 per pollution condition (excepting
claims for mold conditions, which shall have a deductible not to exceed the
greater of $7,500 per room and $25,000 per incident); (C) shall name the Lender,
with its successors, assigns and/or affiliates as an additional named insured
and as a Mortgagee insured per Mortgagee Assignment endorsements providing
automatic rights of assignment in the event of defaults; (D) shall be dedicated
solely to

 

-135-



--------------------------------------------------------------------------------

the Properties and Borrower shall not be permitted to add any additional
locations during the PLL Policy term; and (E) shall, throughout the PLL Policy
term, otherwise include the same coverages, terms, conditions and endorsements
(and shall not be amended in any way without the prior written consent of
Lender) as the PLL Policy approved in place on the Closing Date;

(xiv)    that certain environmental policy in place as of the date hereof
written through Allianz Underwriters Insurance Company covering the Previously
Owned Properties and applicable Individual Borrower (the “POP Environmental
Policy”), with the Lender, its successors, assigns and/or affiliates as their
interests may appear, named as additional named insureds, and Borrower shall
maintain such coverage, either by extension of the POP Environmental Policy or
replacement policy reasonably equivalent to the POP Environmental Policy and
acceptable to Lender, until a date that is not sooner than two (2) years
following the divesture date of such Previously Owned Property; and

(xv)    upon sixty (60) days written notice, such other reasonable insurance,
including, but not limited to land subsidence insurance, and in such reasonable
amounts as Lender from time to time may reasonably request against such other
insurable hazards which at the time are commonly insured against for property
similar to the Individual Property located in or around the region in which the
Individual Property is located.

(b)    All insurance provided for in Section 6.1(a) hereof, shall be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”), and shall be subject to the approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a rating of “A” or
better by S&P and “A2” or better by Moody’s (or, if not rated by Moody’s, then
in lieu of the Moody’s rating, “A VIII” or better by AM Best) and “A” or better
by Fitch, to the extent Fitch rates the Securities and rates the applicable
carrier; provided, however, that if Borrower elects to have its insurance
coverage provided by a syndicate of insurers, then, if such syndicate consists
of five (5) or more members, (A) at least sixty percent (60%) of the insurance
coverage (or seventy-five percent (75%) if such syndicate consists of four
(4) or fewer members) shall be provided by insurance companies having a claims
paying ability rating of “A” or better by S&P and “A2” or better by Moody’s (or,
if not rated by Moody’s, then in lieu of the Moody’s rating, “A VIII” or better
by AM Best) and “A” or better by Fitch, to the extent Fitch rates the Securities
and rates the applicable carrier and (B) the remaining forty percent (40%) of
the insurance coverage (or the remaining twenty-five percent (25%) if such
syndicate consists of four (4) or fewer members) shall be provided by insurance
companies having a claims paying ability rating of “BBB+” or better by S&P and
“Baa1” or better by Moody’s (or, if not rated by Moody’s, then in lieu of the
Moody’s rating, “A VIII” or better by AM Best) and “BBB+” or better by Fitch, to
the extent Fitch rates the Securities and rates the applicable carrier. The
Hartford Steam Boiler Inspection and Insurance Company (“HSB”) shall be
considered an acceptable insurance company for the coverage under
Section 6.1(a)(iv) above provided HSB maintains a rating of “A X” or better by
AM Best. The Policies described in Section 6.1 hereof (other than those strictly
limited to liability protection) shall designate Lender as loss payee. Prior to
the expiration dates of the Policies theretofore furnished to Lender,
certificates of insurance evidencing the Policies accompanied by evidence
satisfactory to Lender of payment of the premiums due thereunder (the

 

-136-



--------------------------------------------------------------------------------

“Insurance Premiums”), shall be delivered by Borrower to Lender. Notwithstanding
the foregoing, Lender shall permit the Insurance Premiums to be paid on
installments provided that proof of payment will be provided to Lender prior to
the date such premiums become due and payable.

(c)    Any blanket insurance Policy shall specifically allocate to the
Individual Property the amount of coverage from time to time required hereunder
or shall otherwise provide the same protection as would a separate Policy
insuring only the Properties in compliance with the provisions of Section 6.1(a)
hereof, subject to review and approval by Lender based on the schedule of
locations and values, and such other documentation required by Lender.

(d)    All Policies provided for or contemplated by Section 6.1(a) hereof shall
name Borrower as the insured and, in the case of liability policies, except for
the Policy referenced in Section 6.1(a)(vii) of this Agreement, shall name
Lender as the additional insured, as its interests may appear, and in the case
of property damage, including but not limited to terrorism, boiler and
machinery, flood and earthquake insurance, shall contain a standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender and guaranteeing thirty (30) days’ notice
of cancellation to Lender except ten (10) days’ notice for non-payment of
premium.

(e)    All Policies shall contain clauses or endorsements to the effect that:

(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii)    the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days written
notice to Lender and any other party named therein as an additional insured;
provided, that ten (10) days’ notice will be required for non-payment of premium
or; if issuer will not or cannot provide the notices required herein, Borrower
shall be obligated to provide such notice;

(iii)    the issuers thereof shall give ten (10) days’ written notice to Lender
if the issuers of such Policy elect not to renew the Policy prior to its
expiration or, if the issuers will not or cannot provide the notices required
herein, Borrower shall be obligated to provide such notice; and

(iv)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.

(f)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Properties, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate after three (3) Business Days’ notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless

 

-137-



--------------------------------------------------------------------------------

of prior notice to Borrower) to avoid the lapse of any such coverage. All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Mortgages and shall bear
interest at the Default Rate.

(g)    In the event of foreclosure of the Mortgage with respect to an Individual
Property, or other transfer of title of an Individual Property in extinguishment
in whole or in part of the Debt all right, title and interest of Borrower in and
to the Policies that are not blanket Policies then in force concerning such
Individual Property and all proceeds payable thereunder (regardless of whether
the Policies are blanket Policies) shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.

Section 6.2    Casualty. If any Individual Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower or Operating Lessee shall give prompt written notice of such damage to
Lender and shall promptly commence and diligently prosecute the completion of
the Restoration of the Individual Property pursuant to Section 6.4 hereof as
nearly as possible to the condition the Individual Property was in immediately
prior to such Casualty, with such alterations as may be reasonably approved by
Lender to the extent such approval is required pursuant to the provisions of
Section 5.1.22 hereof and otherwise in accordance with Section 6.4 hereof.
Borrower shall pay all costs of such Restoration whether or not such costs are
covered by insurance. Lender may, but shall not be obligated to make proof of
loss if not made promptly by Borrower. In addition, Lender may participate in
any settlement discussions with any insurance companies with respect to any
Casualty in which the Net Proceeds or the costs of completing the Restoration
are equal to or greater than the Casualty/Condemnation Threshold Amount and
Borrower or Operating Lessee shall deliver to Lender all instruments required by
Lender to permit such participation.

Section 6.3    Condemnation. (a) Borrower shall promptly give Lender notice of
the actual or threatened commencement of any proceeding for the Condemnation
(other than an immaterial temporary taking) of any Individual Property and shall
deliver to Lender copies of any and all papers served in connection with such
proceedings (including the ongoing proceedings set forth on, or relating to, the
proceedings set forth on Schedule 4.1.12). Lender may participate in any such
proceedings related to a Condemnation of a material portion of the Individual
Property, and Borrower and Operating Lessee, as applicable, shall from time to
time deliver to Lender all instruments reasonably requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings (and, in the case of such proceedings that (i) relate to any
improved portion of such Individual Property, (ii) relate to any portion of such
Individual Property that, if taken, would cause such Individual Property not to
comply with Legal Requirement, and/or (iii) relate to any material portion of an
Individual Property, shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings).
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt.
Lender shall not be limited to the interest paid on the Award by the

 

-138-



--------------------------------------------------------------------------------

condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. If any Individual Property
or any portion thereof is taken by a condemning authority, (a) if Restoration of
such Individual Property would be deemed feasible by a prudent Lender acting
reasonably based upon the nature of the Condemnation, Borrower shall promptly
commence and diligently prosecute the Restoration of the applicable Individual
Property pursuant to Section 6.4 hereof and otherwise comply with the provisions
of Section 6.4 hereof; provided, that, Borrower shall not be obligated to pursue
completion of the Restoration if Lender is obligated to disburse Net Proceeds
pursuant to Section 6.4 hereof with respect thereto (and Borrower has satisfied
all applicable conditions to such disbursement) and Lender fails to disburse
such proceeds and (b) if Restoration of such Individual Property is not
considered feasible by a prudent Lender acting reasonably based upon the nature
of the Condemnation, then Lender shall apply the Net Proceeds of such
Condemnation to the principal of the Loan in accordance with Section 2.4.2
hereof. If any Individual Property is sold, through foreclosure or otherwise
through the exercise of other remedies available to Lender under the Loan
Documents, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan or any portion thereof is included in a REMIC Trust
and, immediately following a release of any portion of the Lien of the Mortgage
in connection with a Condemnation of an Individual Property (but taking into
account any proposed Restoration on the remaining portion of such Individual
Property), the Loan-to-Value Ratio is greater than one hundred twenty-five
percent (125%), the principal balance of the Loan must prepaid down by an amount
not less than the least of the following amounts: (i) the Condemnation Proceeds,
(ii) the fair market value of the released property at the time of the release,
or (iii) an amount such that the Loan-to-Value Ratio does not increase after the
release, unless Lender receives an opinion of counsel that if such amount is not
paid, the Securitization will not fail to maintain its status as a REMIC Trust
as a result of the related release of such portion of the Lien of the Mortgage.
Any such prepayment shall be deemed a voluntary prepayment and shall be subject
to Section 2.4.1 hereof (other than the requirements to provide ten (10) days’
notice to Lender).

Section 6.4    Restoration. The following provisions shall apply in connection
with the Restoration of any Individual Property:

(a)    If the Net Proceeds shall be less than the Casualty/Condemnation
Threshold Amount and the estimated costs of completing the Restoration shall be
less than the Casualty/Condemnation Threshold Amount, the Net Proceeds will be
disbursed by Lender to Borrower upon receipt or shall be directed by Lender to
be disbursed directly to Borrower, provided that Borrower certifies to Lender
(A) that no Event of Default shall have occurred and be continuing at the time
of the disbursement and (B) Borrower provides an Officer’s Certificate
confirming Borrower will complete the Restoration in compliance with all of the
conditions set forth in Section 6.4(b)(i)(C), (F) and (H) hereof and agrees to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement. Borrower shall
thereafter commence and complete such Restoration with due diligence in
accordance with the terms of this Agreement.

 

-139-



--------------------------------------------------------------------------------

(b)    If the Net Proceeds are equal to or greater than the
Casualty/Condemnation Threshold Amount or the costs of completing the
Restoration is equal to or greater than the Casualty/Condemnation Threshold
Amount Lender shall make the Net Proceeds available for the Restoration in
accordance with the provisions of this Section 6.4. The term “Net Proceeds” for
purposes of this Section 6.4 shall mean: (i) the net amount of all insurance
proceeds received by Lender pursuant to Section 6.1(a)(i), (iv), (ix) and (x) as
a result of such damage or destruction, after deduction of Lender’s and
Borrower’s reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”):
provided, that such costs and expenses of Borrower shall only be reimbursed if
Lender is reasonably certain that there will be sufficient Net Proceeds to
complete the Restoration (it being understood that to the extent Net Proceeds
exceed the Adjusted Release Amount for any applicable Individual Property and
such Net Proceeds are not being made available for Restoration, the foregoing
proviso shall not apply), or (ii) the net amount of the Award, after deduction
of Lender’s and Borrower’s reasonable costs and expenses (including, but not
limited to, reasonable counsel fees), if any, in collecting same (“Condemnation
Proceeds”), whichever the case may be.

(i)    The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

(A)    no Event of Default shall have occurred and be continuing;

(B)     (1) in the event the Net Proceeds are Insurance Proceeds, less than
thirty percent (30%) of the total floor area of the Improvements on the
Individual Property has been damaged, destroyed or rendered unusable as a result
of such Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds,
less than twenty-two and one half percent (22.5%) of the land constituting the
Individual Property is taken, and such land is located along the perimeter or
periphery of the Individual Property, and no portion of the Improvements is
located on such land;

(C)    Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than one hundred twenty (120) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion, provided, that for purposes of this clause the
filing of an application for a building permit for the Restoration shall be
deemed to be commencement of the Restoration provided Borrower promptly
commences work thereafter and diligently proceeds to the completion of such
Restoration;

(D)    Lender shall be reasonably satisfied that any operating deficits,
including all scheduled payments of principal and interest under the Note, which
will be incurred with respect to the Individual Property as a result of the
occurrence of any such Casualty or Condemnation, whichever the case may be, will
be covered out of (1) the Net Proceeds, (2) the insurance coverage referred to
in Section 6.1(a)(ii) hereof, if applicable, or (3) by other funds of Borrower;

 

-140-



--------------------------------------------------------------------------------

(E)    Lender shall be reasonably satisfied, subject to a force majeure delay,
that the Restoration will be completed on or before the earliest to occur of
(1) one hundred twenty (120) days prior to the Maturity Date (or with respect to
any Extension Term, sixty (60) days prior to the applicable Extended Maturity
Date), (2) such time as may be required under all applicable Legal Requirements
in order to repair and restore the applicable Individual Property to the
condition it was in immediately prior to such Casualty or to as nearly as
possible the condition it was in immediately prior to such Condemnation, as
applicable, or (3) the expiration of the insurance coverage referred to in
Section 6.1(a)(ii) hereof;

(F)    the Individual Property and the use thereof after the Restoration will be
in compliance in all material respects with and permitted under all applicable
Legal Requirements (including as a legal non-conforming use);

(G)    intentionally omitted;

(H)    such Casualty or Condemnation, as applicable, does not result in the loss
of access to the Individual Property or the related Improvements;

(I)    the pro forma Debt Yield after such Restoration and stabilization of the
Individual Property shall be equal to or greater than the applicable thresholds
set forth in the definition of the Required Debt Yield;

(J)    Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be approved by
Lender in the same manner as each Annual Budget is to be approved by Lender
during the continuance of a Cash Trap Period as provided in Section 5.1.11(d);
and

(K)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration or a Letter of Credit reasonably satisfactory to
Lender is delivered to Lender.

(ii)    The Net Proceeds shall be held by Lender in an interest bearing Eligible
Account and, until disbursed in accordance with the provisions of this
Section 6.4(b), shall constitute additional security for the Debt and Other
Obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence reasonably satisfactory to Lender that
(A) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with the Restoration have been paid for in full, and (B) there exist no notices
of pendency, stop orders, mechanic’s or materialman’s liens or notices of
intention to file same, or any other liens or encumbrances of any nature
whatsoever on the applicable Individual Property which have not either been
fully bonded to the reasonable satisfaction of Lender and discharged of record
or in the alternative fully insured to the reasonable satisfaction of Lender by
the title company issuing the applicable Title Insurance Policy.

 

-141-



--------------------------------------------------------------------------------

(iii)    All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration, as well as the contracts under which
they have been engaged, shall be subject to prior review and reasonable approval
by Lender and the Casualty Consultant. All actual, reasonable, out-of-pocket
costs and expenses incurred by Lender in connection with making the Net Proceeds
available for the Restoration including, without limitation, reasonable counsel
fees and disbursements and the Casualty Consultant’s fees, shall be paid by
Borrower. At any time that Lender’s approval is required under this
clause (iii), provided no Event of Default is continuing, Lender’s approval
shall be deemed granted if the Deemed Approval Requirements have been satisfied
with respect thereto.

(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the re
occupancy and use of the Individual Property have been obtained from all
appropriate governmental and quasi-governmental authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage; provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers (except that
lien waivers from subcontractors who have performed work in the amount of
$50,000 or less shall not be required) and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the lien of the related Mortgage and evidence of payment
of any premium payable for such endorsement. If reasonably required by Lender,
the release of any such portion of the Casualty Retainage shall be approved by
the surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.

 

-142-



--------------------------------------------------------------------------------

(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.

(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall either (A) deposit the deficiency
(the “Net Proceeds Deficiency”) with Lender or (B) deliver a Letter of Credit
reasonably satisfactory to Lender in an amount equal to the Net Proceeds
Deficiency before any further disbursement of the Net Proceeds shall be made.
The Net Proceeds Deficiency deposited with Lender shall be held by Lender and
shall be disbursed for costs actually incurred in connection with the
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents.

(vii)    The excess, if any, of the Net Proceeds (and the remaining balance, if
any, of the Net Proceeds Deficiency) deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b) (the “Excess Net
Proceeds”), and the receipt by Lender of evidence reasonably satisfactory to
Lender that all costs incurred in connection with the Restoration have been paid
in full, shall be remitted by Lender to Borrower, provided no Event of Default
shall have occurred and shall be continuing under the Note, this Agreement or
any of the other Loan Documents.

(c)    Lender shall, with reasonable promptness following any Casualty or
Condemnation, notify Borrower whether or not Net Proceeds are required to be
made available to Borrower for a Restoration pursuant to this Section 6.4 (or,
if the same are not required to be made available to Borrower for Restoration
pursuant to this Section 6.4, whether Lender will nevertheless make the same
available, which election Lender may make in its sole and absolute discretion).
All Net Proceeds not required (i) to be made available for the Restoration in
accordance with Section 6.4(a) or Section 6.4(b) or (ii) to be distributed in
accordance with Section 6.4(b)(vii) hereof (as applicable, the “Net Proceeds
Prepayment”) shall be applied by Lender toward the payment of the Debt in
accordance with Section 2.4.2 hereof.

(d)    Intentionally Omitted.

(e)    Notwithstanding anything to the contrary contained in the Loan Documents
(except Section 6.3(b) of this Agreement) with respect to the disbursement of
Insurance Proceeds or Condemnation Proceeds in respect of the Ground Lease,
Specified Ground Lease or the Glendale Parking Agreement, as applicable, the
express provisions set forth in the Ground Lease, Specified Ground Lease or the
Glendale Parking Agreement, as applicable, shall govern; provided, however, to
the extent the compliance by Borrower with the terms and conditions of this
Section 6.4 do not create a default under the terms and provisions of the Ground
Lease,

 

-143-



--------------------------------------------------------------------------------

Specified Ground Lease or the Glendale Parking Agreement, as applicable,
Borrower shall comply with the terms and provisions of this Section 6.4 and,
provided, further, that Borrower shall not grant its consent, approval or waiver
with respect to any disbursement of Insurance Proceeds or Condemnation Proceeds
in respect of the Ground Leased Property, Specified Ground Leased Property or
the Glendale Parking Agreement, as applicable, (if such disbursement would
violate the terms and provisions of this Section 6.4) as may be requested or
required in connection with the terms and provisions of the Ground Lease,
Specified Ground Lease the Glendale Parking Agreement, as applicable, without
first obtaining the written consent, approval, or waiver of Lender. Lender shall
respond to any request for consent subject to the standards for consent set
forth in the Ground Lease, Specified Ground Lease or the Glendale Parking
Agreement, as applicable, provided that any request for consent or approval
shall either be sent (A) by the ground lessor simultaneously to Lender or (B) by
Borrower within two (2) Business Days following Borrower’s receipt of such
request for consent or approval from the Ground Lessor or Specified Ground
Lessor, as applicable.

(f)    In addition to the foregoing, in connection with any partial Condemnation
or any Casualty, if (i) the estimated Net Proceeds shall be equal to or greater
than sixty percent (60%) of the Amortized Release Amount in respect of the
applicable Individual Property or (ii) provided no Event of Default shall be
continuing, any Net Proceeds shall be equal to or greater than the
Casualty/Condemnation Threshold and after Borrower shall have used commercially
reasonable efforts to satisfy each of the other conditions set forth in
Section 6.4(b)(i) Borrower shall be unable to satisfy all such conditions and
Lender does not disburse the Net Proceeds to Borrower for Restoration, then
Borrower shall have the right, but not the obligation, regardless of the
provisions of Section 2.4.1 hereof, to elect not to proceed with a Restoration
and to prepay the Adjusted Release Amount of the applicable Individual Property
(a “Casualty/Condemnation Prepayment”) utilizing the Net Proceeds (together with
other funds of the Borrower if such Net Proceeds are less than the Adjusted
Release Amount) and obtain the release of the applicable Individual Property
from the Lien of the Mortgage thereon and related Loan Documents, provided that
(i) Borrower shall have satisfied the requirements of Section 2.5.2(i) hereof),
(ii) Borrower shall consummate the Casualty/Condemnation Prepayment on or before
the second Payment Date occurring following date the Net Proceeds shall be
available to Borrower for such Casualty/Condemnation Prepayment and
(iii) Borrower shall pay to Lender, concurrently with making such
Casualty/Condemnation Prepayment, any other amounts required pursuant to
Section 2.4.2 hereof. Notwithstanding anything in Section 6.2 or Section 6.3 to
the contrary, Borrower shall not have any obligation to commence Restoration of
an Individual Property if Borrower elects to make a Casualty/Condemnation
Prepayment unless Borrower shall subsequently fail to pay to Lender the amounts
required to be paid pursuant to Section 2.4.2(b) hereof. For the avoidance of
doubt, no Spread Maintenance Payment or other premium or penalty or charge shall
be due with respect to a Casualty/Condemnation Prepayment and such
Casualty/Condemnation Prepayment shall not count towards the Free Prepayment
Amount.

 

-144-



--------------------------------------------------------------------------------

ARTICLE VII.

RESERVE FUNDS

Section 7.1    Environmental Work.

7.1.1    Deposit of Environmental Work Reserve Funds. Borrower shall perform the
environmental work at the Individual Properties as more particularly set forth
on Schedule 7.1 hereto (such work hereinafter referred to as the “Environmental
Work”). Borrower shall complete the Environmental Work. It shall be an Event of
Default under this Agreement if Borrower does not diligently pursue completion
of the Environmental Work in good faith at any Individual Property. Upon the
occurrence and during the continuance of an Event of Default, Lender, at its
option, may withdraw all Environmental Work Funds from the Environmental Work
Account and Lender may apply such funds either to completion of the
Environmental Work at one or more of the Properties or toward payment of the
Debt in such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply Environmental Work Funds shall
be in addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents. On the Closing Date, Borrower shall
deposit with Lender the amount set forth on such Schedule 7.4.1 hereto to
perform the Environmental Work for the applicable Individual Properties. Amounts
so deposited with Lender shall be held by Lender in accordance with Section 7.7
hereof. Amounts so deposited shall hereinafter be referred to as the
“Environmental Work Reserve Fund” and the account in which such amounts are held
shall hereinafter be referred to as the “Environmental Work Reserve Account”.

7.1.2    Release of Environmental Work Reserve Funds. Lender shall disburse to
Borrower the Environmental Work Funds from the Environmental Work Reserve
Account from time to time promptly upon satisfaction by Borrower of each of the
following conditions: (i) Borrower shall submit a written request for payment to
Lender at least five (5) days prior to the date on which Borrower requests such
payment be made and specifies the Environmental Work to be paid, (ii) on the
date such payment is to be made, no Event of Default shall exist and remain
uncured, and (iii) Lender shall have received an Officer’s Certificate:
(A) stating that, to Borrower’s knowledge, all Environmental Work to be funded
by the requested disbursement has been or will be completed in good and
workmanlike manner and in accordance with all applicable federal, state and
local laws, rules and regulations, in all material respects, (B) identifying
each Person that supplied materials or labor in connection with the
Environmental Work to be funded by the requested disbursement and (C) stating
that each such Person has been paid or will be paid the amounts then due and
payable to such Person in connection with the Environmental Work with the
proceeds of such disbursement. Lender shall not be required to make
disbursements from the Environmental Work Reserve Account with respect to the
Property unless such requested disbursement is in an amount greater than Ten
Thousand and No/100 Dollars ($10,000) (or a lesser amount if the total amount in
the Environmental Work Reserve Account is less than $10,000), in which case only
one disbursement of the amount remaining in the account shall be made) and such
disbursement shall be made only upon satisfaction of each condition contained in
this Section 7.1.2. In no event shall Lender be obligated to disburse funds to
Borrower from the Environmental Work Reserve Account if an Event of Default
exists. Promptly upon Borrower’s request following completion of all the
Environmental Work at the Properties and delivery of an Officer’s Certificate
described above with respect thereto, Lender shall release any remaining funds
in the Environmental Work Reserve Fund to or at the direction of Borrower.

 

-145-



--------------------------------------------------------------------------------

Section 7.2    Tax and Insurance Escrow Fund. (a) Borrower shall pay to
Lender on each Payment Date, (i) one twelfth (1/12) of the Taxes that Lender
reasonably estimates will be payable during the next ensuing twelve (12) months
in order to accumulate with Lender sufficient funds to pay all such Taxes, at
least thirty (30) days prior to their respective due dates, and (ii) one twelfth
(1/12) of the Insurance Premiums that Lender estimates will be payable for the
renewal of the coverage afforded by the Policies upon the expiration thereof in
order to accumulate with Lender sufficient funds to pay all such Insurance
Premiums at least thirty (30) days prior to the expiration of the Policies (said
amounts in (i) and (ii) above hereinafter called the “Tax and Insurance Escrow
Fund”); provided that, to the extent Taxes and/or Insurance Premiums for any
Individual Property are reserved for in a Manager Account maintained by the
applicable Brand Manager pursuant to the applicable Management Agreement or are
previously paid for by a Brand Manager pursuant to the applicable Management
Agreement and Borrower delivers to Lender the invoices or other evidence of
payment or that a Brand Manager is holding such funds required under
Section 5.1.2 and Section 6.1 hereof, the required deposit to the Tax and
Insurance Escrow Fund hereunder with respect to such Individual Property will be
reduced on a dollar-for-dollar basis by such amount. The account in which the
Tax and Insurance Escrow Funds are held shall hereinafter be referred to as the
“Tax and Insurance Reserve Account”. Lender will apply the Tax and Insurance
Escrow Fund to payments of Taxes and Insurance Premiums required to be made by
Borrower or Operating Lessee pursuant to Section 5.1.2 hereof and under the
Mortgages. In making any payment relating to the Tax and Insurance Escrow Fund,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. Provided that sufficient amounts
are on deposit in the Tax and Insurance Escrow Fund and Borrower continues to be
an Affiliate of Sponsor, Lender (or Servicer) shall within five (5) Business
Days after receipt of Borrower’s written request, disburse funds from the Tax
and Insurance Escrow Fund to Borrower to timely pay all Taxes payable by
Borrower, or to reimburse Borrower for Taxes actually paid by Borrower or
Operating Lessee so long Borrower’s written request is submitted prior to Lender
(or Servicer) having already paid such Taxes. Any such request for disbursement
shall include an Officer’s Certificate setting forth the tax payments and
jurisdictions in which such payments will be made by such disbursement. Upon the
written request of Lender, Borrower shall deliver to Lender receipts for payment
or other evidence reasonably satisfactory to Lender that such Taxes have been
paid. If the amount of the Tax and Insurance Escrow Fund shall exceed the
amounts due for Taxes and Insurance Premiums pursuant to Section 5.1.2 hereof,
Lender shall return any excess to Borrower or credit such excess against future
payments to be made to the Tax and Insurance Escrow Fund. If at any time Lender
reasonably determines that the Tax and Insurance Escrow Fund is not or will not
be sufficient to pay Taxes and Insurance Premiums by the dates set forth in
(i) and (ii) above, Lender shall provide written notice to Borrower of such
determination and Borrower shall, commencing with the first Payment Date
following Borrower’s receipt of such written notice, increase its monthly
payments to Lender by the amount that Lender estimates is sufficient to make up
the deficiency at least thirty (30) days prior to the due date of the Taxes and
Insurance Premiums and/or thirty (30) days prior to expiration of the Policies,
as the case may be. Any amounts remaining in the Tax and Insurance Escrow Fund
after the Debt has been paid in full shall be promptly returned to Borrower. In
the event an Individual Property is released in accordance with the terms and
provisions of this Agreement, effective upon the Payment Date immediately
following the date of such release, Lender shall reduce the monthly deposit for
Taxes by an amount equal to the Taxes attributable to such Individual Property.

 

-146-



--------------------------------------------------------------------------------

(b)    Notwithstanding anything herein to the contrary, provided that no Event
of Default has occurred and is continuing, to the extent that any of the
insurance required to be maintained by Borrower under this Agreement and/or any
other Loan Document is effected under a blanket policy reasonably acceptable to
Lender (which blanket policy may also insure other real property owned directly
or indirectly by Guarantor), Borrower shall not be required to make deposits
pursuant to the foregoing with respect to Insurance Premiums.

Section 7.3    Replacements and Replacement Reserve.

7.3.1    Replacement Reserve Fund. Borrower shall pay to Lender on each Payment
Date an amount equal to the Replacement Reserve Monthly Deposit to fund the cost
of Replacements; provided, however, that Replacements shall not include expense
items that would otherwise be expensed in the operating statements of the
Property pursuant to the Uniform System of Accounts (unless such expense items
are unanticipated repair and maintenance expenses in connection with
Replacements not contemplated by the Annual Budget) and provided, further, that,
for so long as Borrower maintains the Brand Managed Properties in accordance
with the applicable Brand Management Agreement, the Replacement Reserve Monthly
Deposit shall be reduced on a dollar-for-dollar basis by any amounts deposited
into the applicable Manager Account for Replacements for the applicable calendar
month as set forth in the Annual Budget and required pursuant to the terms of
the applicable Management Agreement if Borrower delivers evidence reasonably
satisfactory to Lender that such deposit has been made. Amounts so deposited
shall hereinafter be referred to as Borrower’s “Replacement Reserve Fund” and
the account in which such amounts are held shall hereinafter be referred to as
Borrower’s “Replacement Reserve Account”.

7.3.2    Disbursements from Replacement Reserve Account. (a) Lender shall make
disbursements from the Replacement Reserve Account to pay Borrower only for the
costs of the Replacements, upon satisfaction of the requirements set forth in
this Section 7.3.2.

(b)    Lender shall disburse to Borrower the Replacement Reserve Funds from the
Replacement Reserve Account from time to time upon satisfaction by Borrower of
each of the following conditions: (i) Borrower shall submit a written request
for payment to Lender at least five (5) days prior to the date on which Borrower
requests such payment be made and specifies the Replacements to be paid, (ii) on
the date such payment is to be made, no Event of Default shall exist and remain
uncured and (iii) Lender shall have received an Officer’s Certificate:
(A) stating that, to Borrower’s knowledge, all Replacements to be funded by the
requested disbursement have been performed in a good and workmanlike manner and
in accordance with all applicable federal, state and local laws, rules and
regulations, in all material respects, (B) identifying each Person that supplied
materials or labor in connection with such Replacements to be funded by the
requested disbursement, (C) stating that each such Person has been paid or will
be paid the amounts then due and payable to such Person in connection with the
Replacements with the proceeds of such disbursement, and (D) stating that
Borrower has obtained (or caused to be obtained) lien waivers from any
contractors or subcontractors with respect to the applicable Replacements for
which reimbursement is being sought. Lender shall

 

-147-



--------------------------------------------------------------------------------

not be required to make disbursements from the Replacement Reserve Account with
respect to the Property unless such requested disbursement is in an amount
greater than Ten Thousand and No/100 Dollars ($10,000) (or a lesser amount if
the total amount in the Replacement Reserve Account is less than $10,000), in
which case only one disbursement of the amount remaining in the account shall be
made) and such disbursement shall be made only upon satisfaction of each
condition contained in this Section 7.3.2. In no event shall Lender be obligated
to disburse funds to Borrower from the Replacement Reserve Account if an Event
of Default exists.

7.3.3    Performance of Replacements. (a) Borrower shall make (or shall cause to
be made) Replacements when required in order to keep each Individual Property in
good condition and repair and to keep the Property or any portion thereof from
deteriorating consistent with the requirements of the Franchise Agreement or in
the case of the Brand Managed Properties that are not subject to a Franchise
Agreement, the applicable Management Agreement. Borrower and Operating Lessee
shall complete (or with respect to the Brand Managed Properties, shall cause
Manager to complete all Replacements as required pursuant to and in accordance
with the applicable Management Agreement) all Replacements in a good and
workmanlike manner as soon as practicable following the commencement of making
each such Replacement.

(b)    During a Cash Trap Period, Lender shall have the right, at its option, to
approve all contracts or work orders for amounts in excess of One Million and
No/100 Dollars ($1,000,000.00) (such approval not to be unreasonably withheld,
delayed or conditioned and with respect to the Brand Managed Properties, such
approval shall be limited to the extent that Borrower and/or Operating Lessee
shall have the right to approve such contracts in accordance with the applicable
Management Agreement) with materialmen, mechanics, suppliers, subcontractors,
contractors or other parties providing labor or materials in connection with the
Replacements. Upon Lender’s request during a Cash Trap Period, Borrower or
Operating Lessee shall assign any contract or subcontract to Lender (provided,
that with respect to the Brand Managed Properties, such assignment shall be
limited to the extent that Borrower or Operating Lessee shall be permitted to
assign such contracts under the applicable Management Agreement).

(c)    During the continuance of an Event of Default, in the event Lender
determines in its reasonable discretion that any Replacement is not being
performed in a workmanlike or timely manner or that any Replacement has not been
completed in a workmanlike or timely manner, upon three (3) Business Days
written notice to Borrower, Lender shall have the option to withhold
disbursement for such unsatisfactory Replacements and to proceed under existing
contracts or to contract with third parties to complete such Replacement and to
apply the Replacement Reserve Funds toward the labor and materials necessary to
complete such Replacement, and during the continuance of an Event of Default, to
exercise any and all other remedies available to Lender upon an Event of Default
hereunder, provided, that with respect to the Brand Managed Properties, Lender’s
rights under this clause (c) shall be subject to the rights of each Brand
Manager to the extent that such Brand Manager is permitted to perform such
Replacements pursuant to and in accordance with the applicable Management
Agreement.

(d)    During the continuance of an Event of Default, in order to facilitate
Lender’s completion or making of such Replacements pursuant to Section 7.3.3(c)
above, Borrower and Operating Lessee grants Lender the right to enter onto any
Individual Property and perform any and all work and labor necessary to complete
or make such Replacements and/or employ

 

-148-



--------------------------------------------------------------------------------

watchmen to protect such Individual Property from damage (subject to the
provisions of the Ground Lease, Specified Ground Lease, the Glendale Parking
Agreement and the rights of Tenants) (provided, that with respect to the Brand
Managed Properties, Lender’s rights shall be subject to the rights of each Brand
Manager to the extent that such Brand Manager shall perform such Replacements
pursuant to and in accordance with the applicable Management Agreement and
Borrower and Operating Lessee shall enforce all their respective rights under
the applicable Management Agreement to cause such Replacements to be completed
in accordance with the terms thereunder). All sums so expended by Lender, to the
extent not from the Replacement Reserve Fund, shall be deemed to have been
advanced under the Loan to Borrower and secured by the Mortgages. For this
purpose Borrower and Operating Lessee constitute and appoint Lender their true
and lawful attorney in fact with full power of substitution to complete or
undertake such Replacements in the name of Borrower and/or Operating Lessee.
Such power of attorney shall be deemed to be a power coupled with an interest
and cannot be revoked. Each of Borrower and Operating Lessee empowers said
attorney in fact as follows: (i) to use any funds in the Replacement Reserve
Account for the purpose of making or completing such Replacements; (ii) to make
such additions, changes and corrections to such Replacements as shall be
necessary to complete such Replacement; (iii) to employ such contractors,
subcontractors, agents, architects and inspectors as shall be reasonably
required for such purposes; (iv) to pay, settle or compromise all existing bills
and claims which are or may become Liens against any Individual Property, or as
may be necessary or desirable for the completion of such Replacements, or for
clearance of title; (v) to execute all applications and certificates in the name
of Borrower and/or Operating Lessee which may be reasonably required by any of
the contract documents; (vi) to prosecute and defend all actions or proceedings
in connection with any Individual Property or the rehabilitation and repair of
any Individual Property; and (vii) to do any and every reasonable act which
Borrower might do in its own behalf to fulfill the terms of this Agreement.

(e)    Nothing in this Section 7.3.3 shall: (i) make Lender responsible for
making or completing any Replacements; (ii) require Lender to expend funds in
addition to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.

(f)    If reasonably determined to be necessary and upon reasonable prior
notice, Borrower and Operating Lessee shall permit Lender and Lender’s agents
and representatives (including, without limitation, Lender’s engineer,
architect, or inspector) or third parties making Replacements pursuant to this
Section 7.3.3 to enter onto each Individual Property during normal business
hours (subject to the provisions of the Ground Lease, Specified Ground Leases,
the Glendale Parking Agreement and the rights of Tenants under their Leases) to
inspect the progress of any Replacements and all materials being used in
connection therewith, to examine all plans and shop drawings relating to such
Replacements which are or may be kept at each Individual Property, and to
complete any Replacements made pursuant to this Section 7.3.3 (provided, that
with respect to the Brand Managed Properties, Lender’s rights shall be subject
to the rights of each Brand Manager to the extent that such Brand Manager shall
perform such Replacements pursuant to and in accordance with the applicable
Management Agreement and Borrower and Operating Lessee shall enforce all their
respective rights under the applicable Management Agreement to cause such
Replacements to be completed in accordance with the terms thereunder). Borrower
and Operating Lessee shall cause all contractors and subcontractors to

 

-149-



--------------------------------------------------------------------------------

cooperate with Lender or Lender’s representatives or such other persons
described above in connection with inspections described in this
Section 7.3.3(f) or the completion of Replacements pursuant to this
Section 7.3.3. Notwithstanding the foregoing, unless a Debt Yield Trigger Period
or an Event of Default has occurred and is continuing, such inspections shall
not take place more than once per year and the cost to Borrower or Operating
Lessee in connection with each shall not exceed $5,000 per inspection.

(g)    During a Cash Trap Period, in connection with any single Replacement in
excess of One Million Five Hundred Thousand and No/100 Dollars ($1,500,000.00),
Lender may require an inspection of the Individual Property at Borrower’s
expense prior to making a monthly disbursement from the Replacement Reserve
Account in order to verify completion of the Replacements for which
reimbursement is sought (or portion thereof in the case of periodic payments).
Lender may require that such inspection be conducted by an appropriate
independent qualified professional selected by Lender and reasonably approved by
Borrower or Operating Lessee and/or may require a copy of a certificate of
completion by an independent qualified professional reasonably acceptable to
Lender prior to the disbursement of any amounts from the Replacement Reserve
Account. Borrower shall pay the actual, out-of-pocket, reasonable expenses of
the inspection as required hereunder, whether such inspection is conducted by
Lender or by an independent qualified professional.

(h)    The Replacements and all materials, equipment, fixtures, or any other
item comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for (i) those Liens existing on the date of this Agreement
which have been approved in writing by Lender and (ii) Permitted Indebtedness).

(i)    All Replacements shall comply in all material respects with all
applicable Legal Requirements of all Governmental Authorities having
jurisdiction over the applicable Individual Property and applicable insurance
requirements including, without limitation, applicable building codes, special
use permits, environmental regulations, and requirements of insurance
underwriters.

(j)    In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certified copies of such
policies shall be delivered to Lender.

7.3.4    Failure to Make Replacements. (a) It shall be an Event of Default under
this Agreement if Borrower or Operating Lessee fails to comply with any
provision of this Section 7.3 and such failure is not cured within thirty
(30) days after Borrower’s receipt of written notice from Lender. Upon the
occurrence and during the continuance of such an Event of Default, Lender may
use the Replacement Reserve Fund (or any portion thereof) for any purpose,
including but not limited to completion of the Replacements as provided in
Section 7.3.3, or for any other repair or replacement to any Individual Property
or toward

 

-150-



--------------------------------------------------------------------------------

payment of the Debt in such order, proportion and priority as Lender may
determine in its sole discretion. Lender’s right to withdraw and apply the
Replacement Reserve Fund shall be in addition to all other rights and remedies
provided to Lender under this Agreement and the other Loan Documents.

(b)    Nothing in this Agreement shall obligate Lender to apply all or any
portion of the Replacement Reserve Fund on account of an Event of Default to
payment of the Debt or in any specific order or priority.

7.3.5    Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower or
Operating Lessee from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents or to complete the Replacements as required
hereunder. Any amount remaining in the Replacement Reserve Account after the
Debt has been paid in full shall be returned to Borrower. In the event any
Individual Property is released in accordance with the provisions of this
Agreement, effective on the payment date immediately following the date of such
release, Lender shall reduce the Replacement Reserve Monthly Deposit by an
amount equal to the portion of the Replacement Reserve Monthly Deposit
attributable to such Individual Property

Section 7.4    PIP Reserve.

7.4.1    PIP Fund. Borrower shall deposit with Lender (a) on the Closing Date,
an initial deposit in an amount equal to $15,000,000 and (b) on each Payment
Date thereafter, an amount equal to the PIP Reserve Monthly Deposit, to fund the
costs of the PIP Work provided, however, that for so long as Borrower maintains
the Brand Managed Properties in accordance with the applicable Brand Management
Agreement, the PIP Reserve Monthly Deposit shall be reduced on a
dollar-for-dollar basis by any amounts deposited into the applicable Manager
Account for PIP Work for the applicable calendar month as set forth in the
Annual Budget and required pursuant to the terms of the applicable Management
Agreement if Borrower delivers evidence reasonably satisfactory to Lender that
such deposit has been made. Amounts so deposited shall hereinafter be referred
to as the “PIP Reserve Fund” and the account in which such amounts are deposited
shall hereinafter be referred to as the “PIP Reserve Account”.

7.4.2    Disbursements from PIP Reserve Account. (a) Lender shall make
disbursements from the PIP Reserve Account to pay Borrower only for the PIP
Work.

(b)    Lender shall disburse to Borrower from the PIP Reserve Account from time
to time promptly upon satisfaction by Borrower of each of the following
conditions: (i) Borrower shall submit a written request for payment to Lender at
least five (5) days prior to the date on which Borrower requests such payment be
made and specifies the PIP Work to be paid, (ii) on the date such payment is to
be made, no Event of Default shall exist and remain uncured and (iii) Lender
shall have received an Officer’s Certificate: (A) stating that, to Borrower’s
knowledge, all PIP Work to be funded by the requested disbursement have been or
will be, after such disbursement, has been completed in a good and workmanlike
manner and in accordance with all applicable federal, state and local laws,
rules and regulations, in all material respects, (B) identifying each Person
that supplied materials or labor in connection with such PIP Work to be funded
by the requested disbursement, and (C) stating that each such Person has been
paid or

 

-151-



--------------------------------------------------------------------------------

will be paid the amounts then due and payable to such Person in connection with
the PIP Work with the proceeds of such disbursement, and (D) stating that
Borrower has obtained (or caused to be obtained) lien waivers from any
contractors or subcontractor with respect to the applicable PIP Work, for which
reimbursement is being sought. Lender shall not be required to make
disbursements from the PIP Reserve Account unless such requested disbursement is
in an amount greater than Ten Thousand and No/100 Dollars ($10,000.00) (or a
lesser amount if the total amount in the PIP Reserve Account is less than
$10,000.00), in which case only one disbursement of the amount remaining in the
account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.4.2. In no event
shall Lender be obligated to disburse funds to Borrower from the PIP Reserve
Account if an Event of Default exists.

7.4.3    Performance of PIP Work. (a) Borrower shall perform the PIP Work within
the time frames required by the PIP in order to comply with requirements of the
applicable Franchise Agreement or in the case of the Brand Managed Properties
that are not subject to a Franchise Agreement, the applicable Management
Agreement. Borrower shall perform all PIP Work in a good and workmanlike manner
as soon as practicable, following the commencement of such PIP Work.

(b)    During a Cash Trap Period, Lender shall have the right, at its option, to
approve all contracts or work orders for amounts in excess of One Million and
No/100 Dollars ($1,000,000.00) (such approval not to be unreasonably withheld,
delayed or conditioned and with respect to the Brand Managed Properties, such
approval shall be limited to the extent that Borrower and/or Operating Lessee
shall have the right to approve such contracts in accordance with the applicable
Management Agreement) with materialmen, mechanics, suppliers, subcontractors,
contractors or other parties providing labor or materials in connection with the
PIP Work. Upon Lender’s request during a Cash Trap Period, Borrower or Operating
Lessee shall assign any contract or subcontract to Lender (provided, that with
respect to the Brand Managed Properties, such assignment shall be limited to the
extent that Borrower or Operating Lessee shall be permitted to assign such
contracts under the applicable Management Agreement).

(c)    During the continuance of an Event of Default, in the event Lender
determines in its reasonable discretion that any PIP Work is not being performed
in a workmanlike or timely manner or that any PIP Work has not been completed in
a workmanlike or timely manner, upon three (3) Business Days written notice to
Borrower, Lender shall have the option to withhold disbursement for such
unsatisfactory PIP Work and to proceed under existing contracts or to contract
with third parties to complete such PIP Work and to apply the PIP Reserve Fund
toward the labor and materials necessary to complete such PIP Work, and during
the continuance of an Event of Default, to exercise any and all other remedies
available to Lender upon an Event of Default hereunder, provided, that with
respect to the Brand Managed Properties, Lender’s rights under this clause
(c) shall be subject to the rights of each Brand Manager to the extent that such
Brand Manager is permitted to perform such PIP Work pursuant to and in
accordance with the applicable Management Agreement.

(d)    During the continuance of an Event of Default, in order to facilitate
Lender’s completion or making of such PIP Work pursuant to Section 7.4.3(c)
above, Borrower and Operating Lessee grants Lender the right to enter onto any
Individual Property and perform any

 

-152-



--------------------------------------------------------------------------------

and all work and labor necessary to complete or perform such PIP Work and/or
employ watchmen to protect such Individual Property from damage (subject to the
provisions of the Ground Lease, Specified Ground Leases, the Glendale Parking
Agreement and the rights of Tenants) (provided, that with respect to the Brand
Managed Properties, Lender’s rights shall be subject to the rights of each Brand
Manager to the extent that such Brand Manager shall perform such PIP Work
pursuant to and in accordance with the applicable Management Agreement and
Borrower and Operating Lessee shall enforce all their respective rights under
the applicable Management agreement to cause such PIP Work to be completed in
accordance with the terms thereunder). All sums so expended by Lender, to the
extent not from the PIP Reserve Fund, shall be deemed to have been advanced
under the Loan to Borrower and secured by the Mortgages. For this purpose
Borrower and Operating Lessee constitute and appoint Lender their true and
lawful attorney in fact with full power of substitution to complete or undertake
such PIP Work in the name of Borrower and/or Operating Lessee. Such power of
attorney shall be deemed to be a power coupled with an interest and cannot be
revoked. Each of Borrower and Operating Lessee empowers said attorney in fact as
follows: (i) to use any funds in the PIP Reserve Account for the purpose of
making or completing such PIP Work; (ii) to make such additions, changes and
corrections to such PIP Work as shall be necessary to complete such PIP Work;
(iii) to employ such contractors, subcontractors, agents, architects and
inspectors as shall be reasonably required for such purposes; (iv) to pay,
settle or compromise all existing bills and claims which are or may become Liens
against any Individual Property, or as may be necessary or desirable for the
completion of such PIP Work, or for clearance of title; (v) to execute all
applications and certificates in the name of Borrower and/or Operating Lessee
which may be reasonably required by any of the contract documents; (vi) to
prosecute and defend all actions or proceedings in connection with any
Individual Property or the rehabilitation and repair of any Individual Property;
and (vii) to do any and every reasonable act which Borrower might do in its own
behalf to fulfill the terms of this Agreement.

(e)    Nothing in this Section 7.4.3 shall: (i) make Lender responsible for
making or completing any PIP Work; (ii) require Lender to expend funds in
addition to the PIP Reserve Fund to perform or complete any PIP Work;
(iii) obligate Lender to proceed with any PIP Work; or (iv) obligate Lender to
demand from Borrower additional sums to perform or complete any PIP Work.

(f)    If reasonably determined to be necessary and upon reasonable prior
notice, Borrower and Operating Lessee shall permit Lender and Lender’s agents
and representatives (including, without limitation, Lender’s engineer,
architect, or inspector) or third parties performing PIP Work pursuant to this
Section 7.4.3 to enter onto each Individual Property during normal business
hours (subject to the provisions of the Ground Lease, Specified Ground Leases,
the Glendale Parking Agreement and the rights of Tenants under their Leases) to
inspect the progress of any PIP Work and all materials being used in connection
therewith, to examine all plans and shop drawings relating to such PIP Work
which are or may be kept at each Individual Property, and to complete any PIP
Work made pursuant to this Section 7.4.3 (provided, that with respect to the
Brand Managed Properties, Lender’s rights shall be subject to the rights of each
Brand Manager to the extent that such Brand Manager shall perform such PIP Work
pursuant to and in accordance with the applicable Management Agreement and
Borrower and Operating Lessee shall enforce all their respective rights under
the applicable Management Agreement to cause such PIP Work to be completed in
accordance with the terms thereunder). Borrower and

 

-153-



--------------------------------------------------------------------------------

Operating Lessee shall cause all contractors and subcontractors to cooperate
with Lender or Lender’s representatives or such other persons described above in
connection with inspections described in this Section 7.4.3(f) or the completion
of PIP Work pursuant to this Section 7.4.3. Notwithstanding the foregoing,
unless a Debt Yield Trigger Period or an Event of Default has occurred and is
continuing, such inspections shall not take place more than once per year and
the cost to Borrower or Operating Lessee in connection with each shall not
exceed $5,000 per inspection.

(g)    During a Cash Trap Period, in connection with any Project Improvement
Plan for an Individual Property where the amount of any requested disbursement
from the PIP Reserve Account, together with all prior disbursements from the PIP
Reserve Account since the date of the last inspection of such Individual
Property, shall equal or exceed One Million Five Hundred Thousand and No/100
Dollars ($1,500,000) in aggregate, Lender may require an inspection of the
Individual Property at Borrower’s expense prior to making a monthly disbursement
from the PIP Reserve Account in order to verify completion of the PIP Work for
which reimbursement is sought (or portion thereof in the case of periodic
payments). Lender may require that such inspection be conducted by an
appropriate independent qualified professional selected by Lender and reasonably
approved by Borrower or Operating Lessee and/or may require a copy of a
certificate of completion by an independent qualified professional reasonably
acceptable to Lender prior to the disbursement of any amounts from the PIP
Reserve Account. Borrower shall pay the actual, out-of-pocket, reasonable
expenses of the inspection as required hereunder, whether such inspection is
conducted by Lender or by an independent qualified professional.

(h)    The PIP Work and all materials, equipment, fixtures, or any other item
comprising a part of any PIP Work shall be constructed, installed or completed,
as applicable, free and clear of all mechanic’s, materialmen’s or other liens
(except for (i) those Liens existing on the date of this Agreement which have
been approved in writing by Lender and (ii) Permitted Indebtedness).

(i)    All PIP Work shall comply in all material respects with all applicable
Legal Requirements of all Governmental Authorities having jurisdiction over the
applicable Individual Property and applicable insurance requirements including,
without limitation, applicable building codes, special use permits,
environmental regulations, and requirements of insurance underwriters.

(j)    In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with any PIP Work. All such policies
shall be in form and amount reasonably satisfactory to Lender. All such policies
which can be endorsed with standard mortgagee clauses making loss payable to
Lender or its assigns shall be so endorsed. Certified copies of such policies
shall be delivered to Lender.

Section 7.5    Ground Lease Reserve Fund.

7.5.1    Deposits to Ground Lease Fund. Subject to the last sentence of
Section 7.5.2, on each Payment Date after the Closing Date during a Cash Trap
Period, Borrower shall pay to

 

-154-



--------------------------------------------------------------------------------

Lender one-twelfth of the rents (including both base rent and additional rents
(excluding any Taxes otherwise reserved for hereunder)) (collectively, the
“Ground Rent”) due under the Ground Leases, Specified Ground Leases and the
Glendale Parking Agreement during the next ensuing twelve (12) months in order
to accumulate with Lender sufficient funds to pay all such Ground Rent at least
thirty (30) days prior to the respective due dates. In addition, on the Closing
Date, Borrower shall pay to Lender an amount equal to any Ground Rent payable
and outstanding under the Ground Leases, Specified Ground Leases and the
Glendale Parking Agreement within thirty (30) days of the first Payment Date.
Amounts so deposited shall hereinafter be referred to as the “Ground Lease
Reserve Fund” and the account in which such amounts are held shall hereinafter
be referred to as the “Ground Lease Reserve Account”. Upon the occurrence of a
Cash Trap Event Cure and provided that a Cash Trap Period shall not exist,
amounts in the Ground Lease Reserve Fund shall be deposited into the Cash
Management Account on the next Payment Date.

7.5.2    Release of Ground Lease Reserve Fund. Lender shall apply amounts in the
Ground Lease Reserve Fund to the payment of the Ground Rent. In making any
payment relating to the Ground Rent, Lender may do so according to any bill,
statement or estimate procured from a Ground Lessor under a Ground Lease,
Specified Ground Lessor under a Specified Ground Lease or the lessor under the
Glendale Parking Agreement without inquiry into the accuracy of such bill,
statement or estimate. If the amount of Ground Lease Reserve Funds shall exceed
the amounts due for the Ground Rent under the Ground Leases, Specified Ground
Leases and the Glendale Parking Agreement for the immediately succeeding twelve
(12) months as determined by Lender, Lender shall return any excess to Borrower.
Any amounts remaining in the Ground Lease Reserve Fund after the Debt has been
paid in full or after the Ground Leased Properties, Specified Ground Leased
Properties and the Glendale Parking Agreement have been released in accordance
with the terms hereunder, shall be returned to Borrower. If at any time Lender
reasonably determines that the Ground Lease Reserve Fund is not or will not be
sufficient to pay the Ground Rent by the dates set forth above, Lender shall
provide written notice to Borrower of such determination and Borrower,
commencing with the first Payment Date following receipt of such notice, shall
increase its monthly payments to Lender by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to the due
date of the Ground Rent.

Section 7.6    Excess Cash Flow Reserve Fund.

7.6.1    Excess Cash Flow Reserve. During a Cash Trap Period, Borrower shall
deposit with Lender all Excess Cash Flow in the Cash Management Account, which
shall be held by Lender as additional security for the Loan and amounts so held
shall be hereinafter referred to as the “Excess Cash Flow Reserve Fund” and the
account to which such amounts are held shall hereinafter be referred to as the
“Excess Cash Flow Reserve Account”. All funds held in the Excess Cash Flow
Reserve Fund shall be treated as a “Reserve Fund” for purposes of Section 7.7
hereof. Subject to Priority Waterfall Payments made pursuant to Section 3.5 of
the Cash Management Agreement and Section 2.6.2(e) hereof, all additional
amounts deposited under this Section 7.6 shall be additional security for the
repayment of the Debt and may be withdrawn by Lender upon the occurrence and
during the continuance of an Event of Default and applied by Lender to the Debt
in such order and priority as Lender may determine.

 

-155-



--------------------------------------------------------------------------------

7.6.2    Release of Excess Cash Flow Reserve Funds. (a) During a Debt Yield
Trigger Period, so long as no Event of Default has occurred and is continuing
and no Bankruptcy Action of Borrower has occurred, upon written request of
Borrower, Lender shall disburse within three (3) Business Days of Borrower’s
request and no more frequently than bimonthly, Excess Cash Flow Reserve Funds
for (i) payment of any Operating Expenses (including management fees, franchise
fees, ground rent, related corporate expenses and other fees, charges or costs,
payable to Manager under the Management Agreement or Franchisor under the
Franchise Agreement), (ii) emergency repairs and/or life safety issues
(including any Capital Expenditures) at any Individual Property which Lender
will endeavor to fund within one (1) Business Day of Borrower’s request
therefor, (iii) Capital Expenditures and Replacements and PIP Work (after
application of amounts then on deposit in the Replacements Reserve Account and
in the PIP Reserve Account, as applicable), (iv) Hotel Taxes and Custodial
Funds, (v) costs incurred in connection with the purchase of any FF&E,
(vi) costs incurred in connection with the purchase of any Interest Rate Cap
Agreement or Replacement Interest Rate Cap Agreement required under the Loan
Documents, (vii) voluntary prepayment of the Loan in accordance with
Section 2.4.1 or Section 6.4(f) hereof, (viii) legal, audit, tax and accounting;
provided that Excess Cash Flow shall not be used for expenses in connection with
(A) the enforcement of any Borrower’s or Operating Lessee’s rights under the
Loan Documents or (B) any defense of any enforcement by Lender of its rights
under the Loan Documents, (ix) (A) payment of pro rata dividends, distributions
and redemptions in the minimum cash amount necessary (as determined by Borrower
in good faith and assuming that CorePoint REIT makes the maximum distribution in
the form of equity interests permitted by the Code, as reasonably determined by
CorePoint REIT’s tax counsel) (1) to maintain the status of CorePoint REIT as a
real estate investment trust and (2) to avoid payment or imposition of any
entity level tax on CorePoint REIT (including pursuant to Section 4981 of the
Code) that could be avoided by reason of a distribution or other action by
Borrower and (B) without duplication of the foregoing, cash distributions to
holders of CorePoint REIT preferred stock issued in connection with the Spin-Off
(provided that such amounts in this clause (B) shall not exceed $2,250,000 per
calendar year), (x) costs of Restoration in excess of available Net Proceeds,
(xi) Debt Service and Revolver Loan Debt Service, (xii) (A) any fees and costs
payable by Borrower, including to Lender, subject to and in compliance with the
Loan Documents and (B) any fees and costs payable by the Revolver Borrower,
including to Revolver Lender, subject to and in compliance with the Revolver
Loan Documents, (xiii) costs associated with existing Leases or any new Leases
entered into pursuant to the terms of this Agreement, including costs related to
tenant improvement allowances, leasing commissions, Tenant-related Capital
Expenditures, and tenant inducement payments and relocation costs (after
application of amounts then on deposit in the Replacement Reserve Fund),
(xiv) principal prepayments of the Loan in the amount necessary to satisfy a
Debt Yield Cure, (xv) Approved Alterations, (xvi) payment of shortfalls in the
required deposits into the Reserve Accounts (in each case, to the extent
required in this Agreement or the Cash Management Agreement), (xvii) payments
under the Ground Lease, Specified Ground Leases or the Glendale Parking
Agreement and (xviii) such other items as reasonably approved by Lender.

(b)    Any Excess Cash Flow Reserve Funds remaining on deposit in the Excess
Cash Flow Reserve Account upon the occurrence of a Cash Trap Event Cure shall be
paid to Borrower. Any Excess Cash Flow Reserve Funds remaining on deposit in the
Excess Cash Flow Reserve Account after the Debt and all amounts due to Lender
have been paid in full shall be paid to Borrower.

 

-156-



--------------------------------------------------------------------------------

Section 7.7    Reserve Funds, Generally. Borrower grants to Lender a first
priority perfected security interest in each of the Reserve Funds and any and
all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
Subject to Priority Waterfall Payments made pursuant to Section 3.5 of the Cash
Management Agreement and Section 2.6.2(e) hereof, upon the occurrence and during
the continuance of an Event of Default, Lender may, in addition to any and all
other rights and remedies available to Lender, apply any sums then present in
any or all of the Reserve Funds to the payment of the Debt in any order in its
sole discretion. The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender. The Reserve Funds shall be held in
an Eligible Account and shall be invested only in Permitted Investments in
accordance with the terms and provisions of the Cash Management Agreement. All
interest or other earnings on the Reserve Funds shall be added to and become a
part of such Reserve Funds and shall be disbursed or applied, as applicable, in
the same manner as other monies deposited in such Reserve Fund. Borrower shall
be responsible for payment of any federal, state or local income or other tax
applicable to the interest earned on the Reserve Funds credited or paid to
Borrower. Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Reserve
Fund or the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto. Lender shall not be liable for any loss sustained on the investment of
any funds constituting the Reserve Funds, provided such Reserve Funds are held
in an Eligible Account and invested only in Permitted Investments in accordance
with the terms and provisions of the Cash Management Agreement. Borrower shall
indemnify Lender and hold Lender harmless from and against any and all actions,
suits, claims, demands, liabilities, losses, damages, obligations and
reasonable, actual, out-of-pocket, costs and expenses (including litigation
costs and reasonable attorneys’ fees and expenses) arising from or in any way
connected with the Reserve Funds or the performance of the obligations for which
the Reserve Funds were established except to the extent any of the foregoing
results from Agent’s or Lender’s or Servicer’s gross negligence, willful
misconduct. Borrower shall assign to Lender all rights and claims Borrower may
have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured. Notwithstanding anything to the
contrary contained herein, any amount remaining in the Reserve Funds after the
Debt has been paid in full shall be returned to Borrower.

ARTICLE VIII.

DEFAULTS

Section 8.1    Event of Default. (a) Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):

(i)    if (A) any Monthly Debt Service Payment Amount is not paid on or before
the date it is due, (B) the Debt is not paid in full on the Maturity Date,
(C) the monthly

 

-157-



--------------------------------------------------------------------------------

deposit (if any) to the Ground Lease Reserve Account is not paid in full on or
before the date when due, (D) the monthly deposit to the Replacement Reserve
Account is not paid in full on or before the date when due with such failure
continuing for three (3) Business Days after Lender delivers written notice
thereof to Borrower or (E) any other portion of the Debt (including any deposits
to the Reserve Funds) not specified in the foregoing clauses (A), (B), (C) or
(D) is not paid on or prior to the date when same is due with such failure
continuing for five (5) Business Days after Lender delivers written notice
thereof to Borrower;

(ii)    if any of the real property Taxes or material Other Charges are not paid
prior to the date upon which such payment becomes delinquent, other than those
Taxes or Other Charges being contested by Borrower in accordance with
Section 5.1.2 hereof (provided, it shall not be an Event of Default if there are
sufficient funds in the Tax and Insurance Escrow Fund to pay such Taxes prior to
the date upon which such payment becomes delinquent and Lender is required to
use such amounts for the payment of such Taxes hereunder and Servicer or Lender
fails to make such payment in accordance with the Loan Documents);

(iii)    if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request when required
pursuant to the applicable provisions of this Agreement;

(iv)    if Borrower or any other Loan Party consummates a Transfer of any
portion of the Properties without Lender’s prior written consent in violation of
Section 5.2.10 hereof;

(v)    if any representation or warranty made by Borrower or any other Loan
Party herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender by or on behalf of Borrower or any other Loan Party shall have been false
or misleading in any material adverse respect as of the date the representation
or warranty was made; provided that if such untrue representation or warranty is
susceptible of being cured, Borrower and any other Loan Party shall have the
right to cure such representation or warranty within thirty (30) days of receipt
of written notice from Lender;

(vi)    if Borrower or any other Loan Party shall make an assignment for the
benefit of creditors;

(vii)    if a receiver, liquidator or trustee shall be appointed for Borrower or
any other Loan Party or if Borrower or any other Loan Party shall be adjudicated
a bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Borrower
or any other Loan Party, or if any proceeding for the dissolution or liquidation
of Borrower or any other Loan Party, shall be instituted; provided, however, if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower or any other Loan Party, upon the same not being
discharged, stayed or dismissed within ninety (90) days;

 

-158-



--------------------------------------------------------------------------------

(viii)    if Borrower or any other Loan Party attempts to assign its rights
under this Agreement or any of the other Loan Documents or any interest herein
or therein in contravention of the Loan Documents;

(ix)    if a Guarantor Bankruptcy Event occurs with respect to Guarantor,
provided, however, it shall be at Lender’s option to determine whether any of
the foregoing shall be an Event of Default and provided, further, it shall not
be an Event of Default under this Section 8.1(a)(ix) a Replacement Guarantor
that is an Affiliate of Borrower shall have assumed all of the liabilities and
obligations of Guarantor under the Loan Documents executed by Guarantor or
executed a Substitute Guaranty in accordance with the terms hereunder;

(x)    if Borrower or any other Loan Party breaches any representation or
warranty contained in Section 4.1.30 (other than Section 4.1.30(c) which shall
be governed by clause (xiii) below) or any covenant contained in Section 5.1.28
hereof, provided, however, that any such breach shall not constitute an Event of
Default (A) (i) if such breach is inadvertent and non-recurring or (ii) if such
breach is curable, if Borrower or any other Loan Party shall promptly cure such
breach within thirty (30) days after such breach occurs, and (B) upon the
written request of Lender, if Borrower or any other Loan Party promptly delivers
to Lender an Additional Insolvency Opinion or a modification of the Insolvency
Opinion, as applicable, to the effect that such breach shall not in any way
impair, negate or amend the opinions rendered in the Insolvency Opinion, which
opinion or modification and the counsel delivering such opinion and modification
shall be acceptable to Lender in its sole discretion, provided that, with
respect to a breach of a representation or warranty contained in Section 4.1.30,
such request by Lender shall only be made to the extent that not receiving an
Additional Insolvency Opinion or a modification of the Insolvency Opinion, as
applicable, would result in a material adverse effect;

(xi)    intentionally omitted;

(xii)    with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower or any
other Loan Party shall be in default under such term, covenant or condition
after the giving of such notice or the expiration of such grace period;

(xiii)    if any of the assumptions related to the Borrower or any other Loan
Party, contained in the Insolvency Opinion delivered to Lender in connection
with the Loan, or in any Additional Insolvency Opinion delivered subsequent to
the closing of the Loan, is or shall become untrue in any material respect,
provided, however, that any such breach shall not constitute an Event of Default
(A) (i) if such breach is inadvertent and non-recurring or (ii) if such breach
is curable, if Borrower or any other Loan Party shall promptly cure such breach
within thirty (30) days after such breach occurs, and (B) upon the written
request of Lender, if Borrower or any other Loan Party promptly delivers to
Lender an Additional Insolvency Opinion or a modification of the Insolvency
Opinion, as applicable, to the effect that such breach shall not in any way
impair, negate or amend the opinions rendered in the Insolvency Opinion, which
opinion or modification and the counsel delivering such opinion and modification
shall be acceptable to Lender in its sole discretion;

 

-159-



--------------------------------------------------------------------------------

(xiv)    if a material default by Borrower or any other Loan Party has occurred
and continues beyond any applicable cure period under the Management Agreement
(or any Replacement Management Agreement) and if such default permits the
Manager thereunder to terminate or cancel the Management Agreement (or any
Replacement Management Agreement), or the term of any Management Agreement (or
any Replacement Management Agreement) expires and in each case, unless Borrower
or Operating Lessee, as applicable, engages a Qualified Manager in accordance
with the terms and as required by of Section 5.1.23 within thirty (30) days’
notice of such default (subject to the applicable cure period) or the date of
such expiration;

(xv)    if, without Lender’s prior written consent, (a) any Brand Management
Agreement is terminated (unless within five (5) Business Days of such
termination (I) Borrower or Operating Lessee, as applicable, (x) enters into a
Replacement Management Agreement with a new Brand Manager in accordance with the
terms hereof or (y) enters into a Replacement Franchise Agreement with a
Qualified Franchisor and a Replacement Management Agreement with a Qualified
Manager, in each case, in accordance with the terms hereof or (II) Borrower has
elected to release the applicable Individual Property released in accordance
with Section 2.5.2(k) hereof and releases the Individual Property in accordance
with the provisions thereof), (b) any Brand Management Agreement is materially
amended in violation of the terms hereof or (c) there is a material default by
Borrower or Operating Lessee under any Brand Management Agreement beyond any
applicable notice or grace period that permits the Brand Manager thereunder to
terminate or cancel the Brand Management Agreement and Lender delivers a written
notice of Event of Default in connection therewith to Borrower or Operating
Lessee (a “Brand Management Default Election Notice”) (unless, within forty-five
(45) days after receipt of such Brand Management Default Election Notice,
(I) Borrower or Operating Lessee, as applicable, (x) enters into a Replacement
Management Agreement with a new Brand Manager in accordance with the terms
hereof or (y) enters into a Replacement Franchise Agreement with a Qualified
Franchisor and a Replacement Management Agreement with a Qualified Manager, in
each case, in accordance with the terms hereof or (II) Borrower has elected to
release the applicable Individual Property released in accordance with
Section 2.5.2(k) hereof and releases the Individual Property in accordance with
the provisions thereof);

(xvi)    if Borrower shall fail to obtain and/or maintain the Interest Rate Cap
Agreement or Replacement Interest Rate Cap Agreement, as applicable, as required
pursuant to Sections 2.2.7 or 2.8 hereof;

(xvii)    if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower,
any other Loan Party or any Individual Property, or if any other such event
shall occur or condition shall exist, if the effect of such default, event or
condition is to accelerate the maturity of any portion of the Debt or to permit
Lender to accelerate the maturity of all or any portion of the Debt;

 

-160-



--------------------------------------------------------------------------------

(xviii)    if, without Lender’s prior written consent, (a) any Franchise
Agreement is terminated (unless within five (5) Business Days of such
termination (I) Borrower or Operating Lessee, as applicable, and a new Qualified
Franchisor enter into a Replacement Franchise Agreement in accordance with
Section 5.1.23 or (II) Borrower has elected to release the applicable Individual
Property released in accordance with Section 2.5.2(k) hereof and releases the
Individual Property in accordance with the provisions thereof), (b) any
Franchise Agreement is materially amended in violation of Section 5.2.1(a) or
(c) there is a material default by Borrower or Operating Lessee under any
Franchise Agreement (including a default thereunder that results in a breach of
Section 5.1.23 or 5.2.1 hereof) beyond any applicable notice or grace period
that permits the franchisor thereunder to terminate or cancel the Franchise
Agreement and Lender delivers a written notice of Event of Default in connection
therewith to Borrower or Operating Lessee (a “Franchise Default Election
Notice”) (unless, within forty-five (45) days after receipt of such Franchise
Default Election Notice, (I) Borrower or Operating Lessee and a new Qualified
Franchisor enter into a Replacement Franchise Agreement in accordance with
Section 5.1.23) or (II) Borrower has elected to release the applicable
Individual Property released in accordance with Section 2.5.2(k) hereof and
releases the Individual Property in accordance with the provisions thereof);

(xix)    if (A) a material breach or material default by any applicable
Individual Borrower under any condition or obligation contained in the Ground
Lease is not cured within any applicable cure period provided therein,
including, without limitation, the occurrence of an event or condition that
gives the lessor under the Ground Lease a right to terminate or cancel the
Ground Lease or (B) if Borrower breaches any covenant contained in
Section 5.2.11 provided, however, that prior to declaring an Event of Default
under this clause (xix), Lender shall permit Borrower to release the Property
subject to the Ground Lease creating such default situation within forty five
(45) days of receipt by the applicable Individual Borrower or Operating Lessee
of a notice from the applicable ground lessor of such default or breach upon
payment of the applicable Adjusted Release Amount and satisfaction of the
conditions set forth in Section 2.4.1 hereof and Section 2.5.2 hereof (other
than to satisfy the Release Debt Yield as set forth in Section 2.5.2(e)); or

(xx)    if Borrower or any other Loan Party shall continue to be in Default
under any of the other terms, covenants or conditions of this Agreement not
specified in subsections (i) to (xix) above or any of the other Loan Documents,
for ten (10) days after written notice to Borrower from Lender, in the case of
any Default which can be cured by the payment of a sum of money, or for thirty
(30) days after notice from Lender in the case of any other Default; provided,
however, that if such non-monetary Default is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and provided further that
Borrower or any other Loan Party shall have commenced to cure such Default
within such thirty (30) day period and thereafter diligently and expeditiously
proceeds to cure the same, such thirty (30) day period shall be extended for
such time as is reasonably necessary for Borrower in the exercise of due
diligence to cure such Default, such additional period not to exceed ninety
(90) days.

 

-161-



--------------------------------------------------------------------------------

(b)    During the continuance of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above), in addition to any
other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents or at law or in equity, Lender may take such action,
without notice or demand, that Lender deems advisable to protect and enforce its
rights against Borrower or any other Loan Party and in and to all or any of
Individual Property, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower, any
other Loan Party and any or all of the Properties, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vi), (vii) or (viii) above, the Debt and
Other Obligations of Borrower or Operating Lessee hereunder and under the other
Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and Borrower and Operating Lessee hereby expressly
waive any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

Section 8.2    Remedies. (a) During the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower or any other Loan Party under this
Agreement or any of the other Loan Documents executed and delivered by, or
applicable to, Borrower and the other Loan Parties or at law or in equity may be
exercised by Lender at any time and from time to time, to the extent permitted
by applicable law, whether or not all or any of the Debt shall be declared due
and payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to all or any part of any Individual
Property. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, Borrower and each other Loan
Party agree that if an Event of Default is continuing (i) Lender is not subject
to any “one action” or “election of remedies” law or rule, and (ii) all liens
and other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the
Properties and each Mortgage has been foreclosed, sold and/or otherwise realized
upon in satisfaction of the Debt or the Debt has been paid in full, including
without limitation, any liquidation fees, workout fees, special servicing fees
and interest payable on advances made by the Servicer with respect to delinquent
debt service payments or expenses of curing Borrower’s or any other Loan Party’s
defaults under the Loan Documents or other similar fees payable to Servicer or
any special servicer in connection therewith.

(b)    With respect to Borrower, the other Loan Parties and the Properties,
nothing contained herein or in any other Loan Document shall be construed as
requiring Lender to resort to any Individual Property for the satisfaction of
any of the Debt in any preference or priority to any other Individual Property,
and Lender may seek satisfaction out of all of the Properties, or any part
thereof, in its absolute discretion in respect of the Debt. In addition, during
the continuance of an Event of Default, (i) Lender shall have the right from
time to time to partially foreclose any Mortgage in any manner and for any
amounts secured by such Mortgage then due and payable as determined by Lender in
its sole discretion including, without limitation, in the

 

-162-



--------------------------------------------------------------------------------

event Borrower or any other Loan Party defaults beyond any applicable grace
period in the payment of one or more scheduled payments of interest, (ii) Lender
may foreclose one or more of the Mortgages to recover such delinquent payments
or (iii) in the event Lender elects to accelerate less than the entire
outstanding principal balance of the Loan, Lender may foreclose one or more of
the Mortgages to recover so much of the principal balance of the Loan as Lender
may accelerate and such other sums secured by the Mortgages as Lender may elect.
Notwithstanding one or more partial foreclosures, the remaining Properties shall
remain subject to the Mortgages to secure payment of sums secured by the
Mortgages and not previously recovered.

(c)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower and Operating Lessee shall
execute and deliver to Lender from time to time, promptly after the request of
Lender, a severance agreement and such other documents as Lender shall request
in order to effect the severance described in the preceding sentence, all in
form and substance reasonably satisfactory to Lender. Each of Borrower and
Operating Lessee hereby absolutely and irrevocably appoints Lender as its
respective true and lawful attorney, coupled with an interest, in its name and
stead to make and execute all documents necessary or desirable to effect the
aforesaid severance, each of Borrower and Operating Lessee ratifying all that
its said attorney shall do by virtue thereof; provided, however, Lender shall
not make or execute any such documents under such power until three (3) days
after notice has been given to Borrower and Operating Lessee by Lender of
Lender’s intent to exercise its rights under such power. Borrower shall be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
the Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower and
Operating Lessee only as of the Closing Date.

(d)    As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 8.3    Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower and any other Loan
Party pursuant to this Agreement or the other Loan Documents, or existing at law
or in equity or otherwise. Lender’s rights, powers and remedies may be pursued
singularly, concurrently or otherwise, at such time and in such order as Lender
may determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower or any other Loan Party shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or any other Loan Party or to
impair any remedy, right or power consequent thereon.

 

-163-



--------------------------------------------------------------------------------

ARTICLE IX.

SPECIAL PROVISIONS

Section 9.1    Sales and Securitization.

9.1.1    Sale of Notes and Securitization. Each of Borrower and Operating Lessee
acknowledges and agrees that Lender may (i) sell or otherwise transfer the Loan
as a whole loan or sell or otherwise transfer or syndicate all or any portion of
the Loan and the Loan Documents to (A) an Eligible Assignee or (B) any other
Person reasonably approved by Borrower, provided there is no Event of Default
continuing (such approval not to be unreasonably withheld, conditioned or
delayed), (ii) sell or otherwise transfer the Loan as a whole loan or sell or
otherwise transfer or syndicate all or any portion of the Loan and the Loan
Documents to an Affiliate of a Lender (provided that such Affiliate is (A) an
Eligible Assignee (other than the requirement to satisfy the economic threshold
contained in clause (i) of the definition of the Eligibility Requirements) or
(B) otherwise reasonably approved by Borrower (such approval not to be
unreasonably withheld, conditioned or delayed)), (iii) sell participation
interests in the Loan or (iv) consummate one or more private or public
securitizations of rated or unrated single-class or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (the transactions referred to in clause (iv) shall
hereinafter be referred to as a “Securitization”). For the avoidance of doubt,
in no instance shall the restriction on the sale, assignment, syndication or
participation of the Loan or any portion thereof to an Eligible Assignee or to a
Person otherwise reasonably approved by Borrower, provided there is no Event of
Default continuing (1) apply to any Securitization or to any Securities issued
in connection therewith or (2) apply to any sale or transfer of the Loan
following an assumption of the Loan pursuant to Section 5.2.10(e) hereof. At the
written request of Lender, and to the extent not already provided by Borrower or
any other Loan Party under this Agreement, Borrower shall use reasonable efforts
to provide information in the possession or control of Borrower, any other Loan
Party or any of their respective Affiliates and not in the possession of Lender
or which may be reasonably required by Lender in order to satisfy the market
standards to which Lender customarily adheres or which may be reasonably
required by prospective investors, financing sources and/or the Rating Agencies
in connection with any such sale, syndication, participation or Securitization
including, without limitation, to:

(a)    provide additional and/or updated Provided Information;

(b)    review, and comment on the Covered Disclosure Information (as defined
below) in the Disclosure Documents delivered to Borrower, which Disclosure
Documents shall be delivered for review and comment by Borrower not less than
five (5) Business Days prior to the date upon which Borrower is otherwise
required to confirm the Covered Disclosure Information in such Disclosure
Documents;

(c)    deliver an updated Insolvency Opinion;

(d)    deliver an opinion of New York counsel with respect to due execution and
enforceability of the Loan Documents governed by New York law substantially the
same as

 

-164-



--------------------------------------------------------------------------------

those delivered as of the Closing Date, which opinions shall be addressed, for
purposes of reliance thereon, to each Person acquiring any interest in the Loan
in connection with any Securitization, which counsel opinions shall be
reasonably satisfactory to Lender and the Approved Rating Agencies;

(e)    subject to Section 9.3 hereof, confirm that the representations and
warranties as set forth in the Loan Documents are true, complete and correct in
all material respects as of the closing date of the Securitization with respect
to the Property, Borrower, Operating Lessee, each other Loan Party and the Loan
Documents (except to the extent that any such representations and warranties are
and can only be made as of a specific date and the facts and circumstances upon
which such representation and warranty is based are specific solely to a certain
date in which case confirmation as to truth, completeness and correctness shall
be provided as of such specific date or to the extent such representations are
no longer true and correct as a result of subsequent events in which case
Borrower and any applicable other Loan Party shall provide an updated
representation or warranty);

(f)    if requested by Lender, review the sections of the Disclosure Document
entitled “Risk Factors” (solely to the extent “Risk Factors” relate to Borrower,
Operating Lessee, Principal, Guarantor, Manager (if Manager is an Affiliated
Manager)), the Operating Lease, the Management Agreement, the Franchise
Agreement, the Mortgage Loan, the Ground Lease, the Properties and any
litigation related to the foregoing), “Description of the Properties”,
“Description of the Mortgage,” “Description of the Mortgage Loan,” “Description
of the Interest Rate Cap Agreement,” “Description of the Borrower, the Guarantor
and Related Parties,” “Description of the Ground Lease and Ground Lessor,”
“Description of the Property Manager” (if the Manager is an Affiliated Manager),
“Description of the Operating Lease,” “Description of the Management Agreement
and Assignment and Subordination of Management Agreement,” “Description of the
Franchise Agreements,” “Use of Proceeds,” and “Annex E – Representations and
Warranties of the Borrowers” (or sections similarly titled or covering similar
subject matters);

(g)    execute such amendments to the Loan Documents as may be reasonably
necessary to reflect structural changes to the Loan that are requested in
writing from Lender, from time to time, prior to a Securitization; provided that
any such amendments (i) shall not increase (x) any monetary obligation of
Borrower, Operating Lessee, Principal or Guarantor, or (y) any other obligation
or liability of Borrower or Operating Lessee under the Loan Documents in any
material respect or (z) any other obligation or liability of Guarantor in any
respect, (ii) shall not change the weighted average spread of the Loan in place
immediately prior to such amendment (except following and during the continuance
of an Event of Default or any prepayment of the Loan pursuant to Section 2.4.2
hereof or to the extent that the application of a prepayment of the Loan
pursuant to Section 2.4.1 results in “rate creep”, provided that in no event
shall the prepayment of the Free Prepayment Amount change the weighted average
coupon of the Loan), (iii) shall not affect the aggregate amortization of the
Loan, (iv) shall not change the dates of the Interest Period, the Maturity Date
or the Payment Date, (v) shall not affect the time periods during which Borrower
is permitted to perform any obligations under the Loan Documents, (vi) shall not
decrease any of Borrower’s, Operating Lessee’s, Principal’s or Guarantor’s
rights or remedies under the Loan Documents in any respect and (vii) any such
amendments shall be in substantially the same form as this Agreement; and

 

-165-



--------------------------------------------------------------------------------

(h)    if reasonably requested by Lender, Borrower and Operating Lessee shall
provide Lender, within a reasonable period of time following Lender’s request,
with any financial statements, or financial, statistical or operating
information, as Lender shall reasonably determine to be required pursuant to
Regulation AB under the Securities Act of 1933, as amended (the “Securities
Act”), or the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
or any amendment, modification or replacement thereto or other legal
requirements in connection with any Disclosure Documents or any filing pursuant
to the Exchange Act in connection with the Securitization or as shall otherwise
be reasonably requested by Lender.

9.1.2    Loan Components. (a) Each of Borrower and Operating Lessee covenants
and agrees that prior to a Securitization of the Loan, upon Lender’s request
Borrower shall (i) deliver one or more new notes to replace the original note or
modify the original note and other loan documents, as reasonably required, to
reflect additional components of the Loan or allocate spread or principal among
any new or existing components in Lender’s sole discretion, provided, (1) in no
event shall the weighted average spread of the Loan following such new or
modified note change from the initial weighted average spread in effect
immediately preceding such new or modified note (except in connection with a
prepayment of the Loan in accordance with Sections 2.4.1 or 2.4.2 hereof
(provided that in no event shall the prepayment of the Free Prepayment Amount
change the weighted average coupon of the Loan), or following an Event of
Default and (2) no amortization of principal of the Loan will be required and
(ii) modify the Cash Management Agreement to reflect such new components; and
further provided, that none of the foregoing actions shall have a material
adverse effect on Borrower or affect any of the rights or obligations of
Borrower and Operating Lessee under the Loan Documents in any materially adverse
respect. Notwithstanding anything to the contrary contained herein, no
reallocation or creation of new components pursuant to this Section 9.1.2, shall
(i) reduce the Free Prepayment Amount, (ii) reduce the percentage of the Loan
permitted to be voluntarily prepaid without a Spread Maintenance Payment prior
to the applicable Spread Maintenance End Date or (iii) result in a Spread
Maintenance Payment that would not otherwise have been due as of the Closing
Date based upon the definition of Spread Maintenance Payment.

(b)    Each of Borrower, Operating Lessee and the other Loan Parties covenants
and agrees that after the Closing Date, but prior to a Securitization of the
Loan, Lender shall have the right to establish different interest rates and to
reallocate the principal balances of the Components of the Loan amongst each
other; provided, that (i) in no event shall the weighted average spread of the
Loan following any such reallocation or modification change from the initial
weighted average spread in effect immediately preceding such reallocation or
modification (except in connection with a prepayment of the Loan in accordance
with Sections 2.4.1 or 2.4.2 hereof (provided that in no event shall the
prepayment of the Free Prepayment Amount change the weighted average coupon of
the Loan), or following an Event of Default and (ii) no such modification shall
materially and adversely affect Borrower and Operating Lessee’s rights to prepay
all or any portion of the Loan.

(c)    Each of Borrower, Operating Lessee and the other Loan Parties shall
execute and deliver such documents as shall reasonably be required by Lender in
connection with this Section 9.1.2, all in form and substance reasonably
satisfactory to Lender and the Rating Agencies within ten (10) days following
such request by Lender. It shall be an Event of Default

 

-166-



--------------------------------------------------------------------------------

under this Agreement, the Note, the Mortgages and the other Loan Documents if
Borrower fails to promptly comply with any of the terms, covenants or conditions
of this Section 9.1.2. Notwithstanding anything to the contrary herein, all
reasonable costs and expenses incurred by Borrower and/or Lender in connection
with this Section 9.1.2 (including, without limitation, any documentary stamp
taxes, intangible taxes and other recording taxes) shall be paid in accordance
with Section 9.1.4 hereof. In no event shall any amendment or new loan documents
required pursuant to this Section 9.1 modify or amend the aggregate amount of
the Release Amount for each Individual Property.

9.1.3    Uncross of Properties. Borrower agrees that at any time Lender shall
have the unilateral right to elect to uncross any of the Properties (the
“Affected Property”). In furtherance thereof, Lender shall have the right to
(i) sever or divide the Note and the other Loan Documents in order to allocate
to such Affected Property the applicable Release Amount evidenced by a new note
and secured by such other loan documents (collectively, the “New Note”) having a
principal amount equal to the Release Amount applicable to such Affected
Property, (ii) segregate the applicable portion of each of the Reserve Funds
relating to the Affected Property, (iii) release any cross-default and/or
cross-collateralization provisions applicable to such Affected Property and
(iv) take such additional action consistent therewith; provided, that (A) such
New Note secured by such Affected Property, together with the Loan Documents
secured by the remaining Properties, shall not (1) modify (w) the initial
weighted average interest rate payable under the Note, (x) the stated maturity
of the Note, (y) the aggregate amortization of principal of the Note, (z) any
other material economic term of the Loan, as any existed prior to the creation
of the New Note and splitting of the Loan or (2) decrease the time periods
during which the Borrower, Operating Lessee, Principal or Guarantor is permitted
to perform its obligations under the Loan Documents, and (B) the New Note shall
be in substantially the same form as the Loan Documents. In connection with the
transfer of any such Affected Property as provided for in this Section 9.1.3,
the Loan shall be reduced by an amount equal to amount of the Release Amount
applicable to such Affected Property and the new loan secured by such Affected
Property and evidenced by the New Note shall be in an amount equal to such
Release Amount. Subsequent to the release of the Affected Property from the lien
of the Loan pursuant to this Section 9.1.3, the balances of the components of
the Loan shall be the same as they would have been had a prepayment occurred in
an amount equal to the Release Amount of the Affected Property. At the written
request of Lender, Borrower shall otherwise cooperate with Lender’s reasonable
requests in Lender’s attempt to satisfy the requirements necessary in order for
Lender to obtain written confirmation from the Approved Rating Agencies that
such transfer of the Affected Property from the Securitization and splitting of
the Loan shall not cause a downgrade, withdrawal or qualification of the then
current ratings of the Securities or any class thereof, which requirements shall
include, without limitation: (A) delivery of evidence that would be reasonably
satisfactory to a prudent lender that the single purpose nature and bankruptcy
remoteness of the Borrowers owning Properties and Operating Lessee operating the
applicable Properties other than the Affected Property following such release
have not been adversely affected and are in accordance with the terms and
provisions of this Agreement (which evidence may include a “bring-down” of the
Insolvency Opinion); and (B) if the same would be required by a prudent lender
in such circumstances, an opinion of counsel that the release of the Affected
Property will not be a “significant modification” of this Loan within the
meaning of Section 1.1001-3 of the regulations of the United States Department
of the Treasury, nor cause a Securitization Vehicle to fail to qualify as a
REMIC Trust or Grantor Trust or a tax to be

 

-167-



--------------------------------------------------------------------------------

imposed on a Securitization Vehicle. All reasonable costs and expenses incurred
by Borrower or Lender in connection with this Section 9.1.3 (including, without
limitation, any documentary stamp taxes, intangible taxes, other recording taxes
and any costs and expenses incurred by Borrower in connection with the transfer
of the Affected Property to a Special Purpose Entity and the maintenance and
operation of such Special Purpose Entity) shall be paid in accordance with
Section 9.1.4 below.

9.1.4    Costs. All reasonable out-of-pocket third-party costs and expenses
incurred by Borrower, any other Loan Party and Guarantor in connection with
Borrower’s complying with this Section 9.1 and any fees and expenses of the
Rating Agencies incurred in connection with a sale, syndication or participation
of the Loan and/or Securitization shall be paid by Lender, provided, that
Borrower shall be responsible for payment of all of Borrower’s, any other Loan
Party’s and Guarantor’s respective attorneys’ fees and expenses.

Section 9.2    Securitization Indemnification. (a) Each of Borrower, Operating
Lessee and each other Loan Party understands that certain of the Provided
Information may be included in Disclosure Documents in connection with the
Securitization and may also be included in filings with the Securities and
Exchange Commission pursuant to the Securities Act, or the Exchange Act or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that any Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower, Operating Lessee and each
other Loan Party will cooperate with the holder of the Note in updating the
Covered Disclosure Information by providing all current information necessary to
keep the Covered Disclosure Information accurate and complete in all material
respects.

(b)    The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (A) certifying that (i) the
Indemnifying Persons have, at Lender’s request in connection with each
Securitization, reviewed the sections of the Disclosure Documents entitled
“Summary of Offering Circular” and “Risk Factors” (solely to the extent “Summary
of Offering Circular” and “Risk Factors” relate to Borrower, Operating Lessee,
Principal, Guarantor, Manager (if Manager is an Affiliated Manager), the
Operating Lease, the Management Agreement, the Franchise Agreement, the Mortgage
Loan and the Properties), “Description of the Properties,” “Description of the
Mortgage,” “Description of the Mortgage Loan,” “Description of the Interest Rate
Cap Agreement,” “Description of the Borrower, Guarantor and Related Parties,”
“Description of the Ground Lease and Name of the Ground Lessor,” “Description of
the Property Manager” (if Manager is an Affiliated Manager), “Description of the
Operating Lease,” “Description of the Management Agreement and Assignment and
Subordination of Management Agreement,” “Description of the Franchise
Agreements,” “Use of Proceeds,” and “Annex E – Representations and Warranties of
the Borrowers,” in each case, (I) solely to the extent each of the foregoing
relate to Borrower, the Properties, the Manager (if Manager is an Affiliated
Manager), any Loan Party, Guarantor, the Franchise Agreements and the Management
Agreements, and (II) excluding (x) any underwritten financial information
(except to the extent such underwritten financial information is included in the
Provided Information), (w) any information (including financial information or
forecasted information) that is solely obtained from any third party report
commissioned by Lender, including, without limitation appraisals, property
condition reports or environmental reports, (y)

 

-168-



--------------------------------------------------------------------------------

any electronic media (except those portions of Annex A that are not otherwise
excluded pursuant to this clause (A) and Annex E) and (z) any financial
projections or reforecasts relating to the performance of the Collateral (except
to the extent such projections or reforecasts are included in the Provided
Information) (collectively with the Provided Information, the “Covered
Disclosure Information”) and (ii) the Covered Disclosure Information does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, (B) jointly and
severally indemnifying the Indemnified Persons for any losses, claims, damages,
liabilities, costs or expenses (including without limitation reasonable legal
fees and expenses for enforcement of these obligations (collectively, the
“Liabilities”) to which any such Indemnified Person may become subject insofar
as the Liabilities arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Covered
Disclosure Information or arise out of or are based upon the omission or alleged
omission to state in the Covered Disclosure Information a material fact required
to be stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading and (C) agreeing to reimburse each Indemnified Person for
any reasonable legal or other expenses incurred by such Indemnified Person, as
they are incurred, in connection with investigating or defending the
Liabilities. This indemnity agreement will be in addition to any liability which
Indemnifying Persons may otherwise have. Moreover, the indemnification and
reimbursement obligations provided for in clauses (B) and (C) above shall be
effective, valid and binding obligations of Indemnifying Persons, whether or not
an indemnification agreement described in clause (A) above is provided.
Notwithstanding the foregoing, the indemnification agreement shall not require,
with respect to any financial projections or reforecasts that are included in
the Provided Information or in the Disclosure Documents (to the extent such
projections or reforecasts are included in the Provided Information), that the
Indemnifying Persons be liable for any Liabilities resulting from the actual
results being different from such projections or reforecasts so long as (i) the
Indemnifying Persons had no reason to believe that such projections or
reforecasts were materially inaccurate and (ii) the Indemnifying Persons have
disclosed to Lender all facts known to them and have not failed to disclose any
fact known to them, in each case that could be reasonably expected to cause any
such projections or reforecasts or made herein to be materially misleading.

(c)    In connection with Exchange Act Filings, the Indemnifying Persons jointly
and severally agree to indemnify (i) the Indemnified Persons for Liabilities to
which any such Indemnified Person may become subject insofar as the Liabilities
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact in the Covered Disclosure Information, or the omission or
alleged omission to state in the Covered Disclosure Information a material fact
required to be stated therein or necessary in order to make the statements in
the Covered Disclosure Information, in light of the circumstances under which
they were made, not misleading and (ii) reimburse each Indemnified Person for
any legal or other out-of-pocket expenses incurred by such Indemnified Persons,
as they are incurred, in connection with defending or investigating the
Liabilities; provided, that, notwithstanding anything to the contrary contained
herein, (A) the Indemnifying Persons shall not be responsible for (x) any
liabilities relating to untrue statements or omissions in any Covered Disclosure
Information for which Borrower provided reasonable prior notice to Lender in
writing prior to the applicable filings under the Exchange Act, or (y) any
liabilities relating to any filings under the Exchange Act (or the applicable
provisions thereof) that Borrower is not first provided an opportunity to

 

-169-



--------------------------------------------------------------------------------

review; and (ii) the Indemnifying Persons shall not be liable for any
misstatements or omissions in the applicable filings under the Exchange Act
relating to Covered Disclosure Information resulting from Lender’s failure to
accurately transcribe written information by or on behalf of the Indemnifying
Persons to Lender unless Borrower was provided a reasonable opportunity to
review such filings under the Exchange Act with respect to the Covered
Disclosure Information (or the applicable portions thereof) and failed to notify
Lender of such misstatements or omissions.

(d)    Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and, provided, further, that the failure to notify
such Indemnifying Person shall not relieve it from any liability which it may
have to an Indemnified Person otherwise than under the provisions of this
Section 9.2. If any such claim or action shall be brought against an Indemnified
Person, and it shall notify any Indemnifying Person thereof, such Indemnifying
Person shall be entitled to participate therein and, to the extent that it
wishes, assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Person. After notice from any Indemnifying Person to the Indemnified
Person of its election to assume the defense of such claim or action, such
Indemnifying Person shall not be liable to the Indemnified Person for any legal
or other expenses subsequently incurred by the Indemnified Person in connection
with the defense thereof except as provided in the following sentence; provided,
however, if the defendants in any such action include both an Indemnifying
Person, on the one hand, and one or more Indemnified Persons on the other hand,
and an Indemnified Person shall have reasonably concluded that there are any
legal defenses available to it and/or other Indemnified Persons that are
different or in addition to those available to the Indemnifying Person, the
Indemnified Person or Persons shall have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such Indemnified Person or Persons. The Indemnified Person
shall instruct its counsel to maintain reasonably detailed billing records for
fees and disbursements for which such Indemnified Person is seeking
reimbursement hereunder and shall submit copies of such detailed billing records
to substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which the Indemnifying Person is required hereunder
to indemnify such Indemnified Person. No Indemnifying Person shall be liable for
the expenses of more than one (1) such separate counsel and local counsel unless
such Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to another Indemnified Person.

(e)    Borrower shall jointly and severally indemnify the Lender and each of its
respective officers, directors, partners, employees, representatives, agents and
Affiliates against any liabilities to which Lender, each of its respective
officers, directors, partners, employees, representatives, agents and
Affiliates, may become subject in connection with any indemnification to the
Rating Agencies in connection with issuing, monitoring or maintaining the
Securities insofar as the liabilities arise out of or are based upon any untrue
statement of any material fact in any information provided by or on behalf of
the Borrowers to the Rating

 

-170-



--------------------------------------------------------------------------------

Agencies (the “Covered Rating Agency Information”) or arise out of or are based
upon the omission to state a material fact in the Covered Rating Agency
Information required to be stated therein or necessary in order to make the
statements in the Covered Rating Agency Information, in light of the
circumstances under which they were made, not misleading, provided that,
notwithstanding anything to the contrary contained herein, (i) the Indemnifying
Persons shall not be responsible for any (x) liabilities relating to untrue
statements or omissions in any Covered Rating Agency Information which Borrower
was provided an opportunity to review and provided notice to Lender in writing
prior to the pricing of any Securities or (y) any liabilities relating to any
Covered Rating Agency Information (or the applicable provisions thereof) that
Borrower is not first provided an opportunity to review; and (ii) the
Indemnifying Persons shall not be liable for any misstatements or omissions in
any Covered Rating Agency Information resulting from Lender’s failure to
accurately transcribe written information provided by or on behalf of the
Indemnifying Persons to Lender unless Borrower was provided a reasonable
opportunity to review such Covered Rating Agency Information (or the applicable
portions thereof) and failed to notify Lender of such misstatements or
omissions).

(f)    Without the prior written consent of Lender or its designee (which
consent shall not be unreasonably withheld or delayed), no Indemnifying Person
shall settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Person
is an actual or potential party to such claim, action, suit or proceeding)
unless (i) the Indemnifying Person shall have given the Indemnified Persons
reasonable prior written notice thereof and shall have obtained an unconditional
release of each Indemnified Person hereunder from all liability arising out of
such claim, action, suit or proceedings and (ii) such settlement, compromise or
judgment does not include a statement as to, or admission of, fault, culpability
or a failure to act by or on behalf of any Indemnified Person. As long as an
Indemnifying Person has complied with its obligations to defend and indemnify
hereunder, such Indemnifying Person shall not be liable for any settlement made
by any Indemnified Person without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld or delayed).

(g)    The Indemnifying Persons agree that if any indemnification or
reimbursement sought pursuant to this Section 9.2 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with respect only to the Liabilities that are the
subject of this Section 9.2), then the Indemnifying Persons, on the one hand,
and such Indemnified Person, on the other hand, shall contribute to the
Liabilities for which such indemnification or reimbursement is held unavailable
or is insufficient: (x) in such proportion as is appropriate to reflect the
relative benefits to the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (y) if the allocation provided by
clause (x) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (x)
but also the relative faults of the Indemnifying Persons, on the one hand, and
all Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees actually received by
the Indemnified Persons in connection with the closing of the Loan and
Securitization.

 

-171-



--------------------------------------------------------------------------------

(h)    The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.

(i)    The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.

(j)    Notwithstanding anything to the contrary contained herein, Borrower and
the other Loan Parties shall have no obligation to act as depositor with respect
to the Loan or an issuer or registrant with respect to the Securities issued in
any Securitization.

Section 9.3    Exculpation. (a) Subject to the qualifications set forth in this
Section 9.3, Lender shall not enforce the liability and obligation of Borrower
or any other Loan Party to perform and observe the obligations contained in the
Note, this Agreement, the Mortgages or the other Loan Documents by any action or
proceeding wherein a money judgment shall be sought against Borrower or any
other Loan Party, except that Lender may bring a foreclosure action, an action
for specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under the Note, this Agreement,
the Mortgages and the other Loan Documents, or in the Properties, the Rents, or
any other collateral given to Lender pursuant to the Loan Documents; provided,
however, that, except as specifically provided herein, any judgment in any such
action or proceeding shall be enforceable against Borrower and any other Loan
Party only to the extent of Borrower’s and any other Loan Party’s interest in
the Properties, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Mortgages and the other Loan
Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against Borrower or any other Loan Party in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Mortgages or the other Loan Documents. The provisions of this
Section shall not, however, (i) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (ii) impair
the right of Lender to name Borrower or any other Loan Party as a party
defendant in any action or suit for foreclosure and sale under any of the
Mortgages; (iii) affect the validity or enforceability of or any guaranty made
in connection with the Loan or any of the rights and remedies of Lender
thereunder; (iv) impair the right of Lender to obtain the appointment of a
receiver; (v) impair the enforcement of any assignment of leases contained in
the Mortgage; or (vi) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower or any other Loan Party in order to fully
realize the security granted by each of the Mortgages or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against all of the Properties.

(b)    Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to enforce the liability and obligation of Borrower
and the other Loan Parties, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or

 

-172-



--------------------------------------------------------------------------------

other obligation to the extent actually incurred by Lender (including reasonable
attorneys’ fees and costs reasonably incurred by Lender) arising out of or
incurred in connection with the following actions or omissions:

(i)    fraud or material and willful misrepresentation by Borrower, any other
Loan Party, Guarantor, or any Affiliate of Borrower, any other Loan Party or
Guarantor Controlled by Sponsor in connection with the Loan;

(ii)    willful misconduct by Borrower, any other Loan Party, Guarantor, or any
Affiliate of Borrower, any other Loan Party or Guarantor Controlled by Sponsor
or Guarantor, that results in physical damage or waste to any Property;

(iii)    the removal or disposal by, or on behalf, of Borrower, any other Loan
Party, Guarantor, or any Affiliate of Borrower, any other Loan Party or
Guarantor Controlled by Sponsor or Guarantor, or any portion of any Property
during the continuance of an Event of Default;

(iv)    the misappropriation or conversion by any Individual Borrower, any other
Loan Party, Guarantor or any Affiliate of such Individual Borrower, any other
Loan Party or Guarantor Controlled by Sponsor or Guarantor of (A) any Insurance
Proceeds paid by reason of a Casualty, (B) any Awards received in connection
with a Condemnation of all or a portion of any Individual Property, (C) any
Rents during the continuance of an Event of Default, or (D) any Rents paid more
than one month in advance;

(v)    a material breach by Borrower or any other Loan Party or material failure
by Borrower or any Loan Party to comply with the covenants set forth in
Section 5.1.28(b) hereof (provided, however that (A) there shall be no liability
hereunder (1) for trade payables or other operational Debt incurred in the
ordinary course of business or as may otherwise be permitted in accordance with
this Agreement or for the failure of pay such trade payables or operational debt
a result of insufficient funds having been generated from the Property for
Borrower’s or any Loan Party’s business operations or (2) if reserve funds held
by Lender and either specifically allocated for such amount or held in the
Excess Cash Flow Account and are permitted to be disbursed to Borrower pursuant
to Section 7.6.2 hereof and have not been made available to Borrower by Lender
to pay such outstanding amounts, shall not, in each case, in and of itself,
cause any liability under this Section 9.3(b)(v) and (B) the foregoing shall not
require Borrower’s equityholders to make any additional capital contributions or
loans to Borrower);

(vi)    if Borrower fails to obtain Lender’s prior written consent to any
financing or other voluntary Lien encumbering any Individual Property, if such
consent is required in accordance with the applicable provisions of the Loan
Documents;

(vii)    any voluntary termination, or any voluntary, material modification of a
Ground Lease other than an expiration of such Ground Lease pursuant to its terms
by Borrower without Lender’s prior written consent other than as expressly
permitted under this Agreement; provided, that the liability with respect to
this Section 9.3(b)(vii) shall not exceed the Amortized Release Amount of such
Ground Leased Property; or

 

-173-



--------------------------------------------------------------------------------

(viii)    if Borrower or any other Loan Party fails to obtain Lender’s prior
written consent to any Sale or Pledge of the Property or a Transfer of the
ownership interests in Borrower or the other Loan Parties, in each case, to the
extent required by Section 5.2.10 hereof, and in each case, excluding Permitted
Transfers, Permitted Encumbrances and any other Lien expressly permitted under
the Loan Documents. For the avoidance of doubt, a Transfer resulting from the
exercise of Lender’s rights under the Loan Documents, Revolver Lender’s rights
under the Revolver Loan Documents, the consummation of any remedial or
enforcement action by the Lender for the Loan or Revolver Lender for the
Revolver Loan, including, without limitation, any foreclosure, deed-in-lieu or
assignment in lieu of foreclosure and the exercise of any rights of Lender under
the Mortgages or Revolver Lender under the Revolver Loan Documents, including,
without limitation, any right to vote any pledged securities or any right to
replace officers and directors of any Person (collectively, a “Foreclosure”),
shall not be a Transfer in violation of Section 5.2.10 hereof.

(c)    Notwithstanding anything to the contrary in this Agreement, the Note or
any of the Loan Documents, (i) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim against Borrower for the full
amount of the Debt secured by the Mortgages or to require that all collateral
shall continue to secure all of the Debt owing to Lender in accordance with the
Loan Documents, and (ii) the Debt shall be fully recourse to Borrower in the
event of: (A) any Individual Borrower, Operating Lessee or Principal filing a
voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (B) the filing of an involuntary petition by any
Person against any Individual Borrower, Operating Lessee or Principal under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law in
which any Individual Borrower, Operating Lessee, Principal or Guarantor or any
Affiliate of Borrower, Operating Lessee, Principal or Guarantor Controlled by
Sponsor or Guarantor colludes with, or otherwise assists, such Person, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against any Individual Borrower, Principal or Operating Lessee; (C) any
Individual Borrower, Operating Lessee, Principal or Guarantor or any Affiliate
of Borrower, Operating Lessee, Principal or Guarantor Controlled by Sponsor or
Guarantor filing an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against any Individual Borrower, Operating
Lessee or Principal, by any other Person under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; (D) any Individual Borrower,
Operating Lessee or Principal, consenting to or acquiescing in or joining in an
application for the appointment of a custodian, receiver, trustee, or examiner
for any Individual Borrower, Principal or Operating Lessee, or any portion of
the Properties; or (E) any Mortgage or other Loan Document being deemed a
fraudulent conveyance or preference or otherwise being deemed void pursuant to
any principles limiting the rights of creditors, whether such claims, demands or
assertions are made under the Bankruptcy Code, including, without limitation,
under Sections 544, 547 or 548 thereof, or under any applicable state fraudulent
conveyance statues or similar laws.

Section 9.4    Matters Concerning Manager. If (a) other than with respect to the
Brand Managed Properties, an Event of Default hereunder has occurred and remains
uncured or (b) Manager shall become subject to a Bankruptcy Action or (c) with
respect to the Brand Managed Properties, if during the continuance of an Event
of Default, and if the Brand Manager

 

-174-



--------------------------------------------------------------------------------

is not an Affiliate of Borrower or Operating Lessee, and if Borrower or
Operating Lessee, as applicable, has the right to terminate any Brand Manager
without any fee or penalty, Borrower or Operating Lessee, as applicable, shall,
in each case, at the written request of Lender, exercise its contractual rights
under the Management Agreement to terminate the Management Agreement and replace
the Manager with a Qualified Manager pursuant to a Replacement Management
Agreement, it being understood and agreed that the management fee for such
Qualified Manager shall not exceed then prevailing market rates; provided that
with respect to clause (a) above, such termination shall be upon not less than
thirty (30) days’ notice (unless the Manager is an Affiliate of Borrower, in
which case such notice shall not be required).

Section 9.5    Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, trust and servicing agreement,
servicing agreement, special servicing agreement or other agreement providing
for the servicing of one or more mortgage loans (collectively, the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any cost or expenses relating to the Servicing Agreement or the services
provided by Servicer thereunder, including, without limitation, any set-up fees
or other initial costs, the regular monthly master servicing fee or trustee fee
due to Servicer under the Servicing Agreement or any other fees or expenses
required to be borne by, and not reimbursable to, Servicer, provided that,
notwithstanding the foregoing, Borrower shall promptly reimburse Lender on
demand for (a) interest payable on advances made by Servicer with respect to
delinquent debt service payments (to the extent charges pursuant to
Section 2.3.4 and interest at the Default Rate actually paid by Borrower in
respect of such payments are insufficient to pay the same) or expenses paid by
Servicer in curing any Event of Default hereunder and which are provided for
under the Servicing Agreement or actual, out-of-pocket expenses paid by Servicer
in respect of the protection and preservation of the Properties (including,
without limitation, payments of Taxes and Insurance Premiums), (b) the following
costs and expenses payable by Lender to Servicer as a result of the Loan
becoming specially serviced: (i) any liquidation fees that are due and payable
to Servicer under the Servicing Agreement in connection with the exercise of any
or all remedies permitted under this Agreement (provided that liquidation fees
shall not exceed 0.50% of the applicable liquidation proceeds), (ii) any workout
fees and special servicing fees that are due and payable to Servicer under the
Servicing Agreement, which fees may be due and payable under the Servicing
Agreement on a periodic or continuing basis (provided that annual special
servicing fees shall not exceed 0.25% of the Loan Amount and workout fees shall
not exceed 0.50% of each collection of interest and principal relating to such
workout of the Loan) and (iii) during the continuance of an Event of Default,
the costs of all property inspections and/or appraisals of the Properties (or
any updates to any existing inspection or appraisal) that Servicer may be
required to obtain (other than the cost of regular annual inspections required
to be borne by Servicer under the Servicing Agreement), and (c) customary and
reasonable servicing fees in connection with any special requests made by
Borrower to Servicer during the term of the Loan.

Section 9.6    Matters Concerning Franchisor. If (a) an Event of Default has
occurred and is continuing, and if the Franchisor is not an Affiliate of
Borrower, solely to the extent

 

-175-



--------------------------------------------------------------------------------

permitted pursuant to the Franchise Agreement or the applicable comfort letter
without any fee or penalty (or if any fee or penalty is required, such fee or
penalty is less than or equal to the total franchise fees payable for the prior
twelve (12) month period) or (b) Franchisor shall become subject to a Bankruptcy
Action, Borrower or Operating Lessee, as applicable, shall, at the written
request of Lender, terminate the Franchise Agreement and replace the Franchisor
with a Qualified Franchisor pursuant to a Replacement Franchise Agreement;
provided that with respect to clause (a) above, such termination shall be after
thirty (30) days’ prior written notice if Franchisor is an Affiliate of
Borrower. At all times when Operating Lessee is the party to any Franchise
Agreement, Borrower shall cause Operating Lessee to comply with the terms of
this Section 9.6 with respect to such Franchise Agreement.

Section 9.7    Register. (a) The Servicer, or if no Servicer has been engaged,
Lender, as non-fiduciary agent of Borrower, shall maintain a record that
identifies each owner (including successors and assignees) of an interest in the
Loan, including the name and address of the owner, and each owner’s rights to
principal and stated interest (the “Register”), and shall record all transfers
of an interest in the Loan, including each assignment, in the Register.
Transfers of interests in the Loan (including assignments) shall be subject to
the applicable conditions set forth in the Loan Documents with respect thereto
and Servicer will update the Register to reflect the transfer. Furthermore, each
Lender that sells a participation shall, acting solely for this purpose as agent
of Borrower, maintain a register on which it enters the name and address of each
participant and the principal amounts and stated interest of each participant’s
interest (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest) except to the extent that such disclosure is necessary
to establish that such obligation is in registered form under
Section 5f.103-1(c) of the U.S. Department of Treasury regulations. The entries
in the Register and Participant Register shall be conclusive absent manifest
error. The Borrower, the Lenders and the Servicer shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, and the Borrower, the Lenders and
the Servicer shall treat each Person whose name is recorded in the Participant
Register pursuant to the terms hereof as the owner of such participation for all
purposes of this Agreement. Failure to make any such recordation, or any error
in such recordation, however, shall not affect Borrower’s obligations in respect
of the Loan. Borrower and Lender acknowledge that the Notes are in registered
form and may not be transferred except by register.

(b)    Borrower agrees that each participant pursuant to Section 9.1.1(a) shall
be entitled to the benefits of Section 2.2.3(f) and (h) and Section 2.7 (subject
to the requirements and limitations therein, including the requirements under
Section 2.7(e) (it being understood that the documentation required under
Section 2.7(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment;
provided that such participant (A) agrees to be subject to the provisions of
Section 2.7(h) as if it were an assignee hereunder; and (B) shall not be
entitled to receive any greater payment under Section 2.2.3(f) or Section 2.7,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in a requirement of law or in the interpretation
or application thereof, or compliance by such participant or the participating
Lender with any request or directive (whether or not having the force of law)
issued from any central bank or other Governmental Authority, in each case after
the participant acquired the applicable participation.

 

-176-



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

Section 10.1    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower or any other Loan Party, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

Section 10.2    Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

Section 10.3    Governing Law. (a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER AND THE OTHER
LOAN PARTIES IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED
PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF
BORROWER AND THE OTHER LOAN PARTIES HEREBY UNCONDITIONALLY AND

 

-177-



--------------------------------------------------------------------------------

IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER OR THE
OTHER LOAN PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW AND EACH OF BORROWER AND THE OTHER LOAN
PARTIES WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH OF
BORROWER AND THE OTHER LOAN PARTIES HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH OF
BORROWER AND THE OTHER LOAN PARTIES DOES HEREBY DESIGNATE AND APPOINT:

CPLG PROPERTIES L.L.C.

C/O CORPORATION SERVICE COMPANY

80 STATE STREET

ALBANY, NEW YORK 12207-2543

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER AND THE OTHER LOAN PARTIES IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON BORROWER AND THE OTHER LOAN PARTIES IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN THE STATE OF NEW YORK. EACH OF BORROWER AND THE OTHER LOAN PARTIES (I) SHALL
GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.

Section 10.4    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower or any other Loan Party therefrom, shall in any event be effective
unless the same shall be in a writing signed by

 

-178-



--------------------------------------------------------------------------------

the party against whom enforcement is sought, and then such waiver or consent
shall be effective only in the specific instance, and for the purpose, for which
given. Except as otherwise expressly provided herein, no notice to, or demand on
Borrower, shall entitle Borrower or such other Loan Party to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.

Section 10.6    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if (a) hand delivered or sent
by, (b) sent by certified or registered United States mail, postage prepaid,
return receipt requested, (c) sent by expedited prepaid delivery service, either
commercial or United States Postal Service, with proof of attempted delivery, or
(d) sent by electronic mail, provided that the subject line of such electronic
mail correspondence begins with the following words in all capital letters:
“MESSAGE CONTAINS WRITTEN NOTICE UNDER LOAN DOCUMENTS”, and in each addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):

If to Lender:

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention: Joseph E. Geoghan

Email: joseph.geoghan@jpmorgan.com

and:

JPMorgan Chase Bank, National Association

SPG Middle Office/CIB

4 Chase Metrotech Center, 4th Floor

Brooklyn, New York 11245-0001

Attention: Nancy Alto

Email: nancy.s.alto@jpmorgan.com

 

-179-



--------------------------------------------------------------------------------

and:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: William P. McInerney, Esq.

Email: william.mcinerney@cwt.com

If to Borrower and/or Operating Lessee:

CPLG Properties L.L.C.

c/o CorePoint Lodging Inc.

MacArthur Ridge II

909 Hidden Ridge Boulevard

Irving, Texas 75038

Attention: Mark Chloupek

Email: mark.chloupek@corepoint.com

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Sasan Mehrara

Email: smehrara@stblaw.com

A notice shall be deemed to have been given: (i) in the case of hand delivery,
when delivered; (ii) in the case of registered or certified mail, when delivered
or upon the first attempted delivery on a Business Day; (iii) in the case of
expedited prepaid delivery service, when delivered or upon the first attempted
delivery on a Business Day; and (iv) in the case of email, upon the sender’s
receipt of confirmation (which may be in the form of an automated electronic
response) of delivery or upon the first attempted delivery on a Business Day;
provided that the same shall be sent by expedited prepaid delivery service,
either commercial or United States Postal Service, on the same day that
electronic mail correspondence is sent for delivery on the next Business Day in
order for such notice by electronic mail to be effective.

Each Individual Borrower and Operating Lessee hereby appoints CPLG Properties
L.L.C. (the “Representative Borrower”) to serve as agent on behalf of all
Individual Borrowers and Operating Lessee to receive any notices required to be
delivered to any or all of the Individual Borrowers and/or Operating Lessee
hereunder or under the other Loan Documents and to be the sole party authorized
to deliver notices on behalf of the Individual Borrowers and/or Operating Lessee
hereunder. Any notice delivered to the Representative Borrower shall be deemed
to have been delivered to all Individual Borrowers and Operating Lessee, and any
notice received from the Representative Borrower shall be deemed to have been
received from all Individual Borrowers and Operating Lessee. The Individual
Borrowers and Operating Lessee shall be entitled from time to time to appoint a
replacement Representative Borrower by written notice delivered to Lender and
signed by both the new Representative Borrower and the Representative Borrower
being so replaced, and shall so replace any Representative Borrower who is no
longer an Individual Borrower hereunder after a release pursuant to the terms
hereof.

 

-180-



--------------------------------------------------------------------------------

Section 10.7    Trial by Jury. EACH OF LENDER, BORROWER AND THE OTHER LOAN
PARTIES HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT
BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY LENDER, BORROWER
AND THE OTHER LOAN PARTIES, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER, BORROWER AND THE OTHER LOAN PARTIES ARE EACH HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY LENDER, BORROWER AND THE OTHER LOAN PARTIES.

Section 10.8    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower and any
other Loan Party to any portion of the obligations of Borrower and such other
Loan Parties hereunder in accordance with the Loan Documents. To the extent
Borrower or any other Loan Party makes a payment or payments to Lender, which
payment or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

Section 10.11    Waiver of Notice. Neither Borrower nor any other Loan Party
shall be entitled to any notices of any nature whatsoever from Lender except
with respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower or any other Loan Party and except with respect to matters for which
Borrower and the other Loan Parties are not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice. Each of Borrower and the
other Loan Parties hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower and the other Loan Parties.

 

-181-



--------------------------------------------------------------------------------

Section 10.12    Remedies of Borrower, Operating Lessee and the Other Loan
Parties. In the event that a claim or adjudication is made that Lender or its
agents have acted unreasonably or unreasonably delayed acting in any case where
by law or under this Agreement or the other Loan Documents, Lender or such
agent, as the case may be, has an obligation to act reasonably or promptly, each
of Borrower and the other Loan Parties agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrower’s and such other Loan
Party’s sole remedy shall be limited to commencing an action seeking injunctive
relief or declaratory judgment. The parties hereto agree that any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment.

Section 10.13    Expenses; Indemnity. (a) Other than as expressly provided for
in Section 9.1 and Section 9.5, Borrower covenants and agrees to pay or, if
Borrower fails to pay, to reimburse, Lender upon receipt of written notice from
Lender for all reasonable costs and expenses (including reasonable attorneys’
fees and expenses) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower and
the other Loan Parties (including, without limitation, any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Properties) subject to the terms and provisions of
Section 9.1.4 hereof; (ii) Borrower’s and the other Loan Parties’ ongoing
performance of and compliance with Borrower’s and the other Loan Parties’
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (iii) Lender’s ongoing performance and compliance with
all agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iv) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters reasonably requested by
Borrower; (v) securing Borrower’s and the other Loan Parties’ compliance with
any requests made pursuant to the provisions of this Agreement; (vi) the filing
and recording fees and expenses, title insurance and fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred in creating and perfecting the Liens in favor of Lender
pursuant to this Agreement and the other Loan Documents; (vii) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, any other Loan Party, this Agreement, the other
Loan Documents, the Properties, or any other security given for the Loan;
(viii) enforcing any obligations of or collecting any payments due from Borrower
or any other Loan Party under this Agreement, the other Loan Documents or with
respect to the Properties (including any fees and expenses reasonably incurred
by or payable to Servicer or a trustee in connection with the transfer of the
Loan to a special servicer upon Servicer’s anticipation of a Default or Event of
Default, liquidation fees, workout fees, special servicing fees, operating
advisor fees or any other similar fees and interest payable on advances made by
the Servicer with respect to delinquent debt service payments or expenses of
curing Borrowers’ or any other Loan Parties’ defaults under the Loan Documents)
or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work out” or of
any insolvency or bankruptcy proceedings or any other amounts required under
Section 9.5 hereof, provided,

 

-182-



--------------------------------------------------------------------------------

however, that Borrower and the other Loan Parties shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender; and
(ix) any cost and expenses due and payable to Lender may be paid from any
amounts in the Cash Management Account. Notwithstanding anything to the contrary
contained in this Agreement, Lender shall be responsible for any AUP Costs
incurred before or after Closing and Borrower shall not pay for any costs
associated with consultants reviewing third party reports (including, but not
limited to, appraisals, property condition reports or environmental reports) for
any Lender, except for those expenses incurred by the lead JPMorgan Chase Bank,
National Association.

(b)    Borrower and the other Loan Parties shall indemnify, defend and hold
harmless the Indemnified Parties from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not an Indemnified Person shall be
designated a party thereto), that may be imposed on, incurred by, or asserted
against any Indemnified Person in any manner relating to or arising out of
(i) any breach by Borrower or any other Loan Party of its obligations under, or
any material misrepresentation by Borrower or any other Loan Party contained in,
this Agreement or the other Loan Documents, or (ii) the use or intended use of
the proceeds of the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that neither Borrower nor any other Loan Party shall have any
obligation to any Indemnified Person hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of such Indemnified Person; provided, further, that this
Section 10.13(b) shall not apply with respect to taxes other than any taxes that
represent losses or damages arising from any non-tax claim. To the extent that
the undertaking to indemnify, defend and hold harmless set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, Borrower and the other Loan Parties shall pay the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnified Parties.

(c)    Other than as provided for in Section 9.1 and Section 9.5, each of
Borrower and the other Loan Parties covenants and agrees to pay for or, if
Borrower or such other Loan Party fails to pay, to reimburse Lender for, any
fees and expenses incurred by any Rating Agency in connection with any Rating
Agency review of the Loan, the Loan Documents or any transaction contemplated
thereby or any consent, approval, waiver or confirmation obtained from such
Rating Agency pursuant to the terms and conditions of this Agreement or any
other Loan Document and Lender shall be entitled to require payment of such fees
and expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

Section 10.14    Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower or any other Loan Party may otherwise
have against any assignor of such documents,

 

-183-



--------------------------------------------------------------------------------

and no such unrelated counterclaim or defense shall be interposed or asserted by
Borrower or any other Loan Party in any action or proceeding brought by any such
assignee upon such documents and any such right to interpose or assert any such
unrelated offset, counterclaim or defense in any such action or proceeding is
hereby expressly waived by Borrower or any other Loan Party.

Section 10.16    No Joint Venture or Partnership; No Third Party
Beneficiaries.(a) Borrower, the other Loan Parties and Lender intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower, the other Loan Parties and Lender nor to grant Lender any
interest in the Properties other than that of mortgagee, beneficiary or lender.

(b)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and the other Loan Parties and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender and Borrower and the other Loan Parties any right to insist
upon or to enforce the performance or observance of any of the obligations
contained herein or therein. All conditions to the obligations of Lender to make
the Loan hereunder are imposed solely and exclusively for the benefit of Lender
and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lender
will refuse to make the Loan in the absence of strict compliance with any or all
thereof and no other Person shall under any circumstances be deemed to be a
beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by Lender if, in Lender’s sole discretion, Lender deems it
advisable or desirable to do so.

Section 10.17    Publicity. All news releases, publicity or advertising by
Borrower, any other Loan Party or their respective Affiliates through any media
intended to reach the general public, which refers to the Securitization of the
Loan, the Loan Documents or the financing evidenced by the Loan Documents, to
Lender or its Affiliates shall be subject to the prior written approval of
Lender in its reasonable discretion (provided Lender shall be deemed to have
approved if it shall fail to object to the same in written notice to Borrower
within five (5) Business Days after receipt of the aforementioned news releases,
publicity or advertising).

Section 10.18    Cross Default; Cross Collateralization; Waiver of Marshalling
of Assets. (a) Borrower acknowledges that Lender has made the Loan to Borrower
upon the security of Borrower’s collective interest in the Properties and in
reliance upon the aggregate of the Properties taken together being of greater
value as collateral security than the sum of each Individual Property taken
separately. Each of Borrower and Operating Lessee agrees that the Mortgages are
and will be cross collateralized and cross defaulted with each other so that
(i) an Event of Default under any of the Mortgages shall constitute an Event of
Default under each of the other Mortgages which secure the Note; (ii) an Event
of Default under the Note or this Agreement shall constitute an Event of Default
under each Mortgage; (iii) each Mortgage shall constitute security for the Note
as if a single blanket lien were placed on all of the Properties as security for
the Note; and (iv) such cross collateralization shall in no event be deemed to
constitute a fraudulent conveyance.

 

-184-



--------------------------------------------------------------------------------

(b)    To the fullest extent permitted by law, each of Borrower and Operating
Lessee, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Operating Lessee, Borrower’s and/or
Operating Lessee’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Mortgages, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition, each
of Borrower and Operating Lessee, for itself and its successors and assigns,
waives in the event of foreclosure of any or all of the Mortgages, any equitable
right otherwise available to Borrower and/or Operating Lessee which would
require the separate sale of the Properties or require Lender to exhaust its
remedies against any Individual Property or any combination of the Properties
before proceeding against any other Individual Property or combination of
Properties; and further in the event of such foreclosure each of Borrower and
Operating Lessee does hereby expressly consents to and authorizes, at the option
of Lender, the foreclosure and sale either separately or together of any
combination of the Properties.

Section 10.19    Waiver of Counterclaim. Each of Borrower and the other Loan
Parties hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

Section 10.20    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Each of Borrower and the other Loan
Parties acknowledges that, with respect to the Loan, each of Borrower and the
other Loan Parties shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower or any other Loan Party, and
Borrower and the other Loan Parties hereby irrevocably waives the right to raise
any defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Each of Borrower and the other
Loan Parties acknowledges that Lender engages in the business of real estate
financings and other real estate transactions and investments which may be
viewed as adverse to or competitive with the business of Borrower, the other
Loan Parties or their respective Affiliates.

Section 10.21    Brokers and Financial Advisors. Each of Borrower and the other
Loan Parties hereby represents that it has dealt with no financial advisors,
brokers, underwriters,

 

-185-



--------------------------------------------------------------------------------

placement agents, agents or finders in connection with the transactions
contemplated by this Agreement. Each of Borrower and the other Loan Parties
hereby agrees to indemnify, defend and hold Lender harmless from and against any
and all claims, liabilities, costs and expenses of any kind (including Lender’s
attorneys’ fees and expenses) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower, or any other Loan Party
or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

Section 10.22    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower, or any other
Loan Party and Lender are superseded by the terms of this Agreement and the
other Loan Documents.

Section 10.23    Joint and Several Liability. If Borrower consists of more than
one (1) Person the obligations and liabilities of each Person under the Loan
Documents shall be joint and several.

Section 10.24    Approvals and Consents; Co-Lenders. The below Sections 10.24(a)
through (e) shall be of no further force and effect following a Securitization
of any portion of the Loan and shall only apply in the event there is more than
one (1) Lender at any time.

(a)    Administrative Agent Decisions. Notwithstanding anything to the contrary
contained in this Agreement, but subject to the first sentence of this
Section 10.24 and Section 10.24(b) hereof, any consent or approval required or
permitted by this Agreement or in any Loan Document to be given by Lender with
respect to (i) administrative functions with respect to the Loan, including all
determinations relating to the distribution of funds in the Reserve Accounts
held by Lender (subject to compliance with the terms and conditions set forth in
Article VII hereof); (ii) all insurance matters, including settlement of
Casualty and Condemnation proceeds and determinations regarding restoration and
release of Net Proceeds pursuant to Section 6.4 hereof; (iii) confirmation (or
determinations) of economic calculations under the Loan Documents (including the
Debt Yield, Debt Service Coverage Ratio and Loan-to-Value Ratio);
(iv) non-material consents and approvals arising under the Loan and Loan
Documents not otherwise addressed in this Section 10.24(a) and otherwise not
expressly requiring the unanimous consent of the Lenders as set forth in
Section 10.24(b); (v) property level consent and approvals (or deemed approvals)
including approvals of easements, zoning matters, non-disturbance agreements and
REAs; (vi) budget approvals for any life-safety or health matters during the
continuance of an Event of Default, (vii) Material Leases pursuant to
Section 5.1.21 hereof; (viii) approvals of the Approved Annual Budget during the
continuance of a Cash Trap Period or Event of Default, (ix) Alterations other
than Approved Alterations; (x) changes to insurance requirements that are not
otherwise contemplated pursuant to the terms and conditions hereof,
(xi) approvals pursuant to Section 5.1.23 and Section 5.2.1 hereof, (xii) review
and confirmation of a Person’s satisfaction of the requirements set forth herein
for a Replacement Guarantor, and review and confirmation of the qualifications
of a Qualified Transferee (but, in each case, the “know your customer”
requirements of each Lender must be satisfied), (xiii) consent to or waiver of
any non-monetary encumbrance of any Individual

 

-186-



--------------------------------------------------------------------------------

Property which is not permitted pursuant to the terms and conditions of the Loan
Documents, and (xiv) waiver of any non-monetary Event of Default under the Loan
(collectively, the “Administrative Agent Decisions”) may be given or may be
waived with the written consent of Administrative Agent only and without the
consultation, consent or approval of any of the other Lenders. At any time that
Administrative Agent’s consent is required hereunder for an Administrative Agent
Decision, provided no Event of Default is continuing, Administrative Agent’s
consent shall be deemed granted if the Deemed Approval Requirements have been
satisfied with respect thereto.

(b)    Unanimous Decisions. Notwithstanding the foregoing, any consent or
approval required or permitted by this Agreement or in any Loan Document to be
given by Lender to (i) increase the commitment of any Lender; (ii) change the
principal of, or Applicable Rate Spread that has accrued or that will be charged
on the outstanding principal amount of any Component; (iii) reduce the amount of
any fees payable to Lender; (iv) postpone any date fixed for any payment of
principal or, or interest on, the Loan (including, the Maturity Date) or for the
payment of fees or any other obligations of Borrower or Guarantor; (v) change
any Lender’s Ratable Share; (vi) amend the sections of the Loan Agreement
governing waivers and amendments or amend the definitions of the terms used in
the Loan Agreement or any of the other Loan Documents insofar as such
definitions affect amendments; (vii) release any Guarantor of its obligations
except in connection with a Replacement Guarantor or other substitute Guaranty
in accordance with the Loan Documents; (viii) except as contemplated in
Section 10.24(a) above or as expressly permitted by the Loan Documents without
consent, release or dispose of any collateral for the Loan or consent to any
Transfer; (ix) waive any monetary Event of Default; (x) decide to accelerate the
Loan during the continuance of an Event of Default; (xi) consent to or waiver of
any further monetary encumbrance of the Property or pledge of the direct or
indirect interest in Borrower or Operating Lessee, except as expressly permitted
by the Loan Documents; (xii) enter into agreement providing for the
subordination of the Loan to any other interest which would constitute a Lien
against the Property or any transfers of the Loan by Borrower or of equity
interests in Borrower or Operating Lessee (in each instance to the extent not
permitted by this Agreement and the other Loan Documents) or (xiii) amend this
Section 10.24 (collectively, the “Unanimous Decisions”) may only be given or
waived, with the written consent of Administrative Agent at the written
direction of all Lenders. Any consent or approval required or permitted by this
Agreement or the other Loan Documents that is not (A) a Unanimous Decision or
(B) an Administrative Agent Decision, may be given or waived with the written
consent of the Administrative Agent at the written direction of the Requisite
Lenders (a “Requisite Lender Decision”).

(c)    Replacement Administrative Agent. Prior to a Securitization of the whole
Loan, there shall be an Administrative Agent for the Loan at all times when the
Loan is held by more than one Lender. JPM shall be the initial Administrative
Agent, provided that at any time (i) neither JPM nor any affiliate thereof owns
a portion of the Loan, (ii) during the continuance of an Event of Default with
respect to which Administrative Agent has provided written notice thereof to
Borrower, (iii) JPM being replaced as Administrative Agent in accordance with
the Lender Documents or (iv) following a default by the Administrative Agent of
its obligations under this Agreement or any Lender Documents, the Administrative
Agent may resign or be replaced with a single Lender that is either then the
sole Lender (of an affiliate thereof) or is a Lender (or an affiliate thereof)
that (A) has otherwise been designated as the replacement

 

-187-



--------------------------------------------------------------------------------

Administrative Agent under the Lender Documents and (B) except in the case of
clause (ii) above, has been approved by Borrower in its reasonable discretion.
Upon the appointment of any successor Administrative Agent hereunder, such
successor Administrative Agent shall succeed to and become the Administrative
Agent hereunder and any further resignation or replacement of any successor
Administrative Agent shall be subject to the terms and conditions of this
Section 10.24(c). Notwithstanding the foregoing, Borrower acknowledges and
agrees that if the Loan is sold by any Lender such that the Loan is held by a
single Lender, then automatically, and without any further action by any such
Lender, all references to Administrative Agent hereunder shall be deemed to
refer to such single Lender (or affiliate appointed thereby) that holds the
Loan.

(d)    Lenders. Except as otherwise provided herein, Borrower shall have no
obligation to recognize or deal directly with any Lender. Borrower may direct
all notices, financial reporting, and requests for consent or approvals and any
other relayed documentation or information to Administrative Agent and may
conclusively rely upon the actions of Administrative Agent to bind the Lenders,
notwithstanding that any particular action in question may, pursuant to this
Agreement or any Lender Document, be subject to the consent or approval of some
or all of the Lenders in accordance with this Section 10.24. The Lenders,
including Administrative Agent, and each of their affiliates may accept deposits
from, lend money to, act as trustee under indentures of, and generally engage in
any kind of business with Borrower (subject to the terms hereof) or any
affiliate of Borrower, or any Person who may do business with or own securities
in Borrower or any affiliate of Borrower, all as if they were not serving in
such capacities hereunder and without any duty to account therefor to each
other.

(e)    Non-Consenting Lenders. If any Co-Lender declines to consent to any
amendment, waiver or consent that shall have been requested in a writing by
Borrower to Administrative Agent, which amendment, waiver or consent is a
Unanimous Decision or a Requisite Lender Decision (a “Non-Consenting Lender”),
and such amendment, waiver or consent is not approved (e.g., all other
Co-Lenders or all other Requisite Lenders, as applicable, have consented to such
amendment, waiver or consent and such consent is insufficient in accordance with
this Agreement to approve such amendment, waiver or consent), then Borrower,
upon three (3) Business Days’ written notice to such Non-Consenting Lender (the
“Consent Request Date”) may, at its sole expense require such Non-Consenting
Lender to assign and delegate all of its interests, rights and obligations under
this Agreement and the Loan Documents to an Eligible Assignee approved by
Administrative Agent that shall assume such obligations; provided that (i) as of
such Consent Request Date and as of the date that such Non-Consenting Lender is
replaced in accordance with the terms and conditions hereof, no Event of Default
shall have occurred and be continuing other than an Event of Default which
results solely from the subject matter of the amendment, waiver or consent that
such Non-Consenting Lender disapproved, (ii) such Non-Consenting Lender shall
have received from the assignee Lender or Borrower payment of an amount equal to
the outstanding principal amount of the Loan outstanding and owed to such
Non-Consenting Lender as of the date such Non-Consenting Lender is replaced,
together with accrued and unpaid interest thereon, and any other amounts due and
payable to the Non-Consenting Lender hereunder and under the other Loan
Documents in respect of its Loan had the Loan been repaid in full at such time,
(iii) such assignment does not conflict with applicable law and (iv) such
assignee Lender consents to the proposed amendment, waiver or consent on account
of which Borrower shall have exercised its rights pursuant to this

 

-188-



--------------------------------------------------------------------------------

paragraph. A Non-Consenting Lender shall not be required to make any such
assignment and delegation if (y) prior thereto, such Non-Consenting Lender
consents to the applicable amendment, waiver or consent, or (z) such amendment,
waiver or consent required the consent of the Requisite Lenders and the Lenders
constituting the Requisite Lenders consent to same.

(f)    At all times (i) the liabilities of Lender shall be several and not
joint, (ii) no Co-Lender shall be responsible for the obligations of any other
Co-Lender, and (iii) each Co-Lender shall be liable to Borrower and the other
Loan Parties only for their respective Ratable Share of the Loan.
Notwithstanding anything to the contrary herein, all indemnities by Borrower and
the other Loan Parties and obligations for costs, expenses, damages or advances
set forth herein shall run to and benefit each Co-Lender in accordance with its
Ratable Share.

(g)    Each Co-Lender agrees that it has, independently and without reliance on
the other Co-Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of Borrower, the other Loan
Parties and its Affiliates and decision to enter into this Agreement and that it
will, independently and without reliance upon the other Co-Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or under any other Loan Document.

Section 10.25    Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(a)    upon not less than fifteen (15) Business Days’ prior written notice to
Borrower, the right to request and to hold a meeting at Lender’s office in New
York, New York no more than two (2) times during any calendar year to consult
with an officer of Borrower that is familiar with the financial condition of
each Borrower or other Loan Party and the operation of the Individual Properties
regarding such significant business activities and business and financial
developments of Borrower or other Loan Party as are specified by Lender in
writing in the request for such meeting; provided, however, that such
consultations shall not include discussions of environmental compliance programs
or disposal of hazardous substances; and

(b)    the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower and the other Loan Parties at any reasonable times
upon reasonable notice no more than four (4) times during any calendar year,
provided that any such examination shall be conducted so as not to unreasonably
interfere with the business of Borrower, the other Loan Parties, guests or any
Tenants or other occupants of any Individual Property.

The rights described above in this Section 10.25 may be exercised by Lender on
behalf of any Person which Controls Lender.

Section 10.26    Intentionally Omitted.

Section 10.27    Use of Borrower Provided Information. Lender agrees that is
shall use commercially reasonable efforts to use Provided Information solely for
purposes of the ownership and sale of its interest in the Loan (including,
without limitation, the administration of the Loan and any Securitization).
Notwithstanding the foregoing, nothing in this Section 10.27 shall prevent any
Lender from: (i) disclosing or otherwise using any Provided Information in the

 

-189-



--------------------------------------------------------------------------------

manner and for the purposes set forth in Section 9.1 and Section 9.2 of this
Agreement, (ii) disclosing Provided Information to any loan participant or
similar holders of an interest in the Loan, provided that such participants or
other holders shall be instructed to use commercially reasonable efforts to use
such Provided Information solely in connection with their ownership of their
interest in the Loan, (iii) disclosing Provided Information subject to an
instruction to comply with the provisions of this Section 10.27, to any
prospective participant or other transferee of an interest in the Loan,
(iv) disclosing Provided Information to its employees, directors, agents,
attorneys, accountants, investors, potential investors, finance providers, tax
consultants, tax preparers, financial consultants and other professional
advisors or those of any of its affiliates, (v) disclosing Provided Information
upon the request or demand of any Governmental Authority, (vi) disclosing
Provided Information in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Legal Requirement,
(vii) disclosing Provided Information if requested or required to do so in
connection with any litigation or similar proceeding, (viii) disclosing or
otherwise using any Provided Information that has been publicly disclosed, or
(ix) disclosing or otherwise using any Provided Information in connection with
the exercise of any remedy hereunder or under any other Loan Document.

Section 10.28    Borrower Affiliate Lender. Lender agrees that the Lender
Documents to which it is a party shall not prohibit or restrict Affiliates of
Borrower from purchasing or otherwise acquiring and owning (a) the beneficial
interests in the Loan as evidenced by any single or multi-class non-voting
Securities in respect of any private or public securitization of the Loan or
(b) any direct or indirect interests in the Loan (including any Securities) (or
otherwise impose additional restrictions or requirements on a transfer to such
Affiliate of Borrower), provided, however, that the Lender Documents may include
restrictions on the exercise of the rights and remedies by such Affiliates of
Borrower under the Loan including, without limitation, (i) restrictions on any
such Affiliate having the right to, or exercising, directly or indirectly, any
control, decision-making power, voting rights, notice and cure rights, or other
rights that would otherwise benefit a holder by virtue of its ownership or
control of any interest with respect to the Loan, (ii) restrictions on any such
Affiliate’s approval and consent rights under any intercreditor agreement,
(iii) restrictions on such Affiliate’s initiation of enforcement actions against
equity collateral, (iv) restrictions on the making of protective advances,
(v) restrictions on such Affiliate from making or bringing any claim, in its
capacity as a holder of any direct or indirect interest in the Loan, against
Lender or any agent of any of the foregoing with respect to the duties and
obligations of such Person under the Loan Documents, any intercreditor agreement
or any applicable co-lender agreement and (vi) restrictions on such Affiliate’s
access to any electronic platform for the distribution of materials or
information among the Lender, “asset status reports” or any correspondence or
materials or notices of or participation in any discussions, meetings or
conference calls (among Lender, any of their respective co-lenders or
participants, or otherwise) regarding or relating to any workout discussions or
litigation or foreclosure strategy (or potential litigation strategy) involving
the Loan, other than in its capacity as Borrower to the extent discussions and
negotiations are being conducted with Borrower (as distinct from internal
discussions and negotiations among the various creditors).

Section 10.29    La Quinta Franchise Agreement. For the avoidance of doubt,
nothing contained in this Agreement or any of the other Loan Documents is, or
shall be deemed to constitute, a collateral assignment, pledge or grant of a
security interest by Borrower and/or

 

-190-



--------------------------------------------------------------------------------

Operating Lessee to Lender with respect to any Franchise Agreement with La
Quinta Franchising LLC or its affiliates or any Franchise Owner Agreement with
La Quinta Franchising LLC or its affiliates in violation of such Franchise
Agreement or such Franchise Owner Agreement.

Section 10.30    EU Bail-In Rule. Notwithstanding anything to the contrary in
any of the Loan Documents or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(i)    the application of any EEA Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(ii)    the effects of any EEA Bail-In Action on any such liability, including,
if applicable:

(A)    a reduction in full or in part or cancellation of any such liability;

(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C)    the variation of the terms of such liability in connection with the
exercise of the EEA Write-Down and Conversion Powers of any EEA Resolution
Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-191-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER: CPLG TX PROPERTIES L.L.C. (f/k/a LQ TX PROPERTIES L.L.C.), a Delaware
limited liability company By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax CPLG PROPERTIES L.L.C.
(f/k/a LQ PROPERTIES L.L.C.), a Delaware limited liability company By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax CPLG FL PROPERTIES
L.L.C. (f/k/a LQ FL PROPERTIES L.L.C.), a Delaware limited liability company By:
 

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax CPLG BLOOMINGTON
L.L.C. (f/k/a LQ BLOOMINGTON L.L.C.), a Delaware limited liability company By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax



--------------------------------------------------------------------------------

CPLG SANTA ANA L.L.C. (f/k/a LQ SANTA ANA L.L.C.), a Delaware limited liability
company By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax CPLG PRIME MEZZ L.L.C.
(f/k/a BRE/PRIME MEZZ L.L.C.), a Delaware limited liability company By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax CPLG PORTFOLIO EAST
L.L.C. (f/k/a LQ PORTFOLIO EAST L.L.C.), a Delaware limited liability company
By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax CPLG WELLESLEY
PROPERTIES L.L.C. (f/k/a LQ WELLESLEY PROPERTIES L.L.C.), a Delaware limited
liability company By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax



--------------------------------------------------------------------------------

CPLG MD BUSINESS L.L.C. (f/k/a LQ MD BUSINESS L.L.C.), a Delaware limited
liability company By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax

CPLG ST. ALBANS L.L.C. (f/k/a LQ ST.

ALBANS L.L.C.), a Delaware limited liability company

By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax CPLG WEST PALM BEACH
L.L.C. (f/k/a LQ WEST PALM BEACH L.L.C.), a Delaware limited liability company
By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax

CPLG ACQUISITION PROPERTIES L.L.C.

(f/k/a LQ ACQUISITION PROPERTIES L.L.C.), a Delaware limited liability company

By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax



--------------------------------------------------------------------------------

CPLG CHICAGO L.L.C. (f/k/a LQ CHICAGO L.L.C.), a Delaware limited liability
company By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax CPLG CHARLESTON L.L.C.
(f/k/a LQ CHARLESTON L.L.C.), a Delaware limited liability company By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax CPLG VIRGINIA BEACH
L.L.C. (f/k/a LQ VIRGINIA BEACH L.L.C.), a Delaware limited liability company
By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax CPLG RANCHO CORDOVA
L.L.C. (f/k/a LQ RANCHO CORDOVA L.L.C.), a Delaware limited liability company
By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax



--------------------------------------------------------------------------------

CPLG FT. MEYERS L.L.C. (f/k/a LQ FT.

MEYERS L.L.C.), a Delaware limited liability company

By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax CPLG THOUSAND OAKS
L.L.C. (f/k/a LQ THOUSAND OAKS L.L.C.), a Delaware limited liability company By:
 

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax

CPLG CHARLOTTE L.L.C. (f/k/a LQ

CHARLOTTE L.L.C.), a Delaware limited liability company

By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax CPLG FORT LAUDERDALE
L.L.C. (f/k/a LQ FORT LAUDERDALE L.L.C.), a Delaware limited liability company
By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax



--------------------------------------------------------------------------------

CPLG GARDEN CITY L.L.C. (f/k/a LQ

GARDEN CITY L.L.C.), a Delaware limited liability company

By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax

CPLG SOUTH BURLINGTON L.L.C. (f/k/a

LQ SOUTH BURLINGTON L.L.C.), a Delaware limited liability company

By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax CPLG ISLIP L.L.C.
(f/k/a LQ ISLIP L.L.C.), a Delaware limited liability company By:  

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax



--------------------------------------------------------------------------------

OPERATING LESSEE: COREPOINT TRS L.L.C., a Delaware limited liability company By:
 

/s/ David Bradtke

Name:   David Bradtke Title:   Senior Vice President, Tax



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association
chartered under the laws of the United States of America By:  

/s/ Simon B. Burce

Name:   Simon B. Burce Title:   Vice President